Exhibit 10.17

 

EXECUTION VERSION

 

 

 

Published CUSIP Number:  83545FAN4

THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

 

Dated as of November 30, 2016

 

among

SONIC AUTOMOTIVE, INC.,

as the Used Vehicle Borrower,

 

CERTAIN OF ITS SUBSIDIARIES,
as New Vehicle Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, New Vehicle Swing Line Lender and
Used Vehicle Swing Line Lender,

 

BANK OF AMERICA, N.A.,

as Revolving Administrative Agent

(in the capacity as collateral agent),

 

JPMorgan Chase Bank, N.A.
as Syndication Agent,

U.S. Bank National Association

and

Wells Fargo Bank, N.A.
as Co-Documentation Agents,

 

THE OTHER LENDERS PARTY HERETO

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

 

--------------------------------------------------------------------------------

Table of Contents

SectionPage

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS1

 

 

1.01

Assignments and Allocations; Amendment and Restatement1

 

 

1.02

Defined Terms3

 

 

1.03

Other Interpretive Provisions45

 

 

1.04

Accounting Terms45

 

 

1.05

Rounding47

 

 

1.06

Times of Day47

 

 

1.07

Rates47

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS47

 

 

2.01

New Vehicle Floorplan Committed Loans47

 

 

2.02

Borrowings, Conversions and Continuations of New Vehicle Floorplan Committed
Loans48

 

 

2.03

New Vehicle Floorplan Swing Line Loan49

 

 

2.04

New Vehicle Floorplan Overdrafts54

 

 

2.05

Electronic Processing55

 

 

2.06

Used Vehicle Floorplan Committed Loans56

 

 

2.07

Borrowings, Conversions and Continuations of Used Vehicle Floorplan Committed
Loans56

 

 

2.08

Used Vehicle Floorplan Swing Line Loans57

 

 

2.09

Prepayments61

 

 

2.10

Termination, Reduction or Conversion of Commitments63

 

 

2.11

Repayment of Loans65

 

 

2.12

Interest67

 

 

2.13

Fees68

 

 

2.14

Computation of Interest and Fees69

 

 

2.15

Evidence of Debt69

 

 

2.16

Payments Generally; Administrative Agent’s Clawback69

 

 

2.17

Sharing of Payments by Lenders71

 

 

2.18

Increase in Commitments72

 

 

2.19

New Vehicle Borrowers74

 

 

2.20

Cash Collateral and Other Credit Support76

 

 

2.21

Defaulting Lenders 77

 

 

--------------------------------------------------------------------------------

Table of Contents

SectionPage

ARTICLE IIA.

SECURITY79

 

 

2A.01.

Security79

 

 

2A.02.

Further Assurances79

 

 

2A.03.

Information Regarding Collateral80

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY80

 

 

3.01

Taxes80

 

 

3.02

Illegality85

 

 

3.03

Inability to Determine Rates86

 

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans87

 

 

3.05

Mitigation Obligations; Replacement of Lenders88

 

 

3.06

Survival89

 

ARTICLE IV.

CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT89

 

 

4.01

Amendment and Restatement89

 

 

4.02

Conditions to all Borrowings92

 

 

4.03

Conditions to all New Vehicle Floorplan Borrowings pursuant to a Payment
Commitment or a Payoff Letter Commitment93

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES94

 

 

5.01

Existence, Qualification and Power; Compliance with Laws94

 

 

5.02

Authorization; No Contravention94

 

 

5.03

Governmental Authorization; Other Consents94

 

 

5.04

Binding Effect95

 

 

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event95

 

 

5.06

Litigation95

 

 

5.07

No Default96

 

 

5.08

Ownership of Property; Liens96

 

 

5.09

Environmental Compliance96

 

 

5.10

Insurance96

 

 

5.11

Taxes96

 

 

5.12

ERISA Compliance97

 

 

5.13

Subsidiaries; Equity Interests97

 

 

5.14

Margin Regulations; Investment Company Act98

 

ii

--------------------------------------------------------------------------------

Table of Contents

SectionPage

 

5.15

Disclosure98

 

 

5.16

Compliance with Laws98

 

 

5.17

Intellectual Property; Licenses, Etc98

 

 

5.18

Books and Records99

 

 

5.19

Franchise Agreements and Framework Agreements99

 

 

5.20

Collateral99

 

 

5.21

Solvency99

 

 

5.22

Labor Matters99

 

 

5.23

Acquisitions100

 

 

5.24

Real Estate Indebtedness100

 

 

5.25

Service Loaner Vehicles100

 

 

5.26

Permitted Third Party Service Loaner Indebtedness100

 

 

5.27

OFAC100

 

 

5.28

Anti-Corruption Laws100

 

 

5.29

EEA Financial Institutions100

 

 

5.30

Taxpayer Identification Number100

 

ARTICLE VI.

AFFIRMATIVE COVENANTS101

 

 

6.01

Financial Statements101

 

 

6.02

Certificates; Other Information104

 

 

6.03

Notices107

 

 

6.04

Payment of Obligations109

 

 

6.05

Preservation of Existence, Etc.; Maintenance of Vehicle Title Documentation109

 

 

6.06

Maintenance of Properties; Repairs109

 

 

6.07

Maintenance of Insurance109

 

 

6.08

Compliance with Laws and Contractual Obligations110

 

 

6.09

Books and Records110

 

 

6.10

Inspection Rights110

 

 

6.11

Use of Proceeds110

 

 

6.12

Floorplan Audits111

 

 

6.13

Location of Vehicles111

 

 

6.14

Additional Subsidiaries111

 

iii

--------------------------------------------------------------------------------

Table of Contents

SectionPage

 

6.15

Further Assurances112

 

 

6.16

Landlord Waivers112

 

 

6.17

Notices regarding Indebtedness113

 

 

6.18

Joinder of Additional Silo Lenders113

 

 

6.19

Deposit Accounts113

 

 

6.20

Anti-Corruption Laws113

 

ARTICLE VII.

NEGATIVE COVENANTS113

 

 

7.01

Liens113

 

 

7.02

Investments115

 

 

7.03

Indebtedness116

 

 

7.04

Fundamental Changes117

 

 

7.05

Dispositions118

 

 

7.06

Restricted Payments119

 

 

7.07

Change in Nature of Business120

 

 

7.08

Transactions with Affiliates120

 

 

7.09

Burdensome Agreements120

 

 

7.10

Use of Proceeds120

 

 

7.11

Financial Covenants121

 

 

7.12

Acquisitions121

 

 

7.13

Used Vehicle Borrowing Base122

 

 

7.14

Amendments of Certain Indebtedness122

 

 

7.15

Prepayments, etc. of Certain Indebtedness122

 

 

7.16

Silo Subsidiaries122

 

 

7.17

Dual Subsidiaries122

 

 

7.18

[Intentionally Omitted.]123

 

 

7.19

Disposition of Subsidiary or Franchise123

 

 

7.20

Additional Credit Support Documentation123

 

 

7.21

Perfection of Deposit Accounts123

 

 

7.22

Sanctions123

 

 

7.23

Certain Service Loaner Vehicles124

 

 

7.24

Anti-Corruption Laws124

 

 

7.25

Post-Closing Deliveries124

 

iv

--------------------------------------------------------------------------------

Table of Contents

SectionPage

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES124

 

 

8.01

Used Vehicle Events of Default124

 

 

8.02

Remedies Upon Used Vehicle Event of Default127

 

 

8.03

New Vehicle Events of Default128

 

 

8.04

Remedies Upon New Vehicle Event of Default130

 

 

8.05

Overdrawing of New Vehicle Floorplan Loans132

 

 

8.06

Application of Funds132

 

ARTICLE IX.

ADMINISTRATIVE AGENT134

 

 

9.01

Appointment and Authority134

 

 

9.02

Rights as a Lender134

 

 

9.03

Exculpatory Provisions135

 

 

9.04

Reliance by Administrative Agent and Revolving Administrative Agent136

 

 

9.05

Delegation of Duties136

 

 

9.06

Resignation of Administrative Agent136

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders138

 

 

9.08

No Other Duties, Etc138

 

 

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding138

 

 

9.10

Collateral and Guaranty Matters140

 

 

9.11

Collateral142

 

ARTICLE X.

MISCELLANEOUS142

 

 

10.01

Amendments, Etc142

 

 

10.02

Notices; Effectiveness; Electronic Communication144

 

 

10.03

No Waiver; Cumulative Remedies; Enforcement147

 

 

10.04

Expenses; Indemnity; Damage Waiver147

 

 

10.05

Payments Set Aside150

 

 

10.06

Successors and Assigns150

 

 

10.07

Treatment of Certain Information; Confidentiality156

 

 

10.08

Right of Setoff157

 

 

10.09

Interest Rate Limitation157

 

 

10.10

Counterparts; Integration; Effectiveness157

 

 

10.11

Survival of Representations and Warranties158

 

 

10.12

Severability158

 

v

--------------------------------------------------------------------------------

Table of Contents

SectionPage

 

10.13

Replacement of Lenders158

 

 

10.14

Governing Law; Jurisdiction; Etc159

 

 

10.15

Waiver of Jury Trial160

 

 

10.16

USA PATRIOT Act Notice160

 

 

10.17

Designated Senior Indebtedness161

 

 

10.18

No Advisory or Fiduciary Responsibility161

 

 

10.19

Electronic Execution of Assignments and Certain Other Documents161

 

 

10.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions162

 

SIGNATURESS-1

 

vi

--------------------------------------------------------------------------------

 

SCHEDULES

Schedule 1.01ASilo Subsidiaries

Schedule 1.01BDual Subsidiaries

Schedule 1.01CCertain ERISA Information

Schedule 2.01ACommitments and Applicable Percentages

Schedule 2A.03(a)Information Regarding Collateral

Schedule 4.01 Good Standing Jurisdictions and Foreign Qualifications

Schedule 5.05Certain Indebtedness

Schedule 5.06Litigation

Schedule 5.13Subsidiaries; Other Equity Investments

Schedule 5.19Franchise and Framework Agreements

Schedule 6.13Location of Vehicles

Schedule 7.01Existing Liens

Schedule 7.03Existing Indebtedness

Schedule 7.25Post-Closing Deliveries

Schedule 10.02Administrative Agent’s Office; Certain Addresses for Notices;

Tax Identification Number

 

 

EXHIBITS

Form of

Exhibit A-1New Vehicle Floorplan Committed Loan Notice

Exhibit A-2

Used Vehicle Floorplan Committed Loan Notice

Exhibit B-1(a)

New Vehicle Floorplan Swing Line Loan Notice (Borrowing)

Exhibit B-1(b)

New Vehicle Floorplan Swing Line Loan Notice (Conversion)

Exhibit B-2

Used Vehicle Floorplan Swing Line Loan Notice

Exhibit C

Note

Exhibit D

Assignment and Assumption

Exhibit E

Third Amended and Restated Company Guaranty

Exhibit F

Third Amended and Restated Subsidiary Guaranty

Exhibit G

Compliance Certificate

Exhibit H

Floorplan Joinder Agreement

Exhibit I

Used Vehicle Borrowing Base Certificate

Exhibit J

Fourth Amended and Restated Security Agreement

Exhibit K

New Vehicle Borrower Notice

Exhibit L

Opinion Matters

Exhibit M

Master Intercreditor Agreement

Exhibit N

Forms of U.S. Tax Compliance Certificates

Exhibit O

Conversion Notice

Exhibit P

Notice of Loan Prepayment

 

 

viii

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT
AGREEMENT (“Agreement”) is entered into as of November 30, 2016, among SONIC
AUTOMOTIVE, INC., a Delaware corporation (the “Company”), certain Subsidiaries
of the Company party hereto pursuant to Section 2.19 (each a “New Vehicle
Borrower”, and together with the Company, the “Borrowers” and each individually
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing Line
Lender, and BANK OF AMERICA, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties referenced below).

The Company, certain Subsidiaries of the Company party thereto, certain of the
Lenders (the “Existing Lenders”) and the Administrative Agent entered into that
certain Second Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement dated as of July 23, 2014, (as amended, supplemented or
otherwise modified prior to (but excluding) the date hereof, the “Existing
Credit Agreement”), pursuant to which certain of the Existing Lenders agreed to
make a revolving new vehicle floorplan facility and a revolving used vehicle
floorplan facility available to certain of the Borrowers in accordance with the
terms thereof.

The Company has requested that the Lenders amend and restate the Existing Credit
Agreement in order to continue to provide a revolving credit facility and extend
the maturity thereof and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01Assignments and Allocations; Amendment and Restatement.  

(a)Simultaneously with the Closing Date, the parties hereby agree that (i) the
initial New Vehicle Floorplan Commitments are $800,000,000, the initial New
Vehicle Floorplan Commitment of each of the New Vehicle Floorplan Lenders
hereunder shall be as set forth in Schedule 2.01A, the outstanding amount of the
New Vehicle Floorplan Loans (as defined in and under the Existing Credit
Agreement, without giving effect to any New Vehicle Floorplan Borrowings of New
Vehicle Floorplan Loans under this Agreement on the Closing Date, but after
giving effect to any repayment or reduction thereof with the proceeds of any
applicable sources) shall be reallocated in accordance with such New Vehicle
Floorplan Commitments and the requisite assignments shall be deemed to be made
in such amounts by and between the New Vehicle Floorplan Lenders and from each
New Vehicle Floorplan Lender to each other New Vehicle Floorplan Lender
(including from New Vehicle Floorplan Lenders who increase or reduce their New
Vehicle Floorplan Commitments in connection with this Agreement), with the same
force and effect as if such assignments were evidenced by applicable Assignments
and

1

--------------------------------------------------------------------------------

 

Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement but without the payment of any related assignment fee, and no
other documents or instruments, shall be, or shall be required to be, executed
in connection with such assignments (all of which requirements are hereby
waived), (ii) the initial Used Vehicle Floorplan Commitments are $215,000,000,
the initial Used Vehicle Floorplan Commitment of each of the Used Vehicle
Floorplan Lenders hereunder shall be as set forth in Schedule 2.01A, the
outstanding amount of the Used Vehicle Floorplan Loans (as defined in and under
the Existing Credit Agreement, without giving effect to any Used Vehicle
Floorplan Borrowings of Used Vehicle Floorplan Loans under this Agreement on the
Closing Date, but after giving effect to any repayment or reduction thereof with
the proceeds of any applicable sources) shall be reallocated in accordance with
such Used Vehicle Floorplan Commitments and the requisite assignments shall be
deemed to be made in such amounts by and between the Used Vehicle Floorplan
Lenders and from each Used Vehicle Floorplan Lender to each other Used Vehicle
Floorplan Lender (including from Used Vehicle Floorplan Lenders who increase or
reduce their Used Vehicle Floorplan Commitments in connection with this
Agreement), with the same force and effect as if such assignments were evidenced
by applicable Assignments and Assumptions (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement but without the payment of any
related assignment fee, and no other documents or instruments, shall be, or
shall be required to be, executed in connection with such assignments (all of
which requirements are hereby waived), (iii) the New Vehicle Floorplan Swing
Line (as defined under the Existing Credit Agreement) shall continue as the new
vehicle swing line subfacility hereunder, with the New Vehicle Floorplan Swing
Line Sublimit set out herein, and the New Vehicle Floorplan Swing Line Loans (as
defined in the Existing Credit Agreement), if any, shall continue as and deemed
to be New Vehicle Floorplan Swing Line Borrowings hereunder and (iv) the Used
Vehicle Floorplan Swing Line (as defined under the Existing Credit Agreement)
shall continue as the used vehicle swing line subfacility hereunder, with the
Used Vehicle Floorplan Swing Line Sublimit set out herein, and the Used Vehicle
Floorplan Swing Line Loans (as defined in the Existing Credit Agreement), if
any, shall continue as and deemed to be Used Vehicle Floorplan Swing Line
Borrowings hereunder.

(b)On the Closing Date, the applicable Lenders shall make full or net cash
settlement with one another and with any lender under the Existing Credit
Agreement that may not be a Lender under this Agreement, in each case through
the Administrative Agent, as the Administrative Agent may direct or approve,
with respect to all assignments, reallocations and other changes in Commitments,
such that after giving effect to such settlements, each Lender’s Applicable
Percentage of the Aggregate Commitments equals (with customary rounding) its
Applicable Percentage of the Outstanding Amount of all Loans.

(c)The Borrowers, each Guarantor, the Administrative Agent and the Lenders
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement that in any manner govern or
evidence the Obligations, the rights and interests of the Administrative Agent
and the Lenders, in any of their respective capacities, and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Agreement, and the terms and provisions of the Existing Credit Agreement, except
as otherwise expressly provided herein, shall be superseded by this Agreement.

2

--------------------------------------------------------------------------------

 

(d)Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and certain of the related
“Loan Documents” as defined in the Existing Credit Agreement (the “Prior Loan
Documents”), (i) after giving effect to any repayments, commitment reductions
and commitment terminations on the date hereof, all of the indebtedness,
liabilities and obligations owing by any Borrower (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement and other Prior Loan
Documents shall continue as Obligations hereunder, as amended, supplemented or
otherwise modified by the terms of this Agreement, (ii) each of this Agreement
and the Notes and the other Loan Documents is given as a substitution or
supplement of, as the case may be, and not as a payment of, the indebtedness,
liabilities and obligations of the Borrowers (as defined in the Existing Credit
Agreement) and the Guarantors (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement or any Prior Loan Document and is not
intended to constitute a novation thereof or of any of the other Prior Loan
Documents, and (iii) certain of the Prior Loan Documents will remain in full
force and effect, as set forth in this Agreement or in such Prior Loan
Document.  Upon the effectiveness of this Agreement, all Loans (as defined in
the Existing Credit Agreement) owing by any Borrower (as defined in the Existing
Credit Agreement) and outstanding under the Existing Credit Agreement shall
continue as Loans hereunder subject to the terms hereof.  Loans which are Base
Rate Loans, each as defined and outstanding under the Existing Credit Agreement
on the Closing Date, shall continue to accrue interest at the Base Rate
hereunder, and Loans which are Eurodollar Rate Loans, each as defined and
outstanding under the Existing Credit Agreement on the Closing Date, shall
continue to accrue interest at the Eurodollar Rate hereunder; provided, that, on
and after the Closing Date, the margin applicable to any Loan hereunder shall be
as set forth in the definition of Applicable Rate below, without regard to any
margin applicable thereto under the Existing Credit Agreement prior to the
Closing Date.  All accrued but unpaid interest and fees owing under the Existing
Credit Agreement as of the date hereof shall be repaid on the date hereof at the
applicable rates set forth in the Existing Credit Agreement.  

1.02Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by or a vehicle franchise or vehicle brand licensed
or owned by such Person, or (iii) assets constituting a vehicle dealership.

“Acquisition Arrangement” has the meaning specified in Section 7.12.

“Additional Unsecured Indebtedness” means Indebtedness of the Company (which may
be guaranteed by the Subsidiaries of  the Company on an unsecured basis);
provided that, (i) such Indebtedness is (A) not secured by any property of the
Company or any Subsidiary, (B) does not have a maturity, and does not require
any principal payments (whether by scheduled

3

--------------------------------------------------------------------------------

 

installment, mandatory prepayment or redemption, or the exercise of any put
right), earlier than six (6) months following the Maturity Date, and (C) has
terms (including terms of maturity and amortization) that are typical for
indebtedness of such type issued at such time and such terms (other than
applicable rates of interest) are otherwise no more restrictive, or less
advantageous to the Lenders, than the Loan Documents or are otherwise on terms
satisfactory to the Administrative Agent, and (ii) after giving effect to the
issuance of such Indebtedness, (A) no Event of Default shall have occurred and
be continuing or would occur as a result therefrom and (B) all other
requirements set forth in Section 7.03(l) shall have been met.

“Additional Unsecured Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Additional Unsecured Indebtedness, provided,
however, that “Additional Unsecured Indebtedness Prepayment” shall not include
any amount prepaid with the proceeds of the refinancing of such Additional
Unsecured Indebtedness with new or additional Additional Unsecured Indebtedness.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  

“Aggregate Commitments” means, collectively, the Aggregate New Vehicle Floorplan
Commitments and the Aggregate Used Vehicle Floorplan Commitments.

“Aggregate New Vehicle Floorplan Commitments” means the New Vehicle Floorplan
Commitments of all the New Vehicle Floorplan Lenders.

“Aggregate Used Vehicle Floorplan Commitments” means the Used Vehicle Floorplan
Commitments of all the Used Vehicle Floorplan Lenders.

“Agreement” means this Third Amended and Restated Syndicated New and Used
Vehicle Floorplan Credit Agreement.

“Applicable Facility” means the New Vehicle Floorplan Facility or the Used
Vehicle Floorplan Facility, as applicable.

“Applicable New Vehicle Floorplan Percentage” means with respect to any New
Vehicle Floorplan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate New Vehicle Floorplan Commitments represented by
such Lender’s New Vehicle

4

--------------------------------------------------------------------------------

 

Floorplan Commitment at such time, subject to adjustment as provided in Section
2.21.  If the commitment of each New Vehicle Floorplan Lender to make New
Vehicle Floorplan Loans have been terminated pursuant to Section 8.04 or if the
Aggregate New Vehicle Floorplan Commitments have expired, then the Applicable
New Vehicle Floorplan Percentage of each New Vehicle Floorplan Lender shall be
determined based on the Applicable New Vehicle Floorplan Percentage of such New
Vehicle Floorplan Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable New Vehicle Floorplan Percentage
of each New Vehicle Floorplan Lender is set forth opposite the name of such New
Vehicle Floorplan Lender on Schedule 2.01A or in the Assignment and Assumption
pursuant to which such New Vehicle Floorplan Lender becomes a party hereto, as
applicable.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.21.  If the commitment of each Lender under an Applicable
Facility to make Loans under such Applicable Facility has been terminated
pursuant to Section 8.02 or Section 8.04 or if the Aggregate New Vehicle
Floorplan Commitments or the Aggregate Used Vehicle Floorplan Commitments, as
applicable, have expired, then for the purposes of determining the Applicable
Percentage of any Lender, the Commitment of such Lender under such Applicable
Facility shall be calculated in accordance with the second sentence of the
definition of “Applicable New Vehicle Floorplan Percentage” or “Applicable Used
Vehicle Floorplan Percentage”, as the case may be.

“Applicable Rate” means, from time to time, the following percentages per annum:

 

Applicable Rate

Commitment Fee on New Vehicle Floorplan Facility

Commitment Fee on Used Vehicle Floorplan Facility

Eurodollar Rate Loans + (for New Vehicle Floorplan Facility)

Base Rate Loans + (for New Vehicle Floorplan Facility)

Eurodollar Rate Loans + (for Used Vehicle Floorplan Facility)

 

Base Rate  Loans + (for Used Vehicle Floorplan Facility)

0.15%

0.15%

1.25%

0.25%

1.50%

0.50%

 

“Applicable Used Vehicle Floorplan Percentage” means with respect to any Used
Vehicle Floorplan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Used Vehicle Floorplan Commitments represented
by such Lender’s Used Vehicle Floorplan Commitment at such time, subject to
adjustment as provided in Section 2.21.  If the commitment of each Used Vehicle
Floorplan Lender to make Used Vehicle Floorplan Loans has been terminated
pursuant to Section 8.02 or if the Aggregate Used Vehicle Floorplan Commitments
have expired, then the Applicable Used Vehicle Floorplan Percentage of each Used
Vehicle Floorplan Lender shall be determined based on the Applicable Used
Vehicle Floorplan Percentage of such Used Vehicle Floorplan Lender most recently
in effect, giving effect to any subsequent assignments.  The initial Applicable
Used Vehicle Floorplan Percentage of each Used Vehicle Floorplan Lender is set
forth opposite the name of such Used Vehicle Floorplan Lender on Schedule 2.01A
or in the Assignment and Assumption pursuant to which such Used Vehicle
Floorplan Lender becomes a party hereto, as applicable.

5

--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.  

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.  

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Autoborrow Advance” shall have the meaning specified in Section 2.08(b).  

“Autoborrow Agreement” shall have the meaning specified in Section 2.08(b).

“Automatic Debit Date” means the fifth day of a calendar month, provided that if
such day is not a Business Day, the respective Automatic Debit Date shall be the
next succeeding Business Day.

“Availability Period” means:

(a) in the case of the New Vehicle Floorplan Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate New Vehicle Floorplan Commitments pursuant
to Section 2.10 and (iii) the date of termination of the commitment of each New
Vehicle Floorplan Lender to make New Vehicle Floorplan Loans pursuant to Section
8.04, and

6

--------------------------------------------------------------------------------

 

(b) in the case of the Used Vehicle Floorplan Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate Used Vehicle Floorplan Commitments pursuant
to Section 2.10 and (iii) the date of termination of the commitment of each Used
Vehicle Floorplan Lender to make Used Vehicle Floorplan Loans pursuant to
Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Letter” means the letter agreement, dated October 20, 2016,
among the Company, the Administrative Agent and the Arranger.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; provided that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a New Vehicle Floorplan Committed Loan or a
Used Vehicle Floorplan Committed Loan, as the context may require, that is a
Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a New Vehicle Floorplan Borrowing or a Used Vehicle Floorplan
Borrowing, as the context may require.

“Builder Basket Amount” means, as of any date of determination, with respect to
any Restricted Payment or any Subordinated Indebtedness Prepayment, the sum of:

 

(A)

$110,000,000; plus

7

--------------------------------------------------------------------------------

 

 

(B)

50% of the aggregate Consolidated Net Income of the Company accrued on a
cumulative basis during the period beginning September 30, 2016 and ending on
the last day of the Company's last fiscal quarter ending prior to the date of
such Restricted Payment or Subordinated Indebtedness Prepayment, or, if such
aggregate cumulative Consolidated Net Income shall be a loss, minus 100% of such
loss; plus

 

(C)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after September 30, 2016, and on or prior to such date
of determination, by the Company either (x) as capital contributions in the form
of common equity to the Company or (y) from the issuance or sale (other than to
any of its Subsidiaries) of Qualified Capital Stock of the Company or any
options, warrants or rights to purchase such Qualified Capital Stock of the
Company (except, in each case, to the extent such proceeds are used to purchase,
redeem or otherwise retire Capital Stock or Subordinated Indebtedness as set
forth below) (and excluding the net cash proceeds and the fair market value of
assets other than cash received from the issuance of Qualified Capital Stock
financed, directly or indirectly, using funds borrowed from the Company or any
Subsidiary until and to the extent such borrowing is repaid); plus

 

(D)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after September 30, 2016, and on or prior to such date
of determination, by the Company (other than from any of its Subsidiaries) upon
the exercise of any options, warrants or rights to purchase Qualified Capital
Stock of the Company (and excluding the net cash proceeds and the fair market
value of assets other than cash received from the exercise of any options,
warrants or rights to purchase Qualified Capital Stock financed, directly or
indirectly, using funds borrowed from the Company or any Subsidiary until and to
the extent such borrowing is repaid); plus

 

(E)

100% of the aggregate net cash proceeds and the fair market value of assets
other than cash received after September 30, 2016, and on or prior to such date
of determination, by the Company from the conversion or exchange, if any, of
debt securities or Redeemable Capital Stock of the Company or its Restricted
Subsidiaries into or for qualified Capital Stock of the Company plus, to the
extent such debt securities or Redeemable Capital Stock were issued after
September 30, 2016, upon the conversion or exchange of such debt securities or
Redeemable Capital Stock, the aggregate of net cash proceeds and the fair market
value of assets other than cash received from their original issuance (and
excluding the net cash proceeds and the fair market value of assets other than
cash received from the conversion or exchange of debt securities or Redeemable
Capital Stock financed, directly or indirectly, using funds borrowed from the
Company or any Subsidiary until and to the extent such borrowing is repaid);
plus

 

(F)

in the case of the disposition or repayment of any Specified Investment made
after September 30, 2016, and on or prior to such date of determination, an
amount (to the extent not included in Consolidated Net Income) equal to (a) the
lesser of (i)

8

--------------------------------------------------------------------------------

 

 

the return of capital with respect to such Investment and (ii) the initial
amount of such Investment, in either case, less the cost of the disposition of
such Investment and net of taxes.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Buyer Notes” means those promissory notes received by the Company or any
Subsidiary as partial or full payment consideration for Dispositions of vehicle
dealerships, associated  dealership real estate or related businesses, or
Dispositions of Subsidiaries, by the Company or such Subsidiary to the obligors
of such promissory notes.

“Capital Stock” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock or other equity interests whether now outstanding or
issued after the date of this Agreement, including limited liability company
interests, partnership interests (whether general or limited), any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of (other than a
distribution in respect of Indebtedness), the issuing Person, including any
Preferred Stock and any rights (other than debt securities convertible into
Capital Stock), warrants or options exchangeable for or convertible into such
Capital Stock.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, New Vehicle
Swing Line Lender or the Used Vehicle Swing Line Lender (as applicable) and the
Lenders, as collateral for Obligations in respect of New Vehicle Floorplan Swing
Line Loans or Used Vehicle Floorplan Swing Line Loans, or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the New Vehicle Swing Line
Lender or the Used Vehicle Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the New Vehicle Swing Line Lender or the Used Vehicle Swing Line
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory

9

--------------------------------------------------------------------------------

 

authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.  

“Change of Control” means an event or series of events by which:

(a)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) (other
than (i) Sonic Financial, O. Bruton Smith or B. Scott Smith; (ii) any spouse or
immediate family member of O. Bruton Smith and B. Scott Smith (collectively with
O. Bruton Smith and B. Scott Smith, a “Smith Family Member”); or (iii)  any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners and owners of which are Smith Family Members, (the
persons and entities in “i”, “ii”, and “iii” being referred to, collectively and
individually, as the “Smith Group”) so long as in the case of clauses (ii) and
(iii) O. Bruton Smith or B. Scott Smith retains a majority of the voting rights
associated with such ownership) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);

(b)

during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(c)

any Person or two or more Persons (excluding members of the Smith Group so long
as O. Bruton Smith or B. Scott Smith retains a majority of the voting rights
associated with such equity securities) acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group

10

--------------------------------------------------------------------------------

 

has the right to acquire pursuant to any option right) representing 25% or more
of the combined voting power of such securities; or

(d)

the Company fails to own, directly or indirectly, 100% of the Equity Interests
of any Subsidiary other than as a result of the sale of all Equity Interests in
a Subsidiary pursuant to a Permitted Disposition.

“Closing Date” means November 30, 2016.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the assets and rights and interests in
property of any Person in which the Revolving Administrative Agent, on behalf of
the Secured Parties, is granted a Lien under any Security Instrument as security
for all or any portion of the Obligations.  

“Commitment” means, as to each Lender, the New Vehicle Floorplan Commitment and
Used Vehicle Floorplan Commitment of such Lender.

“Committed Borrowing” means a New Vehicle Committed Borrowing or a Used Vehicle
Committed Borrowing, as the context may require.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means that certain Third Amended and Restated Company
Guaranty Agreement executed by the Company in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit E, as supplemented,
amended, or modified from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries on a consolidated basis as of
such date (but excluding in any event (i) any long-term assets of discontinued
operations held for sale, other than such assets which (x) are the subject of an
executed non-cancelable purchase and sale agreement between the applicable Loan
Party and a Person which is not an Affiliate of any Loan Party and (y) the
applicable Loan Party intends, in good faith, to Dispose of within 60 days of
such date of determination and (ii) any Investment described in Section
7.02(i)).

“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Company and its Subsidiaries on a consolidated basis
as of such date.

“Consolidated EBITDAR” means for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (a) Consolidated Net Income, plus (b) to the extent deducted in
computing Consolidated Net

11

--------------------------------------------------------------------------------

 

Income for such period: (i) Consolidated Interest Expense with respect to
non-floorplan Indebtedness (including interest expense not payable in cash),
(ii) charges against income for foreign, Federal, state and local income taxes,
(iii) depreciation expense, (iv) amortization expense, including, without
limitation, amortization of other intangible assets and transaction costs, (v)
non-cash charges, (vi) all extraordinary losses, (vii) legal fees, broker fees
and other transaction expenses incurred in connection with any Permitted
Acquisition (not to exceed $1,000,000 in the aggregate for each such
Acquisition), (viii) Consolidated Rental Expense, and (ix) non-cash lease
termination charges, net of any amortization of such charges, minus (c) to the
extent included in computing Consolidated Net Income for such period, (i)
extraordinary gains and (ii) all gains on repurchases of long-term
Indebtedness.  

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense with respect to non-floorplan Indebtedness for such period
(excluding any interest expense not payable in cash and not payable as a result
of any default), plus (b) Consolidated Principal Payments for such period, plus
(c) Consolidated Rental Expenses for such period, plus (d) Federal, state, local
and foreign income taxes paid in cash by the Company and its Subsidiaries on a
consolidated basis during such period, plus (e) dividends and distributions paid
in cash by the Company and its Subsidiaries on a consolidated basis during such
period,  minus (f) cash refunds of Federal, state, local and foreign income
taxes received by the Company and its Subsidiaries on a consolidated basis
during such period.  The calculation of “Consolidated Fixed Charges” is further
described in Section 1.04(d).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated EBITDAR for
the four fiscal quarter period ending on such date minus (ii) an amount equal to
$100,000 (representing assumed maintenance capital expenditures) multiplied by
the average daily number of physical dealership locations at which the
Subsidiaries operated franchised vehicle dealerships during such period to (b)
Consolidated Fixed Charges for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary.

12

--------------------------------------------------------------------------------

 

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest (before
factory assistance or subsidy), premium payments, debt discount, fees, charges
and related expenses of the Company and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.  

“Consolidated Liquidity Ratio” means, as of any date of determination, the ratio
of (a) the sum of Consolidated Current Assets (excluding Temporary Excess Cash)
plus the Revolving Facility Liquidity Amount (as defined in the Revolving Credit
Agreement on the date hereof) to (b) the sum of (i) Consolidated Current
Liabilities (but excluding, without duplication and only to the extent such
amounts would otherwise have been included in this clause (b)(i), (A) such
Consolidated Current Liabilities consisting of any holder put right, balloon,
bullet or similar final scheduled principal payment that would repay any
Indebtedness permitted by Section 7.03 in full, other than any such holder put
right, balloon, bullet or final payment which is due within ninety (90) days
following such date of determination, and (B) any Temporary Indebtedness) plus
(ii) without duplication, Indebtedness (whether or not reflected as a
Consolidated Current Liability) under all floorplan financing arrangements.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period.

“Consolidated Principal Payments” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, all scheduled payments of principal and
amortization of the Company and its Subsidiaries in connection with Indebtedness
for money borrowed (including Permitted Real Estate Indebtedness) or in
connection with the deferred purchase price of assets which payments are made or
are required to be made during such period, in each case to the extent treated
as principal in accordance with GAAP (other than any balloon, bullet or similar
final scheduled principal payment that repays such Indebtedness in full).  It is
acknowledged that payments permitted under Section 7.15 shall not be deemed to
be scheduled payments of principal for purposes of determining “Consolidated
Principal Payments”.

“Consolidated Rental Expense” means, for any period, on a consolidated basis for
the Company and its Subsidiaries, the aggregate amount of fixed and contingent
rentals payable in cash by the Company and its Subsidiaries with respect to
leases of real and personal property  (excluding capital lease obligations)
determined in accordance with GAAP for such period (subject to Section 1.04(b)).

“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Total Outstanding Indebtedness
(excluding (v) Indebtedness under the New Vehicle Floorplan Facility, (w)
Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory, (x)
Indebtedness under the Used Vehicle Floorplan Facility, (y) Temporary
Indebtedness and (z) Permitted Third Party Service Loaner Indebtedness) as of
such date minus (ii) the aggregate amount as of the date of determination of
unrestricted domestic cash held in (x) accounts on the consolidated balance
sheet of the

13

--------------------------------------------------------------------------------

 

applicable Person and its Restricted Subsidiaries as of such date to the extent
the use thereof for application to payment of Indebtedness is not prohibited by
law or any contract to which any such Person is a party and such cash is not
subject to any Lien and (y) accounts established with Silo Lenders, if any, as
an offset to floor plan notes payable that are reflected on the consolidated
balance sheet of the applicable Person and its Restricted Subsidiaries as of
such date to the extent the use thereof is not prohibited or restricted by law
or any contract to which any such Person is a party and is not subject to any
Lien; provided that the aggregate amount of cash under clauses (x) and (y) for
purposes of this calculation shall in no event exceed $50,000,000 at any time,
plus (iii) eight (8) times Consolidated Rental Expense for the period of four
fiscal quarters most recently ended (excluding Consolidated Rental Expense
relating to any real property acquired during the period of four fiscal quarters
most recently ended but including as Consolidated Rental Expense the “rental
payments” for any real property Disposed of and leased back to the Company or
its Subsidiaries during the period of four fiscal quarters most recently ended
as if such sale-leaseback transaction had occurred on and such “rental payments”
began on the first day of such applicable four fiscal quarter period) to (b)
Consolidated EBITDAR for the period of four fiscal quarters most recently
ended.  

“Consolidated Total Outstanding Indebtedness” means, for any period, for the
Company and its Subsidiaries on a consolidated basis, the aggregate outstanding
principal amount of Consolidated Funded Indebtedness of the Company and its
Subsidiaries for such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Conversion Notice” means a notice from the Company delivered pursuant to
Section 2.10 requesting that (a) any portion of the Aggregate New Vehicle
Floorplan Commitments be converted into Aggregate Used Vehicle Floorplan
Commitments, (b) any portion of the Aggregate Used Vehicle Floorplan Commitments
be converted into Aggregate New Vehicle Floorplan Commitments, (c) any portion
of  Floorplan Commitments  converted from Aggregate New Vehicle Floorplan
Commitments be restored to Aggregate New Vehicle Floorplan Commitments, or (c)
any portion of  Floorplan Commitments  converted from Aggregate Used Vehicle
Floorplan Commitments be restored to Aggregate New Vehicle Floorplan
Commitments, as applicable, which notice, in each case, shall be substantially
in the form of Exhibit O.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication):  (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face

14

--------------------------------------------------------------------------------

 

amount or the amount payable at maturity, whichever is greater) of any
Indebtedness incurred, assumed or acquired by the Company or any Subsidiary in
connection with such Acquisition, (iv) all additional purchase price amounts in
the form of earnouts and other contingent obligations that should be recorded on
the financial statements of the Company and its Subsidiaries in accordance with
GAAP in connection with such Acquisition, (v) all amounts paid in respect of
covenants not to compete, consulting agreements that should be recorded on the
financial statements of the Company and its Subsidiaries in accordance with
GAAP, and other affiliated contracts in connection with such Acquisition, and
(vi) the aggregate fair market value of all other consideration given by the
Company or any Subsidiary in connection with such Acquisition; provided that (x)
the Cost of Acquisition shall not include the purchase price of floored vehicles
acquired in connection with such Acquisition, (y) to the extent such Acquisition
(or any other Acquisition or proposed Acquisition included in the calculation of
any threshold set forth in Section 6.14 or 7.12) includes the purchase or
leasing of any real property, the consideration attributable to such real
property shall be excluded from the calculation of Cost of Acquisition, and (z)
amounts under clause (iv) above shall be excluded from the calculation of Cost
of Acquisition to the extent that such amounts as of the date of entering into
any agreement with respect to such Acquisition are not reasonably expected to
exceed $5,000,000 in the aggregate (each such determination for each applicable
year of earnouts and other contingent obligations with respect to the applicable
Acquisition to be based on the reasonably expected operations and financial
condition of the Company and its Subsidiaries during the first year after the
date of the applicable Acquisition).  For purposes of determining the Cost of
Acquisition for any transaction, the Equity Interests of the Company shall be
valued in accordance with GAAP.

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deemed Floored” means, with respect to each New Vehicle, the date a New Vehicle
Floorplan Borrowing is deemed to be made by a New Vehicle Floorplan Lender,
including the New Vehicle Swing Line Lender, under the New Vehicle Floorplan
Facility.

“Default” means any event or condition that constitutes a New Vehicle Event of
Default or a Used Vehicle Event of Default or that, with the giving of any
notice, the passage of time, or both, would be a New Vehicle Event of Default or
a Used Vehicle Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder

15

--------------------------------------------------------------------------------

 

including in respect of its Loans hereunder or participations in  respect of New
Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line Loans,
or has failed to perform any of its funding obligations under the Revolving
Credit Agreement including in respect of its Revolving Facility Loans (as
defined in the Revolving Credit Agreement) thereunder, in each case within three
Business Days of the date required to be funded by it hereunder or thereunder
unless such Lender notifies the Administrative Agent and the Company in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in writing) has
not been satisfied, (b) has notified any Borrower or the Administrative Agent
that it does not intend to comply with any such funding obligations or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied) with respect to its funding obligations hereunder, thereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent, that it will
comply with such funding obligations (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, a
custodian appointed for it, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the New
Vehicle Swing Line Lender, the Used Vehicle Swing Line Lender and each other
Lender promptly following such determination.

“Demonstrator” means a New Vehicle that (i) has not been previously titled
(other than to a New Vehicle Borrower in accordance with applicable law), (ii)
is the then current model year or last model year, (iii) has an odometer reading
of less than 7500 miles and (iv) is designated by the applicable New Vehicle
Borrower as such.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

16

--------------------------------------------------------------------------------

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Deliveries” has the meaning specified in Section 6.02(c).

“Dollar” and “$” mean lawful money of the United States.

“Dual Subsidiary” means a Subsidiary which (i) operates more than one franchised
vehicle dealership and (ii) has entered into separate floorplan financing
arrangements with either (A) more than one Silo Lender or (B) the Lenders and at
least one Silo Lender.  The Dual Subsidiaries as of the Closing Date are set
forth on Schedule 1.01B.  The Company may designate other Subsidiaries as Dual
Subsidiaries from time to time in accordance with Sections 2.19(e) and 7.17.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Used Vehicle Inventory” means Inventory of any Grantor consisting of
Used Vehicles that (a) in the case of all such Used Vehicles, are subject to a
perfected, first priority Lien in favor of the Revolving Administrative Agent
for the benefit of the Secured Parties pursuant to the Security Instruments,
free from any other Lien other than those acceptable to the Administrative Agent
in its discretion, (b) are properly titled in such Grantor’s name or the
certificates of title for such Used Vehicles are endorsed in blank by the prior
owners and such Grantor physically holds such certificates of title (or such
Grantor has, in accordance with its standard policies and procedures, initiated
the process by which the requirements of this clause (b) will be satisfied) and
(c) are held for sale and located at such Grantor’s dealership facilities
(except as set forth in Section 6.13), and with respect to such leased
facilities, the Administrative Agent or Revolving Administrative Agent has
received a Landlord Waiver if requested by the Administrative Agent; provided
that in no event shall any Used Vehicles of any Dual Subsidiary which receives
Permitted Silo Indebtedness from a Silo Lender be considered “Eligible Used
Vehicle Inventory” or otherwise included in the Used Vehicle Borrowing Base.  

17

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA that has resulted or could reasonably be expected to result in liability
of any Borrower under Title IV of ERISA in excess of $1,000,000; (c) a complete
or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, in either case that has resulted or could reasonably be expected
to result in liability of any Borrower under Title IV of ERISA in excess of (i)
in the case of the Automotive Industries Pension Trust Fund (EIN # 94-1133245),
Plan No. 001, $25,000,000 and (ii) in all other cases, $1,000,000; (d) the
filing of a notice of intent to terminate or the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan,
Multiemployer Plan or Multiple Employer Plan; (f) any event or condition which
is reasonably likely to constitute grounds under Section 4042 of ERISA for the
termination of, or

18

--------------------------------------------------------------------------------

 

the appointment of a trustee to administer, any Pension Plan of any Borrower or
any ERISA Affiliate; (g) except as set forth on Schedule 1.01C, the
determination that any Pension Plan, Multiemployer Plan or Multiple Employer
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon  any Borrower or any ERISA Affiliate in excess of (i) in the case of
the Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No. 001,
$25,000,000 and (ii) in all other cases, $1,000,000.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means,

(a)

for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

A Loan bearing interest at the Eurodollar Rate may be (a) borrowed on a day
other than the first day of the applicable Interest Period and (b) repaid or
converted to a different Type of Loan on a day other than the last day of an
Interest Period without giving rise to any additional payment for “break
funding” losses.

“Eurodollar Rate Committed Loan” means a New Vehicle Floorplan Committed Loan or
a Used Vehicle Floorplan Committed Loan, as the context may require, that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a New Vehicle
Floorplan Swing Line Loan or a Used Vehicle Floorplan Swing Line Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

19

--------------------------------------------------------------------------------

 

“Event of Default” means either a New Vehicle Event of Default or a Used Vehicle
Event of Default.

“Excluded Investment” means (i) any Investment in the Company, any Restricted
Subsidiary or any Person which, as a result of such Investment, (a) becomes a
Restricted Subsidiary or (b) is merged or consolidated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or any Restricted Subsidiary; (ii) Indebtedness of the Company owing
to a Restricted Subsidiary, Indebtedness of a Restricted Subsidiary owing to
another Restricted Subsidiary, or guarantees by a Restricted Subsidiary of the
Indenture Notes; (iii) Investments in any of the Indenture Notes; (iv) Temporary
Cash Investments; (v) Investments acquired by the Company or any Restricted
Subsidiary in connection with an asset sale permitted by any Indenture to the
extent such Investments are non-cash proceeds; (vi) any Investment to the extent
the consideration therefor consists of Qualified Capital Stock of the Company or
any Restricted Subsidiary; (vii) Investments representing Capital Stock or
obligations issued to the Company or any Restricted Subsidiary in the ordinary
course of the good faith settlement of claims against any other Person by reason
of a composition or readjustment of debt or a reorganization of any debtor or
any Restricted Subsidiary; (viii) prepaid expenses advanced to employees in the
ordinary course of business or other loans or advances to employees in the
ordinary course of business not to exceed $1.0 million in the aggregate at any
one time outstanding; (ix) Investments in existence on May 9, 2013; (x)
deposits, including interest-bearing deposits, maintained in the ordinary course
of business in banks or with floor plan lenders; endorsements for collection or
deposit in the ordinary course of business by such Person of bank drafts and
similar negotiable instruments of such other Person received as payment for
ordinary course of business trade receivables; (xi) Investments acquired in
exchange for the issuance of Capital Stock (other than Redeemable Capital Stock
or Preferred Stock) of the Company or acquired with the net cash proceeds
received by the Company after the date of this Agreement from the issuance and
sale of Capital Stock (other than Redeemable Capital Stock or Preferred Stock);
provided that such net cash proceeds are used to make such Investment within 10
days of the receipt thereof; (xii) Investments in prepaid expenses, negotiable
instruments held for collection and lease, utility and worker’s compensation,
performance and other similar deposits provided to third parties in the ordinary
course of business; (xiii) consumer loans and leases entered into, purchased or
otherwise acquired by the Company or its Subsidiaries, as lender, lessor or
assignee, as applicable, in the ordinary course of business consistent with past
practices; (xiv) items described in clause (c) of the definition of
“Investment”; and (xv) in addition to the Investments described in clauses (i)
through (xiv) above, Investments in an amount not to exceed the greater of (a)
$25.0 million and (b) 1% of the Company’s consolidated tangible assets in the
aggregate at any one time outstanding.

“Excluded Real Estate Collateral” shall mean Eligible Borrowing Base Real Estate
(as such term is defined in the Revolving Credit Agreement), and any related
contracts, real property rights, fixtures, or proceeds thereof located at,
attached to, or relating to any Eligible Borrowing Base Real Estate.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the

20

--------------------------------------------------------------------------------

 

laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by any Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.  

“Existing Credit Agreement” has the meaning specified in the recitals hereto.  

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Company and the other Borrowers shall have
permanently terminated the credit facilities under the Loan Documents by final
payment in full of all Outstanding Amounts, together with all accrued and unpaid
interest and fees thereon; (b) all Commitments shall have terminated or expired;
and (c) the Company and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their respective Obligations and
liabilities arising under the Loan Documents, (except for future obligations
consisting of continuing indemnities and other contingent Obligations of the
Company or any Loan Party that may be owing to the Administrative Agent, the
Revolving Administrative Agent, any of their respective Related Parties or any
Lender pursuant to the Loan Documents and expressly survive termination of this
Agreement or any other Loan Document).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

21

--------------------------------------------------------------------------------

 

“Fleet Vehicle” means one of a large group of New Vehicles sold to a Person
(e.g., a rental car agency) which purchases in excess of ten (10) Vehicles per
purchase contract for commercial use.

“Flood Hazard Property” means any real property with respect to which the
Administrative Agent requests a flood hazard determination in its sole
discretion and which is determined to be in an area designated by the Federal
Emergency Management Agency as having special flood or mudslide hazards.

“Flood Requirements” means the following, with respect to any Flood Hazard
Property, in each case in form and substance satisfactory to the Lenders: (a)
the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (i) as to the fact that such real
property is a Flood Hazard Property and (ii) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (b) such other flood hazard determination
forms, notices and confirmations thereof as requested by the Lenders and naming
the Administrative Agent as loss payee on behalf of the Lenders; and (c)
property level information sufficient for the Lenders to determine the adequacy
of flood insurance.

“Floorplan On-line System” has the meaning set forth in Section 2.05.

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender that is resident or organized under laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Person” means any Person that is organized under the laws of any
jurisdiction other than the District of Columbia or any of the states of the
United States.

“Framework Agreement” means a framework agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.

The term “franchise” when used with respect to any vehicle manufacturer or
distributor shall be deemed to include each dealership that is authorized by a
Franchise Agreement to sell New Vehicles manufactured or distributed by such
manufacturer or distributor, whether or not such dealership is expressly
referred to as a franchise in the respective Franchise Agreement or Framework
Agreement.

“Franchise Agreement” means a franchise agreement, in each case between a Loan
Party and a manufacturer or distributor of New Vehicles.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the New Vehicle Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of New Vehicle Floorplan Swing Line Loans other than New
Vehicle Floorplan Swing Line Loans as to

22

--------------------------------------------------------------------------------

 

which (i) such Defaulting Lender’s participation obligation has been reallocated
pursuant to Section 2.21(a)(iv), or (ii) Cash Collateral or other credit support
acceptable to the New Vehicle Swing Line Lender shall have been provided in
accordance with Section 2.20, and (b) with respect to the Used Vehicle Swing
Line Lender, such Defaulting Lender’s Applicable Percentage of Used Vehicle
Floorplan Swing Line Loans other than Used Vehicle Floorplan Swing Line Loans as
to which (i) such Defaulting Lender’s participation obligation has been
reallocated pursuant to Section 2.21(a)(iv), or (ii) Cash Collateral or other
credit support acceptable to the Used Vehicle Swing Line Lender shall have been
provided in accordance with Section 2.20.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its
activities.  

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central
Bank).  

“Grantor” has the meaning specified in Section 2A.03.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if

23

--------------------------------------------------------------------------------

 

not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.

“Guarantors” means, collectively, (a) the Company and (b) the Subsidiary
Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)

all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)

net obligations of such Person under any Swap Contract;

(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 60 days after the date on which
such trade account payable was created);

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)

capital leases and Synthetic Lease Obligations;

(g)

all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited

24

--------------------------------------------------------------------------------

 

liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.  

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indentures” means, individually or collectively as the context may require, the
2013-5.0% Indenture or the 2012-7.0% Indenture.  

“Indenture Notes” means, individually or collectively as the context may
require, the 2013-5.0% Indenture Notes or the 2012-7.0% Indenture Notes.

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means the Automatic Debit Date of each calendar month.

“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Inventory” has the meaning given such term in Section 9-102 of the UCC.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means each Floorplan Joinder Agreement, substantially in the
form of Exhibit H, executed and delivered by a Subsidiary or any other Person to
the Administrative

25

--------------------------------------------------------------------------------

 

Agent and the Revolving Administrative Agent, for the benefit of the Secured
Parties, pursuant to Section 6.14.

“Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord waiver and consent agreement executed by the landlord of such leasehold
interest, in each case in form and substance satisfactory to the Administrative
Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the New Vehicle Swing Line Lender and the Used
Vehicle Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a New Vehicle Floorplan Loan or a Used Vehicle Floorplan Loan, as
the context may require.

“Loan Documents” means, collectively, this Agreement, each Note, each Payment
Commitment, the Security Agreement, each Joinder Agreement, each other Security
Instrument, each Guaranty, the Bank of America Letter, any Autoborrow Agreement
and any agreement creating or perfecting rights in Cash Collateral or other
credit support pursuant to the provisions of Section 2.20 of this Agreement.

“Loan Parties” means, collectively, the Company, each New Vehicle Borrower, each
Guarantor, each party executing the Security Agreement as a “Floorplan
Subsidiary Grantor”  and each Person (other than the Administrative Agent, the
Revolving Administrative Agent, any Lender, any Silo Lender or any landlord
executing a Landlord Waiver) executing any other Security Instrument.

26

--------------------------------------------------------------------------------

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated as of July 8, 2011 among the Administrative Agent,
the Revolving Administrative Agent and the Silo Lenders and acknowledged by the
Company on behalf of itself and its Subsidiaries substantially in the form of
Exhibit M, and the exhibits thereto, as such agreement may be supplemented from
time to time by execution and delivery of joinder agreements thereto and revised
exhibits in accordance with the terms thereof, and as otherwise supplemented,
amended or modified from time to time.  

 

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (ii) the ability of the Borrowers, the Guarantors and the other Loan
Parties, taken as a whole, to perform their respective obligations under any
Loan Document to which any of them is a party (unless such Borrower, Guarantor
or other Loan Party has repaid in full all of its respective Obligations and is
no longer a Loan Party in accordance with the terms of this Agreement and the
other Loan Documents) or (b) an adverse effect on the rights and remedies of the
Administrative Agent, the Revolving Administrative Agent (in its capacity as
collateral agent for the Secured Parties) or the Lenders under the Loan
Documents.

“Maturity Date” means November 30, 2021; provided that if any date determined to
be a “Maturity Date” is not a Business Day, such Maturity Date shall be the next
preceding Business Day.  

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Book Value” means, (i) for any contract-in-transit, the net book value of
such  contract-in-transit as reflected on the books of the Company in accordance
with GAAP, and (ii) for any Vehicle, the net book value of such Vehicle as
reflected on the books of the Company in accordance with GAAP, after netting out
(without limitation) (a) the cost of payoff of any Lien (including any consumer
Lien) on such Vehicle excluding the Lien of the Administrative Agent under the
Loan Documents and (b) reserves maintained in accordance with the Company’s
internal accounting policies; provided that, in no event shall “Net Book Value”
of any asset described herein exceed the value of such asset reflected on the
books of the Company and its Subsidiaries.

“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries, the excess, if any, of:

27

--------------------------------------------------------------------------------

 

(i)

the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over

(ii)

the sum of

(A) (1) any Indebtedness that is secured by the applicable asset and that is
required to be repaid in connection with such transaction (including any new or
used vehicle floorplan loans or any Permitted Real Estate Indebtedness required
to be repaid in connection therewith), and (2) any net obligations of such
Person under any Swap Contract that relates to such Indebtedness and is also
required by the terms of such Swap Contract to be repaid,

(B) the reasonable and customary out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction, and

(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.

“New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and (except in the case of Service Loaner
Vehicles) has never been registered, and (notwithstanding clause (c) of the
definition of “Vehicle”) includes Rental Vehicles, Demonstrators and Service
Loaner Vehicles, in each case whether or not held for sale.

“New Vehicle Borrower” has the meaning specified in the introductory paragraph
hereto; provided that, subject to Section 2.19(e), in no event shall a Foreign
Person, an Unrestricted Subsidiary or a Silo Subsidiary be a “New Vehicle
Borrower”.

“New Vehicle Borrower Notice” has the meaning specified in Section 2.19(b).

“New Vehicle Event of Default” has the meaning specified in Section 8.03.  

“New Vehicle Floorplan Borrowing” means a New Vehicle Floorplan Committed
Borrowing or a New Vehicle Floorplan Swing Line Borrowing, as the context may
require.

“New Vehicle Floorplan Commitment” means, as to each Lender, its obligation to
(a) make New Vehicle Floorplan Committed Loans to the New Vehicle Borrowers
pursuant to Section 2.01, and (b) purchase participations in New Vehicle
Floorplan Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

28

--------------------------------------------------------------------------------

 

“New Vehicle Floorplan Committed Borrowing” means a borrowing consisting of
simultaneous New Vehicle Floorplan Committed Loans of the same Type made by each
of the New Vehicle Floorplan Lenders pursuant to Section 2.01.

“New Vehicle Floorplan Committed Loan” has the meaning specified in Section
2.01.

“New Vehicle Floorplan Committed Loan Notice” means a notice of (a) a New
Vehicle Floorplan Committed Borrowing, or (b) a conversion of New Vehicle
Floorplan Committed Loans from one Type to the other, pursuant to Section 2.02,
which shall be substantially in the form of Exhibit A-1 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“New Vehicle Floorplan Facility” means the new vehicle floorplan facility
described in Sections 2.01 through 2.05 providing for New Vehicle Floorplan
Loans to the New Vehicle Borrowers by the New Vehicle Floorplan Lenders.

“New Vehicle Floorplan Lender” means each Lender that has a New Vehicle
Floorplan Commitment or, following termination of the New Vehicle Floorplan
Commitments, has New Vehicle Floorplan Loans outstanding.

“New Vehicle Floorplan Loan” means an extension of credit by a New Vehicle
Floorplan Lender to a New Vehicle Borrower under Article II in the form of a New
Vehicle Floorplan Committed Loan or a New Vehicle Floorplan Swing Line Loan.

“New Vehicle Floorplan Operations Group” means the group at Bank of America that
operates and administers the New Vehicle Floorplan Facility.

“New Vehicle Floorplan Overdraft” has the meaning specified in Section 2.04.

“New Vehicle Floorplan Swing Line” means the revolving credit facility made
available by the New Vehicle Floorplan Swing Line Lender pursuant to Section
2.03.

“New Vehicle Floorplan Swing Line Borrowing” means a borrowing of a New Vehicle
Floorplan Swing Line Loan pursuant to Section 2.03.

“New Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of New Vehicle Floorplan Swing Line Loans, or any successor new vehicle
swing line lender hereunder.

“New Vehicle Floorplan Swing Line Loan” has the meaning specified in Section
2.03(a).

“New Vehicle Floorplan Swing Line Loan Notice” means a notice of a New Vehicle
Floorplan Swing Line Borrowing pursuant to Section 2.03(b), which shall be
substantially in the form of Exhibit B-1(a) in the case of a New Vehicle
Floorplan Swing Line Borrowing and Exhibit B-1(b) in the case of a conversion of
any New Vehicle Floorplan Swing Line Loan from one Type to the other or such
other form as approved by the Administrative Agent (including any

29

--------------------------------------------------------------------------------

 

form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

“New Vehicle Floorplan Swing Line Sublimit” means an amount equal to the lesser
of (a) $65,000,000 and (b) the Aggregate New Vehicle Floorplan Commitments.  The
New Vehicle Floorplan Swing Line Sublimit is part of, and not in addition to,
the Aggregate New Vehicle Floorplan Commitments.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Note” means a promissory note made by a Borrower or Borrowers, in favor of a
Lender evidencing Loans made by such Lender to such Borrower or Borrowers, as
applicable, substantially in the form of Exhibit C.  

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit P or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered,

30

--------------------------------------------------------------------------------

 

become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).  

“Out of Balance” means, with respect to a New Vehicle Floorplan Loan, the
outstanding balance thereof has not been paid in accordance with Section
2.11(a)(iii).

“Outstanding Amount” means (i) with respect to New Vehicle Floorplan Committed
Loans and New Vehicle Floorplan Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of New Vehicle Floorplan Committed Loans and New
Vehicle Floorplan Swing Line Loans, as the case may be, occurring on such date
and (ii) with respect to Used Vehicle Floorplan Committed Loans and Used Vehicle
Floorplan Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments of
repayments of Used Vehicle Floorplan Committed Loans and Used Vehicle Floorplan
Swing Line Loans, as the case may be, occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).  

“Participant Register” has the meaning specified in Section 10.06(d).

“Payment Commitment” means a written agreement entered into between the New
Vehicle Swing Line Lender and a vehicle manufacturer or distributor (and if
required pursuant to the terms of the Payment Commitment, the applicable
Borrower), providing for advances of the proceeds of New Vehicle Floorplan Swing
Line Loans directly by the New Vehicle Swing Line Lender to such manufacturer or
distributor in payment for the purchase of New Vehicles by the applicable New
Vehicle Borrower.

“Payoff Letter Commitment” means a written agreement entered into between the
New Vehicle Swing Line Lender and a financial institution (and if required
pursuant to the terms of the Payoff Letter Commitment, the applicable Borrower),
which agreement is delivered in connection with the payoff of floorplan
financing provided by such financial institution and provides for advances of
the proceeds of New Vehicle Floorplan Swing Line Loans directly by the New
Vehicle Swing Line Lender to such financial institution in order to pay for or
refinance the purchase of New Vehicles by the applicable New Vehicle Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” shall mean the Pension Protection Act of 2006.

31

--------------------------------------------------------------------------------

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition permitted by Section 7.12.  

“Permitted Disposition” means any Disposition permitted by Section 7.05.

“Permitted Real Estate Indebtedness” means Indebtedness of the Company or a
Subsidiary owing to non-Affiliated Persons secured solely by Liens on Permitted
Real Estate Indebtedness Collateral so long as the amount of such Indebtedness
(as measured for any specified real property parcel and improvements (if any)
financed thereby) is no greater than eighty-five percent (85%) of the value of
such parcel and improvements set forth in an appraisal thereof prepared by a
member of the Appraisal Institute and an independent appraisal firm satisfactory
to the Administrative Agent and commissioned in connection with such financing,
a copy of which such appraisal has been provided to the Administrative Agent
upon its request.

“Permitted Real Estate Indebtedness Collateral” means, with respect to any
particular Permitted Real Estate Indebtedness, the applicable real property used
(at the time of the incurrence of such Permitted Real Estate Indebtedness) by a
Subsidiary of the Company for the operation of a vehicle dealership or a
business ancillary thereto, together with related real property rights,
improvements, fixtures (other than trade fixtures), insurance payments, leases
and rents related thereto and proceeds thereof; provided that Permitted Real
Estate Indebtedness Collateral shall not include Excluded Real Estate
Collateral.  

“Permitted Silo Guaranty” means, with respect to any Permitted Silo Indebtedness
provided by any Silo Lender, the guaranty of such Indebtedness by (a) the
Company or (b) any Subsidiary that operates one or more dealerships at which New
Vehicle floorplan financing is provided by such Silo Lender.

“Permitted Silo Indebtedness” means Indebtedness (including Permitted Silo
Guaranties but excluding Indebtedness provided pursuant to the Floorplan Credit
Agreement) incurred from time to time by any of the Company’s current or future
Subsidiaries consisting of floorplan financing for New Vehicles or Used Vehicles
provided by financial institutions or manufacturer-affiliated finance companies
(“Silo Lenders”) to such Subsidiaries, provided that (i) with respect to
financing of Used Vehicles, the proceeds of such financing are used for
purchasing and carrying Used Vehicles, (ii) such indebtedness is secured by, in
the case of Silo Lenders providing New Vehicle floorplan financing or New
Vehicle and Used Vehicle floorplan financing, a lien on certain assets of such
Subsidiaries (including New Vehicles and Used Vehicles financed (including
related contracts-in-transit) and the proceeds thereof and certain

32

--------------------------------------------------------------------------------

 

general intangibles, but excluding real property and fixtures (other than trade
fixtures)), and (iii) such Silo Lender is a party to and bound by the Master
Intercreditor Agreement; provided that, Permitted Silo Indebtedness provided by
a Silo Lender may be cross-collateralized with other Permitted Silo Indebtedness
provided by such Silo Lender.

“Permitted Third Party Service Loaner Indebtedness” means Indebtedness incurred
from time to time by any of the Company’s current or future Subsidiaries
consisting of financing for Service Loaner Vehicles, which financing is provided
by manufacturers, manufacturer affiliated finance companies or other Persons to
the Company or such Subsidiary (“Service Loaner Lenders”) so long as (i) such
Indebtedness is secured solely by a Lien on said Service Loaner Vehicles so
financed by the respective Service Loaner Lenders and the proceeds of such
Service Loaner Vehicles, (ii) such Indebtedness is on terms (including pricing
terms) that, taken as a whole, are more favorable to the Company and its
Subsidiaries than the terms of this Agreement, and (iii) the Company has
obtained and delivered to the Administrative Agent an intercreditor agreement
executed by such applicable Service Loaner Lender, which intercreditor agreement
(x) is in form and substance reasonably satisfactory to the Administrative
Agent, (y) acknowledges that such Indebtedness is secured solely by a Lien on
said Service Loaner Vehicles so financed and the proceeds thereof and (z) does
not conflict with or violate the terms of the Master Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (generally including a Pension Plan, but excluding a Multiemployer Plan
and Multiple Employer Plan), maintained by the Company or, in the case of a
Pension Plan, by an ERISA Affiliate, for employees of the Company or any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Preferred Stock” means, with respect to any Person, any Capital Stock of any
class or classes (however designated) which is preferred as to the payment of
dividends or distributions, or as to the distributions of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class in such Person.

“Pro Forma Compliance” means that the Company and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.11 and the
Used Vehicle Borrowing Base, as applicable, in each case calculated as if the
event with respect to which Pro Forma Compliance is being tested had occurred on
the first day of each relevant period with respect to which current compliance
with such financial covenant and Used Vehicle Borrowing Base would be determined
(for example, in the case of a financial covenant based on Consolidated EBITDAR,
as if such event had occurred on the first day of the four fiscal quarter period
ending on the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 6.01(a) or (b)).
Pro forma calculations made pursuant to this definition that require
calculations of Consolidated EBITDAR on a pro forma basis will be made in
accordance with Section 1.04(d).

33

--------------------------------------------------------------------------------

 

“Pro Forma Compliance Certificate” means, with respect to any event, a duly
completed Compliance Certificate demonstrating Pro Forma Compliance for such
event.

“Pro Forma Used Vehicle Borrowing Base Certificate” means, with respect to any
event, a duly completed Used Vehicle Borrowing Base Certificate demonstrating
Pro Forma Compliance for such event.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Capital Stock” of any Person means any and all Capital Stock of such
Person other than Redeemable Capital Stock.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Redeemable Capital Stock” means any Capital Stock that, either by its terms or
by the terms of any security into which it is convertible or exchangeable (at
the option of the holders thereof), is or upon the happening of an event or
passage of time would be, required to be redeemed prior to May 15, 2023 or is
redeemable at the option of the holder thereof at any time prior to May 15, 2023
(other than upon a change of control of or sale of assets by the Company in
circumstances where a holder of any 2013-5.0% Indenture Notes would have similar
rights), or is convertible into or exchangeable for debt securities at any time
prior to any such stated maturity at the option of the holder thereof.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

“Related Acquisition or Related Proposed Acquisition” means, with respect to any
specified Acquisition (a “Specified Acquisition”), any other Acquisition, or any
proposed Acquisition subject to an Acquisition Arrangement,  that in each case
(a) is part of a related series of Acquisitions or proposed Acquisitions that
includes the Specified Acquisition, (b) involves any seller or transferor that
is a seller or transferor (or an Affiliate of a seller or transferor) involved
in the Specified Acquisition and (c) occurs or is reasonably expected to occur
within six (6) months before or after the date of the Specified Acquisition.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, and representatives of such Person and of
such Person’s Affiliates.

“Removed Franchise” has the meaning specified in Section 2.19(e).

“Rental Vehicle” means a New Vehicle less than two years old owned by a New
Vehicle Borrower and purchased directly from a manufacturer as a New Vehicle and
that is used as a service loaner vehicle or is periodically subject to a rental
contract with customers of the New Vehicle Borrower for loaner or rental periods
of up to thirty (30) consecutive days or is used by dealership personnel in
connection with parts and service operations.

34

--------------------------------------------------------------------------------

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Borrowing” means (a) with respect to a New Vehicle Floorplan
Committed Borrowing, or conversion of New Vehicle Floorplan Committed Loans, a
New Vehicle Floorplan Committed Loan Notice, (b) with respect to a New Vehicle
Floorplan Swing Line Loan, or conversion of New Vehicle Floorplan Swing Line
Loans, a New Vehicle Floorplan Swing Line Loan Notice, (c) with respect to a
Used Vehicle Floorplan Committed Borrowing, or conversion of Used Vehicle
Floorplan Committed Loans, a Used Vehicle Floorplan Committed Loan Notice, and
(d) with respect to a Used Vehicle Floorplan Swing Line Loan, or conversion of
Used Vehicle Floorplan Swing Line Loans, a Used Vehicle Floorplan Swing Line
Loan Notice.

“Required Financial Information” has the meaning specified in the definition of
“Restricted Subsidiary”.

“Required Lenders” means, as of any date of determination, at least three (3)
Lenders whose Applicable Percentages aggregate at least 50% of the Aggregate
Commitments, or, (i) if there are three (3) Lenders on such date of
determination, “Required Lenders” shall mean at least two (2) Lenders whose
Applicable Percentages aggregate at least 50% of the Aggregate Commitments, (ii)
if there is one (1) Lender on such date of determination, “Required Lenders”
shall mean such Lender, (iii) if the commitment of each Lender under an
Applicable Facility to make Loans have been terminated pursuant to Section 8.02
or 8.04, the Commitments under such Applicable Facility shall be calculated
based on the Total New Vehicle Floorplan Outstandings or Total Used Vehicle
Floorplan Outstandings (as the case may be) with respect to such Applicable
Facility (with the aggregate amount of each Lender’s risk participation and
funded participation in New Vehicle Floorplan Swing Line Loans and Used Vehicle
Floorplan Swing Line Loans, as applicable, being deemed “held” by such Lender
for purposes of this definition), (iv) the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders, and (v) in
the event that at the time of such determination any New Vehicle Floorplan
Overdraft is outstanding, each of (x) the Aggregate Commitments and the Total
New Vehicle Floorplan Outstandings, and (y) the Commitment of or Total New
Vehicle Floorplan Outstandings held by the New Vehicle Swing Line Lender (as the
case may be), shall be deemed for purposes of this determination to be increased
in the amount of such outstanding New Vehicle Floorplan Overdraft.

“Required New Vehicle Floorplan Lenders” means, as of any date of determination,
at least three (3) New Vehicle Floorplan Lenders whose Applicable New Vehicle
Floorplan Percentages aggregate at least 50% of the Aggregate New Vehicle
Floorplan Commitments, provided that, (i) if there are three (3) New Vehicle
Floorplan Lenders on such date of determination, “Required New Vehicle Floorplan
Lenders” shall mean at least two (2) New Vehicle Floorplan Lenders whose
Applicable New Vehicle Floorplan Percentages aggregate at least 50% of the
Aggregate New Vehicle Floorplan Commitments, (ii) if there is one (1) New
Vehicle Floorplan Lender on such date of determination, “Required New Vehicle
Floorplan Lenders” shall mean such Lender, and (iii) if the commitment of each
New Vehicle Floorplan Lender to make New Vehicle Floorplan Loans has been
terminated pursuant to Section 8.04, the

35

--------------------------------------------------------------------------------

 

New Vehicle Floorplan Commitments shall be calculated based on the Total New
Vehicle Floorplan Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in New Vehicle Floorplan Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
further that the New Vehicle Floorplan Commitment of, and the portion of the
Total New Vehicle Floorplan Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required New
Vehicle Floorplan Lenders.

“Required Revolving Lenders” has the meaning specified for the term “Required
Lenders” in the Revolving Credit Agreement.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer,  assistant treasurer or
controller of a Loan Party and solely for purposes of the delivery of incumbency
certificate pursuant to Section 4.01, the secretary or assistant secretary of a
Loan Party, and, solely for the purposes of notices given pursuant to Article
II, any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.  To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the stockholders, partners or members (or the
equivalent Person thereof) of the Company or any Subsidiary.

“Restricted Subsidiary” means each direct or indirect Subsidiary of the Company
that (i) has total assets (including Equity Interests in other Persons) of equal
to or greater than $10,000 (calculated as of the most recent fiscal period with
respect to which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or (b) (or if
prior to delivery of any financial statements pursuant to such Sections, then
calculated based on the Audited Financial Statements) (the “Required Financial
Information”)), or (ii) has revenues (on a consolidated basis with its
Subsidiaries) equal to or greater than $10,000 for a period of four consecutive
fiscal quarters (calculated for the most recent four fiscal quarter period for
which the Administrative Agent has received the Required Financial Information);
provided, however, that notwithstanding the foregoing, the term “Restricted
Subsidiaries” (i) shall also include any Subsidiaries designated as “Restricted
Subsidiaries” pursuant to the definition of “Unrestricted Subsidiaries” and (ii)
shall not include any Special Purpose Insurance Captive.

36

--------------------------------------------------------------------------------

 

“Revolving Administrative Agent” means, as applicable, Bank of America (in its
capacity as the administrative agent under the Revolving Credit Agreement or any
successor administrative agent under the Revolving Credit Agreement) serving as
the collateral agent on behalf of the Secured Parties under the Loan Documents.

“Revolving Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of the date hereof among the Company, the Revolving
Administrative Agent and the Revolving Lenders, as amended, supplemented or
otherwise modified from time to time.

“Revolving Credit Facility” means the revolving credit facility described in the
Revolving Credit Agreement providing for revolving loans to the Company by the
Revolving Lenders.

“Revolving Default” has the meaning specified for the term “Default” in the
Revolving Credit Agreement.  

“Revolving Event of Default” has the meaning specified for the term “Event of
Default” in the Revolving Credit Agreement.

“Revolving Facility Loan” means a loan by a Revolving Lender to the Company
under the Revolving Credit Agreement.

“Revolving Lender” means each lender that has a commitment under the Revolving
Credit Facility or, following termination of such commitments, has Revolving
Facility Loans outstanding.

“Revolving Loan Documents” has the meaning specified for the term “Loan
Documents” in the Revolving Credit Agreement.  

“Sanction(s)” means any sanction administered or enforced by the United States
government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, with respect to each of the Security
Instruments,  the Revolving Administrative Agent (in its capacity as collateral
agent under the Loan Documents), the Administrative Agent and the Lenders.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

37

--------------------------------------------------------------------------------

 

“Security Agreement” means that certain Fourth Amended and Restated Security
Agreement dated as of the Closing Date among the Company, each other Loan Party,
the Administrative Agent and the Revolving Administrative Agent, substantially
in the form of Exhibit J attached hereto, as supplemented from time to time by
the execution and delivery of Joinder Agreements pursuant to Section 6.14, and
as otherwise supplemented, amended, or modified from time to time.  

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, any Joinder Agreement, the Master
Intercreditor Agreement, any Landlord Waiver, and all other agreements
(including control agreements), instruments and other documents, whether now
existing or hereafter in effect, pursuant to which the Company, any other Loan
Party, or any other Person shall grant or convey to the Revolving Administrative
Agent or the Administrative Agent, for the benefit of the Secured Parties, a
Lien in, or any other Person shall acknowledge any such Lien in, property as
security for all or any portion of the Obligations and any other obligation
under any Loan Document.

“Service Loaner Lenders” has the meaning specified in the definition of
“Permitted Third Party Service Loaner Indebtedness.”

“Service Loaner Vehicles” means vehicles which are provided as service loaner
vehicles for customers of a Subsidiary that are having their vehicles serviced
by such Subsidiary.

“Silo Financing Commencement Date” has the meaning specified in Section
2.11(a)(iii)(C).

“Silo Lenders” has the meaning specified in the definition of “Permitted Silo
Indebtedness.”

“Silo Subsidiaries” means, those Subsidiaries (other than Dual Subsidiaries)
from time to time obligated pursuant to Permitted Silo Indebtedness as permitted
pursuant to the terms of this Agreement, which such Subsidiaries as of the
Closing Date are set forth on Schedule 1.01A.  The Company may designate other
Subsidiaries as Silo Subsidiaries from time to time in accordance with Sections
2.19(e) and 7.16.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a)

the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and

(b)

it is then able and expects to be able to pay its debts as they mature; and

(c)

it has capital sufficient to carry on its business as conducted and as proposed
to be conducted.

“Sonic Financial” means Sonic Financial Corporation, a North Carolina
corporation.

 

38

--------------------------------------------------------------------------------

 

“Special Purpose Insurance Captive” means a Person which (a) at all times shall
remain a wholly-owned Subsidiary of a Borrower or a Subsidiary Guarantor, (b)
shall not engage in any business other than the provision of dealer physical
damage insurance for new vehicle inventory, workers compensation insurance or
healthcare insurance to the Company and its Subsidiaries, (c) if organized in
North Carolina (or, in any other jurisdiction, to the extent otherwise permitted
by Law) has its Equity Interests pledged pursuant to the Pledge Agreement (as
defined in the Revolving Credit Agreement) and (d) has not and shall not (i)
transfer any funds to any Person other than (x) payment in the ordinary course
of business and on customary market terms of liability claims made by third
parties against the Company and its Subsidiaries, (y) payment of its own
business expenses in the ordinary course of business and on customary market
terms, and (z) distributions to any Borrower or any Subsidiary Guarantor; (ii)
make any Investment (other than Investments permitted under applicable insurance
guidelines and made in the Company’s reasonable business judgment) in any
Person, (iii) incur any Indebtedness (other than Indebtedness from time to time
owed to the Company or any Subsidiary Guarantor) or grant a Lien on any of its
assets (other than to secure Indebtedness owed to the Company or any Subsidiary
Guarantor), (iv) provide any compensation to directors or employees other than
on customary market terms for captive insurance companies or (v) have its Equity
Interests pledged to any Person other than as described in clause (c) above. The
parties hereto acknowledge that as of the date hereof, SRM Assurance, Ltd. is a
Special Purpose Insurance Captive. A Special Purpose Insurance Captive shall not
be permitted to have, acquire or form any direct or indirect Subsidiary.

“Specified Investment” means any Investment in any Person other than an Excluded
Investment.

“Subordinated Indebtedness” means Indebtedness of the Company (which may be
guaranteed by the Subsidiaries of the Company on an unsecured, subordinated
basis); provided that, (i) such Indebtedness is not secured by any property of
the Company or any Subsidiary, and at the time of issuance, (A) does not have a
maturity, and does not require any principal payments (whether by scheduled
installment, mandatory prepayment or redemption, or the exercise of any put
right), earlier than six (6) months following the Maturity Date, (B) has terms
(including terms of maturity and amortization) that are typical for indebtedness
of such type issued at such time and such terms (other than applicable rates of
interest) are otherwise no more restrictive, or less advantageous to the
Lenders, than the Loan Documents or are otherwise on terms satisfactory to the
Administrative Agent, (C) is subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent or has subordination terms
substantially similar to those in the 2013-5.0% Indenture and (D) has customary
standstill and blockage provisions with regard to payments and enforcement
actions and (ii) after giving effect to the issuance of such Indebtedness, (a)
no Event of Default shall have occurred and be continuing or would occur as a
result therefrom and (b) all other requirements set forth in Section 7.03(i)
shall have been met.

“Subordinated Indebtedness Prepayment” means any prepayment, redemption,
purchase, defeasance, settlement in cash or other satisfaction prior to the
scheduled maturity thereof of any Subordinated Indebtedness, provided, however,
that “Subordinated Indebtedness Prepayment” shall not include any amount prepaid
with the proceeds of the refinancing of such Subordinated Indebtedness with new
or additional Subordinated Indebtedness.

39

--------------------------------------------------------------------------------

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and shall include, without limitation, the Unrestricted
Subsidiaries.

“Subsidiary Guarantors” means, collectively, all Subsidiaries executing a
Subsidiary Guaranty on the Closing Date and other Subsidiaries that enter into a
Joinder Agreement.

“Subsidiary Guaranty” means the Third Amended and Restated Subsidiary Guaranty
Agreement made by the Subsidiary Guarantors in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit F as supplemented from
time to time by execution and delivery of Joinder Agreements pursuant to Section
6.14 and as otherwise supplemented, amended, or modified from time to time.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such

40

--------------------------------------------------------------------------------

 

Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.  

“Temporary Cash Investments” means (a) cash or (b) Investments held in the form
of cash equivalents and short-term marketable securities.

“Temporary Excess Cash” means cash proceeds received by the Company from the
issuance of Subordinated Indebtedness permitted by Section 7.03(i), which cash
(as set forth in a notice delivered by the Company to the Administrative Agent
within five (5) Business Days of the Company’s receipt of such cash proceeds) is
intended by the Company to be applied to the prepayment or purchase (whether by
open market purchase or pursuant to a tender offer) of  other Subordinated
Indebtedness, but has not yet been so applied solely because the Company has not
completed such prepayment, repurchase or refinancing, so long as such cash is so
applied within six (6) months of receipt thereof.  

“Temporary Indebtedness” means Subordinated Indebtedness the Company intends to
repay (whether by open market purchase or pursuant to a tender offer) using cash
proceeds received by the Company from the issuance of other Subordinated
Indebtedness permitted by Section 7.03(i); provided that, such applicable
Subordinated Indebtedness shall only qualify as “Temporary Indebtedness” for so
long as such cash proceeds qualify as “Temporary Excess Cash”.

“Threshold Amount” means $20,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time.

“Total New Vehicle Floorplan Outstandings” means the aggregate Outstanding
Amount of all New Vehicle Floorplan Loans.

“Total Outstandings” means the aggregate of the Total New Vehicle Floorplan
Outstandings and Total Used Vehicle Floorplan Outstandings.

“Total Used Vehicle Floorplan Outstandings” means the aggregate Outstanding
Amount of all Used Vehicle Floorplan Loans.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code then in effect in the state of North
Carolina or, if the context so indicates, another applicable jurisdiction.

“United States” and “U.S.” mean the United States of America.

41

--------------------------------------------------------------------------------

 

“Unrestricted Subsidiaries” means all Subsidiaries of the Company other than the
Restricted Subsidiaries; provided that in no event shall the Unrestricted
Subsidiaries as a whole have more than $100,000 in total assets or more than
$100,000 in total revenues for a period of four consecutive fiscal quarters (in
each case) calculated as of the most recent four fiscal quarter period for which
the Administrative Agent has received the Required Financial Information; and if
either such threshold is exceeded, the Company shall immediately designate one
or more such Subsidiaries to be “Restricted Subsidiaries” and deliver to the
Administrative Agent all documents specified in Section 6.14 for such
Subsidiaries, so that after giving effect to such designation, the remaining
Unrestricted Subsidiaries shall satisfy such requirements; provided, however,
that notwithstanding the foregoing, the assets and revenues of Special Purpose
Insurance Captives shall not be taken into account for the purposes of
determining the Company’s compliance with, and its covenants relating to, the
thresholds described in this definition.

“Used Vehicle” means a Vehicle other than a New Vehicle.

“Used Vehicle Borrowing Base” means, as of any date of calculation, 85% of the
Net Book Value of Eligible Used Vehicle Inventory.

“Used Vehicle Borrowing Base Certificate” means a certificate by a Responsible
Officer of the Company, substantially in the form of Exhibit I (or another form
acceptable to the Administrative Agent) setting forth the calculation of the
Used Vehicle Borrowing Base, including a calculation of each component thereof,
all in such detail as shall be reasonably satisfactory to the Administrative
Agent.  All calculations of the Used Vehicle Borrowing Base in connection with
the preparation of any Used Vehicle Borrowing Base Certificate shall originally
be made by the Company and certified to the Administrative Agent; provided, that
the Administrative Agent shall have the right to review and adjust, in the
exercise of its reasonable credit judgment, any such calculation to the extent
that such calculation is not in accordance with this Agreement.

“Used Vehicle Event of Default” has the meaning specified in Section 8.01.  

“Used Vehicle Floorplan Borrowing” means a Used Vehicle Floorplan Committed
Borrowing or a Used Vehicle Floorplan Swing Line Borrowing, as the context may
require.

“Used Vehicle Floorplan Commitment” means, as to each Lender, its obligation to
(a) make Used Vehicle Floorplan Committed Loans to the Company pursuant to
Section 2.06, and (b) purchase participations in Used Vehicle Floorplan Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01A or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Used Vehicle Floorplan Committed Borrowing” means a borrowing consisting of
simultaneous Used Vehicle Floorplan Committed Loans of the same Type made by
each of the Used Vehicle Floorplan Lenders pursuant to Section 2.06.

“Used Vehicle Floorplan Committed Loan” has the meaning specified in Section
2.06.

42

--------------------------------------------------------------------------------

 

“Used Vehicle Floorplan Committed Loan Notice” means a notice of (a) a Used
Vehicle Floorplan Committed Borrowing, or (b) a conversion of Used Vehicle
Floorplan Committed Loans from one Type to the other, pursuant to Section
2.07(a), which shall be substantially in the form of Exhibit A-2 or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Used Vehicle Floorplan Facility” means the used vehicle floorplan facility
described in Sections 2.06 through 2.08 providing for Used Vehicle Floorplan
Loans to the Company by the Used Vehicle Floorplan Lenders.

“Used Vehicle Floorplan Loan” means an extension of credit by a Used Vehicle
Floorplan Lender to the Company under Article II in the form of a Used Vehicle
Floorplan Committed Loan or a Used Vehicle Floorplan Swing Line Loan.

“Used Vehicle Floorplan Lender” means each Lender that has a Used Vehicle
Floorplan Commitment or, following termination of the Used Vehicle Floorplan
Commitments, has Used Vehicle Floorplan Loans outstanding.

“Used Vehicle Floorplan Swing Line” means the revolving credit facility made
available by the Used Vehicle Floorplan Swing Line Lender pursuant to Section
2.08.

“Used Vehicle Floorplan Swing Line Borrowing” means a borrowing of a Used
Vehicle Floorplan Swing Line Loan pursuant to Section 2.08.

“Used Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of Used Vehicle Floorplan Swing Line Loans, or any successor used
vehicle swing line lender hereunder.

“Used Vehicle Floorplan Swing Line Loan” has the meaning specified in Section
2.08(a).

“Used Vehicle Floorplan Swing Line Loan Notice” means a notice of a Used Vehicle
Floorplan Swing Line Borrowing pursuant to Section 2.08(b), which shall be
substantially in the form of Exhibit B-2 or such other form as approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Company.

“Used Vehicle Floorplan Swing Line Sublimit” means an amount equal to the lesser
of (a) $20,000,000 and (b) the Aggregate Used Vehicle Floorplan
Commitments.  The Used Vehicle Floorplan Swing Line Sublimit is part of, and not
in addition to, the Aggregate Used Vehicle Floorplan Commitments.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

43

--------------------------------------------------------------------------------

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Vehicle” means an automobile or truck with a gross vehicle weight of less than
16,000 pounds which satisfies the following requirements:  (a) the vehicle is
owned by a Grantor free of any title defects or any liens or interests of others
except (i) the security interest in favor of the Revolving Administrative Agent
for the benefit of the Secured Parties, (ii) the security interest in favor of
the Revolving Administrative Agent for the benefit of the Secured Parties (as
defined in the Revolving Credit Agreement), (iii) the security interests subject
to the Master Intercreditor Agreement and (iv) other Liens to which the
Administrative Agent consents in writing in its sole discretion; (b) except as
set forth in Section 6.13, the vehicle is located at one of the locations
identified in Schedule 6.13; (c) the vehicle is held for sale in the ordinary
course of a Grantor’s business and is of good and merchantable quality; and (d)
the vehicle is not a commercial truck designated as Class 4 or above by the U.S.
Department of Transportation, Federal Highway Administration.

“Vehicle Title Documentation” has the meaning specified in Section 6.05.

“Within Line Limitation” means,

(a)

with respect to any New Vehicle Borrower, any dealer location and any specific
vehicle manufacturer or distributor, as applicable, limitations on the amount of
New Vehicle Floorplan Loans that may be advanced to such manufacturer or
distributor with respect to New Vehicles purchased or to be purchased by such
New Vehicle Borrower for such dealer location, or

(b)

with respect to any New Vehicle Borrower, any dealer location and any specific
vehicle manufacturer or distributor, as applicable, and Demonstrators, Rental
Vehicles and Fleet Vehicles, limitations on the amount of New Vehicle Floorplan
Loans that may be advanced to such manufacturer or distributor with respect to
Demonstrators, Rental Vehicles and Fleet Vehicles purchased or to be purchased
by such New Vehicle Borrower for such dealer location,

which limitations (in each case) are agreed to from time to time by the New
Vehicle Swing Line Lender and such distributor or manufacturer from time to
time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“2013-5.0% Indenture” means the Indenture dated as of May 13, 2013 between the
Company, the guarantors set forth therein and U.S. Bank National Association, as
Trustee.  

“2013-5.0% Indenture Notes” means, collectively, the 5.0% Senior Subordinated
Notes due 2023, Series A, and the 5.0% Senior Subordinated Notes due 2023,
Series B, in each case issued pursuant to the 2013-5.0% Indenture.

44

--------------------------------------------------------------------------------

 

“2012-7.0% Indenture” means the Indenture dated as of July 2, 2012 between the
Company, the guarantors set forth therein and U.S. Bank National Association, as
Trustee.  

“2012-7.0% Indenture Notes” means, collectively, the 7.0% Senior Subordinated
Notes due 2022 issued pursuant to the 2012-7.0% Indenture.

1.03Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document); provided that, any reference to a defined term
in any such agreement, instrument or other document (including the Revolving
Credit Agreement) which has been terminated shall have the meaning set forth in
such document immediately prior to such termination, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.  

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.04Accounting Terms.  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in

45

--------------------------------------------------------------------------------

 

conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein;
provided that, all calculations of financial covenants  shall reflect the
results of both continuing operations and discontinued operations of the Company
and its Subsidiaries, and in the event of any such discontinued operations, the
Company shall provide subtotals for each of “continuing operations”,
“discontinued operations” and “consolidated operations”.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.  In connection with the Company’s
delivery of financial statements hereunder, the Company shall deliver a
reconciliation of the calculations of the financial covenants before and after
giving effect to the adjustments from FASB ASC 825 described in this Agreement.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, for purposes of determining compliance with
Section 7.11, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)Calculation of Consolidated EBITDAR, Consolidated Fixed Charges and
Consolidated Rental Expense.  Consolidated EBITDAR shall be calculated for any
period by including the actual amount for such period, including the
Consolidated EBITDAR attributable to Acquisitions permitted hereunder and
occurring during such period and (to the extent otherwise included in
Consolidated Net Income) excluding the Consolidated EBITDAR attributable to
Permitted Dispositions of assets occurring during such period on a pro forma
basis for the period from the first day of the applicable period through the
date of the closing of each such permitted Acquisition or Permitted Disposition,
utilizing (i) where available or required pursuant to the terms of this
Agreement, historical audited and/or reviewed unaudited financial

46

--------------------------------------------------------------------------------

 

statements obtained from the seller, broken down by fiscal quarter in the
Company’s reasonable judgment or (ii) unaudited financial statements (where no
audited or reviewed financial statements are required pursuant to the terms of
this Agreement) reviewed internally by the Company, broken down in the Company’s
reasonable judgment; provided, however, that (x) any such pro forma adjustment
of Consolidated EBITDAR shall reflect the Company’s and the Subsidiaries’ pro
forma rental payments related to the assets acquired in any applicable
Acquisition (and shall not reflect any rental expense payments of the applicable
seller), and (y) any such pro forma adjustment of Consolidated EBITDAR shall not
result in an increase of more than 10% of Consolidated EBITDAR prior to such
adjustment, unless the Company provides to the Administrative Agent (A) the
supporting calculations for such adjustment and (B) such other information as
the Administrative Agent may reasonably request to determine the accuracy of
such calculations.  For purposes of determining “Consolidated Fixed Charges” for
any period, the Consolidated Interest Expense, Consolidated Principal Payments
and Consolidated Rental Expenses attributable to such Permitted Dispositions
described above during such period may, at the option of the Company and subject
to the consent of the Administrative Agent (which shall not be unreasonably
withheld), be excluded therefrom.

1.05Rounding.  Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).  

1.07Rates.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01New Vehicle Floorplan Committed Loans.  Subject to the terms and conditions
set forth herein, each New Vehicle Floorplan Lender severally agrees to make
loans (each such loan, a “New Vehicle Floorplan Committed Loan”) to the New
Vehicle Borrowers, jointly and severally, from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s New Vehicle Floorplan Commitment;
provided, however, that after giving effect to any New Vehicle Floorplan
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Total New Vehicle Floorplan Outstandings shall not exceed
the Aggregate New Vehicle Floorplan Commitments, (iii) the aggregate Outstanding
Amount of the New Vehicle Floorplan Committed Loans of any New Vehicle Floorplan
Lender, plus such Lender’s Applicable New Vehicle Floorplan Percentage of the
Outstanding Amount of all New Vehicle Floorplan Swing Line Loans shall not
exceed such Lender’s New Vehicle Floorplan Commitment, and (iv) on a per New
Vehicle basis, such Loan shall not exceed 100% of the

47

--------------------------------------------------------------------------------

 

original invoice price (including freight charges) of each New Vehicle financed,
provided, further, that the proceeds of New Vehicle Floorplan Committed Loans
shall only be used to pay the purchase price of New Vehicles, including the
refinancing of New Vehicle Floorplan Swing Line Loans or other New Vehicle
Floorplan Loans utilized for such purpose.  Within the limits of each New
Vehicle Floorplan Lender’s New Vehicle Floorplan Commitment, and subject to the
other terms and conditions hereof, the New Vehicle Borrowers may borrow under
this Section 2.01, prepay under Section 2.09, and reborrow under this Section
2.01.  New Vehicle Floorplan Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02Borrowings, Conversions and Continuations of New Vehicle Floorplan Committed
Loans.

(a)Each New Vehicle Floorplan Committed Borrowing and each conversion of New
Vehicle Floorplan Committed Loans from one Type to the other shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by (A) telephone, or (B) a New Vehicle Floorplan Committed Loan Notice; provided
that any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a New Vehicle Floorplan Committed Loan Notice.  Each
such New Vehicle Floorplan Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) one Business Day prior to the
requested date of any New Vehicle Floorplan Borrowing of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans or of
any conversion of Base Rate Committed Loans to Eurodollar Rate Loans, and (ii)
one Business Day prior to the requested date of any Borrowing of Base Rate
Committed Loans.  Each New Vehicle Floorplan Committed Loan Notice shall specify
(i) whether the Company is requesting a New Vehicle Floorplan Committed
Borrowing or a conversion of New Vehicle Floorplan Committed Loans from one Type
to the other, (ii) the requested date of the Borrowing or conversion, as the
case may be (which shall be a Business Day), (iii) the principal amount of New
Vehicle Floorplan Committed Loans to be borrowed or converted, (iv) the Type of
New Vehicle Floorplan Committed Loans to be borrowed or to which existing New
Vehicle Floorplan Committed Loans are to be converted, (v) the applicable New
Vehicle Borrower, and (vi) (in the case of a Committed Borrowing that is not
used to pay down a New Vehicle Floorplan Swing Line Loan) the make, model, and
vehicle identification number of each New Vehicle to be financed thereby.  If
the Company fails to provide a timely New Vehicle Floorplan Committed Loan
Notice requesting a conversion of Eurodollar Rate Loans to Base Rate Loans, such
Loans shall continue as Eurodollar Rate Loans.  If the Company fails to specify
a Type of New Vehicle Floorplan Committed Loan in a New Vehicle Floorplan
Committed Loan Notice then the applicable New Vehicle Floorplan Committed Loans
shall, subject to Article III, be made as, or converted to, Eurodollar Rate
Loans.  

(b)Following receipt of a New Vehicle Floorplan Committed Loan Notice, the
Administrative Agent shall promptly (and in any event, at least one Business Day
prior to the requested date of advance of the applicable New Vehicle Floorplan
Committed Loans) notify each New Vehicle Floorplan Lender of the amount of its
Applicable New Vehicle Floorplan Percentage of the applicable New Vehicle
Floorplan Committed Loans.  Each such Lender shall make the amount of its New
Vehicle Floorplan Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable New Vehicle Floorplan
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is an initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Company or other applicable New Vehicle Borrower in like funds as received by
the Administrative Agent by crediting the account of such Borrower on the books
of Bank of America with the amount of such funds.

(c)The Administrative Agent shall promptly notify the Company and the New
Vehicle Floorplan Lenders of the interest rate applicable to any Eurodollar Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
New Vehicle Floorplan Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

2.03New Vehicle Floorplan Swing Line Loan.

(a)The New Vehicle Floorplan Swing Line.  Subject to the terms and conditions
set forth herein, the New Vehicle Swing Line Lender may, in its sole discretion
and in reliance upon the agreements of the other New Vehicle Floorplan Lenders
set forth in this Section 2.03, make loans (each such loan, a “New Vehicle
Floorplan Swing Line Loan”) to the New Vehicle Borrowers, jointly and severally,
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the New
Vehicle Floorplan Swing Line Sublimit, notwithstanding the fact that such New
Vehicle Floorplan Swing Line Loans, when aggregated with the Applicable New
Vehicle Floorplan Percentage of the Outstanding Amount of New Vehicle Floorplan
Committed Loans of the Lender acting as New Vehicle Swing Line Lender, may
exceed the amount of such Lender’s New Vehicle Floorplan Commitment; provided,
however, that after giving effect to any New Vehicle Floorplan Swing Line Loan,
(i) subject to Section 2.04, the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) subject to Section 2.04, the Total New Vehicle
Floorplan Outstandings shall not exceed the Aggregate New Vehicle Floorplan
Commitments, (iii) subject to Section 2.04, the aggregate Outstanding Amount of
the New Vehicle Floorplan Committed Loans of any New Vehicle Floorplan Lender,
plus such Lender’s Applicable New Vehicle Floorplan Percentage of the
Outstanding Amount of all New Vehicle Floorplan Swing Line Loans shall not
exceed such Lender’s New Vehicle Floorplan Commitment, and (iv) such Loan,
together with the aggregate Outstanding Amount of all other New Vehicle
Floorplan Swing Line Loans made on or prior to such date shall not exceed any
applicable Within Line Limitation unless otherwise consented to by the New
Vehicle Swing Line Lender in its sole discretion; and provided, further, that
the proceeds of New Vehicle Floorplan Swing Line Loans shall only be used (x) to
honor New Vehicle Floorplan drafts presented by the applicable vehicle
manufacturer or distributor to the New Vehicle Swing Line Lender pursuant to
Payment Commitments, (y) to honor New Vehicle Floorplan drafts presented by the
applicable financial institution to the New Vehicle Swing Line Lender pursuant
to Payoff Letter Commitments or (z) otherwise to pay the purchase price of New
Vehicles.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the New Vehicle Borrowers, may borrow under this Section
2.03, prepay under Section 2.09, and reborrow under this Section 2.03.  Each New
Vehicle Floorplan Swing Line Loan may be a Base Rate Loan or a Eurodollar Rate
Loan.  Except as otherwise provided with respect to New Vehicle Floorplan
Overdrafts, immediately upon the

48

--------------------------------------------------------------------------------

 

making of a New Vehicle Floorplan Swing Line Loan, each New Vehicle Floorplan
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the New Vehicle Floorplan Swing Line Lender a risk participation
in such New Vehicle Floorplan Swing Line Loan in an amount equal to the product
of such Lender’s Applicable New Vehicle Floorplan Percentage times the amount of
such New Vehicle Floorplan Swing Line Loan.

(b)Payment Commitments and Payoff Letter Commitments.  

(i)The New Vehicle Swing Line Lender is authorized to make New Vehicle Floorplan
Swing Line Loans for the account of the New Vehicle Borrowers directly to
certain individual manufacturers or distributors that provide New Vehicles to
the New Vehicle Borrowers, in accordance with the terms and conditions of the
respective Payment Commitment agreed to between the New Vehicle Swing Line
Lender and each such manufacturer or distributor, and without any further notice
as otherwise required in this Section.  Each New Vehicle Swing Line Loan made
pursuant to a Payment Commitment shall be a Eurodollar Rate Loan at the time of
such Borrowing, but may be converted to a Base Rate Loan in accordance with the
terms of this Agreement.  The New Vehicle Borrowers shall be and remain jointly
and severally liable to the New Vehicle Swing Line Lender, or the New Vehicle
Floorplan Lenders, as applicable, for all payments made to a manufacturer or
distributor pursuant to a Payment Commitment.

(ii)The New Vehicle Swing Line Lender is authorized to make New Vehicle
Floorplan Swing Line Loans for the account of the New Vehicle Borrowers directly
to certain individual financial institutions that financed New Vehicles for the
New Vehicle Borrowers, in accordance with the terms and conditions of the
respective Payoff Letter Commitment agreed to between the New Vehicle Swing Line
Lender and each such financial institution, and without any further notice as
otherwise required in this Section.  Each New Vehicle Swing Line Loan made
pursuant to a Payoff Letter Commitment shall be a Eurodollar Rate Loan at the
time of such Borrowing, but may be converted to a Base Rate Loan in accordance
with the terms of this Agreement.  The New Vehicle Borrowers shall be and remain
jointly and severally liable to the New Vehicle Swing Line Lender, or the New
Vehicle Floorplan Lenders, as applicable, for all payments made to a financial
institution pursuant to a Payoff Letter Commitment.

(c)Borrowing Procedures.  Each New Vehicle Floorplan Swing Line Borrowing and
each conversion of New Vehicle Floorplan Swing Line Loans from one Type to the
other shall be made pursuant to (i) a Payment Commitment, (ii) a Payoff Letter
Commitment, (iii) upon the Company’s irrevocable notice to the New Vehicle
Floorplan Swing Line Lender by delivery of a written New Vehicle Swing Line Loan
Notice, or (iv) in the case of a dealer trade, pursuant to the Floorplan On-line
System in accordance with practices agreed to from time to time between the New
Vehicle Swing Line Lender and the applicable New Vehicle Borrower.  Each such
notice from the Company must be received by the New Vehicle Floorplan Swing Line
Lender not later than 1:00 p.m. on the Business Day of the requested borrowing
date or date of conversion of Eurodollar Rate Loans to Base Rate Loans or of any
conversion of Base Rate Loans to Eurodollar Rate Loans, and in each case shall
specify (i) the amount to be borrowed, (ii) the requested borrowing date, which
shall be a Business Day, (iii) the Type of New Vehicle Floorplan Swing Line Loan
to be borrowed or to which existing New Vehicle Floorplan Swing

49

--------------------------------------------------------------------------------

 

Line Loans are to be converted, (iv) the applicable New Vehicle Borrower and (v)
the applicable New Vehicle(s) (including the make, model and vehicle
identification number of such New Vehicle(s)).  The New Vehicle Floorplan Swing
Line Lender will, not later than 6:00 p.m. on the borrowing date specified in
such New Vehicle Floorplan Swing Line Loan Notice, make the amount of its New
Vehicle Floorplan Swing Line Loan available directly to the manufacturer or
distributor pursuant to a Payment Commitment, to the financial institution
pursuant to a Payoff Letter Commitment or to the applicable New Vehicle Borrower
at the New Vehicle Floorplan Swing Line Lender’s office by crediting the account
of such Borrower on the books of the New Vehicle Floorplan Swing Line
Lender.  If the Company fails to provide a timely New Vehicle Floorplan Swing
Line Loan Notice requesting a conversion of Eurodollar Rate Loans to Base Rate
Loans, such Loans shall continue as Eurodollar Rate Loans.  If the Company fails
to specify a Type of New Vehicle Floorplan Swing Line Loan in a New Vehicle
Floorplan Swing Line Loan Notice or if a Payment Commitment or Payoff Letter
Commitment fails to specify a Type of New Vehicle Swing Line Loan, then the
applicable New Vehicle Floorplan Swing Line Loan shall, subject to Article III,
be made as a Eurodollar Rate Loan.

(d)Authorization.  Each New Vehicle Borrower authorizes the New Vehicle Swing
Line Lender (and each New Vehicle Floorplan Lender consents to such
authorization) to enter into, modify or terminate Payment Commitments and Payoff
Letter Commitments (in each case, in the New Vehicle Swing Line Lender’s
discretion) and to advise each manufacturer or distributor or financial
institution, as the case may be, that provides New Vehicles to such New Vehicle
Borrower of any change or termination which may occur with respect to the New
Vehicle Floorplan Swing Line.  The New Vehicle Swing Line Lender will promptly
notify the Company of any such modification or termination.

(e)Refinancing of New Vehicle Floorplan Swing Line Loans.

(i)The New Vehicle Swing Line Lender at any time in its sole discretion may
request, on behalf of the New Vehicle Borrowers (which hereby irrevocably
authorizes the New Vehicle Swing Line Lender to so request on its behalf), that
each New Vehicle Floorplan Lender make a Eurodollar Rate Committed Loan in an
amount equal to such Lender’s Applicable New Vehicle Floorplan Percentage of the
amount of New Vehicle Floorplan Swing Line Loans then outstanding (including,
subject to Section 2.04(b)(iv), any New Vehicle Floorplan Overdrafts); provided
that the New Vehicle Swing Line Lender intends to request each New Vehicle
Floorplan Lender to make such Eurodollar Rate Committed Loans no less frequently
than once in any given calendar month.  Such request shall be made in writing
(which written request shall be deemed to be a New Vehicle Floorplan Committed
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Eurodollar Rate Loans, but subject to the unutilized
portion of the Aggregate New Vehicle Floorplan Commitments and the conditions
set forth in Section 4.02.  The New Vehicle Floorplan Swing Line Lender shall
furnish the Company, upon request from the Company, with a copy of the
applicable New Vehicle Floorplan Committed Loan Notice.  Each New Vehicle
Floorplan Lender shall make an amount equal to its Applicable New Vehicle
Floorplan Percentage of the amount specified in such New Vehicle Floorplan
Committed Loan Notice available (including for this purpose Cash Collateral and
other credit support made available with respect to the

50

--------------------------------------------------------------------------------

 

applicable New Vehicle Floorplan Swing Line Loan) to the Administrative Agent in
immediately available funds for the account of the New Vehicle Swing Line Lender
at the Administrative Agent’s Office not later than 2:00 p.m. on the day
specified in such New Vehicle Floorplan Committed Loan Notice, whereupon,
subject to Section 2.03(b)(ii), each New Vehicle Floorplan Lender that so makes
funds available shall be deemed to have made a Eurodollar Rate Committed Loan to
the Company in such amount.  The Administrative Agent shall remit the funds so
received to the New Vehicle Swing Line Lender.

(ii)If for any reason any New Vehicle Floorplan Swing Line Loan (other than a
New Vehicle Floorplan Overdraft) cannot be refinanced by such a New Vehicle
Floorplan Committed Borrowing in accordance with Section 2.03(e)(i), the request
for Eurodollar Rate New Vehicle Floorplan Committed Loans submitted by the New
Vehicle Swing Line Lender as set forth herein shall be deemed to be a request by
the New Vehicle Swing Line Lender that each of the New Vehicle Floorplan Lenders
fund its risk participation in the relevant New Vehicle Floorplan Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the New Vehicle Swing Line Lender pursuant to Section 2.03(e)(i) shall be deemed
payment in respect of such participation.

(iii)If any New Vehicle Floorplan Lender fails to make available to the
Administrative Agent for the account of the New Vehicle Swing Line Lender any
amount required to be paid by such New Vehicle Floorplan Lender pursuant to the
foregoing provisions of this Section 2.03(e) by the time specified in Section
2.03(e)(i), the New Vehicle Swing Line Lender shall be entitled to recover from
such New Vehicle Floorplan Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the New Vehicle Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the New Vehicle Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the New
Vehicle Swing Line Lender in connection with the foregoing.  If such New Vehicle
Floorplan Lender pays such amount (and such New Vehicle Floorplan Lender has
also paid such interest and fees as aforesaid), such amount (other than any such
interest and fees as aforesaid) so paid shall constitute such New Vehicle
Floorplan Lender’s Loan included in the relevant Committed Borrowing or funded
participation in the relevant New Vehicle Swing Line Loan, as the case may
be.  A certificate of the New Vehicle Swing Line Lender submitted to any New
Vehicle Floorplan Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)Each New Vehicle Floorplan Lender’s obligation to make New Vehicle Floorplan
Committed Loans or to purchase and fund risk participations in New Vehicle
Floorplan Swing Line Loans pursuant to this Section 2.03(e) shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such New
Vehicle Floorplan Lender may have against the New Vehicle Swing Line Lender, the
Company or any other

51

--------------------------------------------------------------------------------

 

Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each New Vehicle Floorplan
Lender’s obligation to make New Vehicle Floorplan Committed Loans pursuant to
this Section 2.03(e) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the New Vehicle Borrowers (jointly and severally) to repay New
Vehicle Floorplan Swing Line Loans, together with interest as provided herein.

(f)Repayment of Participations.  

(i)At any time after any New Vehicle Floorplan Lender has purchased and funded a
risk participation in a New Vehicle Floorplan Swing Line Loan, if the New
Vehicle Swing Line Lender receives any payment on account of such New Vehicle
Floorplan Swing Line Loan, the New Vehicle Swing Line Lender will distribute to
such Lender its Applicable New Vehicle Floorplan Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the New Vehicle Swing Line Lender.

(ii)If any payment received by the New Vehicle Swing Line Lender in respect of
principal or interest on any New Vehicle Floorplan Swing Line Loan (other than a
New Vehicle Floorplan Overdraft) is required to be returned by the New Vehicle
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the New Vehicle Swing Line
Lender in its discretion), each New Vehicle Floorplan Lender shall pay to the
New Vehicle Swing Line Lender its Applicable New Vehicle Floorplan Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
Administrative Agent will make such demand upon the request of the New Vehicle
Swing Line Lender.  The obligations of the New Vehicle Floorplan Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(g)Interest for Account of New Vehicle Floorplan Swing Line Lender.  The New
Vehicle Swing Line Lender shall be responsible for invoicing the New Vehicle
Borrowers for interest on the New Vehicle Floorplan Swing Line Loans.  Until
each New Vehicle Floorplan Lender funds its Eurodollar Rate Committed Loan or
risk participation pursuant to this Section 2.03 to refinance such Lender’s
Applicable New Vehicle Floorplan Percentage of any New Vehicle Floorplan Swing
Line Loan, interest in respect of such Applicable New Vehicle Floorplan
Percentage shall be solely for the account of the New Vehicle Swing Line Lender.

(h)Payments Directly to New Vehicle Floorplan Swing Line Lender.  Each New
Vehicle Borrower shall make all payments of principal and interest in respect of
the New Vehicle Floorplan Swing Line Loans directly to the New Vehicle Swing
Line Lender.

52

--------------------------------------------------------------------------------

 

2.04New Vehicle Floorplan Overdrafts.  Notwithstanding the foregoing provisions
of Sections 2.01, 2.02 and 2.03,

(a)if the New Vehicle Swing Line Lender has (acting in its discretion),
according to the terms hereof, taken action to suspend or terminate Payment
Commitments and/or Payoff Letter Commitments and such Payment Commitments and/or
Payoff Letter Commitments, as the case may be, have in fact been suspended or
terminated in accordance with their respective terms, then the New Vehicle Swing
Line Lender shall not fund any draft with respect to such Payment Commitments
and/or Payoff Letter Commitments;

(b)if on any day the conditions precedent set forth in Section 4.03 have been
satisfied and a draft with respect to a Payment Commitment or a Payoff Letter
Commitment is presented for payment, the payment of which would cause (i) (A)
the Outstanding Amount of all New Vehicle Floorplan Committed Loans, plus (B)
the Outstanding Amount of all New Vehicle Floorplan Swing Line Loans, plus (C)
the aggregate principal amount of all Requests for Borrowings of New Vehicle
Floorplan Loans outstanding as of such day to exceed the Aggregate New Vehicle
Floorplan Commitments as of such day or (ii) the Outstanding Amount of New
Vehicle Floorplan Swing Line Loans to exceed the New Vehicle Floorplan Swing
Line Sublimit, then, in such event:

(i)the Company or any New Vehicle Borrower may either immediately reduce any
pending Requests for Borrowing (if any) of a New Vehicle Floorplan Committed
Loan or make a payment of principal on New Vehicle Floorplan Committed Loans
and/or New Vehicle Floorplan Swing Line Loans in an amount which would prevent
the aggregate amounts described in (A), (B) and (C) above from exceeding the
Aggregate New Vehicle Floorplan Commitments; or

(ii)the Company may request an increase in the Aggregate New Vehicle Floorplan
Commitments pursuant to Section 2.18, and such Payment Commitment or Payoff
Letter Commitment shall be funded to the extent of such increase in accordance
with said Section; or

(iii)regardless of whether the conditions of Section 4.03 have otherwise been
met, the New Vehicle Swing Line Lender may in its sole and absolute discretion,
but shall not be obligated to, fund the payment due under such Payment
Commitment or Payoff Letter Commitment in whole or in part (the amount of any
such funding made by the New Vehicle Swing Line Lender, the “New Vehicle
Floorplan Overdraft”).  Nothing in this Agreement shall be construed as a
commitment by or as requiring the New Vehicle Swing Line Lender to fund any such
New Vehicle Floorplan Overdraft.  The New Vehicle Floorplan Lenders shall not be
obligated to purchase any portion of or any participation in any such New
Vehicle Floorplan Overdraft; or

(iv)if such New Vehicle Swing Line Loan would not cause the aggregate amounts
described in (A), (B) and (C) above to exceed the Aggregate New Vehicle
Floorplan Commitments, the New Vehicle Swing Line Lender may in its sole and
absolute discretion, but shall not be obligated to, fund the payment due under
such Payment Commitment or Payoff Letter Commitment in whole or in part,
notwithstanding

53

--------------------------------------------------------------------------------

 

that such Loan would cause the Outstanding Amount of New Vehicle Floorplan Swing
Line Loans to exceed the New Vehicle Floorplan Swing Line Sublimit (and the
amount of any such funding made by the New Vehicle Swing Line Lender shall not
be deemed to be a New Vehicle Floorplan Overdraft); provided that, within five
(5) Business Days after funding such payment, the New Vehicle Swing Line Lender
shall make a demand upon the Company that the Borrowers immediately repay such
New Vehicle Floorplan Swing Line Loans to the extent that the Outstanding Amount
of New Vehicle Floorplan Swing Line Loans exceeds the New Vehicle Floorplan
Swing Line Sublimit.

2.05Electronic Processing.  Unless otherwise agreed to by the Administrative
Agent and the New Vehicle Swing Line Lender in their respective sole discretion,
the New Vehicle Borrowers must request New Vehicle Floorplan Loans
electronically by access to the Administrative Agent’s web based floorplan
on-line system (“Floorplan On-line System”) in accordance with and subject to
the terms and conditions established between the Administrative Agent, the New
Vehicle Swing Line Lender and the Company from time to time.  Unless otherwise
agreed to by the Administrative Agent and the New Vehicle Swing Line Lender in
their respective sole discretion, in connection with the New Vehicle Floorplan
Facility, (i) interest due pursuant to Section 2.12 shall be automatically
debited on the Automatic Debit Date of each month from the applicable New
Vehicle Borrower’s account with Bank of America pursuant to on-line procedures
established and agreed to from time to time between such New Vehicle Borrower,
the Administrative Agent and the New Vehicle Swing Line Lender (“On-Line
Procedures”), (ii) curtailments and other payments due pursuant to Section
2.11(a) must be made in immediately available funds on the due date thereof
pursuant to On-Line Procedures, (iii) fees due pursuant to Section 2.13 must be
made in immediately available funds on the due date thereof pursuant to On-Line
Procedures and (iv) any other amounts otherwise due in respect of each New
Vehicle must be made in immediately available funds on the due date thereof
pursuant to On-Line Procedures, including without limitation, automatic debits
to cure Out of Balance conditions pursuant to Section 8.04; provided that, such
payments due as a result of a Dealership Sale, a Removed Franchise, or a
termination of New Vehicle Floorplan Commitments in accordance with Section
2.10, may be made via wire transfer of immediately available funds.  The New
Vehicle Borrowers have requested access to the Floorplan On-line System to
retrieve monthly bills, to permit the New Vehicle Borrowers to access certain
account information relating to the New Vehicle Floorplan Loans and to
facilitate the making of any payments on the New Vehicle Floorplan Loans by
authorizing the Administrative Agent and the New Vehicle Swing Line Lender to
debit any one or more of the New Vehicle Borrowers’ deposit accounts with the
Administrative Agent or the New Vehicle Swing Line Lender.  In consideration for
the Administrative Agent’s and the New Vehicle Swing Line Lender’s granting to
the New Vehicle Borrowers access to the Floorplan On-line System  to view loan
account information and make payments, the New Vehicle Borrowers acknowledge
responsibility for the security of such New Vehicle Borrowers’ passwords and
other information necessary for access to Floorplan On-line System, and the
Company and each New Vehicle Borrower fully, finally, and forever releases and
discharges the Administrative Agent, the New Vehicle Swing Line Lender and their
employees, agents, and representatives from any and all causes of action,
claims, debts, demands, and liabilities, of whatever kind or nature, in law or
equity that the Company or any New Vehicle Borrower may now or hereafter have,
in any way relating to the Company or any New Vehicle’s Borrower’s access to, or
use of, the Floorplan On-line System, other than those

54

--------------------------------------------------------------------------------

 

arising out of the gross negligence, bad faith or willful misconduct of the
Administrative Agent or the New Vehicle Swing Line Lender.  

2.06Used Vehicle Floorplan Committed Loans.  Subject to the terms and conditions
set forth herein, each Used Vehicle Floorplan Lender severally agrees to make
loans (each such loan, a “Used Vehicle Floorplan Committed Loan”) to the Company
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such Used
Vehicle Floorplan Lender’s Used Vehicle Floorplan Commitment; provided, however,
that after giving effect to any Used Vehicle Floorplan Committed Borrowing, (i)
the Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
Total Used Vehicle Floorplan Outstandings shall not exceed the lesser of the
Aggregate Used Vehicle Floorplan Commitments and the Used Vehicle Borrowing
Base, and (iii) the aggregate Outstanding Amount of the Used Vehicle Floorplan
Committed Loans of any Used Vehicle Floorplan Lender, plus such Lender’s
Applicable Used Vehicle Floorplan Percentage of the Outstanding Amount of all
Used Vehicle Floorplan Swing Line Loans shall not exceed such Lender’s Used
Vehicle Floorplan Commitment.  Within the limits of each Used Vehicle Floorplan
Lender’s Used Vehicle Floorplan Commitment, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.06, prepay under
Section 2.09, and reborrow under this Section 2.06.  Used Vehicle Floorplan
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.07Borrowings, Conversions and Continuations of Used Vehicle Floorplan
Committed Loans.

(a)Each Used Vehicle Floorplan Committed Borrowing and each conversion of Used
Vehicle Floorplan Committed Loans from one Type to the other, shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by (A) telephone, or (B) a Used Vehicle Floorplan Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Used Vehicle Floorplan Committed Loan
Notice.  Each such Used Vehicle Floorplan Committed Loan Notice must be received
by the Administrative Agent not later than 11:00 a.m. (i) one Business Day prior
to the requested date of any Used Vehicle Floorplan Borrowing of Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans
or of any conversion of Base Rate Committed Loans to Eurodollar Rate Loans, and
(ii) one Business Day prior to the requested date of any Borrowing of Base Rate
Committed Loans.  Each Borrowing of or conversion to Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Each Used Vehicle Floorplan Committed Loan Notice shall specify (i)
whether the Company is requesting a Used Vehicle Floorplan Committed Borrowing
or a conversion of Used Vehicle Floorplan Committed Loans from one Type to the
other, (ii) the requested date of the Borrowing or conversion, as the case may
be (which shall be a Business Day), (iii) the principal amount of Used Vehicle
Floorplan Committed Loans to be borrowed or converted, and (iv) the Type of Used
Vehicle Floorplan Committed Loans to be borrowed or to which existing Used
Vehicle Floorplan Committed Loans are to be converted.  If the Company fails to
provide a timely Used Vehicle Floorplan Committed Loan Notice requesting a
conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans shall,
subject to Article III, continue as Eurodollar Rate Loans.  If the Company fails
to specify a Type of Used Vehicle Floorplan Committed Loan in a Used Vehicle
Floorplan Committed Loan

55

--------------------------------------------------------------------------------

 

Notice, then the applicable Used Vehicle Floorplan Committed Loans shall,
subject to Article III, be made as, or converted to, Eurodollar Rate Loans.  

(b)Following receipt of a Used Vehicle Floorplan Committed Loan Notice, the
Administrative Agent shall promptly (and in any event, at least one Business Day
prior to the requested date of advance of the applicable Used Vehicle Floorplan
Committed Loans) notify each Used Vehicle Floorplan Lender of the amount of its
Applicable Used Vehicle Floorplan Percentage of the applicable Used Vehicle
Floorplan Committed Loans.  Each Lender shall make the amount of its Used
Vehicle Floorplan Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable Used Vehicle Floorplan
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is an initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Company in like funds as received by the Administrative Agent by crediting the
account of the Company on the books of Bank of America with the amount of such
funds.

(c)The Administrative Agent shall promptly notify the Company and the Used
Vehicle Floorplan Lenders of the interest rate applicable to any Eurodollar Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Used Vehicle Floorplan Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

2.08Used Vehicle Floorplan Swing Line Loans.  

(a)The Used Vehicle Floorplan Swing Line.  Subject to the terms and conditions
set forth herein and in the Autoborrow Agreement, if any, the Used Vehicle Swing
Line Lender may, in its sole discretion and in reliance upon the agreements of
the other Used Vehicle Floorplan Lenders set forth in this Section 2.08, make
loans (each such loan, a “Used Vehicle Floorplan Swing Line Loan”) to the
Company from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the Used
Vehicle Floorplan Swing Line Sublimit, notwithstanding the fact that such Used
Vehicle Floorplan Swing Line Loans, when aggregated with the Applicable Used
Vehicle Floorplan Percentage of the Outstanding Amount of Used Vehicle Floorplan
Committed Loans of the Used Vehicle Floorplan Lender acting as Used Vehicle
Swing Line Lender, may exceed the amount of such Used Vehicle Floorplan Lender’s
Used Vehicle Floorplan Commitment; provided, however, that after giving effect
to any Used Vehicle Floorplan Swing Line Loan (i) the Total Outstandings shall
not exceed the Aggregate Commitments, (ii) the Total Used Vehicle Floorplan
Outstandings shall not exceed the lesser of the Aggregate Used Vehicle Floorplan
Commitments and the Used Vehicle Borrowing Base, and (iii) the aggregate
Outstanding Amount of the Used Vehicle Floorplan Committed Loans of any Used
Vehicle Floorplan Lender, plus such Lender’s Applicable Used Vehicle Floorplan
Percentage of the Outstanding Amount of all Used Vehicle Floorplan Swing Line
Loans shall not exceed such Lender’s Used Vehicle Floorplan Commitment, and
provided, further, that the Company shall not use the proceeds of any Used
Vehicle Floorplan Swing Line Loan to refinance any outstanding Used Vehicle
Floorplan Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company, may borrow under this Section
2.08, prepay under Section 2.09,

56

--------------------------------------------------------------------------------

 

and reborrow under this Section 2.08.  Each Used Vehicle Floorplan Swing Line
Loan may be a Base Rate Loan or a Eurodollar Rate Loan.  Immediately upon the
making of a Used Vehicle Floorplan Swing Line Loan, each Used Vehicle Floorplan
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Used Vehicle Swing Line Lender a risk participation in such
Used Vehicle Floorplan Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Used Vehicle Floorplan Percentage times the amount of such
Used Vehicle Floorplan Swing Line Loan.

(b)Borrowing Procedures.  At any time an Autoborrow Agreement under the Used
Vehicle Floorplan Facility is not in effect, each Used Vehicle Floorplan Swing
Line Borrowing and each conversion of Used Vehicle Floorplan Swing Line Loans
from one type to the other shall be made upon the Company’s irrevocable notice
to the Used Vehicle Swing Line Lender and the Administrative Agent, which may be
given by (A) telephone, or (B) a Used Vehicle Floorplan Swing Line Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Used Vehicle Floorplan Swing Line Loan
Notice.  Each such Used Vehicle Floorplan Swing Line Loan Notice must be
received by the Used Vehicle Swing Line Lender and the Administrative Agent not
later than 1:00 p.m. on the requested borrowing date or date of conversion of
Eurodollar Rate Loans to Base Rate Loans or of any conversion of Base Rate Loans
to Eurodollar Rate Loans, and in each case shall specify (i) the amount to be
borrowed, (ii) the requested borrowing date, which shall be a Business Day and
(iii) the Type of Used Vehicle Floorplan Swing Line Loan to be borrowed or to
which existing Used Vehicle Floorplan Swing Line Loans are to be
converted.  Promptly after receipt by the Used Vehicle Swing Line Lender of any
telephonic Used Vehicle Floorplan Swing Line Loan Notice, the Used Vehicle Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Used Vehicle
Floorplan Swing Line Loan Notice and, if not, the Used Vehicle Swing Line Lender
will notify the Administrative Agent of the contents thereof.  Unless the Used
Vehicle Swing Line Lender has received notice (by telephone or in writing) from
the Administrative Agent (including at the request of any Used Vehicle Floorplan
Lender) prior to 2:00 p.m. on the date of the proposed Used Vehicle Floorplan
Swing Line Borrowing (A) directing the Used Vehicle Swing Line Lender not to
make such Used Vehicle Floorplan Swing Line Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 2.08(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Used Vehicle
Swing Line Lender will, not later than 3:00 p.m. on the borrowing date specified
in such Used Vehicle Floorplan Swing Line Loan Notice, make the amount of its
Used Vehicle Floorplan Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Used Vehicle Swing Line
Lender in immediately available funds.  If the Company fails to provide a timely
Used Vehicle Floorplan Swing Line Loan Notice requesting a conversion of
Eurodollar Rate Loans to Base Rate Loans, such Loans shall, subject to Article
III, continue as Eurodollar Rate Loans.  If the Company fails to specify a Type
of Used Vehicle Floorplan Swing Line Loan in a Used Vehicle Floorplan Swing Line
Loan Notice, then the applicable Used Vehicle Floorplan Swing Line Loan shall,
subject to Article III, be made as a Eurodollar Rate Loan.

In order to facilitate the borrowing of Used Vehicle Floorplan Swing Line Loans,
the Used Vehicle Swing Line Lender may, in its sole discretion, agree with the
Company to (and the Used Vehicle Swing Line Lender and the Company are hereby
authorized to) enter into an

57

--------------------------------------------------------------------------------

 

Autoborrow Agreement in form and substance satisfactory to the Administrative
Agent and the Used Vehicle Swing Line Lender (the “Autoborrow Agreement”)
providing for the automatic advance by the Used Vehicle Swing Line Lender of
Used Vehicle Floorplan Swing Line Loans under the conditions set forth in such
agreement, which shall be in addition to the conditions set forth herein (each
such advance, an “Autoborrow Advance”); provided that, (i) in no event shall the
Company be entitled to Autoborrow Advances pursuant to an Autoborrow Agreement
at any time an autoborrow arrangement is in effect under the Revolving Credit
Facility (any such arrangement, a “Revolving Autoborrow Arrangement”) and (ii)
subject to the Administrative Agent’s consent, the Company may, upon 30 days
advance notice to the Administrative Agent and the Swing Line Lender, alternate
between the autoborrow arrangement described herein and a Revolving Autoborrow
Arrangement no more frequently than once in any calendar year.  At any time such
an Autoborrow Agreement is in effect, the requirements for Used Vehicle
Floorplan Swing Line Borrowings set forth in the immediately preceding paragraph
shall not apply, and all Used Vehicle Floorplan Swing Line Borrowings shall be
made in accordance with the Autoborrow Agreement, until the right to such Used
Vehicle Floorplan Swing Line Borrowings is suspended or terminated hereunder or
in accordance with the terms of the Autoborrow Agreement.  For purposes of
determining the Outstanding Amount under the Used Vehicle Floorplan Commitment
at any time during which an Autoborrow Agreement is in effect, the Outstanding
Amount of all Used Vehicle Floorplan Swing Line Loans shall be deemed to be the
amount of the Used Vehicle Floorplan Swing Line Sublimit.  For purposes of any
Used Vehicle Floorplan Swing Line Borrowing pursuant to the Autoborrow
Agreement, all references to Bank of America shall be deemed to be a reference
to Bank of America, in its capacity as Used Vehicle Swing Line Lender hereunder.

(c)Refinancing of Used Vehicle Floorplan Swing Line Loans.

(i)The Used Vehicle Swing Line Lender at any time in its sole discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Used
Vehicle Swing Line Lender to so request on its behalf), that each Used Vehicle
Floorplan Lender make a Eurodollar Rate Committed Loan in an amount equal to
such Used Vehicle Floorplan Lender’s Applicable Used Vehicle Floorplan
Percentage of the amount of Used Vehicle Floorplan Swing Line Loans then
outstanding; provided that the Used Vehicle Swing Line Lender intends to request
each Used Vehicle Floorplan Lender to make such Eurodollar Rate Committed Loans
no less frequently than once in any given calendar month.  Such request shall be
made in writing (which written request shall be deemed to be a Used Vehicle
Floorplan Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.07, without regard to the minimum and multiples
specified therein for the principal amount of Eurodollar Rate Loans, but subject
to the unutilized portion of the Aggregate Used Vehicle Floorplan Commitments
and the conditions set forth in Section 4.02.  The Used Vehicle Swing Line
Lender shall furnish the Company with a copy of the applicable Used Vehicle
Floorplan Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Used Vehicle Floorplan Lender shall make an amount
equal to its Applicable Used Vehicle Floorplan Percentage of the amount
specified in such Used Vehicle Floorplan Committed Loan Notice available
(including for this purpose Cash Collateral and other credit support made
available with respect to the applicable Used Vehicle Floorplan Swing Line Loan)
to the Administrative Agent in immediately available funds for the account of
the Used

58

--------------------------------------------------------------------------------

 

Vehicle Swing Line Lender at the Administrative Agent’s Office not later than
2:00 p.m. on the day specified in such Used Vehicle Floorplan Committed Loan
Notice, whereupon, subject to Section 2.08(c)(ii), each Used Vehicle Floorplan
Lender that so makes funds available shall be deemed to have made a Eurodollar
Rate Committed Loan to the Company in such amount.  The Administrative Agent
shall remit the funds so received to the Used Vehicle Swing Line Lender.

(ii)If for any reason any Used Vehicle Floorplan Swing Line Loan cannot be
refinanced by such a Used Vehicle Floorplan Committed Borrowing in accordance
with Section 2.08(c)(i), the request for Eurodollar Rate Used Vehicle Floorplan
Committed Loans submitted by the Used Vehicle Swing Line Lender as set forth
herein shall be deemed to be a request by the Used Vehicle Swing Line Lender
that each of the Used Vehicle Floorplan Lenders fund its risk participation in
the relevant Used Vehicle Floorplan Swing Line Loan and each Lender’s payment to
the Administrative Agent for the account of the Used Vehicle Swing Line Lender
pursuant to Section 2.08(c)(i) shall be deemed payment in respect of such
participation.

(iii)If any Used Vehicle Floorplan Lender fails to make available to the
Administrative Agent for the account of the Used Vehicle Swing Line Lender any
amount required to be paid by such Used Vehicle Floorplan Lender pursuant to the
foregoing provisions of this Section 2.08(c) by the time specified in Section
2.08(c)(i), the Used Vehicle Swing Line Lender shall be entitled to recover from
such Used Vehicle Floorplan Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Used Vehicle Swing Line Lender at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the Used Vehicle Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Used
Vehicle Swing Line Lender in connection with the foregoing.  If such Used
Vehicle Floorplan Lender pays such amount (and such Used Vehicle Floorplan
Lender has also paid such interest and fees as aforesaid), such amount (other
than any such interest and fees as aforesaid) so paid shall constitute such Used
Vehicle Floorplan Lender’s Loan included in the relevant Committed Borrowing or
funded participation in the relevant Used Vehicle Swing Line Loan, as the case
may be.  A certificate of the Used Vehicle Swing Line Lender submitted to any
Used Vehicle Floorplan Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)Each Used Vehicle Floorplan Lender’s obligation to make Used Vehicle
Floorplan Committed Loans or to purchase and fund risk participations in Used
Vehicle Floorplan Swing Line Loans pursuant to this Section 2.08(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Used Vehicle Floorplan Lender may have against the Used Vehicle Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Used Vehicle Floorplan Lender’s obligation to

59

--------------------------------------------------------------------------------

 

make Used Vehicle Floorplan Committed Loans pursuant to this Section 2.08(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Used Vehicle Floorplan Swing Line Loans, together with interest as
provided herein.

(d)Repayment of Participations.  

(i)At any time after any Used Vehicle Floorplan Lender has purchased and funded
a risk participation in a Used Vehicle Floorplan Swing Line Loan, if the Used
Vehicle Swing Line Lender receives any payment on account of such Used Vehicle
Floorplan Swing Line Loan, the Used Vehicle Swing Line Lender will distribute to
such Used Vehicle Floorplan Lender its Applicable Used Vehicle Floorplan
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Used Vehicle Floorplan
Lender’s risk participation was funded) in the same funds as those received by
the Used Vehicle Swing Line Lender.

(ii)If any payment received by the Used Vehicle Swing Line Lender in respect of
principal or interest on any Used Vehicle Floorplan Swing Line Loan is required
to be returned by the Used Vehicle Swing Line Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the Used Vehicle Swing Line Lender in its discretion), each Used
Vehicle Floorplan Lender shall pay to the Used Vehicle Swing Line Lender its
Applicable Used Vehicle Floorplan Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Used Vehicle Swing Line Lender.  The obligations of the Used Vehicle Floorplan
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)Interest for Account of Used Vehicle Swing Line Lender.  The Used Vehicle
Swing Line Lender shall be responsible for invoicing the Company for interest on
the Used Vehicle Floorplan Swing Line Loans.  Until each Used Vehicle Floorplan
Lender funds its Eurodollar Rate Committed Loan or risk participation pursuant
to this Section 2.08 to refinance such Used Vehicle Floorplan Lender’s
Applicable Used Vehicle Floorplan Percentage of any Used Vehicle Floorplan Swing
Line Loan, interest in respect of such Applicable Used Vehicle Floorplan
Percentage shall be solely for the account of the Used Vehicle Swing Line
Lender.

(f)Payments Directly to Used Vehicle Swing Line Lender.  The Company shall make
all payments of principal and interest in respect of the Used Vehicle Floorplan
Swing Line Loans directly to the Used Vehicle Swing Line Lender.

2.09Prepayments.  

(a)In addition to the required payments of principal of New Vehicle Floorplan
Loans and Used Vehicle Floorplan Loans set forth in Section 2.11, the Company
may, upon notice to the Administrative Agent pursuant to delivery to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay New Vehicle Floorplan

60

--------------------------------------------------------------------------------

 

Committed Loans or Used Vehicle Floorplan Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. on the date of prepayment of such Loans; and
(ii) any prepayment of Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment, whether such prepayment is
applicable to the New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans and the Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable New Vehicle
Floorplan Percentage or Applicable Used Vehicle Floorplan Percentage, as
applicable, of such prepayment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Subject to
Section 2.21, each such prepayment of New Vehicle Floorplan Committed Loans of
the New Vehicle Floorplan Lenders shall be applied in accordance with their
respective Applicable New Vehicle Floorplan Percentages.  Subject to Section
2.21, each such prepayment of Used Vehicle Floorplan Committed Loans of the Used
Vehicle Floorplan Lenders shall be applied in accordance with their respective
Applicable Used Vehicle Floorplan Percentages.

(b)The Company may, upon notice to the New Vehicle Swing Line Lender pursuant to
delivery to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
New Vehicle Floorplan Swing Line Loans in whole or in part without premium or
penalty; provided that such notice must be received by the New Vehicle Swing
Line Lender not later than 2:00 p.m. on the date of the prepayment (or 6:00
p.m.  if such prepayment is accomplished through the Floorplan On-line
System).  Each such notice shall specify the date and amount of such prepayment
and the New Vehicle(s) (including the make, model and vehicle identification
number of such New Vehicle(s)) attributable to such prepayment.  If such notice
is given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(c)At any time during which an Autoborrow Agreement is not in effect, the
Company may, upon notice to the Used Vehicle Swing Line Lender pursuant to
delivery to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Used Vehicle Floorplan Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Used Vehicle
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Company, the Company
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the dated specified therein.

(d)If for any reason the Total New Vehicle Floorplan Outstandings at any time
exceed the Aggregate New Vehicle Floorplan Commitments then in effect, the
Borrowers (jointly and severally) shall immediately prepay New Vehicle Floorplan
Loans in an aggregate amount at least equal to such excess.

61

--------------------------------------------------------------------------------

 

(e)If for any reason the Total Used Vehicle Floorplan Outstandings at any time
exceed the lesser of the Aggregate Used Vehicle Floorplan Commitments then in
effect and the Used Vehicle Borrowing Base then in effect (including the Used
Vehicle Borrowing Base in effect after giving pro forma effect to any
Disposition or Removed Franchise required to be reported pursuant to Sections
6.02(c) and Sections 6.03(g)), the Company shall immediately prepay Used Vehicle
Floorplan Loans in an aggregate amount at least equal to such excess.    

(f)If for any reason the Outstanding Amount of any New Vehicle Floorplan Swing
Line Loans exceeds either any applicable Within Line Limitation (unless
otherwise agreed to by the New Vehicle Swing Line Lender) or the New Vehicle
Floorplan Swing Line Sublimit, the Borrowers (jointly and severally) shall
immediately prepay such New Vehicle Floorplan Swing Line Loans in an aggregate
amount at least equal to such excess.

(g)If for any reason the aggregate Outstanding Amount of Used Vehicle Floorplan
Swing Line Loans exceeds the Used Vehicle Floorplan Swing Line Sublimit, the
Company shall immediately prepay Used Vehicle Floorplan Swing Line Loans in an
aggregate amount at least equal to such excess.

(h)Prepayments made in respect of any New Vehicle Floorplan Loan must specify
the applicable New Vehicle Borrower and New Vehicle(s) (including the make,
model and vehicle identification number of such New Vehicle(s)) attributable to
such prepayment.

2.10Termination, Reduction or Conversion of Commitments.  

(a)The Company may, upon notice to the Administrative Agent and the New Vehicle
Swing Line Lender, terminate the Aggregate New Vehicle Floorplan Commitments or
the Aggregate Used Vehicle Floorplan Commitments, or from time to time
permanently reduce the Aggregate New Vehicle Floorplan Commitments or the
Aggregate Used Vehicle Floorplan Commitments; provided that (i) any such notice
shall be received by the Administrative Agent and the New Vehicle Swing Line
Lender not later than 11:00 a.m. 30 days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) if,
after giving effect to any reduction of the Aggregate New Vehicle Floorplan
Commitments, the New Vehicle Floorplan Swing Line Sublimit exceeds the amount of
the Aggregate New Vehicle Floorplan Commitments, such Sublimit shall be
automatically reduced by the amount of such excess, (iv) if, after giving effect
to any reduction of the Aggregate Used Vehicle Floorplan Commitments, the Used
Vehicle Floorplan Swing Line Sublimit exceeds the amount of the Aggregate Used
Vehicle Floorplan Commitments, such Sublimit shall be automatically reduced by
the amount of such excess, and (v) following any such reduction, no more than
30% of the Aggregate Commitments may be allocated to the Aggregate Used Vehicle
Floorplan Commitments.  In connection with any reduction of the Aggregate New
Vehicle Floorplan Commitments, the New Vehicle Floorplan Swing Line Lender in
its discretion may suspend and/or terminate all or a portion of the then
outstanding Payment Commitments or Payoff Letter Commitments which shall be
promptly selected by the Company, in an amount that corresponds to the size of
said reduction.  The Administrative Agent will promptly notify the applicable
Lenders of any such notice of termination or reduction of the Aggregate New
Vehicle Floorplan Commitments or Aggregate Used Vehicle Floorplan
Commitments.  Any reduction of the Aggregate New Vehicle

62

--------------------------------------------------------------------------------

 

Floorplan Commitments or Aggregate Used Vehicle Floorplan Commitments shall be
applied to the Commitment of each Lender in accordance with (x) its respective
Applicable New Vehicle Floorplan Percentage and (y) its respective Applicable
Used Vehicle Floorplan Percentage, as the case may be.  All fees and interest
accrued under the New Vehicle Floorplan Facility as of the effective date of any
termination of the Aggregate New Vehicle Floorplan Commitments shall be paid on
the effective date of such termination; provided that, interest due and payable
to the New Vehicle Swing Line Lender (in such capacity) shall be due and payable
pursuant to terms acceptable to the New Vehicle Swing Line Lender in its sole
discretion. All fees and interest accrued under the Used Vehicle Floorplan
Facility as of the effective date of any termination of the Aggregate Used
Vehicle Floorplan Commitments shall be paid on the effective date of such
termination; provided that, interest due and payable to the  Used Vehicle Swing
Line Lender (in such capacity), shall be due and payable pursuant to terms
acceptable to the Used Vehicle Swing Line Lender in its sole discretion.

(b)At any time there exists any unused portion of the Aggregate Used Vehicle
Floorplan Commitments or the Aggregate New Vehicle Floorplan Commitments, and
provided that, unless otherwise approved by the Administrative Agent in its sole
discretion, no Default shall have occurred and be continuing, the Company may,
by delivering to the Administrative Agent and the New Vehicle Floorplan
Operations Group a Conversion Notice in substantially the form of Exhibit O not
less than three days prior to the date of such conversion, request the
Administrative Agent and the Lenders to convert all or a part of such unused
portion of the Aggregate Used Vehicle Floorplan Commitments into Aggregate New
Vehicle Floorplan Commitments or all or a part of such unused portion of the
Aggregate New Vehicle Floorplan Commitments into Aggregate Used Vehicle
Floorplan Commitments, provided, (a) any such conversion of Aggregate New
Vehicle Floorplan Commitments or Aggregate Used Vehicle Floorplan Commitments
shall be allocated on a pro rata basis among the Lenders holding Commitments in
the Applicable Facility being converted, (b) following any such conversion, at
least 70% of the Aggregate Floorplan Facility Commitments must be allocated to
the Aggregate New Vehicle Floorplan Commitments.  Following such notice from the
Company to the Administrative Agent and the New Vehicle Floorplan Operations
Group and subject to the foregoing, the Aggregate New Vehicle Floorplan
Commitments or Aggregate Used Vehicle Floorplan Commitments, as applicable,
shall upon such request be increased by the amount so requested by the
Company.  At any time there exists any unused amount of a converted portion of
the Aggregate New Vehicle Floorplan Commitments or Aggregate Used Vehicle
Floorplan Commitments, the Company may request the Administrative Agent and the
New Vehicle Floorplan Operations Group to reverse any such portion thereof by
delivering a Conversion Notice in substantially the form of Exhibit O, in whole
or in part, and in such event the Aggregate New Vehicle Floorplan Commitments
and the Aggregate Used Vehicle Floorplan Commitments shall be restored, as
applicable, in the respective amounts so requested by the Company.

63

--------------------------------------------------------------------------------

 

2.11Repayment of Loans.  

(a)Repayment of New Vehicle Floorplan Loans.

(i)The New Vehicle Borrowers (jointly and severally) shall repay the New Vehicle
Floorplan Committed Loans on the Maturity Date.

(ii)The New Vehicle Borrowers (jointly and severally) shall repay each New
Vehicle Floorplan Swing Line Loan (x) at any time on demand by the New Vehicle
Floorplan Swing Line Lender and (y) on the Maturity Date.

(iii)(A) The New Vehicle Borrowers (jointly and severally) shall pay in full an
amount equal to the New Vehicle Floorplan Loan with respect to any New Vehicle
(including without limitation, any New Vehicles that are dealer trades, Rental
Vehicles, Demonstrators, and Service Loaner Vehicles) that has been sold by any
New Vehicle Borrower:  (1) with respect to New Vehicles other than those
described in clause (2) below, five (5) Business Days after the sale or lease
thereof, and (2) with respect to Fleet Vehicles, upon the earliest to occur of
(aa) thirty (30) days of the date of sale or lease (other than the ordinary
course lease of a Rental Vehicle) and (bb) two (2) Business Days following
receipt of proceeds from such sale or lease thereof.  With respect to each New
Vehicle that has not been sold, the New Vehicle Borrowers (jointly and
severally) shall pay in full an amount equal to (i) in the case of any such New
Vehicle held as Inventory, beginning 12 months after the date such New Vehicle
is Deemed Floored, monthly payments of 10% of the original amount of the New
Vehicle Floorplan Loan relating to such New Vehicle, with the final payment for
all amounts then outstanding under such New Vehicle Floorplan Loan due 15 months
after the date such New Vehicle is Deemed Floored, and (ii) in the case of each
Demonstrator, Rental Vehicle, Service Loaner Vehicle and other mileaged Vehicle,
beginning the date such New Vehicle is Deemed Floored, monthly payments of 2% of
the original amount of the New Vehicle Floorplan Loan relating to such New
Vehicle, with the final payment for all amounts then outstanding under such New
Vehicle Floorplan Loan due 24 months after the date such New Vehicle is Deemed
Floored.  Upon the funding thereof, any New Vehicle Floorplan Overdraft shall be
due and payable in full by the New Vehicle Borrowers on the next following
Business Day.

(B)If any Loan Party sells all or substantially all of the assets of a
dealership or franchise to a Person other than a New Vehicle Borrower (each such
sale being referred to as a “Dealership Sale”), then the New Vehicle Borrowers
(jointly and severally) shall pay in full an amount equal to the outstanding New
Vehicle Floorplan Loan, if any, with respect to each New Vehicle that had been
owned by (or identified as an asset on the books or records of) such dealership
or franchise immediately prior to such Dealership Sale, which payment shall be
made no later than five (5) Business Days following the receipt of proceeds from
such Dealership Sale (whether or not such New Vehicle was sold in connection
with such Dealership Sale).

64

--------------------------------------------------------------------------------

 

(C)If the Company terminates the designation of a Subsidiary as a “New Vehicle
Borrower” with respect to any Removed Franchise in accordance with Section
2.19(e), then the New Vehicle Borrowers (jointly and severally) shall (1) repay
each New Vehicle Floorplan Committed Loan and each New Vehicle Floorplan Swing
Line Loan with respect to any New Vehicle that is subsequently financed by
Permitted Silo Indebtedness at such Removed Franchise immediately upon the
applicable date (each such date, a “Silo Financing Commencement Date”) such
Subsidiary begins to finance New Vehicles through Permitted Silo Indebtedness as
permitted by Section 2.19(e), and (2) repay (within five (5) Business Days after
the applicable Silo Financing Commencement Date) any New Vehicle Floorplan
Committed Loan or New Vehicle Floorplan Swing Line Loan with respect to any
other Vehicle that is owned by any respective Removed Franchise on or after the
applicable Silo Financing Commencement Date.

(iv)Payments required to be made by any New Vehicle Borrower as set forth in
Section 2.11(a)(i) and (ii) shall be applied in the following order:  (1) first,
to the outstanding principal balance and then to accrued interest on any New
Vehicle Floorplan Overdraft, (2) second, to the outstanding principal balance of
New Vehicle Floorplan Swing Line Loans, and (3) finally, to the remaining
outstanding principal balance of the New Vehicle Floor Plan Committed
Loans.    Payments required to be made by any New Vehicle Borrower as set forth
in Section 2.11(a)(iii) shall be applied first to the outstanding principal
balance and then to accrued interest on the New Vehicle Floorplan Loan with
respect to such New Vehicle, and then in the order set forth in the sentence
above.

(v)In the event of any disputed or duplicate New Vehicle Floorplan Loan (each a
“Disputed Existing Loan”) being refinanced or paid down by any New Vehicle
Floorplan Committed Loan or New Vehicle Floorplan Swing Line Loan in reliance on
information provided by the Company, any Subsidiary or any existing lender
pursuant to any audit completed under Section 4.01(a)(xvii), the Borrowers will
(jointly and severally) upon demand, repay any New Vehicle Floorplan Committed
Loan or New Vehicle Floorplan Swing Line Loan related to such Disputed Existing
Loan, including accrued interest with respect to such New Vehicle Floorplan
Committed Loan or New Vehicle Floorplan Swing Line Loan, regardless of whether
such Disputed Existing Loan has been resolved with the prior lender.

(vi)Without limiting any other rights or obligations hereunder, interest,
curtailment and other payments then due pursuant to this Section 2.11(a) or
Section 2.13(b) shall be automatically debited on the Automatic Debit Date of
each month from a deposit account maintained by the applicable New Vehicle
Borrower with Bank of America pursuant to the Floorplan On-line System (provided
that if there are not sufficient funds in such account to pay such amounts, then
the New Vehicle Borrowers, jointly and severally, shall pay such amounts in cash
when due).  Without limiting any other rights or obligations hereunder,
commitment fees with respect to the New Vehicle Floorplan Facility that are then
due pursuant to Section 2.13(a) shall be automatically debited on the Automatic
Debit Date of each month from a deposit account maintained by the Company with
Bank of America (provided that if there are not sufficient funds in

65

--------------------------------------------------------------------------------

 

such account to pay such amounts, then the New Vehicle Borrowers, jointly and
severally, shall pay such amounts in cash when due).

(vii)Payments made in respect of any New Vehicle Floorplan Loan must specify the
applicable New Vehicle Borrower and New Vehicle(s) (including the make, model
and vehicle identification number of such New Vehicle(s)) attributable to such
payment.

(b)Repayment of Used Vehicle Floorplan Loans.

(i)The Company shall repay each Used Vehicle Floorplan Committed Loan on the
Maturity Date.

(ii)At any time an Autoborrow Agreement is in effect, Used Vehicle Floorplan
Swing Line Loans shall be repaid in accordance with the terms of such Autoborrow
Agreement.  At any time an Autoborrow Agreement is not in effect, the Company
shall repay each Used Vehicle Floorplan Swing Line Loan (x) no less frequently
than twice in any calendar month, (y) at any time on demand by the Used Vehicle
Swing Line Lender and (z) on the Maturity Date.

2.12Interest.  

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Eurodollar Rate plus
the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), each Borrower,
jointly and severally, shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  

66

--------------------------------------------------------------------------------

 

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(v)Notwithstanding anything herein to the contrary, all New Vehicle Floorplan
Loans (including New Vehicle Floorplan Committed Loans and New Vehicle Swing
Line Loans) outstanding at any time shall bear interest at the same rate.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder (i) shall be automatically debited from a deposit
account maintained by the Company with Bank of America (provided that if there
are not sufficient funds in such account to pay such interest, then the
Borrowers shall pay such interest when due), and (ii) shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

2.13Fees.  

(a)Commitment Fees.  The Borrowers (jointly and severally) shall pay to the
Administrative Agent for the account of each New Vehicle Floorplan Lender in
accordance with its Applicable New Vehicle Floorplan Percentage, a commitment
fee equal to the Applicable Rate times the actual daily amount by which the
Aggregate New Vehicle Floorplan Commitments exceed the Outstanding Amount of New
Vehicle Floorplan Committed Loans.  The Company shall pay to the Administrative
Agent for the account of each Used Vehicle Floorplan Lender in accordance with
its Applicable Used Vehicle Floorplan Percentage, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate Used
Vehicle Floorplan Commitments exceed the Outstanding Amount of Used Vehicle
Floorplan Committed Loans.   The commitment fees shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the Automatic Debit Date after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date.  The commitment fees shall be
calculated quarterly in arrears, and if there is any change in the respective
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.   New Vehicle Floorplan Swing
Line Loans and Used Vehicle Floorplan Swing Line Loans shall not be included in
calculating the Outstanding Amount of New Vehicle Floorplan Committed Loans or
Used Vehicle Floorplan Committed Loans used in determining the commitment fees
set forth above.

(b)Other Fees.  (i)  The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Bank of America Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii)The Company shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

67

--------------------------------------------------------------------------------

 

2.14Computation of Interest and Fees.  All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.16(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.15Evidence of Debt.  

(a)The Borrowings made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in New Vehicle Floorplan Swing Line Loans and Used
Vehicle Floorplan Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.16Payments Generally; Administrative Agent’s Clawback.  

(a)General.  All payments to be made by any Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by any Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable New Vehicle Floorplan
Percentage or

68

--------------------------------------------------------------------------------

 

Applicable Used Vehicle Floorplan Percentage, as applicable (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b)(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 or Section 2.07 and
may (but shall be under no obligation to), in reliance upon such assumption,
make available to the Company or applicable New Vehicle Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender, the Company and the other Borrowers jointly and severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Company or
applicable New Vehicle Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing and (B) in
the case of a payment to be made by the Company or any other Borrower, the
interest rate applicable to Base Rate Loans.  If the Company or any other
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Company or applicable New Vehicle Borrower the amount of such interest
paid by the Company or such Borrower for such period.  If such Lender pays its
share of the applicable Committed Borrowing to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan included in such
Committed Borrowing.  Any payment by the Company or any other Borrower shall be
without prejudice to any claim the Company or any other Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Company (on its own
behalf or on behalf of another Borrower) prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may (but shall be under no obligation to), in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the

69

--------------------------------------------------------------------------------

 

amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of New Vehicle Floorplan Lenders Several.  The obligations of the
New Vehicle Floorplan Lenders hereunder to make New Vehicle Floorplan Committed
Loans, to fund participations in New Vehicle Floorplan Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any New Vehicle Floorplan Lender to make any New Vehicle Floorplan
Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other New
Vehicle Floorplan Lender of its corresponding obligation to do so on such date,
and no New Vehicle Floorplan Lender shall be responsible for the failure of any
other New Vehicle Floorplan Lender to so make its New Vehicle Floorplan
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e)Obligations of Used Vehicle Floorplan Lenders Several.  The obligations of
the Used Vehicle Floorplan Lenders hereunder to make Used Vehicle Floorplan
Committed Loans, to fund participations in Used Vehicle Floorplan Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Used Vehicle Floorplan Lender to make any Used
Vehicle Floorplan Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Used Vehicle Floorplan Lender of its corresponding obligation to do so
on such date, and no Used Vehicle Floorplan Lender shall be responsible for the
failure of any other Used Vehicle Floorplan Lender to so make its Used Vehicle
Floorplan Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).

(f)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.17Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the New Vehicle Floorplan Committed Loans or
Used Vehicle Floorplan Committed

70

--------------------------------------------------------------------------------

 

Loans made by it, or the participations in New Vehicle Floorplan Swing Line
Loans or Used Vehicle Floorplan Swing Line Loans held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such New
Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase from
the other applicable Lenders (in the respective New Vehicle Floorplan Facility
or Used Vehicle Floorplan Facility (for cash at face value) participations in
the applicable New Vehicle Floorplan Committed Loans or Used Vehicle Floorplan
Committed Loans and subparticipations in New Vehicle Floorplan Swing Line Loans
or Used Vehicle Floorplan Swing Line Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective New Vehicle
Floorplan Committed Loans and Used Vehicle Floorplan Committed Loans and other
amounts owing them, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender, (y) the application of Cash
Collateral in respect of obligations relating to New Vehicle Floorplan Swing
Line Loans or Used Vehicle Floorplan Swing Line Loans provided for in Section
2.20, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its New Vehicle Floorplan
Swing Line Loans or Used Vehicle Floorplan Swing Line Loans or subparticipations
in New Vehicle Floorplan Swing Line Loans or Used Vehicle Floorplan Swing Line
Loans, as the case may be, to any assignee or participant, other than an
assignment, participation or subparticipation to the Company or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.18Increase in Commitments.  

(a)Request for Increase.  Provided there exists no Default nor any Revolving
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Company may from time to time, request an increase in the
Aggregate Commitments by an amount for all such requests, not exceeding
$250,000,000 in the aggregate, provided that the Company may make a maximum of
five (5) such requests.  Such increase shall be allocated between the Aggregate
New Vehicle Floorplan Commitments and the Aggregate Used Vehicle Floorplan

71

--------------------------------------------------------------------------------

 

Commitments as requested by the Company and specified in its notice, provided
that, (a) any increase in the Commitments of any Lender shall be allocated on a
pro rata basis between its New Vehicle Floorplan Commitment and its Used Vehicle
Floorplan Commitment (consistent with the pro rata allocation of the entire
increase on such occasion between the Aggregate New Vehicle Floorplan
Commitments and the Aggregate Used Vehicle Floorplan Commitments), and (b)
following any such increase, no more than 30% of the Aggregate Commitments may
be allocated to the Aggregate Used Vehicle Floorplan Commitments.  At the time
of sending any such notice, the Company (in consultation with the Administrative
Agent) shall specify (x) the time period within which each Lender is requested
to respond (which shall in no event be less than ten Business Days from the date
of delivery of such notice to the Lenders) and (y) whether the requested
increase is for the New Vehicle Floorplan Commitments or the Used Vehicle
Floorplan Commitments.  

(b)Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
respective Commitment, and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.  

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent (which approvals shall not
be unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.  

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Company, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.18, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists and (C) no Revolving Default exists.  The
Borrowers shall prepay any New Vehicle Floorplan Committed Loans or Used Vehicle
Floorplan Committed Loans, as applicable, outstanding on the Increase Effective
Date to the extent necessary to keep the outstanding New Vehicle Floorplan

72

--------------------------------------------------------------------------------

 

Committed Loans or Used Vehicle Floorplan Committed Loans, as applicable,
ratable with any revised Applicable Percentages arising from any nonratable
increase in the New Vehicle Floorplan Commitments or Used Vehicle Floorplan
Commitments, as the case may be, under this Section.

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.17 or 10.01 to the contrary.

2.19New Vehicle Borrowers.  

(a)Effective as of the date hereof, each Subsidiary that has executed this
Agreement shall be a “New Vehicle Borrower” hereunder and may receive New
Vehicle Floorplan Loans for its account on the terms and conditions set forth in
this Agreement.

(b)If any Subsidiary engages in the sale or leasing of New Vehicles and the
Company wishes to designate such Subsidiary as a New Vehicle Borrower, the
Company shall deliver to the Administrative Agent, pursuant to Section 6.14 or
otherwise, a Joinder Agreement executed by such Subsidiary identifying such
Subsidiary as a New Vehicle Borrower; provided that a New Vehicle Borrower shall
not be required to execute a Joinder Agreement if such New Vehicle Borrower has
executed and delivered this Agreement on the Closing Date.  The parties hereto
acknowledge and agree that prior to any such Subsidiary becoming entitled to
utilize the credit facilities provided for in Sections 2.01 through 2.03 the
Administrative Agent, the New Vehicle Swing Line Lender, and the other Lenders
shall have received the documents required by Section 6.14.  If the
Administrative Agent and the New Vehicle Swing Line Lender agree that such
Subsidiary shall be entitled to receive New Vehicle Floorplan Loans hereunder,
then promptly following receipt of all such documents required by Section 6.14,
the Administrative Agent shall send a notice in substantially the form of
Exhibit K (a “New Vehicle Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which such Subsidiary shall constitute a New
Vehicle Borrower for purposes hereof, whereupon each of the New Vehicle
Floorplan Lenders agrees to permit such New Vehicle Borrower to receive New
Vehicle Floorplan Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such New Vehicle Borrower otherwise shall be
a Borrower for all purposes of this Agreement.

(c)Notwithstanding any other provision of this Agreement, each New Vehicle
Borrower shall be jointly and severally liable as a primary obligor, and not
merely as surety, for any and all Obligations under the New Vehicle Floorplan
Facility now or hereafter owed to the Administrative Agent, the New Vehicle
Swing Line Lender and the New Vehicle Floorplan Lenders, whether voluntary or
involuntary and however arising, whether direct or acquired by any Lender by
assignment or succession, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (such Obligations, the
“New Vehicle Borrowers’ Liabilities”).  

(d)Each New Vehicle Borrower expressly waives any and all defenses now or
hereafter arising or asserted by reason of (i) any lack of legality, validity or
enforceability of this Agreement, of any of the Notes, of any other Loan
Document, or of any other agreement or instrument creating, providing security
for, or otherwise relating to any of the Obligations or any  

73

--------------------------------------------------------------------------------

 

guaranty of any of the New Vehicle Borrowers’ Liabilities (the Loan Documents
and all such other agreements and instruments being collectively referred to as
the “Related Agreements”); (ii) any action taken under any of the Related
Agreements, any exercise of any right or power therein conferred, any failure or
omission to enforce any right conferred thereby, or any waiver of any covenant
or condition therein provided; (iii) any acceleration of the maturity of any of
the New Vehicle Borrowers’ Liabilities or of any other obligations or
liabilities of any Person under any of the Related Agreements; (iv) any release,
exchange, non-perfection, lapse in perfection, disposal, deterioration in value,
or impairment of any security for any of the New Vehicle Borrowers’ Liabilities,
or for any other obligations or liabilities of any Person under any of the
Related Agreements; (v) any dissolution of any Borrower, any Loan Party or any
other party to a Related Agreement, or the combination or consolidation of any
Borrower, any Loan Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower, any
Loan Party or any other party to a Related Agreement; (vi) any extension
(including without limitation extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part; (vii) the
existence, addition, modification, termination, reduction or impairment of
value, or release of any other guaranty (or security therefor) of the New
Vehicle Borrowers’ Liabilities; (viii) any waiver of, forbearance or indulgence
under, or other consent to any change in or departure from any term or provision
contained in this Agreement, any other Loan Document or any other Related
Agreement, including without limitation any term pertaining to the payment or
performance of any of the New Vehicle Borrowers’ Liabilities, or any of the
obligations or liabilities of any party to any other Related Agreement; and (ix)
any other circumstance whatsoever (with or without notice to or knowledge of
such New Vehicle Borrower) which may or might in any manner or to any extent
vary the risks of such New Vehicle Borrower, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to any Borrower or any other Loan Party or to any collateral in
respect of the New Vehicle Borrowers’ Liabilities. It is the express purpose and
intent of the parties hereto that the joint and several liability of each New
Vehicle Borrower for the New Vehicle Borrowers’ Liabilities shall be absolute
and unconditional under any and all circumstances and shall not be discharged
except by payment as herein provided. Notwithstanding the foregoing, the
liability of each New Vehicle Borrower with respect to its New Vehicle
Borrowers’ Liabilities shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law.

(e)The Company shall be permitted to terminate the designation of a Subsidiary
as a “New Vehicle Borrower” with respect to any particular franchise (any such
franchise, a “Removed Franchise”) and redesignate such Subsidiary as a “Dual
Subsidiary” or a “Silo Subsidiary”, as applicable, in order to finance New
Vehicles through Permitted Silo Indebtedness so long as (i) the Company has (x)
delivered notice of such request to the Administrative Agent, (y) in the case of
a Dual Subsidiary, executed and delivered acknowledgements (in form and
substance reasonably acceptable to the Administrative Agent) of such
Subsidiary’s continuing Obligations under the Loan Documents (including pursuant
to the Subsidiary Guaranty) as requested by the Administrative Agent and (z)
prepaid all outstanding New Vehicle Floorplan

74

--------------------------------------------------------------------------------

 

Loans with respect to such redesignation as required by Section 2.11(a)(iii)(C)
and otherwise complied with Section 7.17, (ii) such Subsidiary otherwise
qualifies as a “Silo Subsidiary” or a “Dual Subsidiary”, as applicable, entitled
to incur Permitted Silo Indebtedness pursuant to the terms of the Agreement at
the time of such redesignation, and (iii) no Default or Event of Default then
exists or will result therefrom.  Following any such redesignation, (i) such
Subsidiary shall no longer be entitled to utilize the credit facilities provided
for in Sections 2.01 through 2.03 with respect to any Removed Franchise and (ii)
the Company shall no longer be permitted to include any of the assets of such
Subsidiary in the Used Vehicle Borrowing Base.

(f)Each Subsidiary that is or becomes a “New Vehicle Borrower” pursuant to this
Section 2.19 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any New Vehicle
Floorplan Loans made by the Lenders to any such New Vehicle Borrower
hereunder.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by any Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to the Company and each
New Vehicle Borrower.

2.20Cash Collateral and Other Credit Support.  

(a)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrowers, and to
the extent provided by any Lender, such Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders (including the New Vehicle Swing Line Lender and the Used Vehicle
Floorplan Lender), a security interest in all such cash, deposit accounts and
all balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing.  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than that required to eliminate the
applicable Fronting Exposure, the Borrowers (jointly and severally) or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate the applicable Fronting Exposure. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(b)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral under any of this Section 2.20 or Sections 2.03 or
2.08 in respect of New Vehicle Floorplan Swing Line Loans or Used Vehicle
Floorplan Swing Line Loans shall be held and applied  to the satisfaction of the
specific New Vehicle Floorplan Swing Line Loans, Used Vehicle Floorplan Swing
Line Loans or obligations to fund participations therein

75

--------------------------------------------------------------------------------

 

(including, as to Cash Collateral provided by a Defaulting Lender, interest
accrued on such obligation) for which the Cash Collateral or other credit
support was so provided, prior to any other application of such property as may
be provided for herein.

(c)Release.  Cash Collateral provided pursuant to any of the Sections referred
to in Section 2.20(b) shall be released (except (i) as may be agreed to among
the parties posting, and the New Vehicle Floorplan Swing Line Lender or the Used
Vehicle Floorplan Swing Line Lender benefitting from, such Cash Collateral and
(ii) Cash Collateral provided by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default) promptly
following the payment or satisfaction of the obligations giving rise to delivery
of such Cash Collateral, or, as to Cash Collateral provided pursuant to Sections
2.03 or 2.08, such earlier date as (A) the status of the applicable Lender as a
Defaulting Lender shall be terminated or (B) the Administrative Agent shall
determine in good faith that there remain outstanding no actual or potential
Defaulting Lender funding obligations as to which the benefitted New Vehicle
Swing Line Lender or Used Vehicle Swing Line Lender desires to maintain Cash
Collateral.  

2.21Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as
follows;  first, as to any payment made in respect of principal of Loans,
ratably to the principal amount of New Vehicle Floorplan Committed Loans and
Used Vehicle Floorplan Committed Loans, as applicable, of other Lenders as if
such Defaulting Lender had no Loans outstanding, until such time as the
Outstanding Amount of New Vehicle Floorplan Committed Loans and Used Vehicle
Floorplan Committed Loans of each Lender, as applicable, shall equal its pro
rata share thereof based on its Applicable Percentage (without giving effect to
Section 2.21(a)(iv)); second, to any amounts (including interest thereon) owed
hereunder by such Defaulting Lender to the Administrative Agent; third, to any
amounts (including interest thereon) owed hereunder by such Defaulting Lender to
the New Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender (to the
extent the Administrative Agent has received notice thereof), ratably to the
Persons entitled thereto; fourth, to the posting of Cash Collateral (or funding
of participations, as applicable) in respect of its Applicable Percentage
(without giving effect to Section 2.21(a)(iv)) of New Vehicle Floorplan Swing
Line Loans or Used Vehicle Floorplan Swing Line Loans, (x) ratably to the New
Vehicle Swing Line Lender and the Used Vehicle Swing Line Lender in accordance
with their respective applicable Fronting Exposures and (y) thereafter, to
reduce ratably any reallocation of Applicable Percentages of other Lenders
previously

76

--------------------------------------------------------------------------------

 

effected under Section 2.21(a)(iv); and fifth, to the Defaulting Lender or
otherwise as required by applicable Law.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees. Such Defaulting Lender (i) shall not be entitled to receive
any commitment fee pursuant to Section 2.13(a) for any period during which such
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender as to which the New Vehicle
Swing Line Lender or the Used Vehicle Swing Line Lender (as applicable) has not
received Cash Collateral pursuant to Section 2.03 or 2.08, then upon the request
of the New Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender (as
applicable) to the Administrative Agent, for purposes of computing the amount of
the obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in New Vehicle Floorplan Swing Line Loans or Used Vehicle
Floorplan Swing Line Loans pursuant to Sections 2.03 and 2.08, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of such Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the initial date thereof, no
Default or Event of Default shall have occurred and be continuing; (ii) in all
cases, the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in New Vehicle Floorplan Swing Line Loans shall not exceed
the positive difference, if any, between (1) the New Vehicle Floorplan
Commitment of such non-Defaulting Lender and (2) the aggregate Outstanding
Amount of the New Vehicle Floorplan Committed Loans of such Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all other New
Vehicle Floorplan Swing Line Loans (prior to giving effect to such
reallocation), (iii) in all cases, the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Used Vehicle Floorplan Swing
Line Loans shall not exceed the positive difference, if any, between (1) the
Used Vehicle Floorplan Commitment of such non-Defaulting Lender and (2) the
aggregate Outstanding Amount of the Used Vehicle Floorplan Committed Loans of
such Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all other Used Vehicle Floorplan Swing Line Loans (prior to giving effect to
such reallocation).

(b)Defaulting Lender Cure.  If the Company, the Administrative Agent, the New
Vehicle Swing Line Lender and the Used Vehicle Swing Line Lender agree in
writing in their reasonable discretion that a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the New Vehicle Floorplan Committed Loans, Used Vehicle Floorplan Committed
Loans and funded and unfunded

77

--------------------------------------------------------------------------------

 

participations in New Vehicle Floorplan Swing Line Loans and Used Vehicle
Floorplan Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.21(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender (and
the Applicable Percentages of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of any Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

ARTICLE IIA
SECURITY

 

2A.01

Security.  As security for the full and timely payment and performance of all
Obligations, each Borrower shall, and shall cause all other Loan Parties to, on
or before the Closing Date, do or cause to be done all things reasonably
necessary in the opinion of the Administrative Agent and its counsel to grant to
the Revolving Administrative Agent for the benefit of the Secured Parties a duly
perfected security interest in all Collateral subject to no prior Lien or other
encumbrance except as expressly permitted hereunder or under the other Loan
Documents and with the priority identified in the Security Instruments.  Without
limiting the foregoing, each Borrower shall deliver, and shall cause each other
applicable Loan Party to deliver, to the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent, (a) the Security
Agreement and the Master Intercreditor Agreement and (b) UCC financing
statements in form, substance and number as requested by the Administrative
Agent, reflecting the Lien in favor of the Revolving Administrative Agent for
the benefit of the Secured Parties on the Collateral.  In addition, and without
limiting the foregoing, each Borrower shall take and cause each other Loan Party
to take such further action, and deliver or cause to be delivered such further
documents and instruments, as required by the Security Instruments or otherwise
as the Administrative Agent may reasonably request to create, perfect and
maintain the effectiveness and priority of the Liens contemplated by this
Article IIA and each of the Security Instruments.  

2A.02

Further Assurances.  At the request of the Administrative Agent from time to
time, each Borrower will or will cause all other Loan Parties, as the case may
be, to execute, by their respective Responsible Officers, alone or with the
Administrative Agent, or the Revolving Administrative Agent, any certificate,
instrument, financing statement, control agreement, statement or document, or to
procure any certificate, instrument, statement or document or to take such other
action (and pay all related costs) which the Administrative Agent reasonably
deems necessary from time to time to create, continue or preserve the Liens in
Collateral (and the perfection and priority thereof) of the Revolving
Administrative Agent for the benefit of the Secured Parties contemplated hereby
and by the other Loan Documents and specifically including all Collateral
acquired by any Borrower or any other Loan Party after the Closing Date and all
Collateral moved to or from time to time located at locations owned by third
parties, including all leased locations, bailees, warehousemen and third party
processors.  Each of the Administrative Agent and the Revolving Administrative
Agent is hereby irrevocably authorized

78

--------------------------------------------------------------------------------

 

to execute and file or cause to be filed, with or if permitted by applicable law
without the signature of any Borrower or any Loan Party appearing thereon, all
UCC financing statements reflecting any Borrower or any other Loan Party as
“debtor” and the Revolving Administrative Agent as “secured party”, and
continuations thereof and amendments thereto, as the Administrative Agent or the
Revolving Administrative Agent reasonably deems necessary or advisable to give
effect to the transactions contemplated hereby and by the other Loan Documents.

2A.03

Information Regarding Collateral.  Each Borrower represents, warrants and
covenants that Schedule 2A.03(a) contains a true and complete list of (i) the
exact legal name, jurisdiction of formation and location of the chief executive
office of each Borrower and each other Person providing Collateral pursuant to a
Security Instrument on the Closing Date (such Persons, together with any other
Persons that provide Collateral at any time pursuant to a Security Instrument,
being referred to collectively as the “Grantors”), (ii) each trade name,
trademark or other trade style used by such Grantor on the Closing Date, (iii)
each location in which goods constituting Collateral having an aggregate value
in excess of $100,000 are located as of the Closing Date, whether owned, leased
or third-party locations, and (iv) with respect to each leased or third party
location, the name of each owner of such location and a summary description of
the relationship between the applicable Grantor and such Person.  Each Borrower
further covenants that it shall not change, and shall not permit any other
Grantor to change, its name, type of entity, jurisdiction of formation (whether
by reincorporation, merger or otherwise), or the location of its chief executive
office, or use or permit any other Grantor to use, any additional trade name,
trademark or other trade style, except upon giving not less than 15 days’ prior
written notice to the Administrative Agent and taking or causing to be taken all
such action at such Borrower’s or such other Grantor’s expense as may be
reasonably requested by the Administrative Agent to perfect or maintain the
perfection of the Lien of the Revolving Administrative Agent for the benefit of
the Secured Parties in Collateral.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative

79

--------------------------------------------------------------------------------

 

Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party or any such Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, the Company and each other Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)Tax Indemnifications.  

(i) the Company and each other Borrower (jointly and severally) shall, and does
hereby, indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.  The
Company and each other Borrower shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay

80

--------------------------------------------------------------------------------

 

indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.

(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (y) the Administrative Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrowers, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (ii).

(d)Evidence of Payments. Upon request by the Company, any other Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Company, any other Borrower or the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Company or such Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Company or such Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Company or such Borrower or the
Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in

81

--------------------------------------------------------------------------------

 

Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Company or any other Borrower is a U.S. Person,

 

(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BENE, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BENE, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)executed copies of IRS Form W-8ECI;

 

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company or any other Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BENE, as
applicable; or

 

(IV)to the extent a Foreign Lender is not the beneficial owner of the applicable
interest in any Credit Extension or Commitment, executed

82

--------------------------------------------------------------------------------

 

copies of IRS Form W-8IMY, accompanied by IRS Form W-SECT, IRS Form W-8BEN or
W-8BENE, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N‑4 on behalf of each such direct and indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. For purposes of determining withholding Taxes imposed
under FATCA from and after the effective date of this Agreement, the Borrowers
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans hereunder and this Agreement as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

83

--------------------------------------------------------------------------------

 

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If any Recipient determines that it has received a refund of any Taxes
as to which it has been indemnified by the Company or any other Borrower or with
respect to which the Company or any Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Company or such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company or such Borrower under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Company and each other Borrower, upon
the request of the Recipient, agrees to repay the amount paid over to the
Company or such Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Company
or any other Borrower pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Company, any other Borrower or
any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension,
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension,
continue Eurodollar Rate Loans, or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Company and each other Borrower (jointly and
severally) shall, upon

84

--------------------------------------------------------------------------------

 

demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all such Eurodollar Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate) either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Company and each
other Borrower (jointly and severally) shall also pay accrued interest on the
amount so prepaid or converted.

3.03Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,  (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice.  Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into (i) in the
case of a New Vehicle Floorplan Committed Loan, a request for a New Vehicle
Floorplan Committed Borrowing of Base Rate Loans, (ii) in the case of a New
Vehicle Floorplan Swing Line Loan, a request for a New Vehicle Floorplan Swing
Line Borrowing of Base Rate Loans, (iii) in the case of Used Vehicle Floorplan
Committed Loan, a request for a Used Vehicle Floorplan Committed Borrowing of
Base Rate Loans, and (iv) in the case of a Used Vehicle Floorplan Swing Line
Loan, a request for a Used Vehicle Floorplan Swing Line Borrowing of Base Rate
Loans, in each case in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted

85

--------------------------------------------------------------------------------

 

Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Company that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Company
written notice thereof.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.  

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining in any Loan the
interest on which is determined by reference to the Eurodollar Rate (or, in the
case of clause (ii) above, any Loan), or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Company and
each other Borrower (jointly and severally) will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Loans held by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into

86

--------------------------------------------------------------------------------

 

consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Company
and each other Borrower (jointly and severally) will pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error.  The Company
and each other Borrower (jointly and severally) shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that neither the Company nor any other Borrower shall be required to compensate
a Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)Reserves on Eurodollar Rate Loans.  The Company and each other Borrower,
jointly and severally, shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.05Mitigation Obligations; Replacement of Lenders.  

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Company and each other Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Company and each other Borrower to repay the Credit Extension in accordance with
the terms of this Agreement.  If any Lender requests compensation under Section
3.04, or the Company or any other Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Company and each other Borrower such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans

87

--------------------------------------------------------------------------------

 

hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Company and each
other Borrower (jointly and severally) hereby agree to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Company or any other Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, and in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.05(a), the Company may replace such Lender in accordance with
Section 10.13.

3.06Survival.  All of the Company’s and each other Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT

4.01Amendment and Restatement.  The effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement is subject to
satisfaction or waiver of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the
Lenders:  

(i)executed counterparts of (A) this Agreement, (B) the Security Agreement, (C)
the Company Guaranty and (D) the Subsidiary Guaranty, in each case, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Company;

(ii)a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

88

--------------------------------------------------------------------------------

 

(iv)subject to delivery as referenced on Schedule 7.25, such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in the
respective jurisdictions specified in Schedule 4.01, which includes each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v)a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Revolving Administrative
Agent and each Lender, as to the matters set forth in Exhibit L (which shall
include matters of Delaware, North Carolina, South Carolina and Federal Law) and
such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

(vi)a favorable opinion of local counsel to the Loan Parties in Florida, Texas,
California, Alabama, and Tennessee, addressed to the Administrative Agent and
each Lender in form and substance satisfactory to the Administrative Agent;

(vii)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

(viii)a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(ix)a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer of each Loan Party certifying
that each Loan Party is Solvent, after giving effect to this Agreement and the
other Loan Documents and the Indebtedness pursuant hereto and thereto;

(x)a duly completed preliminary Compliance Certificate as of the last day of the
fiscal quarter of the Company ended on September 30, 2016, signed by a
Responsible Officer of the Company;

(xi)a duly completed preliminary Used Vehicle Borrowing Base Certificate dated
as of the Closing Date certifying as to the Used Vehicle Borrowing Base as of
October 31, 2016, signed by a Responsible Officer of the Company;

89

--------------------------------------------------------------------------------

 

(xii)to the extent not otherwise delivered prior to the date hereof, a copy of
(A) each standard form of Franchise Agreement for each vehicle manufacturer or
distributor and (B) each executed Framework Agreement;

(xiii)duly executed consents and waivers required pursuant to any Franchise
Agreement or Framework Agreement;

(xiv)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, including endorsements naming the
Revolving Administrative Agent (on behalf of the Secured Parties) as an
additional insured and loss payee, as the case may be, on all such insurance
policies maintained with respect to properties of the Company or any Loan Party
constituting part of the Collateral;

(xv)consolidating balance sheets (including a separate line item for Eligible
Used Vehicle Inventory) for the Company and each Subsidiary as at the end of
September 30, 2016, and the related consolidating statements of income or
operations, all in reasonable detail prepared by management of the Company or
such Subsidiary, in each case with subtotals for (a) each Subsidiary, (b) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries) and (c)
all Silo Subsidiaries grouped by each Silo Lender, and in each case prior to
intercompany eliminations;

(xvi)forecasts (including assumptions) prepared by the management of the Company
of consolidated balance sheets, income statements and cash flow statements of
the Company and its Subsidiaries in form and substance reasonably satisfactory
to the Administrative Agent for each of the first five years following the
Closing Date;

(xvii)if required by the Administrative Agent or the Revolving Administrative
Agent, in their respective sole discretion, satisfactory results of audits of
the Collateral, provided that, whether or not any such audit is performed, the
Administrative Agent and the New Vehicle Swing Line Lender shall be entitled to
rely on information provided by any existing lender of the Company or its
Subsidiaries as to any Vehicles and existing new vehicle facilities being
refinanced or paid down on the Closing Date;  

(xviii)UCC financing statements or amendments to previously filed UCC financing
statements for filing in all places required by applicable law to perfect the
Liens of the Revolving Administrative Agent for the benefit of the Secured
Parties under the Security Instruments as a valid and perfected Lien (with the
priority described therein) as to items of Collateral in which a security
interest may be perfected by the filing of financing statements, and such other
documents and/or evidence of other actions as may be necessary under applicable
law to perfect the Liens of the Revolving Administrative Agent for the benefit
of the Secured Parties under the Security Instruments as a valid and perfected
Lien in and to such other Collateral as the Administrative Agent may require;

(xix)UCC search results with respect to the Borrowers showing only Liens
acceptable to the Administrative Agent (or pursuant to which arrangements
satisfactory

90

--------------------------------------------------------------------------------

 

to the Administrative Agent shall have been made to remove any unacceptable
Liens promptly after the Closing Date);

(xx)such duly executed Landlord Waivers for locations of the Borrowers not
already in effect pursuant to the Existing Credit Agreement, as may be requested
by the Administrative Agent in its sole discretion;

(xxi)a certificate signed by a Responsible Officer of the Company certifying as
to the status of the Unrestricted Subsidiaries; and

(xxii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the New Vehicle Swing Line Lender, the Used Vehicle
Swing Line Lender or the Required Lenders reasonably may require.

(b)Any upfront fees or other fees required to be paid to the “collateral agent”
under the Loan Documents, the Administrative Agent, the Arranger, or any Lender
on or before the Closing Date pursuant to any Loan Document or the Existing
Credit Agreement shall have been paid.

(c)Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

(d)The Revolving Credit Facility shall have been amended and restated
substantially simultaneously with the consummation of this Agreement.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.  

4.02Conditions to all Borrowings.  The obligation of each Lender to honor any
Request for Borrowing (other than pursuant to (x) a New Vehicle Committed Loan
Notice or a Used Vehicle Committed Loan Notice, in each case requesting only a
conversion of New Vehicle Floorplan Committed Loans or Used Vehicle Floorplan
Committed Loans, as applicable, to the other Type, (y) a Payment Commitment, or
(z) a Payoff Letter Commitment) is subject to the following conditions
precedent:

(a)The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of

91

--------------------------------------------------------------------------------

 

such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01.

(b)(i) in the case of Used Vehicle Floorplan Borrowings, no Used Vehicle
Default, Used Vehicle Event of Default or Revolving Event of Default shall
exist, or would result from such proposed Borrowing or from the application of
the proceeds thereof, (ii) in the case of New Vehicle Floorplan Borrowings, (A)
no New Vehicle Event of Default shall exist, or would result from such proposed
Borrowing or the application of the proceeds thereof, with respect to the New
Vehicle Borrower that is requesting the Borrowing, (B) no New Vehicle Event of
Default under Section 8.03(e) or (f) shall exist, (C) no New Vehicle Event of
Default  under Section 8.03(h) or (i) shall exist with respect to the Company
and (D) no New Vehicle Event of Default under any other subsection of
Section 8.03 has continued for thirty (30) days or more.

(c)The Administrative Agent and, if applicable, the New Vehicle Swing Line
Lender or the Used Vehicle Swing Line Lender shall have received a Request for
Borrowing in accordance with the requirements hereof; provided that, with
respect to Used Vehicle Floorplan Swing Line Borrowings, for purposes of this
Section 4.02(c) and the last sentence of Section 4.02, while an
Autoborrow  Agreement is in effect, the Company shall be deemed to have given a
Used Vehicle Floorplan Swing Line Loan Notice (and reaffirmed the
representations and warranties described herein and satisfied all other
conditions to funding hereunder) as of each day on which an Autoborrow Advance
is made.

(d)In the case of any Used Vehicle Floorplan Borrowing, the Total Used Vehicle
Floorplan Outstandings after giving effect to such Borrowing shall not exceed
the Used Vehicle Borrowing Base on such date.

(e)If the applicable Borrower is a New Vehicle Borrower, then the conditions of
Section 2.19 to the designation of such Borrower as a New Vehicle Borrower shall
have been met to the satisfaction of the Administrative Agent.

Each Request for Borrowing (other than a New Vehicle Committed Loan Notice or a
Used Vehicle Committed Loan Notice, in each case requesting only a conversion of
New Vehicle Floorplan Committed Loans or Used Vehicle Floorplan Committed Loans,
as applicable, to the other Type) submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a),
and (b) have been satisfied on and as of the date of the applicable Borrowing.

 

4.03Conditions to all New Vehicle Floorplan Borrowings pursuant to a Payment
Commitment or a Payoff Letter Commitment.  The obligation of the New Vehicle
Floorplan Swing Line Lender to honor any request for a New Vehicle Floorplan
Borrowing pursuant to a Payment Commitment or a Payoff Letter Commitment is
subject to the following conditions precedent:

(a)To the extent required pursuant to the terms of such Payment Commitment or
Payoff Letter Commitment, as the case may be, the New Vehicle Floorplan Swing
Line Lender shall have received a manufacturer/distributor invoice, cash draft,
electronic record, depository

92

--------------------------------------------------------------------------------

 

transfer check, sight draft, or such other documentation as may be specified in
such Payment Commitment or Payoff Letter Commitment, identifying the Vehicles
delivered or to be delivered to the applicable New Vehicle Borrower; and

 

(b)any other conditions precedent set forth in such Payment Commitment or Payoff
Letter Commitment.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

Each of the Company and each New Vehicle Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
franchises and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clauses (b) and (c),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
(i) any such filing necessary or advisable to perfect in favor of the Revolving
Administrative Agent, for the benefit of the Secured Parties, the Liens on the
Collateral and (ii) any such approval, consent, exemption, authorization, other
action, notice or filing that has been obtained, taken, given or made and is in
full force and effect), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

93

--------------------------------------------------------------------------------

 

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05Financial Statements; No Material Adverse Effect; No Internal Control
Event.  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b)The unaudited consolidated and consolidating balance sheets of the Company
and its Subsidiaries dated September 30, 2016, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows, and
consolidating statements of income or operations, in each case for the fiscal
quarter ended on that date, and in each case prior to intercompany eliminations
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the consolidated financial condition of the Company and its
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.  Schedule
5.05 sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries not included in
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)To the Company’s best knowledge, no Internal Control Event exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could  reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, of (x) covenant compliance calculations
provided hereunder or (y) the assets, liabilities, financial condition or
results of operations of the Company and its Subsidiaries on a consolidated
basis.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the

94

--------------------------------------------------------------------------------

 

transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect.  Schedule 5.06 (as
supplemented by any written notices provided by the Company after the Closing
Date pursuant to Section 6.02(a)) sets forth all actions, suits, proceedings,
claims or disputes pending, or to the knowledge of the Company after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority seeking damages or other
remedies in excess of the Threshold Amount or which if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07No Default.  Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property; Liens.  Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09Environmental Compliance.  The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and any material claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10Insurance.  The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as (i)
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates and (ii) satisfy the requirements of the Security Instruments.  

5.11Taxes.  The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

95

--------------------------------------------------------------------------------

 

5.12ERISA Compliance.  

(a)Each Plan, and to the knowledge of the Company, each Multiemployer Plan and
Multiple Employer Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Pension Plan which is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Pension Plan is qualified under
Section 401(a) of the Code with respect to all plan document qualification
requirements for which the applicable remedial amendment period has closed and
that the trust related thereto has been determined to be exempt from federal
income tax under Section 501(a) of the Code or an application for such a letter
is currently being processed by the Internal Revenue Service.  To the best
knowledge of the Company, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

(b)There are no pending or, to the best knowledge of the Company, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan or to the knowledge of the Company, any Multiemployer Plan
or Multiple Employer Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any ERISA Affiliate has engaged in any
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan, Multiemployer Plan or Multiple Employer Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred with respect to any Pension Plan, or to the
knowledge of the Company, any Multiemployer Plan or Multiple Employer Plan, and
neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due which are unpaid; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA.

5.13Subsidiaries; Equity Interests.  As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Company or
its Subsidiaries in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens.  The Company has no equity investments in any other
corporation or entity other than those specifically disclosed in Part(b) of
Schedule 5.13.  All of the outstanding Equity Interests in the Company have been
validly issued and are fully paid and nonassessable.

96

--------------------------------------------------------------------------------

 

5.14Margin Regulations; Investment Company Act.  

(a)Neither the Company nor any New Vehicle Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

(b)None of the Company, any Person Controlling the Company, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15Disclosure.  The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  

5.16Compliance with Laws.  Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17Intellectual Property; Licenses, Etc.  The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  To the best knowledge of the Company, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any Subsidiary
infringes upon any rights held by any other Person.  No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

97

--------------------------------------------------------------------------------

 

5.18Books and Records.  Each of the Company and each Subsidiary maintains proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.

5.19Franchise Agreements and Framework Agreements.  The Company has provided to
the Administrative Agent true, correct and complete copies of (a) a standard
form of Franchise Agreement for each vehicle manufacturer or distributor and (b)
each Framework Agreement, in each case in effect as of the Closing Date.  Except
as set forth on Schedule 5.19 or with respect to any Franchise Agreement entered
into after the Closing Date and delivered to the Administrative Agent and each
Lender pursuant to Section 6.03(f), there is no material deviation in any
Franchise Agreement from the standard form of Franchise Agreements for the
applicable vehicle manufacturer or distributor delivered as of the Closing
Date.  Each Franchise Agreement and, on the date of this Agreement, Framework
Agreement is, other than as disclosed in writing to the Administrative Agent and
the Lenders, in full force and effect and is enforceable by the applicable Loan
Party in accordance with its terms.  To the knowledge of the Company, (a) no
party to any Franchise Agreement is in material breach of, or has failed to
perform in any material respect or is in material default under, such Franchise
Agreement and (b) no party to any Franchise Agreement has given or received any
notice of any proposed or threatened termination of such Franchise Agreement or
Framework Agreement (except any such notice that has been disclosed to the
Administrative Agent and each Lender, as the case may be, pursuant to Section
6.03(f)).  In the event of any default or non-compliance under any Framework
Agreement, the principal remedy available to any manufacturer or distributor
party thereto is to prohibit the applicable Subsidiary from acquiring additional
franchised vehicle dealerships from such manufacturer or distributor (and not in
any event to terminate the operations at any existing vehicle dealership).

5.20Collateral.  

(a)The provisions of each of the Security Instruments are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties, a
legal, valid and enforceable, perfected security interest (with the priority
described therein) in all right, title and interest of each applicable Loan
Party in the Collateral described therein, except as otherwise permitted
hereunder.

(b)No Contractual Obligation to which any Loan Party is a party or by which the
property of any Loan Party is bound prohibits the filing or recordation of any
of the Loan Documents or any other action which is necessary or appropriate in
connection with the perfection of the Liens on Collateral evidenced and created
by any of the Loan Documents.

5.21Solvency.  Both before and after giving effect to the Loans hereunder, each
Loan Party is Solvent.  On the Closing Date, both before and after giving effect
to the Loans hereunder, each Loan Party is Solvent.

5.22Labor Matters.  As of the date hereof, to the Company’s and its
Subsidiaries’ knowledge, there are no material labor disputes to which the
Company or any of its Subsidiaries

98

--------------------------------------------------------------------------------

 

may become a party, including, without limitation, any strikes, lockouts or
other disputes relating to such Persons’ plants and other facilities.

5.23Acquisitions.  As of the Closing Date and as of the date of each Permitted
Acquisition, all material conditions precedent to, all consents from applicable
Governmental Authorities, and all other material consents necessary to permit,
such Permitted Acquisition will have been obtained, satisfied, or waived (except
that (i) no conditions imposed by the Loan Documents are so waivable other than
with the consent of the Required Lenders and (ii) no other conditions shall be
waived if such waiver would materially adversely affect the benefits to be
obtained by the Company or the Secured Parties from such Acquisition), as the
case may be.

5.24Real Estate Indebtedness.  The amount of any Indebtedness of the Company and
its Subsidiaries secured by Liens on the real property and improvements financed
thereby is no greater than eighty-five percent (85%) of the value of such real
property and improvements as set forth in an appraisal of such real property and
improvements prepared by an independent Member of the Appraisal Institute
certified appraiser in connection with such Indebtedness (which appraisal shall
be delivered to Administrative Agent upon its request).

5.25Service Loaner Vehicles.  Any Service Loaner Vehicles that are financed by,
or constitute collateral for, any Permitted Third Party Service Loaner
Indebtedness are designated as Service Loaner Vehicles in the books of record
and account of the Company and its Subsidiaries.

5.26Permitted Third Party Service Loaner Indebtedness.  All Indebtedness for the
financing of Service Loaner Vehicles provided by Service Loaner Lenders is
secured solely by a Lien on said Service Loaner Vehicles so financed by the
respective Service Loaner Lenders and the proceeds of such Service Loaner
Vehicles.

5.27OFAC.  Neither the Company, nor any of its Subsidiaries, nor any director or
officer thereof, nor, to the knowledge of the Company and its Subsidiaries, any
employee, agent, affiliate or representative of the Company or any of its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) located, organized or resident in a Designated Jurisdiction, or
(iii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority.

5.28Anti-Corruption Laws.  The Company and its Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010, and in all material respects with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

5.29EEA Financial Institutions.  No Loan Party is an EEA Financial Institution.

5.30Taxpayer Identification Number.  The Company’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

99

--------------------------------------------------------------------------------

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:

6.01Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company (or if earlier, fifteen (15) days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)):

(i)an audited consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal year, setting forth in comparative form the figures
for the previous fiscal year, in reasonable detail and prepared in accordance
with GAAP;

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
request of the Administrative Agent, setting forth in comparative form the
figures for the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP;

(iii)the related audited consolidated statement of income or operations for such
fiscal year setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP;

(iv)the related consolidating statements of income or operations for such fiscal
year with subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers
(excluding the results of any Dual Subsidiaries), and (z) Silo Subsidiaries and
Dual Subsidiaries grouped by each Silo Lender, in each case prior to
intercompany eliminations (and, upon request of the Administrative Agent,
setting forth in comparative form the figures for the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP; and

(v)the related audited consolidated statements of stockholders’ equity and cash
flows for such fiscal year setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP;

such consolidated financial statements to be audited and accompanied by (x) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing

100

--------------------------------------------------------------------------------

 

reasonably acceptable to the Required Lenders as to whether such financial
statements are free of material misstatement, which report and opinion shall be
prepared in accordance with audit standards of the Public Company Accounting
Oversight Board and applicable Securities Laws and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of
material misstatement; and (y) (A) management’s assessment of the effectiveness
of the Company’s internal controls over financial reporting as of the end of
such fiscal year of the Company as required in accordance with Item 308 of SEC
Regulation S-K expressing a conclusion which contains no statement that there is
a material weakness in such internal controls, except for such material
weaknesses as to which the Required Lenders do not object, and (B) an
attestation report of such Registered Public Accounting Firm on management’s
assessment of, and the opinion of the Registered Public Accounting Firm
independently assessing the effectiveness of, the Company’s internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2 and Section 404 of Sarbanes-Oxley and expressing a
conclusion which contains no statement that there is a material weakness in such
internal controls, except for such material weakness as to which the Required
Lenders do not object, and such consolidating statements to be certified by a
Responsible Officer of the Company to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries;

 

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company (or if earlier, five days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)):

(i)an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such fiscal quarter, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year, in
reasonable detail and prepared in accordance with GAAP;

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal quarter, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;

(iii)the related unaudited consolidated statement of income or operations for
such fiscal quarter (and the portion of the Company’s fiscal year then ended)
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter (and

101

--------------------------------------------------------------------------------

 

portion) of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP;

(iv)the related consolidating statements of income or operations for such fiscal
quarter (and the portion of the Company’s fiscal year then ended) with subtotals
for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the results of
any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual Subsidiaries grouped
by each Silo Lender, in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding fiscal quarter (and portion) of the previous
fiscal year), all in reasonable detail and prepared in accordance with GAAP; and

(v)the related unaudited consolidated statements of stockholders’ equity and
cash flows for such fiscal quarter (and the portion of the Company’s fiscal year
then ended) setting forth in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

such consolidated and consolidating financial statements described in this
Section 6.01(b) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c)if requested by the Administrative Agent, as soon as available, but in any
event within thirty (30) days after the end of each calendar month (including
December, but excluding the last month of the fiscal quarter periods described
in Section 6.01(b)) of each fiscal year of the Company (or if earlier than such
30th day, five days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)):

(i)an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such calendar month, setting forth in comparative form the
figures for the corresponding calendar month of the previous fiscal year, in
reasonable detail and prepared in accordance with GAAP;

(ii)a consolidating balance sheet of the Company and its Subsidiaries as at the
end of such calendar month, with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender (including for
such consolidating balance sheet, a separate line item for used vehicle
inventory for such Subsidiary groups, or in the case of New Vehicle Borrowers
(other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such New
Vehicle Borrowers), in each case prior to intercompany eliminations (and, upon
the request of the Administrative Agent, setting forth in comparative form the
figures for the corresponding calendar month of the previous fiscal year), all
in reasonable detail and prepared in accordance with GAAP;

102

--------------------------------------------------------------------------------

 

(iii)the related unaudited consolidated statement of income or operations for
such calendar month (and the portion of the Company’s fiscal year then ended)
setting forth in each case in comparative form the figures for the corresponding
calendar month (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

(iv)the related consolidating statements of income or operations for such
calendar month (and the portion of the Company’s fiscal year then ended) with
subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual
Subsidiaries grouped by each Silo Lender, in each case prior to intercompany
eliminations (and, upon the request of the Administrative Agent, setting forth
in comparative form the figures for the corresponding calendar month (and
portion) of the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP; and

(v)the related unaudited consolidated statements of stockholders’ equity and
cash flows for such calendar month (and the portion of the Company’s fiscal year
then ended) setting forth in comparative form the figures for the corresponding
calendar month (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;

such consolidated and consolidating financial statements described in this
Section 6.01(c) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

(d)as requested by Administrative Agent, financial statements for any Special
Purpose Insurance Captives.

As to any information contained in materials furnished pursuant to Section
6.02(g), the Company shall not be separately required to furnish such
information under clause (a), (b), (c) or (d) above, but the foregoing shall not
be in derogation of the obligation of the Company to furnish the information and
materials described in clauses (a), (b), (c) and (d) above at the times
specified therein.

6.02Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)Concurrently with:

(i)the delivery of the financial statements referred to in Section 6.01(a) and
(b) and (if such monthly financial statements are requested by the
Administrative Agent) Section 6.01(c), (A) a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, including the
calculation of the financial covenants set forth in Section 7.11(a), (b) and (c)
and (B) a schedule (which such schedule may be included in the Compliance
Certificate delivered with respect to such period) describing  all actions,
suits, proceedings, claims or disputes pending, or to the knowledge of the
Company after

103

--------------------------------------------------------------------------------

 

due and diligent investigation, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority seeking damages or other
remedies in excess of the Threshold Amount;

(ii)the delivery of the financial statements referred to in Section 6.01(c)
(with respect to each January, February, April, May, July, August, October and
November), if requested by the Administrative Agent, a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, but only including
the calculation of the financial covenant set forth in Section 7.11(a);

(iii)the delivery of the financial statements referred to in Section 6.01(a),
financial projections for the 12 months succeeding the date of such financial
statements, such projections to be prepared by management of the Company, in
form satisfactory to the Administrative Agent; and

(iv)any event described herein requiring Pro Forma Compliance, a duly completed
Pro Forma Compliance Certificate (including the calculation of the financial
covenants set forth in Section 7.11(a), (b) and (c)) or Pro Forma Used Vehicle
Borrowing Base Certificate, as applicable, signed by a Responsible Officer of
the Company;

(b)within twenty (20) days after the end of each calendar month, a duly
completed Used Vehicle Borrowing Base Certificate signed by a Responsible
Officer of the Company as at the end of such calendar month; provided that, if
any Event of Default shall have occurred and be continuing, the Company shall
deliver such Used Vehicle Borrowing Base Certificates, each signed by a
Responsible Officer of the Company, at any other time requested by the
Administrative Agent;

(c)in the event of any Disposition resulting in Net Cash Proceeds in an amount
(A) greater than $15,000,000 (excluding the value of New Vehicles and real
property sold in such Disposition and reasonable costs associated with the
closing of such Disposition), the Company shall concurrently deliver a notice of
Disposition, as required pursuant to Section 6.03(g), and (B) causing a
reduction in the Used Vehicle Borrowing Base of greater than 10%, and with
respect to any Removed Franchise, the Company shall deliver to the
Administrative Agent a duly completed Pro Forma Used Borrowing Base Certificate
giving pro forma effect to such Disposition or Removed Franchise, based on the
prior month’s Used Vehicle Borrowing Base Certificate and subtracting sold
assets or removed assets, as applicable, but reflecting prepayments of Used
Vehicle Floorplan Loans required pursuant to Section 2.09(e) in connection with
such Disposition or Removed Franchise and delivery of such certificates (such
notices and Pro Forma Used Vehicle Borrowing Base Certificates described in the
immediately preceding clauses (A) and (B), the “Disposition Deliveries”) and the
Used Vehicle Borrowing Base will immediately be adjusted to reflect such
Disposition or Removed Franchise;

(d)in the event of any Acquisition, the certificates and information required by
Section 7.12;

(e)within a reasonable period of time after any request by the Administrative
Agent, Vehicle Title Documentation and manufacturer/dealer statements;

104

--------------------------------------------------------------------------------

 

(f)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

(g)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(h)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(i)promptly after any request by the Administrative Agent, copies of any
non-cancelable purchase and sale agreement referenced in the definition of
“Consolidated Current Assets”;

(j)[Intentionally omitted]; and

(k)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the

105

--------------------------------------------------------------------------------

 

Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to make available to the Lenders
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Company hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Arranger, and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Company or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.  

6.03Notices.  Promptly notify the Administrative Agent and each Lender:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; (ii)
any notice or correspondence from or on behalf of the applicable franchisor,
distributor or manufacturer, the Company or any Subsidiary alleging that any
such event has occurred with respect to any Franchise Agreement or Framework
Agreement, (iii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority
which such dispute, litigation, investigation, proceeding or suspension arising
under this clause (iii) has resulted or could reasonably be expected to result
in a Material Adverse Effect; or (iv) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws, where the
result of such event arising under this clause (iv) has resulted or could
reasonably be expected to result in a Material Adverse Effect;

106

--------------------------------------------------------------------------------

 

(c)of the occurrence of any ERISA Event with respect to a Pension Plan, and
subject to notification to the Company, with respect to a Multiemployer Plan or
Multiple Employer Plan;

(d)of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;

(e)of the Registered Public Accounting Firm’s determination (in connection with
its preparation of any report under Section 6.01(a)(ii)) or the Company’s
determination at any time of the occurrence or existence of any Internal Control
Event;

(f)of (i) any Franchise Agreement entered into after the Closing Date (and a
copy of such Franchise Agreement) which deviates in any material respect from
the Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered on or prior to the Closing Date, (ii) any Framework Agreement (and a
copy of such Framework Agreement) entered into after the Closing Date (including
the subject matter and term of such Framework Agreement), (iii) the termination
or expiration of any Franchise Agreement or Framework Agreement, including the
expiration of a Franchise Agreement which has expired as described in Section
8.01(l) and has not been renewed within 30 days; (iv) any amendment or other
modification (and a copy of such amendment or modification) of any Framework
Agreement, and (v) any material adverse change in the relationship between the
Company or any Subsidiary and any vehicle manufacturer or distributor, including
the written threat of loss of a new vehicle franchise or the written threat of
termination of a Franchise Agreement or Framework Agreement;

(g)of the occurrence of any Disposition of property or assets resulting in Net
Cash Proceeds greater than $15,000,000 (such amount to exclude the value of New
Vehicles and real property sold in such Disposition and reasonable costs
associated with the closing of such Disposition), such notice pursuant to this
clause (g) to be given on the date of such Disposition and to include (i) a
statement of the date of the Disposition and the property or assets Disposed of,
and (ii) an itemized calculation of the Net Cash Proceeds from such Disposition
(including showing as a separate line item each category of payments, expenses
or taxes that are deducted as part of such calculation);

(h)of the occurrence of any Silo Financing Commencement Date occurring during
any month with respect to any Removed Franchise of a Subsidiary not later than
the last Business Day of such month, stating (i) such Silo Financing
Commencement Date, (ii) each applicable Removed Franchise, and (iii) the
mandatory prepayments of New Vehicle Floorplan Committed Loans and New Vehicle
Floorplan Swing Line Loans required in connection therewith by Section
2.11(a)(iii)(C); and

(i)of the establishment of any program providing for Permitted Third Party
Service Loaner Indebtedness of the Company or any Subsidiary, including notice
of the name of each manufacturer or finance company providing such Indebtedness
and of each Person (including the Company or any Subsidiary) able to incur
Indebtedness under such program.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein

107

--------------------------------------------------------------------------------

 

and stating what action the Company has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable (a) all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, including Vehicles, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation.  (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; and (d) if applicable,
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and other customary vehicle title documentation
(collectively, the “Vehicle Title Documentation”) necessary or desirable in the
normal conduct of its business and maintain records evidencing which Vehicles
are being used as Demonstrators and Rental Vehicles (each as defined in the
Floorplan Credit Agreement).  

6.06Maintenance of Properties; Repairs.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07Maintenance of Insurance.  (a) Maintain with financially sound and reputable
insurance companies not Affiliates of the Company or any Subsidiary, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and otherwise as required by the Security Instruments; (b) maintain general
public liability insurance at all times with financially sound and reputable
insurance companies not Affiliates of the Company or any Subsidiary, against
liability on account of damage to persons and property; and (c) maintain
insurance to the extent required under all applicable workers’ compensation laws
and against loss by reason of business interruption with such insurance policies
to be in form reasonably satisfactory to the Administrative Agent.  Each of the
policies described in this Section 6.07 shall provide that the insurer shall
give the Administrative Agent and the Revolving Administrative Agent not less
than thirty (30) days’ (or ten (10) days’ in the case of termination for
non-payment) prior written

108

--------------------------------------------------------------------------------

 

notice before any material amendment to any such policy by endorsement or any
lapse, termination or cancellation thereof, each such policy of liability
insurance shall list the Revolving Administrative Agent as an additional
insured, and each such policy of casualty insurance shall list the Revolving
Administrative Agent as loss payee pursuant to a loss payee clause in form and
substance satisfactory to the Administrative Agent and the Revolving
Administrative Agent.

6.08Compliance with Laws and Contractual Obligations.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees and all Contractual Obligations applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be, including, if
applicable, books and records specifying the year, make, model, cost, price,
location and vehicle identification number of each Vehicle owned by the Company
or such Subsidiary.

6.10Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties (including inspecting Vehicles and conducting random samples of the
Net Book Value of the Used Vehicles), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company (except for access required in connection with a
floorplan audit pursuant to Section 6.12, which will be permitted at any time
during regular business hours (or at other times consistent with standard
industry practice) and without advance notice); provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

6.11Use of Proceeds.  Use the proceeds of the Borrowings:

(a)in the case of the New Vehicle Floorplan Facility (i) to finance the
acquisition by the New Vehicle Borrowers of New Vehicle Inventory (including
dealer trade, Demonstrators, Rental Vehicles and Fleet Vehicles) pursuant to New
Vehicle Floorplan Committed Loan Notices, New Vehicle Floorplan Swing Line Loan
Notices, Payment Commitments or Payoff Letter Commitments, and (ii) to refinance
indebtedness outstanding under existing new vehicle floorplan facilities of the
New Vehicle Borrowers, provided pursuant to the Existing Credit Agreement, in
each case not in contravention of any Law or any Loan Document; and

(b)in the case of the Used Vehicle Floorplan Facility (i) to finance the
acquisition of Used Vehicle inventory, (ii) to refinance indebtedness
outstanding under the used vehicle

109

--------------------------------------------------------------------------------

 

floorplan facility of the Company provided pursuant to the Existing Credit
Agreement, and (iii) other working capital, capital expenditures and other
lawful corporate purposes, in each case not in contravention of any Law or of
any Loan Document;

provided that no proceeds of any Borrowing shall be paid to any Unrestricted
Subsidiary.

6.12Floorplan Audits.

(a)Entry on Premises.  Each New Vehicle Borrower shall permit a duly authorized
representative of the New Vehicle Swing Line Lender to enter upon such New
Vehicle Borrower’s premises during regular business hours (or at other times
consistent with standard industry practice) to perform audits of Vehicles
constituting Collateral in a manner reasonably satisfactory to the New Vehicle
Swing Line Lender on a quarterly basis or at other intervals as requested by the
New Vehicle Swing Line Lender from time to time, but no less frequently than
three times in any twelve (12) month period.  Each New Vehicle Borrower shall
assist the New Vehicle Swing Line Lender, and its representatives, in whatever
way reasonably necessary to make the inspections and audits provided for herein.

(b)Delivery of Audits.  Within thirty (30) days after the end of each calendar
month of the Company, the New Vehicle Swing Line Lender shall deliver to the
Administrative Agent a summary of the audits of each of the New Vehicle
Borrowers performed by the New Vehicle Swing Line Lender during the calendar
month just ended, setting forth therein a spread sheet reflecting, for each New
Vehicle Borrower, a summary of the results of each floorplan audit during the
calendar month.  The Administrative Agent shall promptly deliver a copy of such
report to each Lender.

6.13Location of Vehicles.  Keep the Vehicles only at the locations set forth on
Schedule 6.13, as such schedule may be revised from time to time as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(a), except that
Vehicles may, in the ordinary course of business, (a) be temporarily in transit
to or between such locations or (b) be temporarily removed from such locations
(i) for repair or (ii) when being test driven by potential customers.  

6.14Additional Subsidiaries.  (i) If the Company requests that New Vehicle
Floorplan Loans be made available to a newly acquired or created Subsidiary
(other than a Silo Subsidiary) which engages in the business of selling or
leasing New Vehicles, or (ii) if any newly created or acquired Subsidiary has
Eligible Used Vehicle Inventory included in the Used Vehicle Borrowing Base at
any time, then as soon as practicable, but in any event within thirty (30) days
after the acquisition or creation of any such Subsidiary (or, if later, by the
date such Subsidiary first satisfies the condition in clause (i) or (ii) above)
cause to be delivered to the Administrative Agent each of the following:

(i)a Joinder Agreement duly executed by such Subsidiary with all schedules and
information thereto appropriately completed with respect to becoming a “New
Vehicle Borrower” or “Subsidiary Guarantor” (including appropriate indications
if such Subsidiary is a Dual Subsidiary);

110

--------------------------------------------------------------------------------

 

(ii)UCC financing statements naming such Subsidiary as “Debtor” and naming the
Revolving Administrative Agent for the benefit of the Secured Parties as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Administrative Agent and its counsel to be filed in all UCC
filing offices in which filing is necessary or advisable to perfect in favor of
the Revolving Administrative Agent for the benefit of the Secured Parties the
Liens on the Collateral conferred under such Joinder Agreement and other
Security Instruments to the extent such Lien may be perfected by UCC filings;

(iii)unless the Required Lenders expressly waive such requirement in accordance
with Section 10.01, in the case of any single Acquisition or any related series
of Acquisitions with an aggregate Cost of Acquisition of $25,000,000 or more, an
opinion or opinions of counsel to such Subsidiary dated as of the date of
delivery of such Joinder Agreements (and other Loan Documents) provided for in
this Section 6.14 and addressed to the Administrative Agent, in form and
substance acceptable to the Administrative Agent;

(iv)the documents described in Sections 4.01(a)(iii), (iv), (vii), (xii),
(xiii), (xx), (xxi) and (xxii) with respect to such Restricted Subsidiary; and

(v)evidence satisfactory to the Administrative Agent that all taxes, filing
fees, recording fees and other related transaction costs have been paid.

In addition, such Subsidiary shall also comply with Section 7.16 (in the case of
a Silo Subsidiary), Section 7.17 (in the case of a Dual Subsidiary), and Section
7.20.  

6.15Further Assurances.  Execute, acknowledge, deliver, and record or file such
further instruments, including, without limitation, further security agreements,
financing statements, and continuation statements, and do such further acts as
may be reasonably necessary, desirable, or proper to carry out more effectively
the purposes of this Agreement, including, without limitation, (i) causing any
additions, substitutions, replacements, or equipment related to the Vehicles
financed hereunder to be covered by and subject to the Liens created in the Loan
Documents to which any New Vehicle Borrower is a party; (ii) with respect to any
Vehicles which are, or are required to be, subject to Liens under the Loan
Documents, execute, acknowledge, endorse, deliver, procure, and record or file
any document or instrument, including, without limitation, any financing
statement or any Vehicle Title Documentation, deemed advisable by the
Administrative Agent or the New Vehicle Swing Line Lender to protect the Liens
granted in this Agreement or the Loan Documents against the rights or interests
of third Persons, and (iii) if requested by any Lender in its reasonable
judgment or pursuant to its regulatory practice, flood hazard certifications
and, if any applicable real property or any contents therein are a Flood Hazard
Property, Flood Requirements, and the Company will pay all reasonable costs
connected with any of the foregoing.

6.16Landlord Waivers.  With respect to any real property leased by the Company
or any Loan Party, where requested by the Administrative Agent, the Company and
each Loan Party shall use commercially reasonable efforts (and shall deliver to
the Administrative Agent satisfactory evidence of such efforts) to deliver a
Landlord Waiver (to the extent not previously

111

--------------------------------------------------------------------------------

 

delivered to the Administrative Agent or the Revolving Administrative Agent)
duly executed by the applicable landlord in form and substance reasonably
satisfactory to the Administrative Agent.

6.17Notices regarding Indebtedness.  At the time the Company or any Loan Party
enters into any Subordinated Indebtedness or Additional Unsecured Indebtedness,
the Company shall deliver to the Administrative Agent a certificate, in form and
substance acceptable to the Administrative Agent, attaching copies of all
material documentation relating to such Subordinated Indebtedness or Additional
Unsecured Indebtedness, stating the amount of such Indebtedness and certifying
that (i) such Indebtedness complies with the requirements of Sections 7.15 and
7.09 and the definition of “Subordinated Indebtedness” or “Additional Unsecured
Indebtedness”, as applicable, and (ii) no Event of Default shall have occurred
and be continuing or would occur as a result thereof.

6.18Joinder of Additional Silo Lenders.  To the extent not otherwise required to
be delivered pursuant to Sections 7.16 or 7.17 and as soon as practicable but in
any event within five (5) days following the initial incurrence of Permitted
Silo Indebtedness by any New Vehicle Borrower or any other Subsidiary from a
Silo Lender with respect to a particular franchise, cause to be delivered to the
Administrative Agent a joinder agreement to the Master Intercreditor Agreement
executed by the applicable Silo Lender, along with any applicable revised
exhibits thereto.  

6.19Deposit Accounts.  Maintain with the Revolving Administrative Agent at all
times the depository arrangements in existence with the Revolving Administrative
Agent on the Closing Date (including the maintenance of all business, operating
and administrative deposit accounts) unless otherwise approved by the Revolving
Administrative Agent.  

6.20Anti-Corruption Laws.  Conduct its businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act of 2010, and
other similar corruption legislation in other jurisdictions, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
refunding, refinancing, renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by

112

--------------------------------------------------------------------------------

 

Section 7.03(b), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any refunding, refinancing, renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(b);

(c)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens securing judgments for the payment of money not constituting a Used
Vehicle Event of Default under Section 8.01(h) or a New Vehicle Event of Default
under Section 8.03(j);

(i)Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j)Liens securing Permitted Silo Indebtedness so long as the respective Silo
Lender (and each other party to the Master Intercreditor Agreement) has executed
and delivered the Master Intercreditor Agreement to the Administrative Agent and
such Liens are subject to the Master Intercreditor Agreement; provided that,
Permitted Silo Indebtedness provided by a Silo Lender may be
cross-collateralized with other Permitted Silo Indebtedness provided by such
Silo Lender;

(k)Liens on Permitted Real Estate Indebtedness Collateral securing either
Permitted Real Estate Indebtedness permitted by Section 7.03(n) or permitted
Guarantees thereof;

(l)Liens securing Permitted Third Party Service Loaner Indebtedness;

113

--------------------------------------------------------------------------------

 

(m)Liens securing the Revolving Credit Facility so long as the Revolving
Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent and such Liens are subject to the Master Intercreditor
Agreement;

(n)Liens on dealer reserve accounts, participation accounts, premium purchase
accounts or other similar accounts related to sales of retail installment sales
contracts; and

(o)Liens not otherwise permitted under this Section 7.01; provided that (i) at
the time of the creation or incurrence of such Lien, no Default shall exist or
would result from such Lien, (ii) no such Lien attaches to any Collateral, and
(iii) the aggregate Indebtedness secured by (and the value of the assets subject
to) all Liens created or incurred in reliance on this clause (o) shall not
exceed $15,000,000 at any time.

Notwithstanding the foregoing, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien (other than a “Borrowing Base Real Estate Permitted Lien”, as defined
in the Revolving Credit Agreement) upon any Excluded Real Estate Collateral,
whether now owned or hereafter acquired.

7.02Investments.  Make any Investments, except:

(a)Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;

(b)advances to officers, directors and employees of the Company and Subsidiaries
in an aggregate amount not to exceed $5,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

(c)Investments of the Company in any Subsidiary Guarantor and Investments of any
Subsidiary Guarantor in the Company or in another Subsidiary Guarantor;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Guarantees permitted by Section 7.03;

(f)Acquisitions permitted by Section 7.12;

(g)[Intentionally omitted];

(h)Buyer Notes obtained by the Company or a Subsidiary in connection with a
Disposition permitted by Section 7.05(h), provided, however, that the aggregate
amount of all such Investments at any one time shall not exceed $10,000,000;

114

--------------------------------------------------------------------------------

 

(i)Investments made in connection with the Company’s supplemental executive
retirement plan, as the same may be amended, so long as such Investments do not
exceed $5,000,000 in any given calendar year;

(j)Investments in Special Purpose Insurance Captives, such Investments not to
exceed $25,000,000 in the aggregate over the life of the New Vehicle Floorplan
Facility and the Used Vehicle Floorplan Facility; and

(k)other Investments not exceeding $10,000,000 in the aggregate in any fiscal
year of the Company.

7.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;  

(c)Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Subsidiary
Guarantor;

(d)obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e)Indebtedness in respect of retail installment contracts; provided, however,
that the aggregate principal amount of such Indebtedness at any one time
outstanding shall not exceed $5,000,000;

(f)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section

115

--------------------------------------------------------------------------------

 

7.01(i); provided, however, that the aggregate amount of all such Indebtedness
at any one time outstanding shall not exceed $10,000,000;

(g)Indebtedness in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding;

(h)Permitted Silo Indebtedness so long as each Silo Lender holding such
Indebtedness (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent;

(i)Subordinated Indebtedness, provided that both immediately prior to the
issuance of any such Subordinated Indebtedness and after giving effect to such
Subordinated Indebtedness (A) no Default or Event of Default shall exist and (B)
the Company and its Subsidiaries shall be in Pro Forma Compliance, as evidenced
by a Pro Forma Compliance Certificate;

(j)[Intentionally omitted];

(k)[Intentionally omitted];

(l)Additional Unsecured Indebtedness if both immediately prior to the issuance
of such Additional Unsecured Indebtedness and after giving effect to such
Additional Unsecured Indebtedness (i) no Default or Event of Default shall
exist, and (ii) the Company and its Subsidiaries shall be in Pro Forma
Compliance, as evidenced by a Pro Forma Compliance Certificate; provided,
however, that the aggregate amount of all such Additional Unsecured Indebtedness
at any one time outstanding shall not exceed $50,000,000;

(m)[Intentionally omitted];

(n)Permitted Real Estate Indebtedness;

(o)Permitted Third Party Service Loaner Indebtedness;

(p)Indebtedness under the Revolving Credit Agreement so long as the Revolving
Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent; and

(q)Indebtedness under any Secured Cash Management Arrangement (as defined in the
Revolving Credit Agreement).

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;

116

--------------------------------------------------------------------------------

 

(b)subject to Section 6.14, any Subsidiary may merge into or consolidate with
another Person in order to consummate an Acquisition permitted by Section 7.12;
provided that (i) if the Company is a party to any such merger or consolidation,
the Company is the survivor thereof, and (ii) except as described in clause (i)
above, if a Subsidiary Guarantor is a party to any such merger or consolidation,
a Subsidiary Guarantor is the survivor thereof;

(c)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be the Company or a Subsidiary Guarantor;

(d)any Subsidiary may Dispose of all or substantially all of its assets to or in
favor of any Person in one transaction or in a series of transactions, provided
that such Disposition or Dispositions satisfy the requirements of Section
7.05(h) and in the case of a Disposition of a dealership Subsidiary, Section
7.19; and

(e)any Subsidiary which has Disposed of all or substantially all of its assets
in accordance with the terms of this Agreement (i) may be dissolved or have its
entity status terminated or (ii) so long as such Subsidiary does not qualify as
a Restricted Subsidiary after giving effect to such Disposition, at the request
of the Company, be released by the Administrative Agent and the Revolving
Administrative Agent from its obligations under the Subsidiary Guaranty and the
other Loan Documents, provided that, if at any time thereafter the Company
requests that such Subsidiary be designated as a New Vehicle Borrower (or if
such Subsidiary thereafter qualifies as a Restricted Subsidiary), the Company
shall cause to be delivered to the Administrative Agent all documents required
to be delivered by Section 6.14 with respect to such Subsidiary in the
timeframes set forth therein.

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)Dispositions of inventory including Eligible Used Vehicle Inventory, in the
ordinary course of business;

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;

(e)Dispositions permitted by Section 7.04;

117

--------------------------------------------------------------------------------

 

(f)Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $50,000,000 in any fiscal year;

(g)Dispositions of retail installment sales contracts and related intangible
property arising from the sale or lease of vehicles, assets, or services in the
ordinary course of business;

(h)Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that at the time of such Disposition, (i) no
Default shall exist or would result from such Disposition and (ii) in the case
of a Disposition of a dealership Subsidiary, the requirements of Section 7.19
have been satisfied;

provided, however, that any Disposition pursuant to clauses (a) through (h)
shall be for fair market value.

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a)each Subsidiary may make Restricted Payments to the Company and any
Subsidiaries of the Company that are Subsidiary Guarantors;

(b)the Company may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of such
Person;

(c)any Loan Party may make “net share settlements” of vested restricted stock
for tax withholding;  

(d)[Intentionally omitted];

(e)[Intentionally omitted];

(f)the Company may declare and make cash dividends in an aggregate amount per
fiscal quarter of up to $0.10 per share for each share of the Company’s
Qualified Capital Stock outstanding as of the quarterly record date for
dividends payable in respect of such fiscal quarter (as such amount shall be
adjusted for changes in the capitalization of the Company upon
recapitalizations, reclassifications, stock splits, stock dividends, reverse
stock splits, stock consolidations and similar transactions), provided, however,
in the event a Change of Control occurs (and without waiving any Default arising
from such Change of Control, or any condition to the payment of cash dividends
relating to such Default), the aggregate amounts (if any) permitted to be paid
in cash dividends per fiscal quarter shall not exceed the aggregate amounts of
such cash dividends paid in the same fiscal quarter most recently occurring
prior to such Change of Control; provided further that for the purposes of this
exception, shares of Qualified Capital Stock issued for less than fair market
value (other than shares issued pursuant to options or otherwise in accordance
with the Company’s stock option, employee stock purchase or other equity
compensation plans) shall not be deemed outstanding; and

118

--------------------------------------------------------------------------------

 

(g)the Company may make additional Restricted Payments (including cash dividends
not otherwise permitted by clause (f)), provided that the sum of (i) aggregate
amount of such Restricted Payments which are permitted solely by virtue of this
Section 7.06(g) and which are declared or made on or after the date of this
Agreement plus (ii) the aggregate amount of Subordinated Indebtedness
Prepayments and Additional Unsecured Indebtedness Prepayments that are made on
or after the date of this Agreement, plus (iii) the aggregate amount of
Investments (excluding (A) Loans and advances to the extent these have been
repaid and (B) items described in clause (c) of the definition of “Investment”,
provided that such items are related to the sale, service, or storage of
vehicles or other related services and products) that are made on or after the
date of this Agreement, does not exceed the Builder Basket Amount.  

7.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.  In addition, each Special Purpose Insurance Captive is
prohibited from engaging in any business other than the provision of business
insurance to the Company and its Subsidiaries.

7.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate (including with respect to any Special Purpose Insurance
Captive and any premiums paid thereto); provided that the foregoing restriction
shall not apply to transactions between or among the Company and any Guarantor
or between and among any Guarantors.

7.09Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Company or any Loan Party or
to otherwise transfer property to the Company or any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Company, or (iii) of the Company
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that (x) clauses (i), (ii) and (iii) above
shall not prohibit any such restriction on Restricted Payments, Guarantees or
liens incurred or provided in favor of any Floorplan Secured Party under the
Floorplan Loan Documents, and (y) clause (iii) above shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e), (g) or (n) solely to the extent any such
negative pledge relates to the property financed by or securing such
Indebtedness, or (z) manufacturer limitations on dividends set forth in
Franchise Agreements or Framework Agreements which limitations relate to minimum
capitalization requirements for dealerships; or (b) requires the grant of a Lien
to secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

7.10Use of Proceeds.  Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

119

--------------------------------------------------------------------------------

 

7.11Financial Covenants.

(a)Consolidated Liquidity Ratio.  Permit the Consolidated Liquidity Ratio as of
the end of any fiscal quarter (or at the request of the Administrative Agent, as
of the end of any calendar month) to be less than 1.05 to 1.00.

(b)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio at any time to be less than 1.20 to 1.00.

(c)Consolidated Total Lease Adjusted Leverage Ratio.  Permit the Consolidated
Total Lease Adjusted Leverage Ratio at any time to be greater than 5.75 to 1.00.

7.12Acquisitions.  Enter into any agreement, contract, binding commitment or
other arrangement providing for a transaction which would, if consummated,
constitute an Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition,
(each, an “Acquisition Arrangement”) unless (i) the Person to be (or whose
assets are to be) acquired does not oppose such Acquisition and the material
line or lines of business of the Person to be acquired are substantially the
same as one or more line or lines of business conducted by the Company and its
Subsidiaries, or substantially related or incidental thereto, (ii) no Default or
Revolving Default shall have occurred and be continuing either immediately prior
to or immediately after giving effect to such Acquisition and, (iii) if the
aggregate Cost of Acquisition of all Acquisitions (including such Acquisition)
occurring in any fiscal year (together with any other Related Acquisition or
Related Proposed Acquisition with respect to such Acquisition, whether or not
occurring or expected to occur in the same fiscal year) is in excess of
$65,000,000, (x) no Default would exist immediately after giving effect to such
Acquisitions, (y) the Company shall have furnished to the Administrative Agent
pro forma historical financial statements as of the end of the most recently
completed fiscal year of the Company and most recent interim fiscal quarter, if
applicable, giving effect to such Acquisition and all other Acquisitions
consummated since such fiscal year end, and (z) the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such Acquisition, as
evidenced by a Pro Forma Compliance Certificate and a Pro Forma Used Vehicle
Borrowing Base Certificate, in each case delivered simultaneously with such pro
forma historical financial statements, (iv) the Person acquired shall be a
wholly-owned Subsidiary, or be merged into the Company or a wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be the Company or a wholly-owned Subsidiary),
and (v) after the consummation of such Acquisition, the Company or any
applicable Subsidiary shall have complied with the provisions of Section 6.14;
provided that, this Section 7.12 shall not restrict any agreement, contract,
binding commitment or other arrangement providing for a transaction which would,
if consummated, constitute an Acquisition of a Person with respect to which real
property constitutes all or substantially all of the such Person’s assets;
provided that, clause (iii) of this Section 7.12 shall not apply to any
agreement, contract, binding commitment or other arrangement providing for a
transaction which would, if consummated, constitute an Acquisition of a Person
with respect to which real property constitutes all or substantially all of the
such Person’s assets.

120

--------------------------------------------------------------------------------

 

7.13Used Vehicle Borrowing Base.  

(a)Permit at any time the sum of the Total Used Vehicle Floorplan Outstandings
to exceed the Used Vehicle Borrowing Base, unless the Company shall have
immediately complied with Section 2.09(e) with respect to such excess; or

(b)substantially change the method of valuation of the Collateral with respect
to the Used Vehicle Borrowing Base from that used by the Company and its
Subsidiaries on the Closing Date.

7.14Amendments of Certain Indebtedness.  Amend, modify or change in any manner
any term or condition of any of the Subordinated Indebtedness or any Additional
Unsecured Indebtedness permitted by Section 7.03(i) or 7.03(l) or refinance or
replace any such Indebtedness so that the terms and conditions thereof are less
favorable to the Administrative Agent and the Lenders than the terms and
conditions of the relevant Indebtedness as of the later of the Closing Date or
the date of incurrence thereof.

7.15Prepayments, etc. of Certain Indebtedness.  Make any Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment, except
that the Company may make such Subordinated Indebtedness Prepayment or
Additional Unsecured Indebtedness Prepayment, provided that (a) no Default shall
have occurred and be continuing at the time of any such Subordinated
Indebtedness Prepayment or Additional Unsecured Indebtedness Prepayment or would
result therefrom, and (b) the sum of (i) aggregate amount of such Subordinated
Indebtedness Prepayments and Additional Unsecured Indebtedness Prepayments made
on or after the date of this Agreement plus (ii) the aggregate amount of
Restricted Payments permitted by Section 7.06(g) that are declared or made on or
after the date of this Agreement, plus (iii) the aggregate amount of Investments
(excluding (A) Loans and advances to the extent these have been repaid and (B)
items described in clause (c) of the definition of “Investment”, provided that
such items are related to the sale, service, or storage of vehicles or other
related services and products) that are made on or after the date hereof, does
not exceed the Builder Basket Amount.  

7.16Silo Subsidiaries.  Permit any Subsidiary to become a Silo Subsidiary unless
(i) any Silo Lender providing Permitted Silo Indebtedness to such Subsidiary has
delivered to the Administrative Agent a joinder agreement to the Master
Intercreditor Agreement (or if applicable, a revised exhibit to the Master
Intercreditor Agreement for such Silo Lender), (ii) such Subsidiary shall not be
designated a New Vehicle Borrower or entitled to the proceeds of any New Vehicle
Floorplan Loans, (ii) no New Vehicle Inventory of such Subsidiary shall be
financed by any New Vehicle Floorplan Loans, and (iii) prior to the time of
designation of such Subsidiary as a Silo Subsidiary, all outstanding New Vehicle
Floorplan Loans with respect to such Subsidiary shall have been repaid.

7.17Dual Subsidiaries.  Permit any Subsidiary to become a Dual Subsidiary unless
(i) any Silo Lender providing Permitted Silo Indebtedness to such Subsidiary has
delivered to the Administrative Agent a joinder agreement to the Master
Intercreditor Agreement (or if applicable, a revised exhibit to the Master
Intercreditor Agreement for such Silo Lender), (ii) in the event the New
Vehicles of any such Dual Subsidiary are financed by both the New Vehicle

121

--------------------------------------------------------------------------------

 

Floorplan Facility and Permitted Silo Indebtedness (each, an “Applicable Vehicle
Floorplan”), each separate brand of New Vehicles of any such Dual Subsidiary
must be financed by the same Applicable Vehicle Floorplan, (iii) no Used
Vehicles of any such Dual Subsidiary shall be financed by the Used Vehicle
Floorplan Facility, and (iv) no Silo Lender may finance Used Vehicles at the
applicable dealership unless it finances New Vehicles at such dealership, and
(v) prior to the time of designation of such Subsidiary as a Dual Subsidiary,
all outstanding New Vehicle Floorplan Loans with respect to such Subsidiary for
New Vehicles of any dealerships which will be financed by such Permitted Silo
Indebtedness shall have been repaid.

7.18[Intentionally Omitted.]

7.19Disposition of Subsidiary or Franchise.  Sell to any Person other than the
Company or any of its Subsidiaries, dissolve, or transfer back to the
franchisor, any franchise (or Subsidiary that owns one or more franchises),
unless any applicable Silo Lender with respect to any Permitted Silo
Indebtedness of such franchise (or Subsidiary) has (a) taken any steps necessary
so that any remaining assets of the Company and its remaining Subsidiaries no
longer secure floorplan Indebtedness of such transferred franchise or Subsidiary
and (b) delivered to the Administrative Agent a revised Master Intercreditor
Agreement exhibit for such lender, deleting such franchise (or in the case of a
sale of a Subsidiary, any franchise owned by such Subsidiary) from such exhibit
or other evidence satisfactory to the Administrative Agent in its reasonable
discretion that such Silo Lender will deliver such revised exhibit upon payment
of amounts remaining under such transferred franchise or Subsidiary’s floorplan
Indebtedness.

7.20Additional Credit Support Documentation.  Permit any Subsidiary to Guarantee
or grant any Lien in favor of any Silo Lender in respect of Permitted Silo
Indebtedness except for such Guarantees by and Liens granted by Silo
Subsidiaries and Dual Subsidiaries which receive Permitted Silo Indebtedness
from such Silo Lender.  Without limiting the foregoing and without limiting the
generality of the Subsidiary Guaranty or Section 6.14, in the event any Silo
Lender receives a Guarantee or Lien in violation of the previous sentence, the
Company shall cause the applicable Subsidiaries to provide substantially similar
Guarantees to the Administrative Agent and the Lenders or grant substantially
similar Liens in favor of the Revolving Administrative Agent (for the benefit of
the Secured Parties) to the same extent.

7.21Perfection of Deposit Accounts.  Permit any Person (other than the Revolving
Administrative Agent (on behalf of the Revolving Secured Parties) to obtain any
deposit account control agreement (or otherwise perfect any Lien in) any deposit
account of the Company or any of its Subsidiaries.

7.22Sanctions.  Directly or indirectly, use the proceeds of any Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, New Vehicle Swing Line Lender, Used Vehicle
Swing Line Lender, or otherwise) of Sanctions.

122

--------------------------------------------------------------------------------

 

7.23Certain Service Loaner Vehicles.  Request any Loan with respect to any
Vehicle, or include any Vehicle in the Used Vehicle Borrowing Base, if such
Vehicle is financed by, or constitutes collateral for, any Permitted Third Party
Service Loaner Indebtedness.

7.24Anti-Corruption Laws.  Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010, and other similar
anti-corruption legislation in other jurisdictions.

7.25Post-Closing Deliveries.  Fail to satisfy any of the requirements set forth
on Schedule 7.25 within the time period specified therein.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01Used Vehicle Events of Default.  Any of the following shall constitute a
Used Vehicle Event of Default (each a “Used Vehicle Event of Default”):

(a)Non-Payment.  The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Used Vehicle
Floorplan Loan, or (ii) within five (5) days after the same becomes due, any
interest on any Used Vehicle Floorplan Loan, or any fee due hereunder with
respect to the Used Vehicle Floorplan Facility, or (iii) within five (5) days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document with respect to the Used Vehicle Floorplan Facility; or

(b)Specific Covenants.  The Company or any other Borrower fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01,
6.02(a), (b), (c) or (d), 6.03, 6.05, 6.10, 6.11 or 6.12 or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (i) when made or deemed made or (ii) at the time a draft
with respect to a Payment Commitment or a Payoff Letter Commitment is presented
for payment; or

(e)Cross-Default.  (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the

123

--------------------------------------------------------------------------------

 

aggregate for all Indebtedness for which a payment default then exists, of more
than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs (each, an “Other Event”), the effect of which
default or Other Event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness in excess of the
Threshold Amount (either individually or in the aggregate for all Indebtedness
for which a covenant default then exists) to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that, the mere fact that
any Indebtedness is a “demand obligation” and payment thereof may be demanded at
any time (whether or not any Person has defaulted thereunder) shall not, by
itself, constitute an “Other Event,” but the demand for payment thereof shall
constitute an “Other Event”; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Company or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  The Company, any Loan Party or any of their
respective Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

(h)Judgments.  There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (in each case, to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor

124

--------------------------------------------------------------------------------

 

upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan or Multiple Employer Plan which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan, Multiple Employer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $25,000,000; or

(j)Invalidity of Loan Documents.  (i) Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected security interest
with the priority provided therefor in such Security Instrument and as
contemplated in the Master Intercreditor Agreement subject only to those Liens
permitted by Section 7.01; or (iii) any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligations under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k)Change of Control.  There occurs any Change of Control; or

(l)Franchise Agreements.  (i) Any Franchise Agreement is terminated or suspended
or expires and a replacement for such Franchise Agreement is not entered into
within 30 days of such termination, suspension or expiration, (ii) there occurs
a default by any Person in the performance or observance of any term of any
Franchise Agreement which is not cured within any applicable cure period
therein, or (iii) there occurs any change in any Franchise Agreement, except in
each case referred to in clauses (i), (ii) and (iii) to the extent such
termination, suspension, expiration, default or change (either individually or
in the aggregate) could not reasonably be expected to have a Material Adverse
Effect; provided that, in the event a Franchise Agreement expires in accordance
with its terms, if and for so long as the respective dealership Subsidiary and
manufacturer or distributor are negotiating in good faith to renew such
Franchise Agreement, and the respective manufacturer or distributor has not
taken (and is not reasonably expected to take) any action to terminate such
Franchise Agreement, such expiration shall not by itself be considered an Event
of Default under this Section 8.01(l); or

(m)Out of Balance. An audit performed by the Administrative Agent or New Vehicle
Swing Line Lender pursuant to the provisions of Section 6.10 reveals that any
Vehicle of any Borrower securing the Obligations has, for a period of thirty
(30) consecutive days, been Out of Balance, and such Out of Balance condition
continues until the earlier of (i) three (3) days following knowledge thereof by
an officer of the Company and (ii) three (3) days following notice to the
Company thereof; or

125

--------------------------------------------------------------------------------

 

(n)New Vehicle Event of Default. A New Vehicle Event of Default shall occur and
be continuing; or

(o)Revolving Event of Default.  A Revolving Event of Default shall occur and be
continuing.    

8.02Remedies Upon Used Vehicle Event of Default.  

(a)If any Used Vehicle Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(i)declare the commitment of each Used Vehicle Floorplan Lender to make Used
Vehicle Floorplan Loans to be terminated, whereupon such commitments and
obligation shall be terminated;

(ii)declare the unpaid principal amount of all outstanding Used Vehicle
Floorplan Loans, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document with respect to the
Used Vehicle Floorplan Facility to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(iii)exercise on behalf of itself and the Used Vehicle Floorplan Lenders all
rights and remedies available to it and the Used Vehicle Floorplan Lenders under
the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Used Vehicle Floorplan Lender to make Used
Vehicle Floorplan Loans shall automatically terminate and the unpaid principal
amount of all outstanding Used Vehicle Floorplan Loans and all interest and
other amounts as aforesaid shall automatically become due and payable without
further act of the Administrative Agent or any Used Vehicle Floorplan Lender.

(b)Notwithstanding the above, with respect to a Used Vehicle Event of Default
described in Section 8.01(n), if such is caused solely by the occurrence of a
single Event of Default occurring under Section 8.03(a), (g), (h), or (l) and
affects only one New Vehicle Borrower and no other Event of Default has occurred
and is continuing, the Administrative Agent shall not be entitled to accelerate
the Used Vehicle Floorplan Facility for a period of thirty (30) days from the
date of such Used Vehicle Event of Default.  

(c)In addition to the foregoing, if any Used Vehicle Event of Default, New
Vehicle Event of Default or Revolving Event of Default occurs and is continuing,
the Revolving Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders or the Required Revolving Lenders, take any or
all of the following actions:

(i)foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral, or

126

--------------------------------------------------------------------------------

 

(ii)take any action to perfect or preserve the rights of the Administrative
Agent with respect to any Collateral, including filing any appropriate claim or
document with respect to any Collateral in any proceeding under any Debtor
Relief Law.

8.03New Vehicle Events of Default.  Any of the following shall constitute a New
Vehicle Event of Default in respect of any one or more Borrowers (each, a “New
Vehicle Event of Default”):

(a)Non-Payment.  (i) Any Borrower or any other Loan Party fails to pay (A) when
and as required to be paid herein, any amount of principal of any New Vehicle
Floorplan Loan or any New Vehicle Floorplan Overdraft (except for any payment
required by Section 2.11(a)(iii) which constitutes an Out of Balance condition
(as to which reference is made to clause (ii) below)), or (B) within five (5)
days after the same becomes due, any interest on any New Vehicle Floorplan Loan,
or any fee due hereunder with respect to the New Vehicle Floorplan Facility, or
(C) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document with respect to the New Vehicle
Floorplan Facility, or (ii) the Company shall fail to cure any Out of Balance
condition, which condition shall remain unremedied for a period of three days
following notice thereof by the Administrative Agent or New Vehicle Swing Line
Lender to the Company; or

(b)Specific Covenants.  The Company fails to perform or observe any term,
covenant or agreement contained in Section 7.11; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or      

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (i) when made or deemed made or (ii) at the time a draft
with respect to a Payment Commitment or a Payoff Letter Commitment is presented
for payment; or

(e)Revolving Event of Default.  (i) A Revolving Event of Default which has not
been cured or waived within thirty (30) days of the occurrence of such Revolving
Event of Default, (ii) repayment of amounts outstanding under the Revolving
Credit Facility shall be accelerated, or (iii) the Company shall fail to pay any
principal, interest or fees due under the Revolving Credit Facility within
thirty (30) days of the due date; or

(f)Used Vehicle Event of Default. (i) A Used Vehicle Event of Default which has
not been cured or waived within thirty (30) days of the occurrence of such Used
Vehicle Event of Default, (ii) repayment of amounts outstanding under the Used
Vehicle Floorplan Facility shall be accelerated, or (iii) the Company shall fail
to pay any principal, interest or fees due under the Used Vehicle Floorplan
Facility within thirty (30) days of the due date; or

127

--------------------------------------------------------------------------------

 

(g)Cross-Default.  (i) The Company or any New Vehicle Borrower (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the aggregate for all Indebtedness for which a payment
default then exists, of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (each, an “Other Event”), the effect
of which default or Other Event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness in excess of the Threshold Amount (either individually or in the
aggregate for all Indebtedness for which a covenant default then exists) to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided that, the mere fact that any Indebtedness is a “demand
obligation” and payment thereof may be demanded at any time (whether or not any
Person has defaulted thereunder) shall not, by itself, constitute an “Other
Event,” but the demand for payment thereof shall constitute an “Other Event”; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or such New Vehicle Borrower is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or such New Vehicle
Borrower is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such New Vehicle Borrower as a result
thereof is greater than the Threshold Amount; or

(h)Insolvency Proceedings, Etc.  The Company or any New Vehicle Borrower
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(i)Inability to Pay Debts; Attachment.  (i) The Company or any New Vehicle
Borrower becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

128

--------------------------------------------------------------------------------

 

(j)Judgments.  There is entered against the Company or any New Vehicle Borrower
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(k)Franchise Agreements.  With respect to the Company or any New Vehicle
Borrower, (i) any Franchise Agreement of the Company or such New Vehicle
Borrower is terminated or suspended or expires and a replacement for such
Franchise Agreement is not entered into within thirty (30) days of such
termination, suspension or expiration; or (ii) there occurs a default by any
Person in the performance or observance of any term of any Franchise Agreement
which is not cured within any applicable cure period therein, except in each
case referred to in clauses (i) and (ii) to the extent such termination,
suspension, expiration, or default (either individually or in the aggregate)
could not reasonably be expected to have a Material Adverse Effect; provided
that, in the event a Franchise Agreement expires in accordance with its terms,
if and for so long as the respective dealership Subsidiary and manufacturer or
distributor are negotiating in good faith to renew such Franchise Agreement, and
the respective manufacturer or distributor has not taken (and is not reasonably
expected to take) any action to terminate such Franchise Agreement, such
expiration shall not by itself be considered an Event of Default under this
Section 8.03(k); or

(l)Invalidity of Loan Documents and Collateral.  (i) Any Loan Document with
respect to the Company or any New Vehicle Borrower, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to those Liens permitted by Section
7.01.

8.04Remedies Upon New Vehicle Event of Default.  

(a)Upon the occurrence and during the continuance of a New Vehicle Event of
Default under Section 8.03(a), (b), (c), (d), (g), (h), (i), (j), (k) or (l)
with respect to the Company or any New Vehicle Borrower, the Administrative
Agent may, and at the direction of the Required Lenders, shall: (i) (A) make no
further New Vehicle Floorplan Loans to such New Vehicle Borrower or (in the case
of any New Vehicle Event of Default under Section 8.03(h) or (i) with respect to
the Company) any New Vehicle Borrower during the continuance of such New Vehicle
Event of Default and shall at the direction of the Required Lenders cause the
Borrowers to terminate all “sweep”, “connectivity”, “automatic funding”, “zero
balanced” account features and related transfer services in respect of automatic
deposit accounts, and (B) the Administrative Agent and the New Vehicle Swing
Line Lender, upon three (3) days prior notice to the Company before the first
debit, may initiate automatic debits from all such accounts of the Company or

129

--------------------------------------------------------------------------------

 

such New Vehicle Borrower in order to pay sums due under any New Vehicle
Floorplan Loans of the Company or such New Vehicle Borrower.  Notwithstanding
the foregoing, the Lenders shall continue to make New Vehicle Floorplan Loans
available to the Company and all New Vehicle Borrowers with respect to which no
New Vehicle Event of Default has occurred unless otherwise provided in Section
8.04(c) below.  

(b)Upon the occurrence and during the continuance of a New Vehicle Event of
Default under Section 8.03(e) above, the Applicable Margin for all New Vehicle
Floorplan Loans made to all New Vehicle Borrowers during the thirty (30) day
period referred to therein shall increase by two percent (2%).

(c)Immediately upon the occurrence of a New Vehicle Event of Default under
Section 8.03(e) or (f), or thirty (30) days after the occurrence of any New
Vehicle Event of Default under Section 8.03(a), (b), (c), (d), (g), (h), (i),
(j), (k) or (l) that is continuing and immediately upon the occurrence of a
second, concurrent New Vehicle Event of Default under Section 8.03(a), (b), (c),
(d), (g), (h), (i), (j), (k) or (l) (unless otherwise permitted by the New
Vehicle Swing Line Lender pursuant to Section 2.04) no further New Vehicle
Floorplan Loans shall be made to any New Vehicle Borrower and the Administrative
Agent may, and at the request of the Required Lenders shall, by written or
facsimile notice to the Company, take any of the following actions at the same
or different times: (u) declare the commitment of each Lender to make New
Vehicle Floorplan Loans to be terminated, whereupon such commitments and
obligation shall be terminated and any such termination shall automatically
terminate the New Vehicle Floorplan Swing Line, (v) declare the unpaid principal
amount of all outstanding New Vehicle Floorplan Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Company, (w) exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents,
(x) the New Vehicle Swing Line Lender in its sole discretion may suspend and
terminate all Payment Commitments and Payoff Letter Commitments, (y) to the
extent the New Vehicle Swing Line Lender determines that such suspension and
termination is permitted by the terms of such Payment Commitments and Payoff
Letter Commitments) the New Vehicle Swing Line Lender shall, at the request of
the Required Lenders, suspend and terminate any or all of the Payment
Commitments and Payoff Letter Commitments, and (z) the Administrative Agent
shall have all remedies available to it at law or in equity or as contained in
any of the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each New Vehicle Lender to make New Vehicle
Floorplan Loans shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender; and

provided further, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any New Vehicle Borrower under the Bankruptcy
Code of the United States, the obligation of each New Vehicle Floorplan Lender
to make New Vehicle Floorplan Loans to such New Vehicle Borrower shall
automatically terminate, the unpaid principal amount of all

130

--------------------------------------------------------------------------------

 

outstanding New Vehicle Floorplan Loans made to such New Vehicle Borrower and
all interest and with respect thereto shall automatically become due and
payable, in each case without further act of the Administrative Agent or any New
Vehicle Floorplan Lender.

(d)In addition to the foregoing, if any Used Vehicle Event of Default, New
Vehicle Event of Default or Revolving Event of Default occurs and is continuing,
the Revolving Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders or the Required Revolving Lenders, take any or
all of the following actions:

(i)foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral, or

(ii)take any action to perfect or preserve the rights of the Revolving
Administrative Agent with respect to any Collateral, including filing any
appropriate claim or document with respect to any Collateral in any proceeding
under any Debtor Relief Law.

8.05Overdrawing of New Vehicle Floorplan Loans.  If at any time the aggregate
outstanding principal amount of all (i) New Vehicle Floorplan Loans (including
New Vehicle Floorplan Swing Line Loans and any outstanding New Vehicle Floorplan
Overdraft), plus (ii) Requests for Borrowings of New Vehicle Floorplan Loans
(including requests pursuant to Payment Commitments), exceeds (a) 110% of the
Aggregate New Vehicle Floorplan Commitments and such condition exists for five
(5) consecutive days or (b) the Aggregate New Vehicle Floorplan Commitments by
any amount for fifteen (15) days out of any 30-day period, then, in such event,
the New Vehicle Swing Line Lender acting in its sole discretion may, and upon
election of the Required New Vehicle Floorplan Lenders shall, (y) take any and
all actions reasonably necessary to suspend and/or terminate Payment Commitments
and Payoff Letter Commitments and (z) elect by written notice to the Company to
terminate the Aggregate New Vehicle Floorplan Commitments and to deem such
occurrence as constituting a New Vehicle Event of Default.  Nothing contained in
this Section 8.05 shall be deemed to reduce the obligation of the Company and
the Borrowers to make the payments required pursuant to Section 2.11.

8.06Application of Funds.  After the exercise of remedies provided for in this
Article VIII (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02 or Section 8.04), any
amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.20 and 2.21 (and unless the Administrative Agent determines in
good faith that any such amount should be delivered to another Person pursuant
to the Master Intercreditor Agreement), be applied by the Administrative Agent
in the following order:

First, to payment of (i) that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such and
(ii) that portion of the Obligations constituting fees, indemnities, expenses
and other amounts (including fees, charges and disbursements of counsel

131

--------------------------------------------------------------------------------

 

to the Revolving Administrative Agent) payable to the Revolving Administrative
Agent in its capacity as collateral agent under the Loan Documents for the
benefit of the Secured Parties;

Second, to payment of that portion of the Obligations constituting outstanding
New Vehicle Floorplan Overdrafts plus any accrued and unpaid interest thereon
ratably among the New Vehicle Floorplan Lenders in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting outstanding
principal of the New Vehicle Floorplan Swing Line Loans due to the New Vehicle
Swing Line Lender plus any accrued and unpaid interest therein;

Fourth, to payment of that portion of the Obligations constituting outstanding
principal of the New Vehicle Floorplan Committed Loans plus any accrued and
unpaid interest therein ratably among the New Vehicle Floorplan Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to payment of that portion of the Obligations constituting outstanding
principal of the Used Vehicle Facility Swing Line Loans due to the Used Vehicle
Swing Line Lender plus any accrued and unpaid interest therein;

Sixth, to payment of that portion of the Obligations constituting outstanding
principal of the Used Vehicle Facility Committed Loans plus any accrued and
unpaid interest therein ratably among the Used Vehicle Floorplan Lenders in
proportion to the respective amounts described in this clause Sixth payable to
them;

Seventh, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Seventh payable to
them;

Eighth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

132

--------------------------------------------------------------------------------

 

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01Appointment and Authority.  

(a)Each of the Lenders hereby irrevocably appoints (a) Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and (b) Bank of America (in its capacity as the Revolving
Administrative Agent) to act on its behalf as the collateral agent hereunder and
under the other Loan Documents, and authorizes the Administrative Agent and the
Revolving Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent and the
Revolving Administrative Agent, respectively, by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Revolving Administrative Agent and the Lenders, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Instruments, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02Rights as a Lender.  The Person serving as the Administrative Agent or the
collateral agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent or the collateral agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder and the Person serving as the collateral agent hereunder in their
respective individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Company, any other Borrower or any Subsidiary or other Affiliate of the
Company or any other Borrower as if such Person were not

133

--------------------------------------------------------------------------------

 

the Administrative Agent or the collateral agent hereunder and without any duty
to account therefor to the Lenders.

9.03Exculpatory Provisions.  Neither the Administrative Agent nor the Revolving
Administrative Agent shall have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature.  Without limiting the generality of the foregoing,
neither the Administrative Agent nor the Revolving Administrative Agent:

(a)shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Revolving Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that neither the Administrative Agent nor the Revolving
Administrative Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Administrative Agent or the
Revolving Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

(c)shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of the other Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or the collateral agent or any of their
respective Affiliates in any capacity;

(d)Neither the Administrative Agent nor the Revolving Administrative Agent shall
be liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders or (under the circumstances described in Section
8.02(c) or 8.04(d)) either the Required Lenders or the Required Revolving
Lenders) (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01, 8.02 and 8.04)
or (ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.  Neither the Administrative Agent nor the Revolving Administrative
Agent shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company or a
Lender.  Notice to the Administrative Agent shall not by itself constitute
notice to the Revolving Administrative Agent, and notice to the Revolving
Administrative Agent shall not by itself constitute notice to the Administrative
Agent; and

(e)Neither the Administrative Agent nor the Revolving Administrative Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or

134

--------------------------------------------------------------------------------

 

representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Instruments, (v) the value or the sufficiency of any Collateral or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Revolving Administrative Agent, as applicable.

9.04Reliance by Administrative Agent and Revolving Administrative Agent.  The
Administrative Agent and the Revolving Administrative Agent shall each be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Each of the
Administrative Agent and the Revolving Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each of the
Administrative Agent and the Revolving Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05Delegation of Duties.  Each of the Administrative Agent and the Revolving
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent or the Revolving
Administrative Agent, as applicable.  Each of the Administrative Agent and the
Revolving Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent or the
Revolving Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Revolving Administrative Agent, as applicable.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

9.06Resignation of Administrative Agent.  Each of the Administrative Agent and
the Revolving Administrative Agent may at any time give notice of its
resignation to the Lenders and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have

135

--------------------------------------------------------------------------------

 

the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent or collateral agent, as
applicable, gives notice of its resignation, (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Administrative Agent or collateral agent, as applicable, may (but shall
not be obligated to) on behalf of the Lenders appoint a successor Administrative
Agent or collateral agent, as applicable, meeting the qualifications set forth
above, provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(a)If the Person serving as Administrative Agent or Revolving Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Company and such Person remove such Person as Administrative
Agent or collateral agent, as applicable, and, in consultation with the Company,
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(b)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent or collateral
agent, as applicable, shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent or the Revolving
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent or collateral agent, as applicable, shall
continue to hold such collateral security until such time as a successor
Administrative Agent or collateral agent, as applicable, is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent or collateral agent, as applicable, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent or collateral agent, as applicable, shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent or collateral agent,
as applicable, as provided for above.  Upon the acceptance of a successor’s
appointment as Administrative Agent or collateral agent, as applicable,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent or collateral agent, as applicable, (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent or collateral
agent, as applicable, as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
or collateral agent, as applicable, shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring or removed Administrative Agent’s, or collateral
agent’s, as applicable,

136

--------------------------------------------------------------------------------

 

resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions take in connection with transferring the agency to any
successor Administrative Agent.

(c)Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as New Vehicle
Swing Line Lender and Used Vehicle Swing Line Lender.  If Bank of America
resigns as New Vehicle Swing Line Lender and Used Vehicle Swing Line Lender, it
shall retain all the rights of the New Vehicle Swing Line Lender and Used
Vehicle Swing Line Lender provided for hereunder with respect to New Vehicle
Floorplan Swing Line Loans and Used Vehicle Floorplan Swing Line Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding New Vehicle Floorplan Swing Line Loans pursuant to Section
2.08(c).  Upon the appointment by the Company of a successor New Vehicle Swing
Line Lender or Used Vehicle Swing Line Lender hereunder (which successor shall
in all cases be a Lender other than a Defaulting Lender), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring New Vehicle Swing Line Lender or Used Vehicle Swing
Line Lender, respectively, and (b) the retiring New Vehicle Swing Line Lender
and Used Vehicle Swing Line Lender shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Revolving Administrative Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Revolving Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunner, Arranger, Syndication Agent or Co-Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the collateral agent or a Lender
hereunder.

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any

137

--------------------------------------------------------------------------------

 

Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Company) shall be entitled and empowered, by intervention in
such proceeding or otherwise.

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent
and the Revolving Administrative Agent (in its capacity as collateral agent
hereunder) (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and the
Revolving Administrative Agent (in its capacity as collateral agent) and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent and the Revolving Administrative Agent (in its capacity as
collateral agent) under Sections 2.13 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Revolving Administrative Agent (in its capacity as
collateral agent) to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders or the Revolving Administrative Agent, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.13 and 10.04.  

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize each of the Administrative
Agent and the Revolving Administrative Agent, as collateral agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent or the Revolving Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable
Law.  In connection with any such credit bid and purchase, the Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims

138

--------------------------------------------------------------------------------

 

receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) each of
the Administrative Agent and the Revolving Administrative Agent, as collateral
agent, shall be authorized to form one or more acquisition vehicles to make a
bid, (ii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent or the collateral agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a) through (j) of Section 10.01 of this
Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

9.10Collateral and Guaranty Matters.  Without limiting the provision of Section
9.09, each of the Lenders irrevocably authorize each of the Administrative Agent
and the Revolving Administrative Agent (on behalf of the Secured Parties), at
its option and in its discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent or the Revolving Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations), (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document to a Person that is not a Loan Party, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents;

(c)(i) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Revolving Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
7.01(i) or to the interests of any lessor or purchaser of accounts receivable in
assets that are owned by such Person and not by any

139

--------------------------------------------------------------------------------

 

Loan Party, (ii) to enter into intercreditor arrangements with holders of
Permitted Third Party Service Loaner Indebtedness as described in the definition
thereof, (iii) to enter into intercreditor arrangements with holders of
Permitted Real Estate Indebtedness or Permitted Third Party Service Loaner
Indebtedness for the purpose of releasing or subordinating any Lien of the
Administrative Agent on property that constitutes Permitted Real Estate
Indebtedness Collateral or collateral permitted to secure such Permitted Third
Party Service Loaner Indebtedness, and (iv) to enter into the Master
Intercreditor Agreement (and execute, deliver and modify the exhibits described
therein from time to time);

(d)to release or subordinate any Lien on any property granted to or held by the
Revolving Administrative Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Section 7.01, including without
limitation, in connection with the termination of designation of a Subsidiary as
a “New Vehicle Borrower” with respect to a Removed Franchise, as applicable,
pursuant to Section 2.19(e);

(e)to release any Subsidiary Guarantor or New Vehicle Borrower from its
obligations under the Subsidiary Guaranty or Credit Agreement, as applicable,
(and to release any Lien on any property of such Subsidiary Guarantor or New
Vehicle Borrower) if:

(i) such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, or

(ii)(A) such Person no longer operates any Vehicle dealership, (ii) no further
New Vehicle Floorplan Loans will be made with respect to such Person, (iii) no
assets of such Person will be included in the Used Vehicle Borrowing Base, (iv)
all outstanding New Vehicle Floorplan Loans with respect to such Person have
been repaid, and (v) such Person has delivered to the Administrative Agent a
revised exhibit to the Master Intercreditor Agreement with respect to such
Person; provided that, if, in the future, (x) such Person again operates any
Vehicle dealership (unless it will be a Silo Subsidiary in accordance with
Section 7.16), (y) the Company or such Person wishes for New Vehicle Floorplan
Loans to be made available with respect to such Person, or (z) any of such
Person’s assets will be included in the Used Vehicle Borrowing Base, then such
Person shall join the facilities under the Credit Agreement and deliver any
documents required by Section 6.14 as if such Person were a newly created
Subsidiary; and

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or the Revolving Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Subsidiary Guaranty pursuant to this Section 9.10.  In each case as
specified in this Section 9.10, the Administrative Agent or Revolving
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Instruments or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

140

--------------------------------------------------------------------------------

 

9.11Collateral.  The Administrative Agent and the Lenders further acknowledge
that the Revolving Administrative Agent has duties and obligations under the
Revolving Credit Agreement and other Revolving Loan Documents, and that the
Revolving Administrative Agent is serving as collateral agent hereunder solely
as a convenience to the Administrative Agent, the Lenders and the Revolving
Lenders in the handling and disposition of collateral.  Accordingly, the
Administrative Agent and the Lender hereby consent to the performance by the
Revolving Administrative Agent, in its discretion, of its duties, obligations
and other actions under the Revolving Credit Agreement and other Revolving Loan
Documents. The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

ARTICLE X.
MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent (such acknowledgement not
to be unreasonably withheld or delayed), and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent
shall:  

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b)extend or increase the New Vehicle Floorplan Commitment or the Used Vehicle
Floorplan Commitment of any Lender (or reinstate any New Vehicle Floorplan
Commitment terminated pursuant to Section 8.04 or Used Vehicle Floorplan
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the New Vehicle
Floorplan Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate New Vehicle Floorplan Commitments hereunder or under any other
Loan Document without the written consent of each New Vehicle Floorplan Lender
directly affected thereby; provided, however, that only the consent of the
Required New Vehicle Floorplan Lenders shall be required to postpone any date
fixed for any mandatory prepayment of principal of any New Vehicle Floorplan
Loan required pursuant to Section 2.11(a)(iii)(A) or interest accrued on any
such principal amount;

(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Used Vehicle
Floorplan Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Used Vehicle Floorplan Commitments hereunder or under any other
Loan Document without the written consent of each Used Vehicle Floorplan Lender
directly affected thereby;

141

--------------------------------------------------------------------------------

 

(e)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (v) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of any Borrower to
pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(f)change Section 8.06 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(g)change any provision of this Section or the definition of “Required Lenders”,
“Required New Vehicle Floorplan Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;  

(h)release the Company from the Company Guaranty or release all or substantially
all of the value of the Subsidiary Guaranty without the written consent of each
Lender;

(i)release all or substantially all of the Collateral in any transaction or
series of related transactions, except as specifically required by the Loan
Documents, without the written consent of each Lender; or

(j)change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to  Lenders, or the
assignment rights of such Lenders, holding Loans of any Applicable Facility
differently than those holding Loans of any other Applicable Facility, without
the written consent of Lenders holding at least 66-2/3% in interest of the
outstanding Loans and unused Commitments of each affected Applicable Facility
(in addition to any consent required under any other clause of this Section);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the New Vehicle Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the New Vehicle Swing
Line Lender under this Agreement; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Used Vehicle Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Used Vehicle
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; (iv) no amendment, waiver
or consent shall, unless in writing and signed by the Revolving Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Revolving Administrative Agent (in its capacity as collateral agent) under
any Loan Document; (v) the Bank of America Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(vi) no amendment, waiver or consent shall modify Section 8.02(c) or 8.04(d) or
any voting requirement under this clause (vi) or clause (vii) below, in a manner
adverse to any Revolving Lender or the Revolving Administrative

142

--------------------------------------------------------------------------------

 

Agent, unless in writing and signed by such Revolving Lender or Revolving
Administrative Agent and, (vii) notwithstanding the foregoing, if the Security
Agreement expressly states the signatures required for any amendment, consent or
waiver thereto, then the terms of the Security Agreement shall govern the
effectiveness of any such amendment, consent or waiver (subject to Section 10.01
of the Revolving Credit Agreement).  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of all Lenders other than Defaulting Lenders),
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to than other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, in each case subject to the limitations in Section 2.18, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or in a subordinated position to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to be included in any
required vote or action required to be approved by the Required Lenders or by
any other number or percentage of the Lenders hereunder.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

10.02Notices; Effectiveness; Electronic Communication.  

(a)Notices; Effectiveness; Electronic Communications.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)if to the Company, a Borrower, any other Loan Party, the Administrative
Agent, the Revolving Administrative Agent, the New Vehicle Swing Line Lender,
the

143

--------------------------------------------------------------------------------

 

Used Vehicle Swing Line Lender or the New Vehicle Floorplan Operations Group to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to any
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Revolving Administrative Agent or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY

144

--------------------------------------------------------------------------------

 

OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s, any Loan Party’s,
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Loan Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)Change of Address, Etc.  Each of the Company (for itself and on behalf of the
other Borrowers), the Administrative Agent, the Revolving Administrative Agent,
the New Vehicle Swing Line Lender, the Used Vehicle Swing Line Lender and the
New Vehicle Operations Group may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the New Vehicle Swing Line Lender, the Used
Vehicle Swing Line Lender and the New Vehicle Floorplan Operations Group.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent, Revolving Administrative Agent and
Lenders.  The Administrative Agent, the Revolving Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices, New Vehicle Floorplan Committed Loan Notices, New Vehicle Floorplan
Swing Line Loan Notices, Used Vehicle Floorplan Committed Loan Notices, Used
Vehicle Swing Line Loan Notices, Notice of Loan Prepayment and Conversion
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company and each Borrower shall indemnify the Administrative
Agent, the Revolving Administrative Agent, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities

145

--------------------------------------------------------------------------------

 

resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Company or any Borrower.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, the
Administrative Agent or the Revolving Administrative Agent (on behalf of the
Secured Parties) to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 and 8.04 for the benefit of
all the Lenders; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) Bank of America as the
New Vehicle Swing Line Lender or the Used Vehicle Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as the New Vehicle Swing Line Lender or the Used Vehicle Swing Line
Lender , as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and 8.04 and (ii) in addition to the matters set
forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04Expenses; Indemnity; Damage Waiver.  

(a)Costs and Expenses.  The Company and each Borrower (jointly and severally)
shall pay (i) all reasonable out-of-pocket expenses incurred by each of the
Administrative Agent and the Revolving Administrative Agent and each of their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent and the Revolving Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall

146

--------------------------------------------------------------------------------

 

be consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Revolving Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Revolving Administrative Agent or any Lender), and shall pay all fees and time
charges for attorneys who may be employees of the Administrative Agent, the
Revolving Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights, including any audit fees incurred when conducting
any audit of any Loan Party or any Collateral during the continuance of any
Event of Default (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

(b)Indemnification by the Company and the Borrowers.  The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent (and
any sub-agent thereof), the Revolving Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Company, any Borrower or any other Loan Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or thereby or, in the case of the Administrative Agent (and any sub-agent
thereof) and the Revolving Administrative Agent (and any sub-agent thereof) and
their respective Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Company, any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company, any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

147

--------------------------------------------------------------------------------

 

(c)Reimbursement by Lenders.  To the extent that the Company or any Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent or the
Revolving Administrative Agent (or any of their sub-agents), or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent or the Revolving Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
Revolving Administrative Agent (or any such sub-agent), or the New Vehicle Swing
Line Lender or the Used Vehicle Swing Line Lender, in its capacity as such or
against any Related Party of any of the foregoing acting for the Administrative
Agent or the Revolving Administrative Agent (or any such sub-agent) or the New
Vehicle Swing Line Lender, or the Used Vehicle Swing Line Lender in connection
with such capacity.  The obligations of the Lenders under this subsection (c)
are subject to the provisions of Sections 2.16(d) and 2.16(e).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, neither the Company nor any Borrower shall assert, and each of
the Company and each Borrower hereby waives, and acknowledges that no other
Person shall have, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent such damages are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence
or willful misconduct.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
resignation of the Revolving Administrative (as collateral agent), the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Company or any Borrower is made to the Administrative Agent, the Revolving
Administrative Agent (as collateral agent), the New Vehicle Swing Line Lender,
the Used Vehicle Swing Line

148

--------------------------------------------------------------------------------

 

Lender or any other Lender, or the Administrative Agent, the Revolving
Administrative Agent (as collateral agent), the New Vehicle Swing Line Lender,
the Used Vehicle Swing Line Lender or any other Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Revolving Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent or the Revolving
Administrative Agent, as applicable, upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent or the Revolving Administrative Agent, as applicable, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06Successors and Assigns.  

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Revolving Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement,
or its New Vehicle Floorplan Commitment and the New Vehicle Floorplan Loans
(including for purposes of this Section 10.06(b), participations in New Vehicle
Floorplan Swing Line Loans) at the time owing to it, or its Used Vehicle
Floorplan Commitment and the Used Vehicle Floorplan Loans (including for
purposes of this subsection (b), participations in Used Vehicle Floorplan Swing
Line Loans) at the time owing to it (such Lender’s portion of Loans, Commitments
and risk participations with respect to an Applicable Facility being referred to
in this Section 10.06 as its “Applicable Share”); provided that any such
assignment shall be subject to the following conditions:  

149

--------------------------------------------------------------------------------

 

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under each Applicable Facility and the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds (determined
after giving effect to such Assignments) that equal at least the amount
specified in paragraph (b)(i)(B) of this Section in the aggregate or under each
Applicable Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Applicable Share (which for this purpose includes Loans
outstanding thereunder) with respect to each Applicable Facility, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$2,500,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Applicable Facility and
will be allocated pro rata between the New Vehicle Floorplan Facility and the
Used Vehicle Floorplan Facility;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent and the New Vehicle Floorplan
Operations Group within five (5) Business Days after having received notice
thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

150

--------------------------------------------------------------------------------

 

(C)the consent of the New Vehicle Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the New Vehicle Floorplan Facility; and

(D)the consent of the Used Vehicle Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Used Vehicle Floorplan Facility.

(iv)Assignment and Assumption.  The parties to each permitted assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500, provided
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Loan Party or any Affiliates or Subsidiaries of any Loan Party, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).  

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in New
Vehicle Floorplan Swing Line Loans and Used Vehicle Floorplan Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the

151

--------------------------------------------------------------------------------

 

interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Company, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by each of the Borrowers at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower, the New Vehicle Swing Line Lender, the
Used Vehicle Swing Line Lender, the Administrative Agent or the New Vehicle
Floorplan Operations Group, sell participations to any Person (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person, a Defaulting Lender or
the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in New Vehicle Floorplan Swing
Line Loans and/or Used Vehicle Floorplan Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Borrowers, the Administrative Agent and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

152

--------------------------------------------------------------------------------

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Each of the Company and each
Borrower agree that each Participant shall be entitled to the benefits of
Sections 3.01 and 3.04 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.05 and 10.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the provisions of Section 3.05 with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17 as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)[Omitted Intentionally].

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

153

--------------------------------------------------------------------------------

 

(g)Electronic Execution of Assignments and Certain Other Documents.  The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

(h)Resignation as New Vehicle Swing Line Lender or Used Vehicle Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Company, resign as New Vehicle Swing Line Lender and/or (ii) upon 30
days’ notice to the Company, resign as Used Vehicle Swing Line Lender.  In the
event of any such resignation as New Vehicle Swing Line Lender or Used Vehicle
Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor New Vehicle Swing Line Lender or Used Vehicle Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as New
Vehicle Swing Line Lender or Used Vehicle Swing Line Lender, as the case may
be.  If Bank of America resigns as New Vehicle Swing Line Lender, it shall
retain all the rights of the New Vehicle Swing Line Lender provided for
hereunder with respect to New Vehicle Floorplan Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the New Vehicle Floorplan Lenders to make Eurodollar Rate Committed
Loans or fund risk participations in outstanding New Vehicle Floorplan Swing
Line Loans pursuant to Section 2.03(e).  If Bank of America resigns as Used
Vehicle Swing Line Lender, it shall retain all the rights of the Used Vehicle
Swing Line Lender provided for hereunder with respect to Used Vehicle Floorplan
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Used Vehicle Floorplan Lenders
to make Eurodollar Rate Committed Loans or fund risk participations in
outstanding Used Vehicle Floorplan Swing Line Loans pursuant to Section
2.08(c).  Upon the appointment of a successor New Vehicle Swing Line Lender
and/or Used Vehicle Swing Line Lender, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring New Vehicle Swing Line Lender or Used Vehicle Swing Line Lender, as the
case may be.

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Revolving Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to

154

--------------------------------------------------------------------------------

 

whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.18(c) or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Revolving Administrative Agent, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information contained in this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, the Revolving Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, provided that, in the case of information received from the Company
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Revolving Administrative Agent and the
Lenders acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from

155

--------------------------------------------------------------------------------

 

time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Company or any Borrower against any and all of the
obligations of the Company or any Borrower, as applicable, now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Company or such Borrower may be contingent or unmatured or are owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  Each Lender
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document by telecopy or other
electronic imaging

156

--------------------------------------------------------------------------------

 

means shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Documents.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Revolving Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent, the Revolving
Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent, the Revolving Administrative Agent or any Lender may
have had notice or knowledge of any Default at the time of any Borrowing, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the New Vehicle Swing
Line Lender or the Used Vehicle Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13Replacement of Lenders.  If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.05, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and Section 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts);

157

--------------------------------------------------------------------------------

 

(c)in the case of any such assignment resulting from the refusal of a Lender to
approve a requested amendment, waiver or consent, the Person to whom such
assignment is being made has agreed to approve such amendment, waiver or
consent;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.  

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.

(b)SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG
COUNTY AND OF THE UNITED STATES FOR THE WESTERN DISTRICT, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE
REVOLVING ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

158

--------------------------------------------------------------------------------

 

(c)WAIVER OF VENUE.  THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company and the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company and the Borrowers, which
information includes the name and address of the Company and the Borrowers and
other information that will allow such Lender, the Administrative Agent, or the
Revolving Administrative Agent, as applicable, to identify the Company and each
Borrower in accordance with the Act.  The Company shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.17Designated Senior Indebtedness.  Each party acknowledges and agrees that
the Indebtedness under the Loan Documents is “Designated Senior Indebtedness”
(or any similar

159

--------------------------------------------------------------------------------

 

term) under, and as defined in, the Subordinated Indebtedness or any Additional
Unsecured Indebtedness.

10.18No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Administrative Agent and the Arranger, on the other hand, (B) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Company or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Company or its Affiliates.  To the fullest extent
permitted by law, the Company hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.19Electronic Execution of Assignments and Certain Other Documents.  The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, New Vehicle Floorplan Committed
Loan Notices, New Vehicle Floorplan Swing Line Loan Notices, Used Vehicle
Floorplan Committed Loan Notices, Used Vehicle Floorplan Swing Line Loan Notices
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.20Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to

160

--------------------------------------------------------------------------------

 

this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or L/C Issuer
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOLLOW.]

 

 

161

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

COMPANY:

SONIC AUTOMOTIVE, INC.

 

By:

/s/ Heath R. Byrd

 

Name:

Heath R. Byrd

 

Title:

Executive Vice President and Chief

 



Financial Officer

 

NEW VEHICLE BORROWERS:

ARNGAR, INC.

FAA CONCORD H, INC.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.

FAA SERRAMONTE H, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

PHILPOTT MOTORS, LTD.

SAI CHAMBLEE V, LLC

SAI CHATTANOOGA N, LLC

SAI CLEVELAND N, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS VWK, LLC

SAI FORT MYERS H, LLC

SAI IRONDALE IMPORTS, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE MOTORS, LLC

SAI ORLANDO CS, LLC

SAI ROARING FORK LR, INC.

SAI ROCKVILLE IMPORTS, LLC

SAI TYSONS CORNER H, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC – CADILLAC D, L.P.

 

By:

/s/ Heath R. Byrd

 

Name:

Heath R. Byrd

 

Title:

Vice President and Treasurer

 

THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

NEW VEHICLE BORROWERS:

SONIC – LAS VEGAS C WEST, LLC

SONIC – LS CHEVROLET, L.P.

SONIC – LUTE RILEY, L.P.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – SHOTTENKIRK, INC.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC–BUENA PARK H, INC.

SONIC–CAPITOL IMPORTS, INC.

SONIC–HARBOR CITY H, INC.

SONIC–VOLVO LV, LLC

STEVENS CREEK CADILLAC, INC.

WINDWARD, INC.

 

By:

/s/ Heath R. Byrd

 

Name:

Heath R. Byrd

 

Title:

Vice President and Treasurer

 

THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

/s/ Reneé Marion

 

Name:

Reneé Marion

 

Title:

Assistant Vice President

 

 

 

BANK OF AMERICA, N.A.,

as Revolving Administrative Agent (in its capacity as collateral agent for the
Secured Parties under the Loan Documents)

 

By:

/s/ Reneé Marion

 

Name:

Reneé Marion

 

Title:

Assistant Vice President

 

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender, New Vehicle Swing Line Lender and Used
Vehicle Swing Line Lender

 

By:

/s/ M. Patricia Kay

 

Name:

M. Patricia Kay

 

Title:

Senior Vice President




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

By:

/s/ Jeffrey G. Calder

 

Name:

Jeffrey G. Calder

 

Title:

Executive Director

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

By:

/s/ Katherine Taylor

 

Name:

Katherine Taylor

 

Title:

Vice President

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

MERCEDES-BENZ FINANCIAL SERVICES USA LLC,

as a Lender

 

By:

/s/ Michele Nowak

 

Name:

Michele Nowak

 

Title:

Credit Director, National Accounts

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

 

By:

/s/ Jeffrey E. Bullard

 

Name:

Jeffrey E. Bullard

 

Title:

Senior Vice President

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

 

By:

/s/ David M. Garbarz

 

Name:

David M. Garbarz

 

Title:

SVP

 

 

THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

CAPITAL ONE, N.A.,

as a Lender

 

By:

/s/ Brian Farley

 

Name:

Brian Farley

 

Title:

SVP

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

AMERICAN HONDA FINANCE CORPORATION,

as a Lender

 

By:

/s/ Vijay Raman

 

Name:

Vijay Raman

 

Title:

AM DFS AHFC

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

MASSMUTUAL ASSET FINANCE LLC,

as a Lender

 

By:

/s/ Don Buttler

 

Name:

Don Buttler

 

Title:

SVP

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

By:

/s/ Benjamin C. Brown

 

Name:

Benjamin C. Brown

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

TD BANK, N.A,

as a Lender

 

By:

/s/ Bruce Tuckey

 

Name:

Bruce Tuckey

 

Title:

Director of Credit Management

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

TOYOTA MOTOR CREDIT CORPORATION,

as a Lender

 

By:

/s/ Steven W. Gordon

 

Name:

Steven W. Gordon

 

Title:

National Accounts Manager

 




THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

VW CREDIT, INC.,

as a Lender

 

By:

/s/ Donald Harding

 

Name:

Donald Harding

 

Title:

Senior Manager Commercial Credit

 

THIRD AMENDED AND RESTATED SYNDICATED

NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01A

SILO SUBSIDIARIES

1.

Autobahn, Inc.

2.

FAA Beverly Hills, Inc.

3.

FAA Concord T, Inc.

4.

FAA San Bruno, Inc.

5.

FAA Serramonte L, Inc.

6.

Fort Mill Ford, Inc.

7.

Marcus David Corporation

8.

Ontario L, LLC

9.

SAI Atlanta B, LLC

10.

SAI Clearwater T, LLC

11.

SAI Columbus T, LLC

12.

SAI Denver B, Inc.

13.

SAI Denver M, Inc.

14.

SAI Fairfax B, LLC

15.

SAI Fort Myers B, LLC

16.

SAI Fort Myers M, LLC

17.

SAI Fort Myers VW, LLC

18.

SAI Irondale L, LLC

19.

SAI Long Beach B, Inc.

20.

SAI McKinney M, LLC

21.

SAI Monrovia B, Inc.

22.

SAI Montgomery B, LLC

23.

SAI Nashville M, LLC

24.

SAI Philpott T, LLC

25.

SAI Rockville L, LLC

26.

SAI Stone Mountain T, LLC

27.

SAI West Houston B, LLC

28.

Sonic-Clear Lake Volkswagen, L.P.

29.

Sonic - Denver T, Inc.

30.

Sonic - Fort Worth T, L.P.

31.

Sonic-Jersey Village Volkswagen, L.P.

32.

Sonic - Richardson F, L.P.

33.

Sonic - Stevens Creek B, Inc.

34.

Sonic Automotive - 4701 I-10 East, TX, L.P.

35.

Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

36.

Sonic Automotive of Chattanooga, LLC

37.

Sonic Automotive of Nashville, LLC

38.

Sonic Automotive of Texas, L.P.

39.

Sonic Calabasas M, Inc.

40.

Sonic Momentum B, L.P.

41.

Sonic Santa Monica M, Inc.

42.

Sonic Walnut Creek M, Inc.

43.

Town and Country Ford, Incorporated

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01B

DUAL SUBSIDIARIES

1.

Philpott Motors, Ltd.

2.

SAI Columbus VWK, LLC

3.

SAI Irondale Imports, LLC

4.

Sonic Momentum VWA, L.P.




 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01C

CERTAIN ERISA INFORMATION

Six dealership subsidiaries of Sonic Automotive, Inc. located in Northern
California are contributing employers to the Automotive Industries Pension Trust
Fund (EIN # 94-1133245), Plan No. 001 (the “Plan”), pursuant to collective
bargaining agreements with the International Association of Machinists and
Aerospace Workers District Lodge 190 in Northern California (the “IAM Local
190”).  The Plan is a “Multiemployer Plan” (as defined in the Agreement) with
numerous participating contributing employers primarily located in the State of
California.

 

The federal Pension Protection Act of 2006 (the “Act”) requires multiemployer
defined benefit pension plans to engage an actuary to annually evaluate the
particular pension plan’s funding status, and to determine the extent to which
the particular plan is projected to meet its obligations.  A determination by
the actuary that the particular plan is in “critical status” pursuant to the Act
triggers requirements for the particular plan to adopt a rehabilitation plan
designed to improve the plan’s financial condition over time and improve the
plan’s ability to meet pension obligations in the future.  In 2008, the Board of
Trustees of the Plan formally notified participants, beneficiaries,
participating employers and the IAM Local 190 that the Plan’s actuary certified
the Plan to be in critical status pursuant to the Act.  The Board of Trustees of
the Plan also adopted a Rehabilitation Plan to address such status pursuant to
the requirements of the Act, including suspension or elimination of certain
benefits that were previously available under the Plan and requirements to
increase participating employer contributions for a seven-year period that began
with the 2013 plan year.  The Form 5500 recently filed for the Plan for the 2015
plan year indicates that the Plan is in critical and declining status.

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

Lender

New Vehicle Floorplan Commitment

New Vehicle Applicable Percentage

Used Vehicle Floorplan Commitment

Used Vehicle Applicable Percentage

Total Floorplan Commitment

Bank of America, N.A.

$ 176,551,724.13

22.068965516%

$   47,448,275.87

22.068965521%

$   224,000,000.00

JPMorgan Chase Bank, N.A.

$ 122,167,487.68

15.270935960%

$   32,832,512.32

15.270935963%

$   155,000,000.00

U.S. Bank National Association

$   81,970,443.35

10.246305419%

$   22,029,556.65

10.246305419%

$   104,000,000.00

Mercedes-Benz Financial Services USA LLC

$   71,724,137.93

8.965517241%

$   19,275,862.07

8.965517242%

$     91,000,000.00

Wells Fargo Bank, National Association

$   70,935,960.59

8.866995074%

$   19,064,039.41

8.866995074%

$     90,000,000.00

Comerica Bank

$   42,561,576.35

5.320197044%

$   11,438,423.65

5.320197047%

$     54,000,000.00

Capital One, N.A.

$   38,620,689.66

4.827586208%

$   10,379,310.34

4.827586205%

$     49,000,000.00

American Honda Finance Corporation.

$   38,620,689.66

4.827586208%

$   10,379,310.34

4.827586205%

$     49,000,000.00

MassMutual Asset Finance LLC

$   38,620,689.66

4.827586208%

$   10,379,310.34

4.827586205%

$     49,000,000.00

PNC Bank, National Association

$   38,620,689.66

4.827586208%

$   10,379,310.34

4.827586205%

$     49,000,000.00

TD Bank, N.A.

$   38,620,689.66

4.827586208%

$   10,379,310.34

4.827586205%

$     49,000,000.00

Toyota Motor Credit Corporation

$   21,280,788.17

2.660098521%

$     5,719,211.83

2.660098526%

$     27,000,000.00

VW Credit, Inc.

$   19,704,433.50

2.463054188%

$     5,295,566.50

2.463054186%

$     25,000,000.00

Total

$ 800,000,000.00

100.000000000%

$ 215,000,000.00

100.000000000%

$ 1,015,000,000.00

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2A.03(a)

INFORMATION REGARDING COLLATERAL

See attached.

 

 

1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2A.03(a)

INFORMATION REGARDING COLLATERAL

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

1.Sonic Automotive, Inc.

Delaware

Corporation

2714319

The chief executive office for all entities is 4401 Colwick Rd., Charlotte, NC

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

 

 

2.AM GA, LLC

Georgia Limited Liability Company

16063806

 

AutoMatch

8805 Abercorn Street

Savannah GA  31406

 

 

3.AM Realty GA, LLC

Georgia Limited Liability Company

16063850

 

N/A

 

 

 

4.AnTrev, LLC

North Carolina

Limited Liability

Company

0659676

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

5.EchoPark NC, LLC

North Carolina Limited Liability Company

1436923

 

EchoPark

13231 Statesville Road

Huntersville, NC  28078

 

 

6.EchoPark SC, LLC

South Carolina Limited Liability Company

 

EchoPark

107 Duvall Drive

Greenville, SC  29067

 

 

7.EchoPark TX, LLC

Texas Limited Liability Company

802448793

 

EchoPark

N/A

 

 

8.EchoPark Realty TX, LLC

Texas Limited Liability Company

802302813

 

 

N/A

 

 

9.EP Realty NC, LLC

North Carolina Limited Liability Company

1436919

 

 

N/A

 

 

10.EP Realty SC, LLC

South Carolina Limited Liability Company

 

 

N/A

 

 

2

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

11.Arngar, Inc.

North Carolina

Corporation

0005612

 

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

CAR SON MAS, L.P.

 

All Owners of Collateral Locations (if other than Grantor) are unrelated
lessors, except where noted.

3

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

12.Autobahn, Inc.

 

 

 

 

 

 




California

Corporation

C1548941

 

Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing

 

 

 

 

 

 

 

 

 

 

 

 

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

Elmer Street Lot

Belmont, CA

SRE California – 3, LLC



City of Belmont, CA



 

SRE California – 3, LLC


 

 

David S. Lake Trust

 

 

George W. Williams III, Co-Trustee, George W. Williams III G.S. Trust

 

George W. Williams III and Borel Bank, Co-Trustees, Hortense Williams Trust

 

Lois Hortense Rosebrook Trust

 

Katherine B. Woodlard, Robert P. Berryman and  Mark A. Berryman

 

G.W. Williams Co.

SRE California – 3, LLC is an indirect subsidiary of Sonic Automotive, Inc.

13.FAA Beverly Hills, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

California

Corporation

C2069519

 

Beverly Hills BMW

Sales

 

 

Service

 

 

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow

 

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot

 

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

 

 

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

 

Ehlers Enterprises, Ltd.

 

 

Ehlers Investment Co.

 

 

 

Duesenberg Investment Company

 

8850 Wilshire Partners, LLC

 

 

 

Illoulian Properties



 

DSG Wilshire LLC and

JW Wilshire LLC

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

14.FAA Concord H, Inc.

California

Corporation

C2004304

 

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

Rosewood Village Associates

 

SRE California – 6, LLC

 

 

SVC Properties, LLC

 

 

 

 

SRE California – 6, LLC is an indirect subsidiary of Sonic Automotive, Inc.

15.FAA Concord T, Inc.

California

Corporation

C0613543

 

 

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

1090 Concord Associates, LLC

 

County of Contra Costa

 

16.FAA Holding Corp.

California

Corporation

C2174202

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

17.FAA Las Vegas H, Inc.

Nevada

Corporation

C13186-1999

 

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

CARS CNI-2 L.P.

 

18.FAA Poway H, Inc.

California

Corporation

C2006230

 

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

Bay Automotive Properties, LLC

 

Poway Auto Dealers Association LLC

 

 

5

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

19.FAA San Bruno, Inc.

 

 

 

 

 




 

 

California

Corporation

C2004303

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

 

 

Bill & Sylvia Wilson

 

 

L & P Kaplan

 

 

Peter J. Mandell and Susan Gootnick

 

Chapman Hui California, LLC

 

Martha E. Bishop, Helen J.

Carey,  The Mary Colter McDonald Trust

 

Bill Malkason

 

 

 

Sonic Development, LLC

 

 

 

Tommie Carol Ann Mobley and Larry Malasoma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc

20.FAA Serramonte H, Inc.

California

Corporation

C2069465

 

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

Price Trust

 

6

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

21.FAA Serramonte L, Inc.

California

Corporation

C2004222

 

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

Price Trust

 

 

CAR FAA II LLC

 

 

Hendrickson Development, Inc.

 

22.FirstAmerica Automotive, Inc.

Delaware

Corporation

2761294

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

23.Fort Mill Ford, Inc.

South Carolina

Corporation

 

 

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

SRE South Carolina-1, LLC

SRE South Carolina-1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

24.Franciscan Motors, Inc.

California

Corporation

C1532758

 

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

Price Trust

 

7

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

25.Kramer Motors Incorporated

California

Corporation

C0392185

 

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1718 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

Lone Eagle Partners, LLC

 

 

Sully Three SM, LLC

 

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

 

Adele Coury and Lucille Almir

 

Alley Properties, LLC

 

26.L Dealership Group, Inc.

Texas

Corporation

151278900

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

8

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

27.Marcus David Corporation

North Carolina

Corporation

0272880

 

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

Jessco Ltd.

 

 

 

National Retail Properties, LP

 

MMR Holdings, LLC

 

 

28.Ontario L, LLC

California

Limited Liability Company

200330110050

 

Crown Lexus

1125 Kettering Dr.

Ontario, CA

M.F. Salta Co., Inc.

 

29.Philpott Motors, Ltd.

Texas

Limited Partnership

12223010

 

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

Rustin B. Penland

 

 

Jefferson County, Texas

 

 

Philpott Properties, Ltd.

 

 

Philpott Properties, Ltd.

 

 

30.SAI AL HC1, Inc.

Alabama

Corporation

D/C 206-272

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

9

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

31.SAI AL HC2, Inc.

Alabama

Corporation

D/C 199-217

 

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

SRE Alabama–2, LLC

 

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

32.SAI AM Florida, LLC

Florida Limited Liability Company

L16000202910111

 

AutoMatch

AutoMatch Jacksonville MAIN BUILDING:

9012 Beach Boulevard

Jacksonville, FL 32216

 

PARKING LOT:

9020 Beach Boulevard

Jacksonville, FL  32216

                

AutoMatch Fort Myer    8900 Colonial Center Drive

Fort Meyers, FL  33905

 

                

AutoMatch Ocala             MAIN BUILDING:

3550 S. Pine Avenue

Ocala, FL  34471

 

PARKING LOT:

3620 S. Pine Avenue

Ocala, FL  34471

 

 

10

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

33.SAI Atlanta B, LLC

Georgia
Limited Liability Company
08083814

 

Global Imports BMW

Global Imports MINI

 

 

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

 

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

MMR Holdings, LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager

 

Shadowood Office Park, LLC

 

SRE Georgia 4, LLC

 

 

 

 

 

 

 

 

 

SRE Georgia 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.

34.SAI Chattanooga N, LLC

Tennessee Limited Liability Company

000767923

 

Nissan of Chattanooga East

2121 Chapman Road

Chattanooga TN  37421

 

 

35.SAI Chamblee V, LLC

Georgia

Limited Liability Company

K734665

 

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

D & R Investments

200 Branch Hill Lane

Columbia, SC 29223

 

36.SAI Clearwater T, LLC

Florida Limited Liability Company

L08000116713

 

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

 

 

11

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

37.SAI Cleveland N, LLC

Tennessee Limited Liability Company

000770235

 

Nissan of Cleveland

131 Pleasant Grove Road

McDonald, TN 37353

 

 

38.SAI Columbus Motors, LLC

Ohio Limited Liability Company

CP13127

 

 

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

 

1395 Auto Mall Dr.

Columbus, OH

SRE Ohio – 2, LLC

SRE Ohio - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

39.SAI Columbus T, LLC

Ohio Limited Liability Company

CP13128

 

 

Toyota West

Scion West

Hatfield Automall

 

1500 Auto Mall Dr.

Columbus, OH

SRE Ohio - 1, LLC

SRE Ohio - 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

40.SAI Columbus VWK, LLC

Ohio Limited Liability Company

CP13130

 

 

Hatfield Kia

 

 

Hatfield Volkswagen

1455 Auto Mall Drive

Columbus, OH

 

1495 Auto Mall Drive

Columbus, OH

SRE Ohio -2, LLC

 

 

CARS CNI-2, LLC

SRE Ohio – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

12

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

41.SAI Denver B, Inc.

Colorado Corporation

20131294528

 

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

Moreland Properties, LLC

 

 

William J. Markel

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

42.SAI Denver M, Inc.

Colorado Corporation

20131291339

 

Mercedes-Benz of Denver

 

CPO & Service

 

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

 

940 S. Colorado Blvd.

4677 S. Broadway

 

 

SRE Colorado 2, LLC

 

 

 

SRE Colorado 2, LLC

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

13

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

43.SAI Fairfax B, LLC

Virginia

Limited Liability Company

S4346344

 

 

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

 

 

MMR Holdings, LLC

 

 

Craven, LLC

 

 

Holman @ Merrifield, LLC

 

 

8431 Lee Highway, LLC

 

 

8111 Gatehouse Road Investors, LLC

 

Euridiki and Nicholas Myseros

 

44.SAI FL HC2, Inc.

Florida
Corporation
P98000016038

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

45.SAI FL HC3, Inc.

Florida
Corporation
P98000064012

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

46.SAI FL HC4, Inc.

Florida
Corporation
P98000064009

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

14

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

47.SAI FL HC7, Inc.

Florida

Corporation

F86660

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

48.SAI Fort Myers B, LLC

Florida Limited Liability Company

L08000116712

 

BMW of Fort Myers

 

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

 

13880 S. Tamiami Tr.

Fort Myers, FL

SRE Florida – 1, LLC

 

 

 

CARS (SON-064)

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc..

49.SAI Fort Myers H, LLC

Florida Limited Liability Company

L08000116710

 

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

(also tenant for VW of Fort Myers)

 

50.SAI Fort Myers M, LLC

Florida

Limited Liability Company

L98000002089

 

Mercedes-Benz of Fort Myers

 

 

 

15461 S. Tamiami Tr.

Fort Myers, FL

 

 

SRE Florida – 1, LLC

 

 

 

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

51.SAI Fort Myers VW, LLC

Florida Limited Liability Company

L08000116709

 

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

 

52.SAI GA HC1, LLC

Georgia

Limited Partnership

0224680

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

15

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

53.SAI Irondale Imports, LLC

Alabama Limited Liability Company

428-744

 

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

 

1001 Tom Williams Way

Irondale, AL

 

1314 Grants Mill Way

Irondale, AL

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc..

54.SAI Irondale L, LLC

Alabama

Corporation

DLL 662-073

 

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

SRE Alabama–2, LLC

 

 

55.SAI Long Beach B, Inc.

California Corporation C2998588

 

 

Long Beach BMW

Long Beach MINI

 

 

 

 

2998 Cherry Ave.

Signal Hill, CA 90755

 

1660 E. Spring Street

Signal Hill, CA  90756

 

 

Velma M. Robinett, Trustee of the Alda C. Jones Trust

c/o Signal Hill Redevelopment Agency

2175 Cherry Ave.

Signal Hill, CA 90806

 

16

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

56.SAI McKinney M, LLC

Texas Limited Liability Company

 

Mercedes-Benz of McKinney

2080 North Central Expressway

McKinney, TX 75069

 

 

57.SAI MD HC1, Inc.

Maryland
Corporation
D05310776


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58.SAI Monrovia B, Inc.

California Corporation C2979304


 

BMW of Monrovia

MINI of Monrovia

 

 

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

 

 

550 E. Huntington Drive

Monrovia, CA

DMSA, LLC

c/o Dennis D. and Charyl A. Assael, Trustees

222 Heliotrope Ave.

Corona del Mar, CA 92625

 

Foothill Technology Center, LLC

 

 

 

 

 

 

 

59.SAI Montgomery B, LLC

Alabama Limited Liability Company

428-746

 

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

CARS – DB5, LP

 

60.SAI Montgomery BCH, LLC

Alabama Limited Liability Company

428-745

 

Classic Buick GMC Cadillac

 

 

833 Eastern Blvd.

Montgomery, AL

 

 

Rouse Bricken, LLC

 

 

 

 

17

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

61.SAI Montgomery CH, LLC

Alabama Limited Liability Company

428-747

 

Capitol Chevrolet

 

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

 

2820 Eastern Blvd.

Montgomery, AL

CARS-DB5, LP

 

 

 

CAR BSC L.L.C.

 

62.SAI Nashville CSH, LLC

Tennessee

Limited Liability Company

0336183

 

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

63.SAI Nashville H, LLC

Tennessee

Limited Liability Company

0336180

 

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

64.SAI Nashville M, LLC

Tennessee

Limited Liability Company

0336182

 

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

BKB Properties LLC

 

18

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

65.SAI Nashville Motors, LLC

Tennessee Limited Liability Company 0566970

 

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

SRE Tennessee – 1, LLC

 

 

SRE Tennessee – 2, LLC

SRE Tennessee – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

SRE Tennessee – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

66.SAI OK HC1, Inc.

Oklahoma
Corporation
1900632183


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

19

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

67.SAI Orlando CS, LLC

Florida Limited Liability Company

L08000116711

 

 

Massey Cadillac [North]

Massey Saab of Orlando

 

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

CAR SON MAS, L.P.

 

 

 

CAR SON MAS, L.P.

 

 

 

Sonic Development, LLC

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc.

68.SAI Peachtree, LLC

Georgia

Limited Liability Company

12101436

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

69.SAI Pensacola A, LLC

Florida Limited Liability Company

L15000038068

 

Audi Pensacola

6303 Pensacola Blvd.

Penscaola FL

 

 

70.SAI Philpott T, LLC

Texas Limited Liability Company

802278062

 

Philpott Toyota

Philpott Scion

2229 Highway 69

Nederland TX  77627

 

 

20

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

71.SAI Rockville Imports, LLC

Maryland
Limited Liability
Company
W12791083

 

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

SRE-Virginia 1, LLC


 

 

1500 Rockville Pike, LLC

 

 

 

Everett A. Hellmuth, III

SRE-Virginia 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

72.SAI Roaring Fork LR, Inc.

Colorado Corporation

2014156978

 

Land Rover Roaring Fork

52876 Two Rivers Plaza Road

Glenwood Springs CO

 

 

73.SAI Rockville L, LLC

Maryland
Limited Liability Company
W12796074

 

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD

Royco, Inc.
8121 Georgia Ave.
Suite 500
Silver Spring, MD 20910

Beltway Cable Services Inc.
15815 Paramount Dr.
Rockville, MD 20855

 

74.SAI Stone Mountain T, LLC

Georgia

Limited Liability Company

0342795

 

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

National Retail Properties, LP

 

21

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

75.SAI S. Atlanta JLR, LLC

Georgia Limited Liability Company

16070312

 

 

 

 

 

76.SAI TN HC1, LLC

Tennessee
Limited Liability Company
0336184


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

77.SAI TN HC2, LLC

Tennessee Limited Liability Company 0336185

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

78.SAI TN HC3, LLC

Tennessee
Limited Liability Company
0336181

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

22

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

79.SAI Tysons Corner H, LLC

Virginia

Limited Liability Company

S4346369

 

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

 

1593-1595 Spring Hill Rd.

Vienna, VA

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

 

 

Brandywine Realty Trust

 

 

Greensboro Center Limited Partnership

 

 

California State Teachers’ Retirement System

 

80.SAI VA HC1, Inc.

Virginia Corporation

07019870

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

81.SAI West Houston B, LLC

Texas Limited Liability Company

802152114

 

BMW of West Houston

20822 Katy Freeway

Katy TX

 

 

23

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

82.Santa Clara Imported Cars, Inc.

California

Corporation

C0587296

 

 

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

SRE California – 8 SCH, LLC

 

10th Street Land Management

SRE California – 8 SCH, LLC is an indirect subsidiary of Sonic Automotive, Inc.

83.Sonic – 2185 Chapman Rd., Chattanooga, LLC

Tennessee

Limited Liability Company

0366281

 

 

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

Standefer Investment Company

 

84.Sonic Advantage PA, L.P.

Texas

Limited Partnership

800235623

 

 

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

15865 Katy Fwy.

Houston, TX

SRE Texas – 2, L.P.

 

 

SRE Texas – 2, L.P.

 

 

 

SRE Texas – 2, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

24

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

85.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

South Carolina

Corporation

 

 

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

MMR Holdings, LLC

 

 

Brockman Real Estate, LLC

 

 

 

SRE South Carolina – 2, LLC

 

 

 

 

 

 

 

SRE South Carolina-2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

86.Sonic Automotive – 3401 N. Main, TX, L.P.

Texas

Limited Partnership

11376510

 

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

87.Sonic Automotive – 4701 I-10 East, TX, L.P.

Texas

Limited Partnership

11345010

 

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

88.Sonic Automotive – 9103 E. Independence, NC, LLC

North Carolina

Limited Liability Company

0470751

 

Infiniti of Charlotte

 

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

 

9009 E. Independence Blvd.

Matthews, NC

MMR Holdings, LLC

 

 

 

CAR SON CHAR L.L.C.

 

25

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

89.Sonic Automotive Aviation, LLC

North Carolina Limited Liability Company

1320781

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

90.Sonic Automotive F&I, LLC

Nevada

Limited Liability Company

LLC8620-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

91.Sonic Automotive of Chattanooga, LLC

Tennessee

Limited Liability Company

0336188

 

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

75 Pointe Centre Partners, LLC

 

92.Sonic Automotive of Nashville, LLC

Tennessee

Limited Liability Company

0336186

 

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

 

1572 Mallory Lane

Brentwood, TN  37027

H.G. Hill Realty Company, LLC

 

H.G. Hill Realty Company, LLC

 

93.Sonic Automotive of Nevada, Inc.

Nevada

Corporation

C18014-1997

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

26

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

94.Sonic Automotive of Texas, L.P.

Texas

Limited Partnership

11324210

 

Lone Star Ford

8477 North Fwy.

Houston, TX

MMR Viking Investment Associates, LP

 

95.Sonic Automotive Support, LLC

Nevada

Limited Liability Company

LLC19412-2003

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

96.Sonic Automotive West, LLC

Nevada

Limited Liability Company

LLC9139-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

97.Sonic-Buena Park H, Inc.

California

Corporation

C2356456

 

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

Abbott Investments

 

 

Saltalamacchia Land Company

 

Buena Park Masonic Temple Board

 

Orange County Transportation Authority

 

27

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

98.Sonic – Integrity Dodge LV, LLC

Nevada Limited Liability Company

LLC4879-1999

 

N/A

N/A

N/A

 

99.Sonic – Cadillac D, L.P.

Texas

Limited Partnership

800061917

 

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

CAR SON MAS GAR, L.P.

 

100.Sonic Calabasas M, Inc.

California Corporation C2975101

 

Mercedes-Benz of Calabasas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

 

 

 

 

 

 

 

Parking lot north of and abutting above address containing 20,036 square feet,
more or less

 

21800 Oxnard Street

Woodland Hills, CA

Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust dated
May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated April
29, 1985

17401 Gresham St.

Northridge, CA 91325

 

City of Calabasas, California

26135 Mureau Rd.

Calabasas, CA 91302

Attn: City Manager

 

Ampco System Parking

 

101.Sonic-Capitol Imports, Inc.

South Carolina

Corporation

 

 

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

28

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

102.Sonic-Clear Lake Volkswagen, L.P.

Texas

Limited Partnership

800207889

 

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

CARS-DB4, LP

 

103.Sonic – Denver T, Inc.

Colorado

Corporation

20021350687

 

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

SRE Colorado – 1, LLC

SRE Colorado – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

104.Sonic Development, LLC

North Carolina Limited Liability Company

0483658

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

105.Sonic Divisional Operations, LLC

Nevada

Limited Liability Company

LLC26157-2004

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

Nevada Speedway, LLC

 

29

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

106.Sonic - Fort Worth T, L.P.

Texas

Limited Partnership

13920710

 

 

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

 

 

 

SON MCKNY II, L.P.

 

 

SON MCKNY II, L.P.

 

107.Sonic - Harbor City H, Inc.

California

Corporation

C2356454

 

Carson Honda

 

1435 E. 223rd St.

Carson, CA

ENRI 2, LLC

 

 

 

108.Sonic Houston JLR, LP

Texas Limited Partnership 800735509

 

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

SRE Texas – 1, L.P.

SRE Texas – 1, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

109.Sonic Houston LR, L.P.

Texas

Limited Partnership

800236309

 

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

Capital Automotive, LP

 

 

SRE Texas – 7, L.P.

SRE Texas – 7, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

110.Sonic - Houston V, L.P.

Texas

Limited Partnership

15286810

 

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

Mark Miller, Trustee

 

 

Mark Miller, Trustee

 

 

30

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

111.Sonic-Jersey Village Volkswagen, L.P.

Texas

Limited Partnership

800207902

 

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

CAR 2 MOM, LP

 

 

Cyfair Developments, LP

 

112.Sonic - Las Vegas C West, LLC

Nevada

Limited Liability Company

LLC7434-2000

 

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

SRE Nevada – 2, LLC

 

SRE Nevada – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

113.Sonic - LS Chevrolet, L.P.

Texas

Limited Partnership

11958210

 

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

CARS-DB4, L.P.

 

 

 

CAR SON STAR, L.P.

 

 

114.Sonic - LS, LLC

Delaware

Limited Liability Company

3440418

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

31

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

115.Sonic - Lute Riley, L.P.

Texas

Limited Partnership

11869810

 

 

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

MMR Viking Investment Associates, LP

 

CARS (SON-105)

 

 

CCI-Melrose 1, L.P.

 

 

HLN Enterprises, Inc.

 

 

A. Kenneth Moore

 

116.Sonic Momentum B, L.P.

Texas

Limited Partnership

800235477

 

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West - Parking

 

 

Momentum Collision Center

10000 Southwest Fwy.

Houston, TX

 

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

CARS CNI-2, LP

 

 

CARS CNI-2, L.P.

 

 

 

RMC AutoSonic BMWN, L.P.

 

Kirkwood Partners, LP

 

 

32

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

117.Sonic Momentum JVP, L.P.

Texas

Limited Partnership

800235475

 

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

CARS CNI-2, LP

 

 

 

 

SRE Texas – 3, L.P.

 

 

 

 

 

SRE Texas – 3, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

33

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

118.Sonic Momentum VWA, L.P.

Texas

Limited Partnership

800207910

 

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

 

2600 Southwest Fwy.

Houston, TX

 

2120 Southwest Fwy.

Houston, TX

RMC Auto Sonic VWA, LP

 

 

 

RMC Auto Sonic VWA, LP

 

 

CAR 2 MOM, LP

 

 

La Mesa Properties Limited

 

 

La Mesa Properties Limited

 

 

The Realty Associates Fund IX, LP

 

 

Yarico, Inc.

 

119.Sonic - Newsome Chevrolet World, Inc.

South Carolina

Corporation

 

 

 

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

34

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

120.Sonic of Texas, Inc.

Texas

Corporation

150782300

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

121.Sonic Resources, Inc.

Nevada

Corporation

C24652-2001

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

122.Sonic - Richardson F, L.P.

Texas

Limited Partnership

14037410

 

North Central Ford

1819 N. Central Expy.

Richardson, TX

SRE Texas 10, LLC

SRE Texas 10, LLC is an indirect subsidiary of Sonic Automotive, Inc.

35

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

123.Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

California

Corporation

C2727452

 

W.I. Simonson

 

 

 

 

 

(Service)

 

 

(Parking)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

 

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

17th & Wilshire Partnership

 

 

Investment Co. of Santa Monica

 

7R Apartments

 

 

Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust

 

Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust

 

William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust

 

Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust

 

Ampco System Parking

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

124.Sonic - Shottenkirk, Inc.

Florida

Corporation

P99000043291

 

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

MMR Holdings, LLC

 

125.Sonic - Stevens Creek B, Inc.

California

Corporation

C0723787

 

Stevens Creek BMW

 

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

 

4333 Stevens Creek Blvd.

San Jose, CA

SRE California – 7 SCB, LLC

 

 

SRE California – 7 SCB, LLC

SRE California – 7 SCB, LLC is an indirect subsidiary of Sonic Automotive, Inc.

36

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

126.Sonic-Volvo LV, LLC

Nevada

Limited Liability Company

LLC6829-1999

 

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

Berberian Properties, LLC

 

127.Sonic Walnut Creek M, Inc.

California

Corporation

C2508517

 

 

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

 

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

 

 

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

Stead Leasing, Inc.

 

 

Peter C. Jensen, Trustee of the Peter Cole Jensen and Sharon A. Jensen Living
Trust dated December 23, 1986

 

Testamentary Trust of Paul W. Muller

 

Robert M. Sherman

 

 

2002 Frederick D. Wertheim Revocable Trust

 

128.SRE Alabama - 2, LLC

Alabama Limited Liability Company

670-275

 

N/A

N/A

N/A

N/A

37

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

129.SRE Alabama-5, LLC

Alabama  Limited Liability Company

DLL 691-622  

 

N/A

N/A

N/A

N/A

130.SRE California - 1, LLC

California Limited Liability Company

200202910110

 

N/A

N/A

N/A

N/A

131.SRE California – 2, LLC

California Limited Liability Company

 

 

N/A

N/A

N/A

N/A

132.SRE California – 3, LLC

California Limited Liability Company

200202810141

 

N/A

N/A

N/A

N/A

133.SRE California – 5, LLC

California Limited Liability Company

200203110006

 

N/A

N/A

N/A

N/A

38

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

134.SRE California – 6, LLC

California Limited Liability Company

200203110007

 

N/A

N/A

N/A

N/A

135.SRE California -7 SCB, LLC

California Limited Liability Company

201033410181

 

N/A

N/A

N/A

N/A

136.SRE California – 8 SCH, LLC

California Limited Liability Company

201033510021

 

N/A

N/A

N/A

N/A

137.SRE California – 9 BHB, LLC

California Limited Liability Company

201126410082

 

N/A

N/A

N/A

N/A

138.SRE California 10 LBB, LLC

California Limited Liability Company

201413910313

 

N/A

N/A

N/A

N/A

39

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

139.SRE Colorado - 1, LLC

Colorado Limited Liability Company

20021330518

 

N/A

N/A

N/A

N/A

140.SRE Colorado – 2, LLC

Colorado Limited Liability Company

20021330523

 

N/A

N/A

N/A

N/A

141.SRE Colorado – 3, LLC

Colorado Limited Liability Company

20021330530

 

 

N/A

N/A

N/A

N/A

142.SRE Colorado – 4 RF, LLC

Colorado Limited Liability Company

20141516951

 

 

N/A

N/A

N/A

N/A

40

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

143.SRE Colorado – 5 CC, LLC

Colorado Limited Liability Company

2014154868552876 Two Rivers Plaza Road

Glenwood Springs CO

 

N/A

N/A

N/A

N/A

144.SRE Florida - 1, LLC

Florida Limited Liability Company

L00000006050

 

N/A

N/A

N/A

N/A

145.SRE Georgia – 4, LLC

Georgia Limited Liability Company

11091238

 

N/A

N/A

N/A

N/A

146.SRE Holding, LLC

North Carolina Limited Liability Company

0551475

 

N/A

N/A

N/A

N/A

41

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

147.SRE Maryland – 1, LLC

Maryland Limited Liability Company

200162227

 

N/A

N/A

N/A

N/A

148.SRE Nevada – 2, LLC

Nevada Limited Liability Company

LLC5021-2000

 

N/A

N/A

N/A

N/A

149.SRE North Carolina – 2, LLC

North Carolina Limited Liability Company

0682830

 

N/A

N/A

N/A

N/A

150.SRE North Carolina – 3, LLC

North Carolina Limited Liability Company

0682833

 

N/A

N/A

N/A

N/A

151.SRE Ohio 1, LLC

Ohio Limited Liability Company

2146293

 

N/A

N/A

N/A

N/A

42

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

152.SRE Ohio 2, LLC

Ohio Limited Liability Company

2146292

 

N/A

N/A

N/A

N/A

153.SRE Oklahoma -2, LLC

Oklahoma Limited Liability Company 3500697105

 

N/A

N/A

N/A

N/A

154.SRE South Carolina – 2, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

155.SRE South Carolina-3, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

156.SRE South Carolina – 4, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

43

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

157.SRE Tennessee – 1, LLC

Tennessee Limited Liability Company

000390360

 

N/A

N/A

N/A

N/A

158.SRE Tennessee – 2, LLC

Tennessee Limited Liability Company

000390358

 

N/A

N/A

N/A

N/A

159.SRE Tennessee – 3, LLC

Tennessee Limited Liability Company

000390359

 

N/A

N/A

N/A

N/A

160.SRE Tennessee-4, LLC

Tennessee Limited Liability Company 0450279

 

N/A

N/A

N/A

N/A

161.SRE Tennessee – 5, LLC

Tennessee Limited Liability Company

000450278

 

N/A

N/A

N/A

N/A

44

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

162.SRE Tennessee – 6, LLC

Tennessee Limited Liability Company

000797947

 

 

N/A

N/A

N/A

N/A

163.SRE Texas – 1, L.P.

Texas Limited Partnership

00135233-10

 

N/A

N/A

N/A

N/A

164.SRE Texas – 2, L.P.

Texas Limited Partnership

00135234-10

 

N/A

N/A

N/A

N/A

165.SRE Texas – 3, L.P.

Texas Limited Partnership

00135235-10

 

N/A

N/A

N/A

N/A

166.SRE Texas – 4, L.P.

Texas Limited Partnership

800048705

 

N/A

N/A

N/A

N/A

167.SRE Texas – 5, L.P.

Texas Limited Partnership 800048740

 

N/A

N/A

N/A

N/A

168.SRE Texas – 6, L.P.

Texas Limited Partnership

800048741

 

N/A

N/A

N/A

N/A

45

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

169.SRE Texas – 7, L.P.

Texas Limited Partnership

800048742 

 

N/A

N/A

N/A

N/A

170.SRE Texas – 8, L.P.

Texas Limited Partnership

800048743

 

N/A

N/A

N/A

N/A

171.SRE Texas 9, LLC

Texas Limited Liability Company

801419276

 

N/A

N/A

N/A

N/A

172.SRE Texas 10, LLC

Texas Limited Liability Company

801675082

 

N/A

N/A

N/A

N/A

173.SRE Texas 11, LLC

Texas Limited Liability Company

801723757

 

N/A

N/A

N/A

N/A

174.SRE Texas 12, LLC

Texas Limited Liability Company

801807250

 

N/A

N/A

N/A

N/A

46

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

175.SRE Texas 13, LLC

Texas Limited Liability Company

13-802180003

 

 

N/A

N/A

N/A

N/A

176.SRE Texas 14, LLC

Texas Limited Liability Company

14-802402987

 

 

N/A

N/A

N/A

N/A

177.SRE Texas 15, LLC

Texas Limited Liability Company

15-802570108

 

 

N/A

N/A

N/A

N/A

178.SRE Virginia – 1, LLC

Virginia Limited Liability Company 5050246-0

 

N/A

N/A

N/A

N/A

179.SRE Virginia – 2, LLC

Virginia Limited Liability Company

S1012154

 

 

N/A

N/A

N/A

N/A

47

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

180.Stevens Creek Cadillac, Inc.

California

Corporation

C1293380

 

 

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

SRE California – 5, LLC

SRE California – 5, LLC is an indirect subsidiary of Sonic Automotive, Inc.

181.Town and Country Ford, Incorporated

North Carolina

Corporation

0148959

 

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

SRE North Carolina - 2, LLC

SRE North Carolina - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

182.EchoPark Automotive, Inc.

Delaware Corporation

5387434

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

48

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

183.TT Denver, LLC

Colorado Limited Liability Company

20131462193

 

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

 

13412 West Coal Mine Ave.

Littleton, CO  80127

 

9575 E. 40th Ave.

Denver, CO  80230

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

TTRE CO 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

184.TTRE CO 1, LLC

Colorado Limited Liability Company

20131504490

 

N/A

N/A

N/A

N/A

49

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

185.Windward, Inc.

Hawaii

Corporation

41788D1

 

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

SRE California – 2, LLC

 

 

Barbara Harrison and Marie Hinton, Trustee of the Marie Hinton Revocable Trust

 

SRE California – 2, LLC

 

 

SRE California – 2, LLC

 

 

Paul Y. Fong

 

SRE California – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

 

50

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.01

GOOD STANDING JURISDICTIONS

AND FOREIGN QUALIFICATIONS

 

Name of Entity

Formed in:

Qualified in

Trade Names

1.SAI AL HC1, Inc.

AL

 

 

2.SAI AL HC2, Inc.

AL

 

 

3.SAI Irondale Imports, LLC

AL

 

Tom Williams Imports

Tom Williams Audi

Tom Williams Porsche

Land Rover Birmingham

MINI of Birmingham

Jaguar Birmingham

4.SAI Irondale L, LLC

 

AL

 

Tom Williams Lexus

5.SAI Montgomery B, LLC

AL

 

BMW of Montgomery

6.SAI Montgomery BCH, LLC

AL

 

Classic Buick GMC Cadillac

Classic Cadillac

Classic Cadillac Buick

Classic Hummer

7.SAI Montgomery CH, LLC

AL

 

Capitol Chevrolet

Capitol Hyundai

8.SRE Alabama-2, LLC

AL

 

 

9.SRE Alabama-5, LLC

AL

 

 

10.Autobahn, Inc.

CA

 

Autobahn Motors

11.FAA Beverly Hills, Inc.

CA

 

Beverly Hills BMW

12.FAA Concord H, Inc.

CA

 

Concord Honda

13.FAA Concord T, Inc.

CA

 

Concord Toyota

Concord Scion

14.FAA Holding Corp.

CA

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

15.FAA Poway H, Inc.

CA

 

Poway Honda

16.FAA San Bruno, Inc.

CA

 

Melody Toyota

Melody Scion

17.FAA Serramonte H, Inc.

CA

 

Honda of Serramonte

18.FAA Serramonte L, Inc.

CA

 

Lexus of Serramonte

Lexus of Marin

19.Franciscan Motors, Inc.

CA

 

Acura of Serramonte

20.Kramer Motors Incorporated

CA

 

Honda of Santa Monica

21.Ontario L, LLC

CA

 

Crown Lexus

22.SAI Long Beach B, Inc.

CA

 

Long Beach BMW

Long Beach MINI

23.SAI Monrovia B, Inc.

CA

 

BMW of Monrovia

MINI of Monrovia

24.Santa Clara Imported Cars, Inc.

CA

 

Honda of Stevens Creek

25.Sonic-Buena Park H, Inc.

CA

 

Buena Park Honda

26.Sonic - Harbor City H, Inc.

CA

 

Carson Honda

27.Sonic - Stevens Creek B, Inc.

CA

 

Stevens Creek BMW

28.Sonic Calabasas M, Inc.

CA

 

Mercedes-Benz of Calabasas

29.Sonic Santa Monica M, Inc.

CA

 

W.I. Simonson

30.Sonic Walnut Creek M, Inc.

CA

 

Mercedes-Benz of Walnut Creek

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

31.SRE California – 1, LLC

CA

 

 

32.SRE California-2, LLC

CA

 

 

33.SRE California – 3, LLC

CA

 

 

34.SRE California – 5, LLC

CA

 

 

35.SRE California – 6, LLC

CA

 

 

36.SRE California – 7 SCB, LLC

CA

 

 

37.SRE California – 8 SCH, LLC

CA

 

 

38.SRE California – 9 BHB, LLC

CA

 

 

39.SRE California 10 LBB, LLC

CA

 

 

40.Stevens Creek Cadillac, Inc.

CA

 

St. Claire Cadillac

41.SAI Denver B, Inc.

CO

 

Murray MW of Denver

Bodyworks

Murray Motorworks

42.SAI Denver M, Inc.

CO

 

Mercedes-Benz of Denver

43.SAI Roaring  Fork LR, Inc.

CO

 

Land Rover Roaring Fork

44.Sonic - Denver T, Inc.

CO

 

Mountain States Toyota

Mountain States Toyota and Scion

45.SRE Colorado – 1, LLC

CO

 

 

46.SRE Colorado – 2, LLC

CO

 

 

47.SRE Colorado – 3, LLC

CO

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

48.SRE Colorado – 4 RF, LLC

CO

 

 

49.SRE Colorado – 5 CC, LLC

CO

 

 

50.TT Denver, LLC

CO

 

 

51.TTRE CO 1, LLC

CO

 

 

52.FirstAmerica Automotive, Inc.

DE

CA

 

53.Sonic - LS, LLC

DE

TX

 

54.Sonic Automotive, Inc.

DE

NC

 

55.EchoPark Automotive, Inc.

f/k/a Tree Trunk, Inc.

DE

CO

FL

NC

 

56.SAI AM Florida, LLC

FL

 

AutoMatch Fort Myers

AutoMatch Jacksonville

AutoMatch Ocala

57.SAI Clearwater T, LLC

 

FL

 

Clearwater Toyota

Clearwater Scion

58.SAI FL HC2, Inc.

 

FL

 

 

59.SAI FL HC3, Inc.

FL

 

 

60.SAI FL HC4, Inc.  

FL

 

 

61.SAI FL HC7, Inc.

FL

 

 

62.SAI Fort Myers B, LLC

FL

 

BMW of Fort Myers

MINI of Fort Myers

63.SAI Fort Myers H, LLC

FL

 

Honda of Fort Myers

64.SAI Fort Myers M, LLC

FL

 

Mercedes-Benz of Fort Myers

65.SAI Fort Myers VW, LLC

FL

 

Volkswagen of Fort Myers

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

66.SAI Orlando CS, LLC

FL

 

Massey Cadillac [North]

Massey Saab of Orlando

67.SAI Pensacola A, LLC

FL

 

Audi Pensacola

68.Sonic - Shottenkirk, Inc.

FL

 

Pensacola Honda

69.SRE Florida - 1, LLC

FL

 

 

70.AM GA, LLC

GA

 

 

71.AM Realty GA, LLC

GA

 

 

72.SAI Atlanta B, LLC

GA

 

Global Imports BMW

Global Imports MINI

73.SAI Chamblee V, LLC

GA

 

Dyer and Dyer Volvo

(Chamblee location)

74.SAI GA HC1, LLC

 

GA

 

 

75.SAI Peachtree, LLC

 

GA

 

 

76.SAI S. Atlanta JLR, LLC

GA

 

Jaguar South Atlanta

Land Rover South Atlanta

77.SAI Stone Mountain T, LLC

 

GA

 

Stone Mountain Toyota

Stone Mountain Scion

78.SRE Georgia 4, LLC

 

 

 

79.Windward, Inc.

 

HI

CA

Honda of Hayward

80.SAI MD HC1, Inc.

MD

 

 

81.SAI Rockville Imports, LLC

MD

 

Rockville Audi

Porsche of Rockville

Rockville Porsche-Audi

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

82.SAI Rockville L, LLC

MD

 

Lexus of Rockville

83.SRE Maryland – 1, LLC

MD

 

 

84.AnTrev, LLC

NC

 

 

85.Arngar, Inc.

NC

 

Cadillac of South Charlotte

86.EchoPark NC, LLC

NC

 

 

87.EP Realty NC, LLC

NC

 

 

88.Marcus David Corporation

NC

 

Town and Country Toyota

Town and Country Toyota Certified Used Cars

Town and Country Toyota-Scion

89.Sonic Automotive-9103 E. Independence, NC, LLC

NC

 

Infiniti of Charlotte

90.Sonic Automotive Aviation, LLC

NC

 

 

91.Sonic Development, LLC

NC

AL

CA

CO

FL

GA

MD

MI

NV

OH

OK

SC

TN

TX

VA

 

92.SRE Holding, LLC

NC

TX

CO

AZ

AL

 

93.SRE North Carolina – 2, LLC

NC

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

94.SRE North Carolina – 3, LLC

NC

 

 

95.Town and Country Ford, Incorporated

NC

 

 

96.FAA Las Vegas H, Inc.

NV

 

Honda West

97.Sonic - Las Vegas C West, LLC

NV

 

Cadillac of Las Vegas – West

Cadillac of Las Vegas

98.Sonic Automotive F&I, LLC

NV

 

 

99.Sonic Automotive of Nevada, Inc.

NV

 

 

100.Sonic Automotive Support, LLC

NV

 

 

101.Sonic Automotive West, LLC

NV

 

 

102.Sonic Divisional Operations, LLC

NV

AL

AZ

CA

CO

FL

GA

MD

MI

NC

OH

OK

SC

TN

TX

VA

WI

 

103.Sonic Resources, Inc.

NV

 

 

104.Sonic-Volvo LV, LLC

NV

 

Volvo of Las Vegas

105.SRE Nevada-2, LLC

NV

 

 

106.SAI Columbus Motors, LLC

 

OH

 

Hatfield Hyundai

Hatfield Subaru

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

107.SAI Columbus T, LLC

OH

 

Toyota West

Hatfield Automall

Scion West

108.SAI Columbus VWK, LLC

OH

 

Hatfield Kia

Hatfield Volkswagen

109.SRE Ohio 1, LLC

OH

 

 

110.SRE Ohio 2, LLC

OH

 

 

111.SAI OK HC1, Inc.

OK

 

 

112.SRE Oklahoma-2, LLC

OK

 

 

113.EchoPark SC, LLC

SC

 

 

114.EP Realty SC, LLC

SC

 

 

115.Fort Mill Ford, Inc.

SC

 

 

116.Sonic-Capitol Imports, Inc.

SC

 

Capitol Imports

Capitol Hyundai

117.Sonic - Newsome Chevrolet World, Inc.

SC

 

Capitol Chevrolet

118.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

SC

 

Century BMW

Century MINI

119.SRE South Carolina- 2, LLC

SC

 

 

120.SRE South Carolina - 3, LLC

SC

 

 

121.SRE South Carolina - 4, LLC

SC

 

 

122.SAI Chattanooga N, LLC

TN

 

Nissan of Chattanooga East

123.SAI Cleveland N, LLC

TN

 

Nissan of Cleveland

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

124.SAI Nashville CSH, LLC

TN

 

Crest Saab

Crest Cadillac

Crest Hummer

125.SAI Nashville H, LLC

TN

 

Crest Honda

126.SAI Nashville M, LLC

TN

 

Mercedes-Benz of Nashville

smart center of Nashville

127.SAI Nashville Motors, LLC

TN

 

Audi Nashville

Jaguar Nashville

Porsche of Nashville

128.SAI TN HC1, LLC

TN

 

 

129.SAI TN HC2, LLC

TN

 

 

130.SAI TN HC3, LLC

TN

 

 

131.Sonic-2185 Chapman Rd., Chattanooga, LLC

TN

 

Economy Honda Superstore

132.Sonic Automotive of Chattanooga, LLC

TN

 

BMW of Chattanooga

133.Sonic Automotive of Nashville, LLC

TN

 

BMW of Nashville

MINI of Nashville

134.SRE Tennessee-4, LLC

TN

 

 

135.SRE Tennessee-1, LLC

TN

 

 

136.SRE Tennessee-2, LLC

TN

 

 

137.SRE Tennessee-3, LLC

TN

 

 

138.SRE Tennessee-5, LLC

TN

 

 

139.SRE Tennessee-6, LLC

TN

 

 

140.EchoPark TX, LLC

TX

 

 

141.EchoPark Realty TX, LLC

TX

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

142.L Dealership Group, Inc.

TX

CA

 

143.Philpott Motors, Ltd.

TX

 

Philpott Ford

Philpott Motors Hyundai

144.SAI McKinney M, LLC

TX

 

Mercedes-Benz of McKinney

145.SAI Philpott T, LLC

TX

 

Philpott Toyota

Philpott Scion

146.SAI West Houston B, LLC

TX

 

BMW of West Houston

147.Sonic - Cadillac D, L.P.

TX

 

Massey Cadillac

148.Sonic-Clear Lake Volkswagen, L.P.

TX

 

Clear Lake Volkswagen

Momentum Volkswagen of Clear Lake

149.Sonic - Fort Worth T, L.P.

TX

 

Toyota of Fort Worth

Scion of Fort Worth

150.Sonic - Houston V, L.P.

TX

 

Volvo of Houston

151.Sonic-Jersey Village Volkswagen, L.P.

TX

 

Momentum Volkswagen of Jersey Village

152.Sonic - LS Chevrolet, L.P.

TX

 

Lone Star Chevrolet

153.Sonic - Lute Riley, L.P.

TX

 

Lute Riley Honda

 

154.Sonic - Richardson F, L.P.

TX

 

North Central Ford

155.Sonic Advantage PA, L.P.

TX

 

Audi West Houston

Porsche of West Houston

Momentum Luxury Cars

156.Sonic Automotive - 3401 N. Main, TX, L.P.

TX

 

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

157.Sonic Automotive - 4701 I-10 East, TX, L.P..

TX

 

Baytown Ford

158.Sonic Automotive of Texas, L.P.

TX

 

Lone Star Ford

159.Sonic Houston JLR, L.P.

TX

 

Jaguar Houston North

Land Rover Houston North

160.Sonic Houston LR, L.P.

TX

 

Land Rover Houston Central

Jaguar Houston Central

161.Sonic – Integrity Dodge LV, LLC

NV

 

 

162.Sonic Momentum B, L.P.

TX

 

Momentum BMW

Momentum MINI

Momentum Collision Center

163.Sonic Momentum JVP, L.P.

TX

 

Land Rover Southwest Houston

Jaguar Southwest Houston

Momentum Volvo

Momentum Porsche

164.Sonic Momentum VWA, L.P.

TX

 

Momentum Volkswagen

Momentum Audi

Audi Central Houston

165.Sonic of Texas, Inc.

TX

 

 

166.SRE Texas - 1, L.P.

TX

 

 

167.SRE Texas - 2, L.P.

TX

 

 

168.SRE Texas - 3, L.P.

TX

 

 

169.SRE Texas - 4, L.P.

TX

 

 

170.SRE Texas – 5, L.P.

TX

 

 

171.SRE Texas – 6, L.P.

TX

 

 

172.SRE Texas – 7, L.P.

TX

 

 

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Formed in:

Qualified in

Trade Names

173.SRE Texas – 8, L.P.

TX

 

 

174.SRE Texas 10, LLC

TX

 

 

175.SRE Texas 9, LLC

TX

 

 

176.SRE Texas 11, LLC

TX

 

 

177.SRE Texas 12, LLC

TX

 

 

178.SRE Texas 13, LLC

TX

 

 

179.SRE Texas 14, LLC

TX

 

 

180.SRE Texas 15, LLC

TX

 

 

181.SAI Fairfax B, LLC

 

VA

 

BMW of Fairfax

182.SAI Tysons Corner H, LLC

 

VA

 

Honda of Tysons Corner

183.SAI VA HC1, Inc.

VA

 

 

184.SRE Virginia - 1, LLC

VA

MD

 

185.SRE Virginia – 2, LLC

VA

 

 

 




 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.05

MATERIAL INDEBTEDNESS AND OTHER LIABILITIES

None.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.06

LITIGATION

CALIFORNIA

 

Hall v. Sonic Automotive, Inc., et al.

 

Lawsuit filed by a consumer and then a former employee alleging that one of
Sonic’s California dealerships improperly recorded telephone conversations with
customers and employees without providing advance warnings or notice required by
applicable law.  The lawsuit purports to be a class action on behalf of
allegedly similarly affected consumers and employees against all of Sonic’s
California dealerships.  On April 23, 2012, the trial court granted our Motion
for Summary Judgment and dismissed Plaintiffs’ case.  Plaintiff has filed an
appeal of the Order granting Summary Judgment.  

 

In February 2014, the California Court of Appeals issued its opinion which
affirmed the summary judgment order for Sonic against plaintiff Hall, but
reversed the summary judgment as to one of the claims for plaintiff
Bornstein.  The case was remanded to the trial court and it may proceed as a
claim by the former employee Bornstein as to whether his consent was required to
a recording, or if Sonic’s consent was all that was needed.  Plaintiff has filed
his Motion and Brief for Class Certification in February 2016.  Plaintiffs
Motion for Class Certification was denied and the Order denying it was signed on
June 30, 2016.  Plaintiff Bornstein filed an appeal of the denial of the Class
Certification Motion.  Defendants filed a Motion to Dismiss the Appeal on
September 7, 2016.

 

Esqueda, et al v. Buena Park Honda

 

Lawsuit filed in state court in California and the Second Amended Complaint was
filed January 27, 2015.  Plaintiff, a salespersons sought a class action for
misclassification of salespersons as exempt, failure to permit meal and rest
periods, failure to reimburse for employee expenses (cell phones, etc.), and
itemized wage statement violations.  He attempted to pursue those claims on
behalf of all employees for some claims, and salespersons for the exemption
issues.  We moved to Compel Arbitration of Plaintiff’s individual claims and to
defeat the class claims.  Plaintiff filed an Amended Complaint which deleted all
class claims and sought to pursue a Private Attorney General Act (PAGA) claim on
behalf of all California employees of Sonic Automotive, alleging wage and hour
violations along the same lines as the first claims.  Because diversity exists
between Plaintiff and Sonic, we removed the action to federal court and filed a
petition to compel arbitration of the PAGA claims.  Plaintiff moved to remand
the case to state court.

 

This case has been dismissed without leave to amend following Sonic’s Motion for
Judgment on the Pleadings.  Plaintiffs have filed an appeal.  Plaintiffs also
filed a nearly similar matter on September 28, 2016, asserting the same claims.

 

Two similar cases were very recently filed in CA state court: Delgado v. Poway
Honda and Chan v. BMW of Monrovia.  Plaintiffs in both actions assert PAGA
claims for meal and rest periods and potentially failure to pay overtime.  The
Sonic dealerships have filed Petitions to Compel Arbitration in both Delgado and
Chan.

 

--------------------------------------------------------------------------------

 

 

Ferrari & Keynejad, et al v. MBUSA, Autobahn, Inc., David Ahlheim & Sonic
Automotive

 

Putative class action filed September 24, 2015 in Federal Court in the Northern
District of CA.  Claims include: Violation of RICO, Misleading Advertising,
Fraud – Intentional Misrepresentation, Fraud – Concealment, Negligent
Misrepresentation, Unfair Competition and Negligence.  This putative class
action lawsuit is related to other existing legal actions between Autobahn and
an independent collision center (Eurotech) with which Autobahn ceased doing
business in 2010.  One of the named plaintiffs in this case (Keynejad) is the
owner of Eurotech.

 

Plaintiffs claim Autobahn falsely advertises that it only uses OEM parts, while
actually using non-OEM parts to save money.  Autobahn denies the accusations.  A
Second Amended Complaint was filed by Plaintiffs on May 31, 2016.  A Motion to
Dismiss the Second Amended Complaint was filed and briefed.  The Judge cancelled
the oral argument scheduled for August 30, 2016 and will issue a ruling.

 




 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13

SUBSIDIARIES;
OTHER EQUITY INVESTMENTS

See attached.

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13

SUBSIDIARIES;
OTHER EQUITY INVESTMENTS  

Part (a).Subsidiaries.

 

Name of Entity

Ownership

Sonic Automotive, Inc.

 

AM GA, LLC

Member: EchoPark Automotive, Inc.  -  100%

AM Realty GA, LLC

Member: EchoPark Automotive, Inc.  -  100%

AnTrev, LLC

Member: SRE Holding, LLC - 100%

Arngar, Inc.

Sonic Automotive, Inc.  - 100%, 1,333 shares

Autobahn, Inc.

L Dealership Group, Inc. – 100%, 400,000 shares

Avalon Ford, Inc.

Sonic Automotive, Inc. – 100% - 4,164 shares

Cornerstone Acceptance Corporation

Sonic Automotive, Inc. – 100% - 100 shares

EchoPark NC, LLC

Member:  EchoPark Automotive, Inc.  -  100%

EchoPark SC, LLC

Member:  EchoPark Automotive, Inc.  -  100%

EchoPark TX, LLC

Member:  EchoPark Automotive, Inc.  -  100%

EchoPark Realty TX, LLC

Member:  EchoPark Automotive, Inc.  -  100%

EP Realty NC, LLC

Member:  EchoPark Automotive, Inc.  -  100%

EP Realty SC, LLC

Member:  EchoPark Automotive, Inc.  -  100%

FAA Beverly Hills, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Capitol N, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Concord H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Concord T, Inc.

FirstAmerica Automotive, Inc.  – 100%, 1,000 shares

FAA Dublin N, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Dublin VWD, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

Schedule 5.13 – Page 1

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

FAA Holding Corp.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Las Vegas H, Inc.

FAA Holding Corp. – 100%, 10,000 shares

FAA Poway H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Poway T, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA San Bruno, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Santa Monica V, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Serramonte H, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Serramonte L, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Serramonte, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Stevens Creek, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FAA Torrance CPJ, Inc.

FirstAmerica Automotive, Inc.  – 100%, 10,000 shares

FirstAmerica Automotive, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Fort Mill Ford, Inc.

Sonic Automotive, Inc. – 100%, 2,700 shares

Franciscan Motors, Inc.

L Dealership Group, Inc. – 100%, 700,000 shares

Frontier Oldsmobile Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 200 shares

Kramer Motors Incorporated

FAA Holding Corp. – 100%, 250 shares

L Dealership Group, Inc.

FAA Holding Corp. – 100%, 1,000 shares

Marcus David Corporation

Sonic Automotive, Inc. – 100%, 579,000 shares

Massey Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Mountain States Motors Co., Inc.

Sonic Automotive, Inc. – 100%, 30,000 shares

Ontario L, LLC

Member:  Sonic Automotive, Inc.  100%

Philpott Motors, Ltd.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SAI AL HC1, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Schedule 5.13 – Page 2

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SAI AL HC2, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI AM Florida, LLC

EchoPark Automotive, Inc.  -  100%

SAI Ann Arbor Imports, LLC

Member: Sonic Automotive, Inc. – 100%

SAI Atlanta B, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Broken Arrow, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Chamblee V, LLC

Member:  SAI Peachtree, LLC  100%

SAI Charlotte M, LLC

   Member:  Sonic Automotive, Inc. - 100%

SAI Chattanooga N, LLC

   Member:  SAI TN HC1, LLC - 100%

SAI Clearwater T, LLC

Member:  SAI FL HC2, Inc.  100%

SAI Cleveland N, LLC

   Member: SAI TN HC1, LLC  -  100%

SAI Columbus Motors, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Columbus T, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Columbus VWK, LLC

Member:  Sonic Automotive, Inc.  100%

SAI Denver B, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI Denver M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI Fairfax B, LLC

Member:  SAI VA HC1, Inc.  100%

SAI FL HC1, Inc

Sonic Automotive, Inc.  100% - 100 shares

SAI FL HC2, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC3, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC4, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

SAI FL HC7, Inc.

Sonic Automotive, Inc.  – 100%, 500 shares

SAI Fort Myers B, LLC

Member:  SAI FL HC2, Inc.  100%

SAI Fort Myers H, LLC

Member:  SAI FL HC4, Inc.  100%

SAI Fort Myers M, LLC

Member:  SAI FL HC7, Inc.  100%

Schedule 5.13 – Page 3

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SAI Fort Myers VW, LLC

Member:  SAI FL HC4, Inc.  100%

SAI GA HC1, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI Irondale Imports, LLC

Member:  SAI AL HC2, Inc.  100%

SAI Irondale L, LLC

Member:  SAI AL HC2, Inc.  100%

SAI Long Beach B, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI McKinney M, LLC

Member: Sonic Automotive, Inc. – 100%

SAI MD HC1, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI Monrovia B, Inc.

Sonic Automotive, Inc. – 100%,  100 shares

SAI Montgomery B, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Montgomery BCH, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Montgomery CH, LLC

Member:  SAI AL HC1, Inc.  100%

SAI Nashville CSH, LLC

Member:  SAI TN HC1, LLC  100%

SAI Nashville H, LLC

Member:  SAI TN HC3, LLC  100%

SAI Nashville M, LLC

Member:  SAI TN HC1, LLC  100%

SAI Nashville Motors, LLC

Member:  SAI TN HC2, LLC  100%

SAI OK HC1, Inc.

Sonic Automotive, Inc. – 25%, 100 shares

Sonic Automotive of Nevada, Inc. – 75%, 300 shares

SAI Oklahoma City C, LLC

Member:  SAI OK HC1, Inc. – 100%

SAI Oklahoma City H, LLC

Member:  SAI OK HC1, Inc. – 100%

SAI Oklahoma City T, LLC

Member:  SAI OK HC1, Inc. – 100%

SAI Orlando CS, LLC

Member:  SAI FL HC3, Inc.  100%

SAI Peachtree, LLC

Member:  SAI GA HC1, LLC  100%

SAI Pensacola A, LLC

Member: SAI FL HC2, Inc.  -  100%

SAI Riverside C, LLC

Member:  SAI OK HC1, Inc. – 100%

Schedule 5.13 – Page 4

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SAI Philpott T, LLC

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SAI Roaring Fork LR, Inc.

Sonic Automotive, Inc.- 100% - shares

SAI Rockville Imports, LLC

Member:  SAI MD HC1, Inc.  100%

SAI Rockville L, LLC

Member:  SAI MD HC1, Inc.  - 100%

SAI Santa Clara K, Inc..

Sonic Automotive, Inc.- 100% - shares

SAI S. Atlanta JLR, LLC

Member:  SAI GA HC1, LLC - 100%

SAI Stone Mountain T, LLC

Member:  SAI GA HC1, LLC  100%

SAI TN HC1, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI TN HC2, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI TN HC3, LLC

Member:  Sonic Automotive of Nevada, Inc.  100%

SAI Tulsa N, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Tulsa T, LLC

Member:  SAI OK HC1, Inc.  100%

SAI Tysons Corner H, LLC

Member:  SAI VA HC1, Inc.  100%

SAI Tysons Corner I, LLC

Member:  SAI VA HC1, Inc.  100%

SAI VA HC1, Inc.

Sonic Automotive, Inc.- 100%, 100 shares

SAI West Houston B, LLC

Member:  Sonic Momentum B, L.P. - 100%

Santa Clara Imported Cars, Inc.

L Dealership Group, Inc. – 100%, 1,082 shares

Sonic–2185 Chapman Rd., Chattanooga, LLC

Members:

Sonic Automotive of Nevada, Inc.   1 Class A Unit

Sonic Automotive of Nevada, Inc.   99 Class B Units

Sonic – Cadillac D, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., partner    99%

Sonic Calabasas M, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic Calabasas V, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Schedule 5.13 – Page 5

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic – Camp Ford, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Carrollton V, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Carson F, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Denver T, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Downey Cadillac, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic – Fort Mill Chrysler Jeep, Inc.

Sonic Automotive, Inc.  – 100%, 1,000 shares

Sonic – Fort Mill Dodge, Inc.

Sonic Automotive, Inc.  – 100%, 1,000 shares

Sonic – Fort Worth T, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Frank Parra Autoplex, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Harbor City H, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Houston V, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic - Integrity Dodge LV, LLC

Member: Sonic Automotive, Inc. – 100%

Sonic – Lake Norman Chrysler Jeep, LLC

Member: Sonic Automotive, Inc. – 100%

Sonic - Las Vegas C West, LLC

Member:  Sonic Automotive, Inc.100%

Sonic – Lloyd Nissan, Inc.

Sonic Automotive, Inc. - 100% - 100 shares

Sonic – Lloyd Pontiac - Cadillac, Inc.

Sonic Automotive, Inc. - 100% - 100 shares

Sonic – Lone Tree Cadillac, Inc.

Sonic Automotive, Inc. - 100% - 100 shares

Sonic – LS Chevrolet, L.P.

Partners:

Sonic – LS, LLC, general partner     .1%

Sonic Automotive West, LLC, limited partner   99.9%

Schedule 5.13 – Page 6

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic – LS, LLC

Member: Sonic of Texas, Inc.  100%

Sonic - Lute Riley, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Massey Cadillac, L.P

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Massey  Chevrolet, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Mesquite Hyundai, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic - Newsome Chevrolet World, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Newsome of Florence, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – North Charleston Dodge, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – North Charleston, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic – Richardson F, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic – Sanford Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Shottenkirk, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic - Stevens Creek B, Inc.

L Dealership Group, Inc. – 100%, 300,000 shares

Sonic – Williams Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Advantage PA, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive – 1720 Mason Ave, DB, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive – 1720 Mason Ave, DB, LLC

Member:

Sonic Automotive – 1720 Mason Ave, DB, Inc. – 100%

Sonic Automotive – 2490 South Lee Highway, LLC

Members:

Sonic Automotive of Nevada, Inc. – 1 Class A Unit

Sonic Automotive of Nevada, Inc. – 99 Class B Units

Schedule 5.13 – Page 7

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic Automotive - 3401 N. Main, TX, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive - 4701 I-10 East, TX, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive – 6008 N. Dale Mabry, FL, Inc.

Sonic Automotive, Inc.  100% - 100 shares

Sonic Automotive-9103 E. Independence, NC, LLC

Member: Sonic Automotive, Inc.  100%

Sonic Automotive 2424 Laurens Rd., Greenville, Inc.

Sonic Automotive, Inc.  100% - 100 shares

Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Automotive Aviation, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive F&I, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive of Chattanooga, LLC

Member: Sonic Automotive of Nevada, Inc.  100%

Sonic Automotive of Nashville, LLC

Member: Sonic Automotive of Nevada, Inc.  100%

Sonic Automotive of Nevada, Inc.

Sonic Automotive, Inc. – 100%, 1,000 shares

Sonic Automotive of Texas, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Automotive Support, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Automotive West, LLC

Member: Sonic Automotive, Inc.  100%

Sonic Automotive 1495 Automall Drive, Columbus, Inc.

Sonic Automotive, Inc.  100% - shares

Sonic Clear Lake N, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Development, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic Divisional Operations, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic eStore, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Schedule 5.13 – Page 8

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic FFC 1, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic FFC 2, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic FFC 3, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic Fremont, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic Houston JLR, LP

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Houston LR, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum B, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum JVP, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic Momentum VWA, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic of Texas, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Resources, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Santa Monica M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Santa Monica S, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Walnut Creek M, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic Wilshire Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Buena Park H, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Calabasas A, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Capitol Cadillac, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Sonic-Carson LM, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

Schedule 5.13 – Page 9

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

Sonic-Capitol Imports, Inc.

Sonic Automotive, Inc.  – 100%, 100 shares

Sonic-Clear Lake Volkswagen, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic-Jersey Village Volkswagen, L.P.

Partners:

Sonic of Texas, Inc., general partner1%

Sonic Automotive of Nevada, Inc., limited partner   99%

Sonic-Plymouth Cadillac, Inc.

Sonic Automotive, Inc.  100%  -  100 shares

Sonic-Volvo LV, LLC

Member:  Sonic Automotive, Inc.  100%

Sonic-West Covina T, Inc.

Sonic Automotive, Inc.  100% - 100 shares

SRE Alabama–2, LLC

Member: SRE Holding, LLC   100%

SRE Alabama-5, LLC

Member: SRE Holding, LLC   100%

SRE California – 1, LLC

Member: SRE Holding LLC     100%

SRE California–2, LLC

Member: SRE Holding LLC     100%

SRE California – 3, LLC

Member: SRE Holding LLC     100%

SRE California – 4, LLC

Member: SRE Holding LLC     100%

SRE California – 5, LLC

Member: SRE Holding LLC     100%

SRE California – 6, LLC

Member: SRE Holding LLC     100%

SRE California – 7 SCB, LLC

Member: SRE Holding LLC     100%

SRE California – 8, SCH, LLC

Member: SRE Holding LLC     100%

SRE California – 9 BHB, LLC

Member: SRE Holding LLC     100%

SRE California 10 LBB, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 1, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 2, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 3, LLC

Member: SRE Holding LLC     100%

SRE Colorado – 4 RF, LLC

Member: SRE Holding LLC     100%

Schedule 5.13 – Page 10

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SRE Colorado – 5 CC, LLC

Member: SRE Holding LLC     100%

SRE Florida – 1, LLC

Member: SRE Holding LLC     100%

SRE Florida – 2, LLC

Member: SRE Holding LLC     100%

SRE Georgia 4, LLC

Member: SRE Holding LLC     100%

SRE Holding, LLC

Member:  Sonic Automotive, Inc.  100%

SRE Maryland – 1, LLC

Member: SRE Holding LLC     100%

SRE Nevada–2, LLC

Member: SRE Holding LLC     100%

SRE North Carolina – 2, LLC

Member: SRE Holding LLC     100%

SRE North Carolina – 3, LLC

Member: SRE Holding LLC     100%

SRE Ohio 1, LLC

Member: SRE Holding LLC     100%

SRE Ohio 2, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma-1, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma-2, LLC

Member: SRE Holding LLC     100%

SRE Oklahoma–5, LLC

Member: SRE Holding LLC     100%

SRE South Carolina–2, LLC

Member: SRE Holding LLC     100%

SRE South Carolina – 3, LLC

Member: SRE Holding LLC     100%

SRE South Carolina – 4, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 1, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 2, LLC

Member: SRE Holding LLC     100%

SRE Tennessee – 3, LLC

Member: SRE Holding LLC     100%

SRE Tennessee-4, LLC

Member: SRE Holding LLC     100%

SRE Tennessee-5, LLC

Member: SRE Holding LLC     100%

SRE Tennessee 6, LLC

Member: SRE Holding LLC     100%

Schedule 5.13 – Page 11

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SRE Texas – 1, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 2, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 3, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 4, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 5, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 6, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 7, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas – 8, L.P.

Partners:

Sonic of Texas, Inc., general partner      1%

Sonic Automotive of Nevada, Inc., limited partner   99%

SRE Texas 9, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 10, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 11, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 12, LLC

Member:   SRE Holdings LLC     100%

SRE Texas 13, LLC

Member: SRE Holding LLC     100%

SRE Texas 14, LLC

Member: SRE Holding LLC     100%

SRE Texas 15, LLC

Member: SRE Holding LLC     100%

SRE Virginia – 1, LLC

Member:   SRE Holdings LLC     100%

SRE Virginia – 2, LLC

Member: SRE Holding LLC     100%

Schedule 5.13 – Page 12

 

--------------------------------------------------------------------------------

 

 

Name of Entity

Ownership

SRM Assurance, Ltd.

Sonic Automotive, Inc. – 100%, 5,000 shares

Stevens Creek Cadillac, Inc.

L Dealership Group, Inc.  – 100%, 230,000 shares

Town and Country Ford, Incorporated

Sonic Automotive, Inc. – 100%, 471.25 shares

EchoPark Automotive, Inc.

Sonic Automotive, Inc. – 100%, 100 shares

TT Denver, LLC

Member:   Tree Trunk, Inc.     100%

TTRE CO 1, LLC

Member:   Tree Trunk, Inc.     100%

Windward, Inc.

L Dealership Group, Inc. – 100%, 140,500 shares

 

 




Schedule 5.13 – Page 13

 

--------------------------------------------------------------------------------

 

 

Part (b).Other Equity Investments.

 

North Point Imports, LLC

Members:

SAI Peachtree, LLC – 50%

Chris Auto Group, LLC 50%

 

Schedule 5.13 – Page 14

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.19

FRANCHISE AND FRAMEWORK AGREEMENT MATTERS

None.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13

LOCATION OF COLLATERAL

See attached.

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13

INFORMATION REGARDING COLLATERAL

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

1.Sonic Automotive, Inc.

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

2.AM GA, LLC

AutoMatch

8805 Abercorn Street

Savannah GA  31406

3.AM Realty GA, LLC

N/A

 

4.AnTrev, LLC

 

4401 Colwick Rd.

Charlotte, NC  

5.EchoPark NC, LLC

EchoPark

13231 Statesville Road

Huntersville, NC  28078

6.EchoPark SC, LLC

EchoPark

107 Duvall Drive

Greenville, SC  29067

7.EchoPark TX, LLC

EchoPark

N/A

8.EchoPark Realty TX, LLC

 

N/A

9.EP Realty NC, LLC

 

N/A

10.EP Realty SC, LLC

 

N/A

11.Arngar, Inc.

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

12.Autobahn, Inc.

 

 

 

 

 

 




Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing

 

 

 

 

 

 

 

 

 

 

 

 

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

Elmer Street Lot

Belmont, CA

13.FAA Beverly Hills, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beverly Hills BMW

Sales

 

 

Service

 

 

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow

 

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot

 

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

 

 

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

2

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

14.FAA Concord H, Inc.

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

15.FAA Concord T, Inc.

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

16.FAA Holding Corp.

 

4401 Colwick Rd.

Charlotte, NC

17.FAA Las Vegas H, Inc.

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

18.FAA Poway H, Inc.

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

3

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

19.FAA San Bruno, Inc.

 

 

 

 

 




 

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

20.FAA Serramonte H, Inc.

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

21.FAA Serramonte L, Inc.

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

22.FirstAmerica Automotive, Inc.

 

4401 Colwick Rd.

Charlotte, NC

23.Fort Mill Ford, Inc.

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

24.Franciscan Motors, Inc.

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

4

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

25.Kramer Motors Incorporated

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1718 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

26.L Dealership Group, Inc.

 

4401 Colwick Rd.

Charlotte, NC

27.Marcus David Corporation

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

28.Ontario L, LLC

Crown Lexus

1125 Kettering Dr.

Ontario, CA

5

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

29.Philpott Motors, Ltd.

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

30.SAI AL HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

31.SAI AL HC2, Inc.

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

32.SAI AM Florida, LLC

AutoMatch

AutoMatch Jacksonville MAIN BUILDING:

9012 Beach Boulevard

Jacksonville, FL 32216

 

PARKING LOT:

9020 Beach Boulevard

Jacksonville, FL  32216

                

AutoMatch Fort Myer    8900 Colonial Center Drive

Fort Meyers, FL  33905

 

                

AutoMatch Ocala             MAIN BUILDING:

3550 S. Pine Avenue

Ocala, FL  34471

 

PARKING LOT:

3620 S. Pine Avenue

Ocala, FL  34471

6

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

33.SAI Atlanta B, LLC

Global Imports BMW

Global Imports MINI

 

 

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

 

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

34.SAI Chattanooga N, LLC

Nissan of Chattanooga East

2121 Chapman Road

Chattanooga TN  37421

35.SAI Chamblee V, LLC

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

36.SAI Clearwater T, LLC

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

37.SAI Cleveland N, LLC

Nissan of Cleveland

131 Pleasant Grove Road

McDonald, TN 37353

38.SAI Columbus Motors, LLC

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

 

1395 Auto Mall Dr.

Columbus, OH

39.SAI Columbus T, LLC

Toyota West

Scion West

Hatfield Automall

 

1500 Auto Mall Dr.

Columbus, OH

40.SAI Columbus VWK, LLC

Hatfield Kia

 

 

Hatfield Volkswagen

1455 Auto Mall Drive

Columbus, OH

 

1495 Auto Mall Drive

Columbus, OH

7

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

41.SAI Denver B, Inc.

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

42.SAI Denver M, Inc.

Mercedes-Benz of Denver

 

CPO & Service

 

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

 

940 S. Colorado Blvd.

4677 S. Broadway

43.SAI Fairfax B, LLC

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

8

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

44.SAI FL HC2, Inc.

 

4401 Colwick Rd.

Charlotte, NC

45.SAI FL HC3, Inc.

 

4401 Colwick Rd.

Charlotte, NC

46.SAI FL HC4, Inc.

 

4401 Colwick Rd.

Charlotte, NC

47.SAI FL HC7, Inc.

 

4401 Colwick Rd.

Charlotte, NC

48.SAI Fort Myers B, LLC

BMW of Fort Myers

 

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

 

13880 S. Tamiami Tr.

Fort Myers, FL

49.SAI Fort Myers H, LLC

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

50.SAI Fort Myers M, LLC

Mercedes-Benz of Fort Myers

 

 

 

15461 S. Tamiami Tr.

Fort Myers, FL

 

 

51.SAI Fort Myers VW, LLC

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

52.SAI GA HC1, LLC

 

4401 Colwick Rd.

Charlotte, NC

9

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

53.SAI Irondale Imports, LLC

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

 

1001 Tom Williams Way

Irondale, AL

 

1314 Grants Mill Way

Irondale, AL

54.SAI Irondale L, LLC

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

55.SAI Long Beach B, Inc.

Long Beach BMW

Long Beach MINI

 

 

 

 

2998 Cherry Ave.

Signal Hill, CA 90755

 

1660 E. Spring Street

Signal Hill, CA  90756

 

 

56.SAI McKinney M, LLC

Mercedes-Benz of McKinney

2080 North Central Expressway

McKinney, TX 75069

57.SAI MD HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

58.SAI Monrovia B, Inc.

BMW of Monrovia

MINI of Monrovia

 

 

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

 

 

550 E. Huntington Drive

Monrovia, CA

59.SAI Montgomery B, LLC

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

10

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

60.SAI Montgomery BCH, LLC

Classic Buick GMC Cadillac

 

 

833 Eastern Blvd.

Montgomery, AL

 

 

61.SAI Montgomery CH, LLC

Capitol Chevrolet

 

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

 

2820 Eastern Blvd.

Montgomery, AL

62.SAI Nashville CSH, LLC

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

63.SAI Nashville H, LLC

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

64.SAI Nashville M, LLC

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

65.SAI Nashville Motors, LLC

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

66.SAI OK HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

67.SAI Orlando CS, LLC

Massey Cadillac [North]

Massey Saab of Orlando

 

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

68.SAI Peachtree, LLC

 

4401 Colwick Rd.

Charlotte, NC

69.SAI Pensacola A, LLC

Audi Pensacola

6303 Pensacola Blvd.

Penscaola FL

11

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

70.SAI Philpott T, LLC

Philpott Toyota

Philpott Scion

2229 Highway 69

Nederland TX  77627

71.SAI Rockville Imports, LLC

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

72.SAI Roaring Fork LR, Inc.

Land Rover Roaring Fork

52876 Two Rivers Plaza Road

Glenwood Springs CO

73.SAI Rockville L, LLC

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD

74.SAI Stone Mountain T, LLC

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

75.SAI S. Atlanta JLR, LLC

 

 

76.SAI TN HC1, LLC

 

4401 Colwick Rd.

Charlotte, NC

77.SAI TN HC2, LLC

 

4401 Colwick Rd.

Charlotte, NC

78.SAI TN HC3, LLC

 

4401 Colwick Rd.

Charlotte, NC

12

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

79.SAI Tysons Corner H, LLC

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

 

1593-1595 Spring Hill Rd.

Vienna, VA

80.SAI VA HC1, Inc.

 

4401 Colwick Rd.

Charlotte, NC

81.SAI West Houston B, LLC

BMW of West Houston

20822 Katy Freeway

Katy TX

82.Santa Clara Imported Cars, Inc.

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

83.Sonic – 2185 Chapman Rd., Chattanooga, LLC

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

84.Sonic Advantage PA, L.P.

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

15865 Katy Fwy.

Houston, TX

13

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

85.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

86.Sonic Automotive – 3401 N. Main, TX, L.P.

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

87.Sonic Automotive – 4701 I-10 East, TX, L.P.

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

88.Sonic Automotive – 9103 E. Independence, NC, LLC

Infiniti of Charlotte

 

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

 

9009 E. Independence Blvd.

Matthews, NC

89.Sonic Automotive Aviation, LLC

 

4401 Colwick Rd.

Charlotte, NC

90.Sonic Automotive F&I, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

91.Sonic Automotive of Chattanooga, LLC

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

92.Sonic Automotive of Nashville, LLC

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

 

1572 Mallory Lane

Brentwood, TN  37027

93.Sonic Automotive of Nevada, Inc.

 

4401 Colwick Rd.

Charlotte, NC

14

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

94.Sonic Automotive of Texas, L.P.

Lone Star Ford

8477 North Fwy.

Houston, TX

95.Sonic Automotive Support, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

96.Sonic Automotive West, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

97.Sonic-Buena Park H, Inc.

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

98.Sonic – Integrity Dodge LV, LLC

N/A

N/A

99.Sonic – Cadillac D, L.P.

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

100.Sonic Calabasas M, Inc.

Mercedes-Benz of Calabasas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

 

 

 

 

 

 

 

Parking lot north of and abutting above address containing 20,036 square feet,
more or less

 

21800 Oxnard Street

Woodland Hills, CA

15

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

101.Sonic-Capitol Imports, Inc.

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

102.Sonic-Clear Lake Volkswagen, L.P.

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

103.Sonic – Denver T, Inc.

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

104.Sonic Development, LLC

 

4401 Colwick Rd.

Charlotte, NC

105.Sonic Divisional Operations, LLC

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

106.Sonic - Fort Worth T, L.P.

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

107.Sonic - Harbor City H, Inc.

Carson Honda

 

1435 E. 223rd St.

Carson, CA

108.Sonic Houston JLR, LP

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

109.Sonic Houston LR, L.P.

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

110.Sonic - Houston V, L.P.

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

16

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

111.Sonic-Jersey Village Volkswagen, L.P.

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

112.Sonic - Las Vegas C West, LLC

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

113.Sonic - LS Chevrolet, L.P.

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

114.Sonic - LS, LLC

 

4401 Colwick Rd.

Charlotte, NC

115.Sonic - Lute Riley, L.P.

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

17

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

116.Sonic Momentum B, L.P.

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West - Parking

 

 

Momentum Collision Center

10000 Southwest Fwy.

Houston, TX

 

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

117.Sonic Momentum JVP, L.P.

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

18

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

118.Sonic Momentum VWA, L.P.

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

 

2600 Southwest Fwy.

Houston, TX

 

2120 Southwest Fwy.

Houston, TX

119.Sonic - Newsome Chevrolet World, Inc.

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

120.Sonic of Texas, Inc.

 

4401 Colwick Rd.

Charlotte, NC

121.Sonic Resources, Inc.

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

122.Sonic - Richardson F, L.P.

North Central Ford

1819 N. Central Expy.

Richardson, TX

19

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

123.Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

W.I. Simonson

 

 

 

 

 

(Service)

 

 

(Parking)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

 

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

124.Sonic - Shottenkirk, Inc.

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

125.Sonic - Stevens Creek B, Inc.

Stevens Creek BMW

 

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

 

4333 Stevens Creek Blvd.

San Jose, CA

126.Sonic-Volvo LV, LLC

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

20

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

127.Sonic Walnut Creek M, Inc.

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

 

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

 

 

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

128.SRE Alabama - 2, LLC

N/A

N/A

129.SRE Alabama-5, LLC

N/A

N/A

130.SRE California - 1, LLC

N/A

N/A

131.SRE California – 2, LLC

N/A

N/A

132.SRE California – 3, LLC

N/A

N/A

133.SRE California – 5, LLC

N/A

N/A

134.SRE California – 6, LLC

N/A

N/A

135.SRE California -7 SCB, LLC

N/A

N/A

136.SRE California – 8 SCH, LLC

N/A

N/A

137.SRE California – 9 BHB, LLC

N/A

N/A

138.SRE California 10 LBB, LLC

N/A

N/A

139.SRE Colorado - 1, LLC

N/A

N/A

21

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

140.SRE Colorado – 2, LLC

N/A

N/A

141.SRE Colorado – 3, LLC

N/A

N/A

142.SRE Colorado – 4 RF, LLC

N/A

N/A

143.SRE Colorado – 5 CC, LLC

N/A

N/A

144.SRE Florida - 1, LLC

N/A

N/A

145.SRE Georgia – 4, LLC

N/A

N/A

146.SRE Holding, LLC

N/A

N/A

147.SRE Maryland – 1, LLC

N/A

N/A

148.SRE Nevada – 2, LLC

N/A

N/A

149.SRE North Carolina – 2, LLC

N/A

N/A

150.SRE North Carolina – 3, LLC

N/A

N/A

151.SRE Ohio 1, LLC

N/A

N/A

152.SRE Ohio 2, LLC

N/A

N/A

153.SRE Oklahoma -2, LLC

N/A

N/A

154.SRE South Carolina – 2, LLC

N/A

N/A

155.SRE South Carolina-3, LLC

N/A

N/A

156.SRE South Carolina – 4, LLC

N/A

N/A

157.SRE Tennessee – 1, LLC

N/A

N/A

22

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

158.SRE Tennessee – 2, LLC

N/A

N/A

159.SRE Tennessee – 3, LLC

N/A

N/A

160.SRE Tennessee-4, LLC

N/A

N/A

161.SRE Tennessee – 5, LLC

N/A

N/A

162.SRE Tennessee – 6, LLC

N/A

N/A

163.SRE Texas – 1, L.P.

N/A

N/A

164.SRE Texas – 2, L.P.

N/A

N/A

165.SRE Texas – 3, L.P.

N/A

N/A

166.SRE Texas – 4, L.P.

N/A

N/A

167.SRE Texas – 5, L.P.

N/A

N/A

168.SRE Texas – 6, L.P.

N/A

N/A

169.SRE Texas – 7, L.P.

N/A

N/A

170.SRE Texas – 8, L.P.

N/A

N/A

171.SRE Texas 9, LLC

N/A

N/A

172.SRE Texas 10, LLC

N/A

N/A

173.SRE Texas 11, LLC

N/A

N/A

174.SRE Texas 12, LLC

N/A

N/A

175.SRE Texas 13, LLC

N/A

N/A

176.SRE Texas 14, LLC

N/A

N/A

177.SRE Texas 15, LLC

N/A

N/A

178.SRE Virginia – 1, LLC

N/A

N/A

23

 

--------------------------------------------------------------------------------

 

 

I.

Name

II.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

III.

Collateral Locations

179.SRE Virginia – 2, LLC

N/A

N/A

180.Stevens Creek Cadillac, Inc.

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

181.Town and Country Ford, Incorporated

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

182.EchoPark Automotive, Inc.

 

4401 Colwick Rd.

Charlotte, NC

183.TT Denver, LLC

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

 

13412 West Coal Mine Ave.

Littleton, CO  80127

 

9575 E. 40th Ave.

Denver, CO  80230

184.TTRE CO 1, LLC

N/A

N/A

185.Windward, Inc.

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

 

 

24

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01

EXISTING LIENS

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01

EXISTING LIENS

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Sonic Automotive, Inc.

Delaware Secretary of State

Dell Financial Services L.L.C.

 

Amendment: Continuation

 

Amendment: Change S/P from Dell Financial Services L.P.

 

05/19/2006

 

04/20/2011

 

04/18/2012

61708031

 

20111474157

 

20121493073

 

Leased equipment

Dell Financial Services L.L.C.

 

Amendment: Continuation

 

Amendment: Change S/P from Dell Financial  Services L.P.

 

05/19/2006

 

04/20/2011

 

04/18/2012

61708049

 

20111474140

 

20121493081

 

Leased equipment




Autobahn, Inc., d/b/a Autobahn Motors

California Secretary of State

 

Mercedes-Benz of North America, LLC

 

 

Amendment: Continuation

 

Amendment: Change Debtor address

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Continuation

 

Amendment: Continuation

 

Amendment: Continuation

 

12/10/1991

 

 

08/21/1996

 

01/21/1997

 

09/27/2000

 

10/30/2001

 

10/10/2006

 

08/22/2011

 

91261652

 

 

96234C0412

 

97021C0292

 

00273C0058

 

01304C0008

 

06-70880947

 

11-72818029

 

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz North America, Inc. in accordance with the provisions of the
Mercedes-Benz Dealer Agreement

Schedule 7.01 - Page 1

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

FAA Beverly Hills, Inc., d/b/a Beverly Hills BMW

California Secretary of State

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Restate collateral to delete Inc. and add LLC

 

Amendment: Delete Debtor d/b/a

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Change Debtor information

 

Amendment: Change Debtor information

 

Amendment: Continuation

10/27/1999

 

08/20/2004

 

05/10/2005

 

05/10/2005

 

 

05/10/2005

 

10/30/2007

 

10/30/2007

 

10/30/2007

 

12/04/2007

 

08/04/2009

 

02/10/2011

 

12/13/2011

 

05/07/2014

9930660594

 

04-10021858

 

05-70262321

 

05-70262327

 

 

05-70262328

 

07-71348214

 

07-71348217

 

07-71348201

 

07-71389993

 

09-72045370

 

11-72603191

 

11-72939269

 

14-74109558

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, tools,
special tools, equipment, signage, warranty advances, holdbacks, incentives,
warranty credits, parts and accessories, Lifestyle products and gift articles
that are manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North
America, Inc. and/or bear trademarks of BMW, all accessions and additions
thereto and all proceeds of any of the foregoing, including insurance proceeds,
and a security interest in and right of setoff with respect to all credits and
right to payment (e.g. holdbacks, bonuses, incentives, warranty credits and the
like) held by BMW, its subsidiaries and affiliates for the account of debtor,
and as to the foregoing whether now owned or hereafter acquired

Schedule 7.01 - Page 2

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

FAA Serramonte, Inc., d/b/a Serramonte Auto Plaza, Serramonte Mitsubishi,
Serramonte Nissan

California Secretary of State

 

Nissan Motor Acceptance Corporation

 

Amendment:  Change S/P address

 

Amendment:  Change S/P address

 

Amendment:  Continuation

 

05/05/2005

 

11/06/2006

 

02/25/2008

 

12/04/2009

 

05-7025737733

 

06-70909112

 

08-71483201

 

09-72160741

 

 

Signs, together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations

 

FAA Stevens Creek, Inc., d/b/a Stevens Creek Nissan

California Secretary of State

Nissan Motor Acceptance Corporation

 

Amendment: Continuation

08/21/2007

 

03/07/2012

07-7126162527

 

12-73037533

Signs, together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations.

 

 

SAI Atlanta B, LLC, d/b/a Global Imports BMW, Global Imports MINI

Georgia Central Filing

BMW of North America, LLC

 

 

 

 

 

 

 

 

 

 

 

Amendment:  Change Debtor name

 

Amendment: Change Debtor information

 

Amendment: Continuation

09/04/2007

 

 

 

 

 

 

 

 

 

 

 

03/02/2009

 

10/21/2011

 

05/25/2012

0602007-10773

 

 

 

 

 

 

 

 

 

 

 

0602009-01822

 

0602011-09110

 

0602012-04691

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired

Schedule 7.01 - Page 3

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

Manheim Remarketing, Inc. for itself and as agent

04/25/2013

67-2013-002712

All motor vehicle inventory now or hereafter acquired by Debtor from S/P
including the proceeds and produces therefrom and all increase, substitutions,
replacements, additions and accessions thereto, as well as proceeds from
insurance policies insuring any of the foregoing.

 

SAI Chattanooga N, LLC

Tennessee Secretary of State

Nissan Motor Acceptance Corporation

10/28/2014

422324079

Signs together with all related materials, tools, parts, fittings, supports,
fixings, attachments, illumination, electrical cables, connections and
equipment, and concrete foundations.

 

 

SAI Columbus T, LLC

Ohio Secretary of
State                                                                                                                                                                                              

Vesco Oil Corporation

04/20/2016

OH00200012613

Equipment on loan: 1 – M94850 Refurb Machine Trans s/adapter; 1 – RM94350 Refurb
machine coolant; 1 – RM98250 Refurb Machine Brake Fluid Exc.

 

Vesco Oil Corporation

02/29/2015

OH00198246441

Equipment on loan: 1 – M98250 Machine Brake Fluid Exc.

 

 

SAI Columbus VWK, LLC d/b/a Volkswagen West, Hatfield Kia, Hatfield Volkswagen

Ohio Secretary of State

Vesco Oil Corporation

 

(Under Debtor name Hatfield Volkswagen)

 

04/11/2013

OH00166230197

Equipment on loan: 1 RM94000 Refurb Machine Collant w/Adapter, 1 M75006 tool
Foaming Intake Audi/VW

 

SAI Denver B, LLC

Colorado Secretary of State

Schedule 7.01 - Page 4

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

 

Amendment: Add Debtor address

08/09/2013

 

09/03/2013

 

09/03/2013

 

01/06/2014

 

01/07/2014

20132070604

 

20132077140

 

20132077141

 

2014001400

 

20142001812

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and

affiliates for the account of Debtor and as to all of the foregoing whether now
owned or hereafter acquired.

 

SAI Denver M, LLC

Colorado Secretary of State

Mercedes-Benz USA, LLC

08/30/2013

20132076420

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, the Debtor has granted to MBUSA a purchase money security interest in
all new Mercedes-Benz automobiles, light trucks, Maybach automobiles, commercial
vehicles and smart automobiles and Mercedes-Benz, Maybach, commercial vehicle
and smart parts, accessories and special tools sold by MBUSA to Debtor for which
MBUSA has not received payment.

 

 

SAI Fort Myers B, LLC

Florida Secretary of State

 

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor name

 

Amendment: Add collateral

 

Amendment: Change Debtor information

 

Amendment: Continuation

 

04/05/2002

 

01/29/2007

 

03/10/2008

 

02/27/2009

 

06/01/2010

 

08/26/2010

 

01/26/2012

 

200200808778

 

200704690533

 

200807835615

 

200900101049

 

201002611537

 

201003111295

 

201206072162

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances, parts
and accessories, Lifestyle products and gift articles that are manufactured or
sold by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired.

 

 

SAI Fort Myers M, LLC, d/b/a Mercedes-Benz of Fort Myers

Florida Secretary of State

Schedule 7.01 - Page 5

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Mercedes-Benz USA, LLC

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Continuation

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor name

 

Amendment:  Continuation

 

02/29/2000

 

02/16/2001

 

11/19/2004

 

12/21/2006

 

02/11/2009

 

01/20/2010

 

200000050147-6

 

200100036392-5

 

20040835754X

 

200604417827

 

200900014006

 

20100187531X

 

 

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, Debtor has granted to MBUSA a PMSI in all new Mercedes-Benz
automobiles, light trucks, Maybach automobiles, Commercial Vehicles and smart
automobiles and parts, accessories and special tools sold by MBUSA related to
the above for which MBUSA has not received payment

 

 

 

SAI Irondale Imports, LLC, d/b/a Tom Williams Imports, Audi, BMW, Porsche, Land
Rover

Alabama Secretary of State  

 

BMW of North America, LLC

 

Amendment: Change Debtor address

 

Amendment: Change Debtor name to delete d/b/a

 

Amendment: Change S/P name from BMW of North America, Inc.

 

Amendment: Continuation

 

 

 

Amendment: Restate collateral

 

Amendment:  Change Debtor name

 

Amendment:  Change Debtor address

 

Amendment:  Continuation

 

02/17/2000

 

03/23/2004

 

02/01/2005

 

02/01/2005

 

 

02/01/2005

 

 

 

01/17/2006

 

04/02/2009

 

10/01/2009

 

12/10/2009

 

B2000-07123 FS

 

B2000-07123AM

 

B2000-07123AM

 

B2000-07123AM

 

 

B2000-07123 CS

 

 

 

B2000-07123 AM

 

B2000-07123AM

 

B2000-07123AM

 

B2000-07123CS

 

 

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America LLC (collectively “BMW”) and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right to set off with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of debtor, and as to all of the
foregoing whether now owned or hereafter acquired.

 

 

SAI Long Beach B, Inc., d/b/a Long Beach BMW, Long Beach MINI

California Secretary of State

Schedule 7.01 - Page 6

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

BMW of North America, LLC

 

Amendment: Continuation

08/13/2007

 

06/25/2012

07-7125294239

 

12-73181533

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired .

 

SAI McKinney M, LLC

Mercedes-Benz USA, LLC

09/26/2016

16-0031744713

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable, the Maybach Dealer
Agreement, Commercial Vehicle Dealer Agreement and smart Passenger Car Dealer
Agreement, the Debtor has granted to MBUSA a purchase money security interest in
all new Mercedes-Benz automobiles, light trucks, Maybach automobiles, commercial
vehicles and smart automobiles and Mercedes-Benz, Maybach, commercial vehicle
and smart parts, accessories and special tools sold by MBUSA to Debtor for which
MBUSA has not received payment.

 

 

SAI Monrovia B, Inc., d/b/a BMW of Monrovia, MINI of Monrovia

California Secretary of State

BMW of North America, LLC

 

Amendment: Change Debtor information

12/05/2013

 

01/30/2014

13-7389419136

 

14-73972817

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of Debtor and as to all of the
foregoing whether now owned or hereafter acquired.

 

Schedule 7.01 - Page 7

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

Internal Revenue Service

12/1/2013

14-7394160904

940 Tax Lien for period ending 12/31/2007 totaling $25,509.49

 

State of California – Employment Development Department

 

07/29/2016

16-7539183750

Tax lien totaling $118.37 in penalty and interest for 4th quarter 2015

 

SAI Montgomery B, LLC, d/b/a BMW of Montgomery

Alabama Secretary of State

BMW of North America, LLC

 

Amendment:  Change Debtor name

 

Amendment:  Continuation

 

Amendment: Change Debtor information

06/27/2005

 

04/02/2009

 

03/10/2010

 

10/10/2013

B05-0489290 FS

 

B05-0489290AM

 

B05-0489290CS

 

B05-0489290AM

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

SAI Montgomery CH, LLC, d/b/a Capitol Chevrolet, Capitol Hyundai

Alabama Secretary of State

SLP Performance Parts Inc.

01/24/2013

B13-7021877FS

All products purchased from SLP Performance Parts, vehicles modified with SLP
Performance Parts products, and all proceeds therefrom.

 

 

SAI Nashville M, LLC, d/b/a Mercedes-Benz of Nashville, smart Center of
Nashville

Tennessee Secretary of State

Schedule 7.01 - Page 8

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Mercedes-Benz USA, LLC

 

 

Amendment: Change Debtor name

 

Amendment:  Continuation

 

Amendment: Restate collateral

 

04/07/2005

 

 

02/12/2009

 

01/21/2010

 

05/15/2013

 

305-020582

 

 

209-007725

 

210-008425

 

313-503573

 

 

Motor vehicles, parts, and accessories for which payment has not been received
by Mercedes-Benz USA, LLC in accordance with the provisions of the Mercedes-Benz
Dealer Agreements

 

 

 

 

In accordance with the terms and conditions of the Mercedes-Benz Passenger Car
and Light Truck Dealer Agreement and, where applicable,

the Maybach Dealer Agreement, Commercial Vehicle Dealer Agreement and smart
Passenger Car Dealer Agreement, the Debtor has granted to MBUSA a purchase money
security interest in all new Mercedes-Benz automobiles, light trucks, Maybach
automobiles, commercial vehicles and smart automobiles and Mercedes-Benz,
Maybach, commercial vehicle and smart parts, accessories and special tools sold
by MBUSA to Debtor for which MBUSA has not received payment.

 

Daimler Vehicle Innovations USA LLC

05/07/2012

212-023435

(a)In accordance with the terms and conditions of the Daimler Vehicle
Innovations USA LLC smart Passenger Car Vehicle Dealer Agreement Debtor has
granted to DVIUSA a purchase money security interest in all new smart Passenger
Car Vehicles, smart Passenger Car Vehicle parts, accessories and special tools
sole by DVIUSA to Debtor for which DVIUSA has not received payment.

 

Sonic Automotive-9103 E. Independence, NC, LLC, d/b/a Infiniti of Charlotte

North Carolina Secretary of State

Nissan Motor Acceptance Corporation

 

Amendment: Change Debtor information

 

Amendment: Change S/P from Infiniti Financial Services, a division of Nissan
Motor Acceptance Corporation

 

Amendment: Continuation

 

12/04/2007

 

07/06/2012

 

07/09/2012

 

 

 

07/09/2012

20070113213A

 

20120063687G

 

20120063905K

 

 

 

20120063998A

Leased Equipment:  Signs, together with all related materials, tools, parts,
fittings, supports, fixings, attachments, illumination, electrical cables,
connections and equipment, and concrete foundations.

 

 

Sonic Automotive Aviation, LLC

North Carolina Secretary of State

Schedule 7.01 - Page 9

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

Millrock Aviation Financial, L.L.C.

07/29/2013

20130073295C

Leased Equipment: Dassault Aviation model Falcon 2000EX aircraft s/n 200 and
U.S. Reg. Nos. N501RR; and 2 – Pratt & Whitney Canada model PW308C aircraft
engines s/n’s PCE-CF0431 and PCE-CF0435; together with all other property
essential and appropriate to the operation of the Aircraft, including all
instruments, avionics, auxiliary power units, engines, equipment and accessories
attached to and connected with the Aircraft,; all log books, manuals and other
documents issued for, or reflecting use or maintenance of

the Aircraft together with all other attachments, accessories, accessions,
additions, replacements, exchanges and substitutions now or hereafter attached
thereto and made a part thereof, and all insurance or other proceeds.

 

 

SAI West Houston B, LLC

Texas Secretary of
State                                                                                                                                                                                        

BMW of North America, LLC

01/19/2016

16-0001946603

All unpaid BMW motor vehicles, including BMW automobiles, motorcycles and
scooters, warranty advances, holdbacks, incentives, warranty credits, parts and
accessories that are manufactured or sold by Bayerische Moteren Werks AG (BMW)
and/or BMW of North America, LLC and/or bear trademarks of BMW, all accessions
and additions, thereto and all proceeds thereof.

 

BMW of North America, LLC

01/19/2016

16-0001948625

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired .

 

Millrock Aviation Financial, L.L.C.

 

07/29/2013

 

20130073295C

 

Leased Equipment: Dassault Aviation model Falcon 2000EX aircraft s/n 200 and
U.S. Reg. Nos. N501RR; and 2 – Pratt & Whitney Canada model PW308C aircraft
engines s/n’s PCE-CF0431 and PCE-CF0435; together with all other property
essential and appropriate to the operation of the Aircraft, including all
instruments, avionics, auxiliary power units, engines, equipment and accessories
attached to and connected with the Aircraft,; all log books, manuals and other
documents issued for, or reflecting use or maintenance of the Aircraft together
with all other attachments, accessories, accessions, additions, replacements,
exchanges and substitutions now or hereafter attached thereto and made a part
thereof, and all insurance or other proceeds.

 

Schedule 7.01 - Page 10

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Sonic Automotive of Chattanooga, LLC, d/b/a BMW of Chattanooga

Tennessee Secretary of State

BMW of North America, LLC

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Continuation

10/28/2002

 

11/21/2006

 

07/24/2007

 

09/26/2012

302-060389

 

206-073733

 

107-039829

 

212-060018

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired .

 

 

Sonic Automotive of Nashville, LLC, d/b/a BMW of Nashville, MINI of Nashville,
Sonic Automotive Body Shop

Tennessee Secretary of State

BMW of North America, Inc.

 

Amendment: Add Debtor information

11/29/2012

 

01/16/2014

312-344637

 

U0030.3049

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to all unpaid BMW automobiles, Sport Activity Vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, lifestyle products and gift articles that are manufactured or sold
by Bayerische Moteren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds and a security interest in and
right of setoff with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of Debtor and as to all of the
foregoing whether now owned or hereafter acquired.

 

 

Sonic Automotive of Texas, L.P., d/b/a Lone Star Ford

Texas Secretary of State

Ford Motor Company

 

(Debtor name of Lone Star Ford, Inc.)

04/03/2012

12-0010279870

Industrial equipment – Rotunda general service equipment tools and fixtures
including but not limited to equipment now in possession or hereafter acquired
by Debtor and all proceeds

 

 

Schedule 7.01 - Page 11

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Sonic-2185 Chapman Rd., Chattanooga, LLC, d/b/a Economy Honda Cars, Economy
Honda Superstore

Tennessee Secretary of State

Ally Financial

 

Amendment: Change S/P from GMAC

 

Amendment: Continuation

02/22/2008

 

09/26/2012

 

09/10/2012

308-015486

 

312-340110

 

212-054476

Motor vehicles purchased by Debtor through the Smart Auction or
UsedVehicleAuction.com (SM) web site service and all proceeds thereof.

 

 

Sonic-Calabasas A, Inc.

California Secretary of
State                                                                                                                                                                                    

State of California, Employment Development Department

 

12/04/2015

15-7499045822

State tax lien totaling $84.32 for penalties and interest for 4th quarter 2015

 

Sonic-Calabasas M, Inc., d/b/a Mercedes-Benz of Calabasas

California Secretary of State

Mercedes-Benz USA, LLC

 

Amendment: Continuation

07/31/2007

 

05/04/2012

07-7124004691

 

12-73117907

New motor vehicles, parts and accessories for which payment has not been
received by Mercedes-Benz USA LLC, in accordance with the provisions of the
Mercedes-Benz Dealer Agreements

 

 

SAI Fairfax B, LLC, f/k/a Sonic-Manhattan Fairfax, Inc., d/b/a BMW of Fairfax

Virginia Secretary of State

Schedule 7.01 - Page 12

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

BMW of North America, LLC

 

Amendment: Continuation

 

Amendment: Change S/P name from Inc. to LLC

 

Amendment: Delete d/b/a as additional debtor

 

Amendment: Restate collateral

 

Amendment:  Change Debtor information

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

Amendment: Change Debtor name

 

Amendment: Continuation

 

09/27/1999

 

07/09/2004

 

07/14/2005

 

07/14/2005

 

12/28/2005

 

01/25/2007

 

09/22/2008

 

06/08/2009

 

10/26/2012

 

04/01/2014

 

990927-7803

 

040709-7310-4

 

050714-7028-8

 

050714-7026-4

 

051228-7173-5

 

070125-7270-6

 

080922-7434-6

 

090608-7346-5

 

121026-3977-2

 

14-01-01-6331-1

 

 

All unpaid BMW Motor Vehicles, including BMW automobiles and motorcycles,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories that are manufactured or sold by Bayerische Motoren Werks AG and/or
BMW of North America, Inc. and or bear trademarks of BMW, all accessions and
additions thereto and all proceeds of any of the foregoing whether now owned or
hereafter acquired

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

Sonic Momentum B, L.P., d/b/a Momentum BMW, Momentum MINI, Momentum Collision
Center

Texas Secretary of State

BMW of North America, LLC

 

Amendment:  Continuation

 

Amendment: Change Debtor information

 

Amendment: Continuation

09/24/2004

 

04/20/2009

 

10/17/2011

 

05/19/2014

04-0082933655

 

09-00112142

 

11-00303846

 

14-00158173

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired.

 

 

Sonic Santa Monica M, Inc., d/b/a W.I. Simonson

California Secretary of  State

Mercedes-Benz USA, LLC

 

Amendment: Continuation

06/02/2005

 

04/16/2010

05-7029278010

 

1072291571

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz USA, LLC in accordance with the provisions of the Mercedes-Benz
Dealer Agreement.

 

Manheim Remarketing, Inc. for itself and as agent

05/09/2013

13-7359741474

All motor vehicle inventory now or hereafter acquired by Debtor from S/P
including the proceeds and produces therefrom and all increase, substitutions,
replacements, additions and accessions thereto, as well as proceeds from
insurance policies insuring any of the foregoing.

 

 

Sonic-Stevens Creek B, Inc., d/b/a Stevens Creek BMW

California Secretary of State

Schedule 7.01 - Page 13

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

BMW of North America, Inc.

 

Amendment: Change Debtor address

 

Amendment: Continuation

 

Amendment: Change Debtor name from f/k/a

 

Amendment: Change Debtor address

 

Amendment: Change S/P address

 

 

Amendment:  Restate collateral

 

Amendment: Delete Debtor d/b/a

 

Amendment:  Change Debtor information

 

Amendment:  Continuation

 

01/31/2000

 

01/30/2001

 

11/23/2004

 

11/23/2004

 

03/07/2005

 

05/10/2005

 

 

05/10/2005

 

12/01/2005

 

02/26/2009

 

12/22/2009

 

0003360313

 

01031C0242

 

04-70065566

 

04-70065565

 

05-70182663

 

05-70282350

 

 

05-70262352

 

05-70503928

 

09-71889092

 

09-72177363

 

 

A purchase money security interest in all unpaid BMW motor vehicles, including
BMW automobiles, sports activity vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America, LLC and/or bear trademarks of BMW, all
accessions and additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right of setoff
with respect to all credits and right to payment (e.g. holdbacks, bonuses,
incentives, warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired

 

A Purchase Money Security Interest in all unpaid BMW motor vehicles, including
but not limited to BMW automobiles, sports activity vehicles/light trucks,
motorcycles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and accessories, Lifestyle
products and gift articles that are manufactured or sold by Bayerische Motoren
Werks AG and/or BMW of North America LLC (collectively “BMW”) and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right to set off with respect to all credits and rights to payments held by BMW,
its subsidiaries and affiliates for the account of debtor, and as to all of the
foregoing whether now owned or hereafter acquired

 

SAI Tysons Corner I, LLC, f/k/a Sonic Tysons Corner Infiniti, Inc., d/b/a
Infiniti of Tysons Corner

Virginia State Corporation Commission

Nissan Motor Acceptance Corporation

 

Amendment: Change S/P name from Infiniti Financial Services, a division of
Nissan Motor Acceptance Corporation

 

Amendment: Continuation

 

Amendment: Change Debtor name

05/20/2008

 

01/14/2013

 

 

 

02/01/2013

 

03/05/2013

080520-7396-2

 

130114-3896-8

 

 

 

130201-3900-4

 

130305-3887-4

 

Signs, together with all related materials, tools, parts, fittings, supports,
footings, attachments, documentation, electrical cables, connections and
equipment, and concrete foundations

 

Schedule 7.01 - Page 14

 

--------------------------------------------------------------------------------

 

 

 

Secured Party

 

File Date

 

File Number

 

Collateral

 

Sonic Walnut Creek M, Inc., d/b/a Mercedes-Benz of Walnut Creek

California Secretary of State

Mercedes-Benz USA, LLC

 

 

Amendment: Continuation

03/16/2006

 

 

01/18/2011

06-7062844976

 

 

11-72579286

 

Motor vehicles, parts and accessories for which payment has not been received by
Mercedes-Benz USA LLC, in accordance with the provisions of the Mercedes-Benz
Dealer Agreements

 

Town and Country Ford, Incorporated

North Carolina Secretary of State

Ford Motor Company

10/30/2013

2013010781G

Industrial equipment – Rotunda general service equipment tools and fixtures
including equipment now in possession or hereafter acquired by Debtor and all
proceeds.

 

Town and Country Ford Incorporated

Ford Motor Company

10/31/2014

20140101824E

 

Ford Motor Company

05/10/2016

20160047176F

Industrial equipment – Rotunda general service equipment tools and fixtures
including but not limited to equipment now in possession or hereafter acquired
by the Debtor and all proceeds from any disposition thereof.

 

 

Schedule 7.01 - Page 15

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.03

EXISTING INDEBTEDNESS

Description

Creditor

Original Principal Balance

Principal Balance

as of 5/31/14

Maturity Date

Advantage Lease Holdings*

iStar Financial

$8,213,445

$3,404,950

09/01/2016

Richmond Lease Holdings*

iStar Financial

$5,622,157

$1,169,838

11/01/2015

Momentum Lease Holdings*

iStar Financial

$12,735,033

$2,770,623

12/01/2015

Capital Lease – Concord Toyota Facility

1090 Concord Associates, LLC

$6,514,841

$5,004,519

12/01/2025

 

*Indicates indebtedness constituting “Falcon Indebtedness”

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.25

POST-CLOSING DELIVERIES

The Borrower shall, within sixty (60) days of the Closing Date (or such later
date as reasonably determined by the Administrative Agent), deliver:

 

(1)

good standing certificate for SAI TN HC2, LLC from the Tennessee Secretary of
State

 

 

 




 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Sonic Automotive, Inc.

4401 Colwick Road

Charlotte, North Carolina 28211

Attention:  Stephen K. Coss and Heath R. Byrd

Telephone:704-566-2420 and 704-566-2482

Facsimile:  704-927-3412 and 704-973-0798

Electronic Mail: steve.coss@sonicautomotive.com and
heath.byrd@sonicautomotive.com

Website Address:  www.sonicautomotive.com

U.S. Taxpayer ID Number:  56-2010790

 

 

ADMINISTRATIVE AGENT:

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

Bank of America, N.A.

Credit Services

101 N. Tryon Street

Mailcode:  NC1-001-04-39

Charlotte, NC 28255

Attention:     Kimberly Foster

Telephone:  980-386-2881

Telecopier:  704-208-2140

Email: kfoster2@baml.com

 

Wire Instructions for New Vehicle Floorplan:

Bank of America, N. A.

New York, New York

ABA Number:  026009593

Account Number:4426359962

Attention:   Floorplan Operations

Reference:   Sonic Automotive, Inc.




 

 

--------------------------------------------------------------------------------

 

 

Administrative Agent’s Office – New Vehicle Floorplan Facility

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Attention: Gregory Eatrides

Telecopier:  212-843-0882

Email:  gregory.eatrides@baml.com

 

Attention: Jevera Perdue

Telephone:  336-854-7526

Email:  Jevera.K.Perdue@baml.com

 

Other Notices as Administrative Agent
(financial reporting requirements and bank group communications, at all times):

Bank of America, N.A.

Agency Management

135 South LaSalle Street

Mailcode: IL4-135-09-61

Chicago, Illinois  60603

Attention: Renee’ Marion, Agency Officer

Telephone:  312-828-3972

Telecopier:  877-206-8433

Email:  renee.marion@baml.com

 

L/C ISSUER:

Bank of America, N.A. - Trade Finance

1 Fleet Way

Mailcode:  CA9-705-07-05

Scranton, Pennsylvania 18507

Attention: Al Malave, Trade Operations Officer

Telephone:  570-330-4212

Telecopier:  570-330-4186

Email:  alfonso.malave@baml.com

 

 

SWING LINE LENDER:

Bank of America, N.A.

Credit Services

101 N. Tryon Street

Mailcode:  NC1-001-04-39

Charlotte, NC 28255

Attention:     Kimberly Foster

Telephone:  980-386-2881

Telecopier:  704-208-2140

Email: kfoster2@baml.com

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

FORM OF NEW VEHICLE FLOORPLAN

COMMITTED LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement” the terms defined therein being used herein
as therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line Lender,
and Used Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).

The undersigned hereby requests (select one):

☐  A Borrowing of New Vehicle Floorplan Committed Loans

☐  A conversion of New Vehicle Floorplan Committed Loans

1.For ________________________, the applicable New Vehicle Borrower.

2.On _________________________ (a Business Day).

3.In the amount of $_______________.

4.Comprised of _________________________________________________.

[Type of New Vehicle Floorplan Committed Loan requested]

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Credit Agreement.

SONIC AUTOMOTIVE, INC.

By:Name:

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

FORM OF USED VEHICLE FLOORPLAN

COMMITTED LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement” the terms defined therein being used herein
as therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, New Vehicle Swing Line Lender, and Used Vehicle Swing Line
Lender, and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties).

The undersigned hereby requests (select one):

☐  A Used Vehicle Floorplan Committed Borrowing

☐  A conversion of Used Vehicle Floorplan Committed Loans

1.On _________________________ (a Business Day).

2.In the amount of $_______________.

3.Comprised of _________________________________________________.

[Type of Used Vehicle Floorplan Committed Loan requested]

The Used Vehicle Floorplan Committed Borrowing, if any, requested herein
complies with the provisos to the first sentence of Section 2.06 of the Credit
Agreement.

SONIC AUTOMOTIVE, INC.

By:Name:

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1(a)

 

FORM OF NEW VEHICLE FLOORPLAN SWING LINE LOAN NOTICE  (BORROWING)

LOW DOC ADVANCE FORM – NEW CARS

To: Bank of America, N.A., as New Vehicle Swing Line LenderFax Page #____of____

Floor Plan Operations

Fax: (800) 766-8238

 

Reference is made to that certain Third Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement” the terms defined therein being used herein
as therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line Lender,
and Used Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).

Dealership Name:Dealer #:

                 

#

 

Class#

➊

Franchise#

 

Vehicle ID #

 

Year

 

Make/Model

 

Stock #

 

Floorplan Amount

1

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

Class #001-New; Franchise #

 

One checking account credit will be processed for the total dollar amount
indicated.

 

Dealership Authorized Signature:
___________________________________________________________ Date:
______________________

 

Contact Name: ________________________________________ Phone#:
___________________________ Fax#:______________________

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1(b)

FORM OF NEW VEHICLE FLOORPLAN

SWING LINE LOAN NOTICE  (CONVERSION)

Date:  ___________, _____

To:Bank of America, N.A., as New Vehicle Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement” the terms defined therein being used herein
as therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line Lender,
and Used Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).

The undersigned hereby requests (select one):

☐  A conversion of New Vehicle Floorplan Swing Line Loans

1.For ________________________, the applicable New Vehicle Borrower.

2.On _________________________ (a Business Day).

3.In the amount of $_______________.

4.Comprised of _________________________________________________.

[Type of New Vehicle Floorplan Swing Line Loan requested]

SONIC AUTOMOTIVE, INC.

By:Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

FORM OF USED VEHICLE FLOORPLAN

SWING LINE LOAN NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement” the terms defined therein being used herein
as therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, New Vehicle Swing Line Lender, and Used Vehicle Swing Line
Lender, and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties).

The undersigned hereby requests (select one):

☐  A Used Vehicle Floorplan Committed Borrowing

☐  A conversion of Used Vehicle Floorplan Committed Loans

1.On _________________________ (a Business Day).

2.In the amount of $_______________.

3.Comprised of _________________________________________________.

[Type of Used Vehicle Floorplan Committed Loan requested]  

The Used Vehicle Floorplan Swing Line Borrowing, if any, requested herein
complies with the provisos to the first sentence of Section 2.08(a) of the
Credit Agreement.

SONIC AUTOMOTIVE, INC.

By:Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF NOTE

_______________, 20__

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and collectively
the “Borrowers”) hereby promises, jointly and severally, to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each New Vehicle Floorplan Loan from time to time made by the Lender
to Sonic Automotive, Inc. (the “Company”) or any New Vehicle Borrower under the
Credit Agreement and the principal amount of each Used Vehicle Floorplan Loan
from time to time made by the Lender to the Company under that certain Third
Amended and Restated Syndicated New and Used Vehicle Floorplan Credit Agreement,
dated as of November 30, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the Company,
certain Subsidiaries of the Company from time to time party thereto, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
New Vehicle Swing Line Lender, and Used Vehicle Swing Line Lender, and Bank of
America, N.A., as Revolving Administrative Agent (in the capacity of collateral
agent for the Secured Parties).

Each Borrower promises, jointly and severally, to pay interest on the unpaid
principal amount of each Loan from the date of such New Vehicle Floorplan Loan
or Used Vehicle Floorplan Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit
Agreement.  Except as otherwise provided in Section 2.03(h) with respect to New
Vehicle Floorplan Swing Line Loans, and Section 2.08(f) with respect to Used
Vehicle Floorplan Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranties and is secured by the Collateral.  [This Note is
issued in replacement of a Note dated July 23, 2014, issued to the Lender
pursuant to the Credit Agreement (the “Existing Note”), and does not effect any
refinancing or extinguishment of the indebtedness and obligations of such
Existing Note and is not a novation but is a replacement of such Existing
Note.]  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall (if required by the Credit Agreement) become, or may be declared
to be, immediately due and payable all as provided in the Credit Agreement.  New
Vehicle Floorplan Loans and Used Vehicle Floorplan Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Note and endorse thereon the

 

 

--------------------------------------------------------------------------------

 

date, amount and maturity of its New Vehicle Floorplan Loans and Used Vehicle
Floorplan Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.

SONIC AUTOMOTIVE, INC.

By:Name:

Title:

 

 

[EACH NEW VEHICLE BORROWER]

By:Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]2  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation
the New Vehicle Floorplan Swing Line Loans or the Used Vehicle Floorplan Swing
Line Loans, as applicable, included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.Assignor[s]:______________________________

______________________________

 






 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

--------------------------------------------------------------------------------

 

2.

Assignee[s]:______________________________

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrowers:Sonic Automotive, Inc. and certain of its Subsidiaries

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.

Credit Agreement:Third Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement, dated as of November 30, 2016, among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), certain Subsidiaries
of the Company from time to time party thereto, the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, New Vehicle Swing
Line Lender, and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured Parties).

6.

Assigned Interest:

 

 

 

Assignor[s]3

 

 

 

Assignee[s]4

Aggregate

Amount of Commitment

for all Lenders*

Amount of Commitment Assigned*

Percentage
Assigned of Commitment 6

CUSIP Number

 

 

$________

$________

________%

 

 

 

$________

$________

________%

 

 

 

$________

$________

________%

 

 

[7.

Trade Date:__________________] 7

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

3 

List each Assignor, as appropriate.

4 

List each Assignee, as appropriate.

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.



5 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR:

[NAME OF ASSIGNOR]

By: __________________________________
       Title:

 

ASSIGNEE:

[NAME OF ASSIGNEE]

By: __________________________________
       Title:

 

[Consented to and] 8 Accepted:

 

BANK OF AMERICA, N.A., as
  Administrative Agent [, New Vehicle

Swing Line Lender and

Used Vehicle Swing Line Lender]

 

By: _________________________________
      Title:

 

[Consented to:] 9

SONIC AUTOMOTIVE, INC.

By: _________________________________
      Title:

 

 

 

 

7 

To be added only if the consent of the Administrative Agent, New Vehicle Swing
Line Lender or Used Vehicle Swing Line Lender, as applicable,  is required by
the terms of the Credit Agreement.

8 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

 

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

 

--------------------------------------------------------------------------------

 

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of North
Carolina.

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF THIRD AMENDED AND RESTATED

COMPANY GUARANTY

See attached.

 

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED

COMPANY GUARANTY AGREEMENT

 

THIS THIRD AMENDED AND RESTATED COMPANY GUARANTY AGREEMENT (this “Guaranty
Agreement”), dated as of November 30, 2016, is made by SONIC AUTOMOTIVE, INC.
(the “Guarantor” or the “Company”) to BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States, as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the lenders (the “Lenders”) now or hereafter party to the Floorplan Credit
Agreement defined below (collectively with the Administrative Agent and the
Revolving Administrative Agent (as defined below), in its capacity as collateral
agent under the Floorplan Credit Agreement, the “Floorplan Secured
Parties”).  All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Floorplan Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company, certain Subsidiaries of the Company party thereto (each an
“Existing New Vehicle Borrower”), the lenders party thereto (the “Existing
Lenders”) and the Administrative Agent entered into that certain Second Amended
and Restated Syndicated New and Used Vehicle Floorplan Credit Agreement dated
July 23, 2014 (as amended prior to (but excluding) the date hereof, the
“Existing Credit Agreement”), pursuant to which certain of the Existing Lenders
agreed to make available (a) to the Existing New Vehicle Borrowers a revolving
new vehicle floorplan facility, including a new vehicle swingline subfacility
and (b) to the Company a revolving used vehicle floorplan facility, including a
used vehicle swingline subfacility; and

 

WHEREAS, the Company (the “Existing Guarantor”) entered into a Second Amended
and Restated Company Guaranty Agreement dated as of July 23, 2014 (the “Existing
Guaranty Agreement”) pursuant to which the Existing Guarantor has guaranteed the
payment and performance of the obligations of the Existing New Vehicle Borrowers
under the Existing Credit Agreement and other loan documents related thereto;
and

 

WHEREAS, the Company and the Existing New Vehicle Borrowers have requested that
the Existing Credit Agreement be amended and restated in order to, among other
things, (a) extend the maturity date of the floorplan credit facility provided
therein, (b) increase the maximum aggregate amount of the revolving new vehicle
floorplan facility and the revolving used vehicle floorplan facility provided
therein and (c) make certain other amendments to the Existing Credit Agreement
on the terms and conditions set forth in that certain Third Amended and Restated
Syndicated New and Used Vehicle Floorplan Credit Agreement dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Floorplan Credit Agreement”) among the Company, certain Subsidiaries of the
Company (each a “New Vehicle Borrower” and together with the Company, the
“Borrowers” and each individually a “Borrower”), the Lenders and the
Administrative Agent; and

 




 

--------------------------------------------------------------------------------

 

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have agreed to
enter into the Floorplan Credit Agreement, subject to, among other things, a
condition that the parties amend and restate the Existing Guaranty Agreement as
provided herein; and

 

WHEREAS, each New Vehicle Borrower is a Subsidiary of the Guarantor and the
Guarantor will materially benefit from the New Vehicle Floorplan Loans made and
to be made under the Floorplan Credit Agreement; and

 

WHEREAS, the Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Floorplan Credit Agreement; and

 

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Floorplan Credit Agreement by
the Floorplan Secured Parties was the obligation of the Guarantor to enter into
this Guaranty Agreement, and the Floorplan Secured Parties are unwilling to
extend and maintain the credit facilities provided under the Loan Documents
unless the Guarantor enters into this Guaranty Agreement;

 

NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) induce the Floorplan Secured Parties to make
the credit facilities provided for in the Floorplan Credit Agreement available
to the New Vehicle Borrowers, the parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement as
follows:  

1.Guaranty.  The Guarantor hereby unconditionally, absolutely, continually and
irrevocably guarantees to the Administrative Agent for the benefit of the
Floorplan Secured Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below).  For all purposes of this Guaranty Agreement,
“Guaranteed Liabilities” means:  (a) each New Vehicle Borrower’s prompt payment
in full, when due or declared due and at all such times, of all Obligations and
all other amounts pursuant to the terms of the Floorplan Credit Agreement, the
Notes, and all other Loan Documents heretofore, now or at any time or times
hereafter owing, arising, due or payable from such New Vehicle Borrower to any
one or more of the Floorplan Secured Parties, including principal, interest,
premiums and fees (including, but not limited to, loan fees and reasonable fees,
charges and disbursements of counsel (“Attorney Costs”)); and (b) each New
Vehicle Borrower’s prompt, full and faithful performance, observance and
discharge of each and every agreement, undertaking, covenant and provision to be
performed, observed or discharged by such New Vehicle Borrower under the
Floorplan Credit Agreement, the Notes and all other Loan Documents.  The
Guarantor’s obligations to the Floorplan Secured Parties under this Guaranty
Agreement are hereinafter collectively referred to as the “Guarantor’s
Obligations”.

 

The Guarantor agrees that it is directly and primarily liable for the Guaranteed
Liabilities.

 

The Guarantor’s Obligations are secured by various Security Instruments referred
to in the Floorplan Credit Agreement, including without limitation, the Security
Agreement.

 

2.Payment.If any New Vehicle Borrower shall default in payment or performance of
any of the Guaranteed Liabilities, whether principal, interest, premium, fee

2

 

 

--------------------------------------------------------------------------------

 

(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Floorplan Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Floorplan Credit Agreement, then the Guarantor
will, upon demand thereof by the Administrative Agent, fully pay to the
Administrative Agent, for the benefit of the Floorplan Secured Parties, an
amount equal to all the Guaranteed Liabilities then due and owing or declared or
deemed to be due and owing. For purposes of this Section 2, the Guarantor
acknowledges and agrees that “Guaranteed Liabilities” shall be deemed to include
any amount (whether principal, interest, premium, fees) which would have been
accelerated in accordance with Section 8.02 of the Floorplan Credit Agreement
but for the fact that such acceleration could be unenforceable or not allowable
under any Debtor Relief Law.

 

3.Absolute Rights and Obligations.  This is a guaranty of payment and not of
collection.  The Guarantor’s Obligations under this Guaranty Agreement shall be
absolute and unconditional irrespective of, and the Guarantor hereby expressly
waives, to the extent permitted by law, any defense to its obligations under
this Guaranty Agreement and all Security Instruments to which it is a party by
reason of:

 

(a)any lack of legality, validity or enforceability of the Floorplan Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to the Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

 

(b)any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

(c)any acceleration of the maturity of any of the Guaranteed Liabilities or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

 

(d)any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, or for any other obligations or liabilities of any Person under any
of the Related Agreements;

 

(e)any dissolution of any Borrower, the Guarantor, any other Loan Party or any
other party to a Related Agreement, or the combination or consolidation of any
New Vehicle Borrower, the Guarantor, any other Loan Party or any other party to
a Related Agreement into or with another entity, or any transfer or disposition
of any assets of any New Vehicle Borrower, the Guarantor, any other Loan Party
or any other party to a Related Agreement;

 

3

 

 

--------------------------------------------------------------------------------

 

(f)any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Floorplan Credit Agreement, any of the
Notes or any other Loan Document or any other Related Agreement, in whole or in
part;

 

(g)the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation obligations arising under
any other Guaranty now or hereafter in effect);

 

(h)any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Floorplan
Credit Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Guaranteed Liabilities, or any of the obligations or liabilities
of any party to any other Related Agreement;

 

(i)any other circumstance whatsoever (with or without notice to or knowledge of
the Guarantor) which may or might in any manner or to any extent vary the risks
of the Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any New Vehicle
Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantor’s Obligations, whether arising under North
Carolina General Statutes Sections 26-7 and 26-9 or otherwise.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.

 

4.Currency and Funds of Payment.  All Guarantor’s Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Floorplan Secured Party with respect thereto as against any Borrower, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Borrower of any or all of the Guaranteed Liabilities.

 

5.Events of Default.  Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantor’s Obligations shall immediately
be and become due and payable.

 

6.Subordination.  Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, the Guarantor hereby unconditionally subordinates all present
and future

4

 

 

--------------------------------------------------------------------------------

 

debts, liabilities or obligations now or hereafter owing to the Guarantor (i) of
any New Vehicle Borrower, to the payment in full of the Guaranteed Liabilities
and (ii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Floorplan
Secured Party and arising under the Loan Documents.  All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the benefit of the Floorplan Secured Parties on account of the Guaranteed
Liabilities, the Guarantor’s Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
the Guarantor as agent and bailee of the Floorplan Secured Parties separate and
apart from all other funds, property and accounts of the Guarantor.

 

7.Suits.  The Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Floorplan Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to the Guarantor, the Guarantor’s Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against the Guarantor.  At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against the Guarantor, whether
or not suit has been commenced against any New Vehicle Borrower, any Loan Party
or any other Person and whether or not the Floorplan Secured Parties have taken
or failed to take any other action to collect all or any portion of the
Guaranteed Liabilities or have taken or failed to take any actions against any
collateral securing payment or performance of all or any portion of the
Guaranteed Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

 

8.Set-Off and Waiver.  The Guarantor waives any right to assert against any
Floorplan Secured Party as a defense, counterclaim, set-off, recoupment or cross
claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which the Guarantor may now or at any time hereafter
have against any New Vehicle Borrower or any or all of the Floorplan Secured
Parties without waiving any additional defenses, set-offs, counterclaims or
other claims otherwise available to the Guarantor.  The Guarantor agrees that
each Floorplan Secured Party shall have a lien for all the Guarantor’s
Obligations upon all deposits or deposit accounts, of any kind, or any interest
in any deposits or deposit accounts, now or hereafter pledged, mortgaged,
transferred or assigned to such Floorplan Secured Party or otherwise in the
possession or control of such Floorplan Secured Party for any purpose (other
than solely for safekeeping) for the account or benefit of the Guarantor,
including any balance of any deposit account or of any credit of the Guarantor
with the Floorplan Secured Party, whether now existing or hereafter established,
and hereby authorizes each Floorplan Secured Party from and after the occurrence
of an Event of Default at any time or times with or without prior notice to
apply such balances or any part thereof to such of the Guarantor’s Obligations
to the Floorplan Secured Parties then due and in such amounts as provided for in
the Floorplan Credit Agreement or otherwise as they may elect.  For the purposes
of this Section 8, all remittances and property shall be deemed to be in the
possession of a Floorplan Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.

 




5

 

 

--------------------------------------------------------------------------------

 

9.Waiver of Notice; Subrogation.

 

(a)The Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences:  (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and otherwise loaning monies or giving or extending credit to or for the benefit
of any Borrower or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to
the Floorplan Credit Agreement or the Notes or any other Loan Document or
Related Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof.  The Guarantor agrees that each
Floorplan Secured Party may heretofore, now or at any time hereafter do any or
all of the foregoing in such manner, upon such terms and at such times as each
Floorplan Secured Party, in its sole and absolute discretion, deems advisable,
without in any way or respect impairing, affecting, reducing or releasing the
Guarantor from its Guarantor’s Obligations, and the Guarantor hereby consents to
each and all of the foregoing events or occurrences.

 

(b)The Guarantor hereby agrees that payment or performance by the Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Floorplan Secured Parties upon demand by
the Administrative Agent to the Guarantor without the Administrative Agent being
required, the Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by any Borrower or any other Person on account of the
Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY THE GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE FLOORPLAN CREDIT AGREEMENT.

 

(c)The Guarantor further agrees with respect to this Guaranty Agreement that it
shall not exercise any of its rights of subrogation, reimbursement, contribution
or indemnity, nor any right of recourse to security for the Guaranteed
Liabilities unless and until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its
assets.  This waiver is expressly intended to prevent the existence of any claim
in respect to such subrogation,

6

 

 

--------------------------------------------------------------------------------

 

reimbursement, contribution or indemnity by the Guarantor against the estate of
any other Loan Party within the meaning of Section 101 of the Bankruptcy Code,
in the event of a subsequent case involving any other Loan Party.  If an amount
shall be paid to the Guarantor on account of such rights at any time prior to
termination of this Guaranty Agreement in accordance with the provisions of
Section 21 hereof, such amount shall be held in trust for the benefit of the
Floorplan Secured Parties and shall forthwith be paid to the Administrative
Agent, for the benefit of the Floorplan Secured Parties, to be credited and
applied upon the Guarantor’s Obligations, whether matured or unmatured, in
accordance with the terms of the Floorplan Credit Agreement or otherwise as the
Floorplan Secured Parties may elect.  The agreements in this subsection shall
survive repayment of all of the Guarantor’s Obligations, the termination or
expiration of this Guaranty Agreement in any manner, including but not limited
to termination in accordance with Section 21 hereof, and occurrence of the
Facility Termination Date.

 

10.Effectiveness; Enforceability.  This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof.  Any claim or claims
that the Floorplan Secured Parties may at any time hereafter have against the
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Floorplan Secured Parties by written notice directed to
the Guarantor in accordance with Section 23 hereof.

 

11.Representations and Warranties.  The Guarantor warrants and represents to the
Administrative Agent, for the benefit of the Floorplan Secured Parties, that it
is duly authorized to execute and deliver this Guaranty Agreement, and to
perform its obligations under this Guaranty Agreement, that this Guaranty
Agreement has been duly executed and delivered on behalf of the Guarantor by its
duly authorized representatives; that this Guaranty Agreement is legal, valid,
binding and enforceable against the Guarantor in accordance with its terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and that the
Guarantor’s execution, delivery and performance of this Guaranty Agreement does
not violate or constitute a breach of any of its Organizational Documents, any
agreement or instrument to which the Guarantor is a party, or any law, order,
regulation, decree or award of any governmental authority or arbitral body to
which it or its properties or operations is subject.

 

12.Expenses.  The Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including Attorney Costs, incurred
by any Floorplan Secured Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.

 

13.Reinstatement.  The Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Floorplan Secured Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Floorplan Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.

 

7

 

 

--------------------------------------------------------------------------------

 

14.Attorney-in-Fact.  To the extent permitted by law, the Guarantor hereby
appoints the Administrative Agent, for the benefit of the Floorplan Secured
Parties, as the Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

 

15.Reliance.  The Guarantor represents and warrants to the Administrative Agent,
for the benefit of the Floorplan Secured Parties, that:  (a) the Guarantor has
adequate means to obtain on a continuing basis (i) from any New Vehicle
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
(“Other Information”), and has full and complete access to the Loan Parties’
books and records and to such Other Information; (b) the Guarantor is not
relying on any Floorplan Secured Party or its or their employees, directors,
agents or other representatives or Affiliates, to provide any such information,
now or in the future; (c) the Guarantor has been furnished with and reviewed the
terms of the Floorplan Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Guaranty Agreement
freely and deliberately, and understands the obligations and financial risk
undertaken by providing this Guaranty Agreement; (d) the Guarantor has relied
solely on the Guarantor’s own independent investigation, appraisal and analysis
of each New Vehicle Borrower, each New Vehicle Borrower’s financial condition
and affairs, the “Other Information”, and such other matters as it deems
material in deciding to provide this Guaranty Agreement and is fully aware of
the same; and (e) the Guarantor has not depended or relied on any Floorplan
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning any New
Vehicle Borrower or any New Vehicle Borrower’s financial condition and affairs
or any other matters material to the Guarantor’s decision to provide this
Guaranty Agreement, or for any counseling, guidance, or special consideration or
any promise therefor with respect to such decision.  The Guarantor agrees that
no Floorplan Secured Party has any duty or responsibility whatsoever, now or in
the future, to provide to the Guarantor any information concerning any New
Vehicle Borrower or any New Vehicle Borrower’s financial condition and affairs,
or any Other Information, other than as expressly provided herein, and that, if
the Guarantor receives any such information from any Floorplan Secured Party or
its or their employees, directors, agents or other representatives or
Affiliates, the Guarantor will independently verify the information and will not
rely on any Floorplan Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, with respect to such information.

 

16.Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Floorplan Credit Agreement shall be applicable to this
Guaranty Agreement and are hereby incorporated by reference.  All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or guaranteed hereby.

 

8

 

 

--------------------------------------------------------------------------------

 

17.Entire Agreement.  This Guaranty Agreement, together with the Floorplan
Credit Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained.  The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 21, neither this Guaranty Agreement nor
any portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Floorplan Credit Agreement.

 

18.Binding Agreement; Assignment.  This Guaranty Agreement and the terms,
covenants and conditions hereof shall be binding upon and inure to the benefit
of the parties hereto, and to their respective heirs, legal representatives,
successors and assigns; provided, however, that the Guarantor shall not be
permitted to assign any of its rights, powers, duties or obligations under this
Guaranty Agreement or any other interest herein or therein except as expressly
permitted herein or in the Floorplan Credit Agreement.  Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Floorplan Credit
Agreement (to the extent permitted by the Floorplan Credit Agreement); and to
the extent of any such permitted assignment or participation such other Person
shall, to the fullest extent permitted by law, thereupon become vested with all
the benefits in respect thereof granted to such Lender herein or otherwise,
subject however, to the provisions of the Floorplan Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof concerning assignments and participations.  All references herein to the
Administrative Agent shall include any successor thereof.

 

19.Severability.  The provisions of this Guaranty Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

20.Counterparts.  This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor.  Without limiting the foregoing provisions of this Section 20,
the provisions of Section 10.10 of the Floorplan Credit Agreement shall be
applicable to this Guaranty Agreement.

 

21.Termination.  Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement, and all of the Guarantor’s Obligations hereunder (excluding
those Guarantor’s Obligations relating to Guaranteed Liabilities that expressly
survive such termination) shall terminate on the Facility Termination Date.

 

9

 

 

--------------------------------------------------------------------------------

 

22.Remedies Cumulative; Late Payments.  All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Floorplan Secured Party provided by law or under the
Floorplan Credit Agreement, the other Loan Documents or other applicable
agreements or instruments.  The making of the Loans and other credit extensions
pursuant to the Floorplan Credit Agreement and other Related Agreements shall be
conclusively presumed to have been made or extended, respectively, in reliance
upon the Guarantor’s guaranty of the Guaranteed Liabilities pursuant to the
terms hereof.  Any amounts not paid when due under this Guaranty Agreement shall
bear interest at the Default Rate.

 

23.Notices.  Any notice required or permitted hereunder shall be given, (a) with
respect to the Guarantor, at its address indicated in Schedule 10.02 of the
Floorplan Credit Agreement and (b) with respect to the Administrative Agent or
any other Floorplan Secured Party, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Floorplan Credit Agreement.  All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 10.02 of the Floorplan Credit Agreement for
the giving and effectiveness of notices and modifications of addresses
thereunder.

 

24.Governing Law; Venue; Waiver of Jury Trial.

 

(a)THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED,
AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

(b)THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE INSTITUTED IN ANY
STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE OF NORTH CAROLINA,
UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS GUARANTY
AGREEMENT, THE GUARANTOR EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION
OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, AND THE GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.

 

(c)THE GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS FOR NOTICES TO THE GUARANTOR IN EFFECT PURSUANT TO SECTION 24
HEREOF, OR BY

10

 

 

--------------------------------------------------------------------------------

 

ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN
THE STATE OF NORTH CAROLINA.

 

(d)NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS
OF ANY JURISDICTION WHERE THE GUARANTOR OR ANY OF THE GUARANTOR’S PROPERTY OR
ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS
OF ANY SUCH JURISDICTION, THE GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH
SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT
AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER MAY BE
AVAILABLE UNDER APPLICABLE LAW.

 

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS GUARANTY AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, THE GUARANTOR AND THE ADMINISTRATIVE AGENT ON BEHALF OF THE FLOORPLAN
SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING.

 

(f)THE GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

25.Amendment and Restatement.  The parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement,
and this Guaranty Agreement shall constitute neither a release nor novation of
any obligation or liability arising under the Existing Guaranty Agreement nor a
refinancing of any indebtedness or obligations arising thereunder or under the
Existing Credit Agreement or related documents, but rather the obligations and
liabilities in effect under the Existing Guaranty Agreement shall continue in
effect on the terms hereof.

 

 

[Signature pages follow.]

 

 

11

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTOR:

SONIC AUTOMOTIVE, INC.

 

By:



 

Name:  



 

Title:



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




THIRD AMENDED AND RESTATED COMPANY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative

Agent

By:

Name:

Title:

 

THIRD AMENDED AND RESTATED COMPANY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF THIRD AMENDED AND RESTATED

SUBSIDIARY GUARANTY

 

See attached.

 

 

 

 

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED

SUBSIDIARY GUARANTY AGREEMENT

 

THIS THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty
Agreement”), dated as of November 30, 2016, is made by EACH OF THE UNDERSIGNED
AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT WHICH IDENTIFIES SUCH PERSON THEREIN AS A “FLOORPLAN SUBSIDIARY
GUARANTOR” (each a “Guarantor” and collectively the “Guarantors”) to BANK OF
AMERICA, N.A., a national banking association organized and existing under the
laws of the United States, as administrative agent (in such capacity, the
“Administrative Agent”) for each of the lenders (the “Lenders”) now or hereafter
party to the Floorplan Credit Agreement defined below (collectively with the
Administrative Agent and the Revolving Administrative Agent (as defined below),
in its capacity as collateral agent under the Floorplan Credit Agreement, the
“Floorplan Secured Parties”).  All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Floorplan
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Sonic Automotive, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each an “Existing New Vehicle
Borrower”), the lenders party thereto (the “Existing Lenders”) and the
Administrative Agent entered into that certain Second Amended and Restated
Syndicated New and Used Vehicle Floorplan Credit Agreement dated July 23, 2014
(as amended prior to (but excluding) the date hereof, the “Existing Credit
Agreement”), pursuant to which certain of the Existing Lenders agreed to make
available (a) to the Existing New Vehicle Borrowers a revolving new vehicle
floorplan facility, including a new vehicle swingline subfacility and (b) to the
Company a revolving used vehicle floorplan facility, including a used vehicle
swingline subfacility; and

 

WHEREAS, certain Subsidiaries of the Company (the “Existing Guarantors”) entered
into a Second Amended and Restated Subsidiary Guaranty Agreement dated as of
July 23, 2014 (the “Existing Guaranty Agreement”) pursuant to which the Existing
Guarantors have guaranteed the payment and performance of the obligations of the
Company under the Existing Credit Agreement and other loan documents related
thereto; and

 

WHEREAS, the Company and the Existing New Vehicle Borrowers have requested that
the Existing Credit Agreement be amended and restated in order to, among other
things, (a) extend the maturity date of the floorplan credit facility provided
therein, (b) increase the maximum aggregate amount of the revolving new vehicle
floorplan facility and the revolving used vehicle floorplan facility provided
therein and (c) make certain other amendments to the Existing Credit Agreement
on the terms and conditions set forth in that certain Third Amended and Restated
Syndicated New and Used Vehicle Floorplan Credit Agreement dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Floorplan Credit Agreement”) among the Company, certain Subsidiaries of the
Company (each a “New Vehicle Borrower” and together with the Company, the
“Borrowers” and each individually a “Borrower”), the Lenders and the
Administrative Agent; and




 

--------------------------------------------------------------------------------

 

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have agreed to
enter into the Floorplan Credit Agreement, subject to, among other things, a
condition that the parties amend and restate the Existing Guaranty Agreement as
provided herein; and

 

WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Company;
and

 

WHEREAS, each Guarantor will materially benefit from the Loans to be made under
the Floorplan Credit Agreement; and

 

WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Floorplan Credit Agreement; and

 

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Floorplan Credit Agreement by
the Floorplan Secured Parties was the obligation of the Company to cause each
Guarantor to enter into this Guaranty Agreement, and the Floorplan Secured
Parties are unwilling to extend and maintain the credit facilities provided
under the Loan Documents unless the Guarantors enter into this Guaranty
Agreement;

 

NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) induce the Floorplan Secured Parties to make
the credit facilities provided for in the Floorplan Credit Agreement available
to the New Vehicle Borrowers, the parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement as
follows:  

1.Guaranty.  Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Floorplan Secured Parties the payment and performance in
full of the Guaranteed Liabilities (as defined below).  For all purposes of this
Guaranty Agreement, “Guaranteed Liabilities” means:  (a) each Borrower’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Floorplan Credit
Agreement, the Notes, and all other Loan Documents heretofore, now or at any
time or times hereafter owing, arising, due or payable from any Borrower to any
one or more of the Floorplan Secured Parties, including principal, interest,
premiums and fees (including, but not limited to, loan fees and reasonable fees,
charges and disbursements of counsel (“Attorney Costs”)); and (b) each
Borrower’s prompt, full and faithful performance, observance and discharge of
each and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by such Borrower under the Floorplan Credit Agreement,
the Notes and all other Loan Documents.  The Guarantors’ obligations to the
Floorplan Secured Parties under this Guaranty Agreement are hereinafter
collectively referred to as the “Guarantors’ Obligations” and, with respect to
each Guarantor individually, the “Guarantor’s Obligations”.  Notwithstanding the
foregoing, the liability of each Guarantor individually with respect to its
Guarantor’s Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.

 

2

 

 

--------------------------------------------------------------------------------

 

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.

 

The Guarantors’ Obligations are secured by various Security Instruments referred
to in the Floorplan Credit Agreement, including without limitation, the Security
Agreement.

 

2.Payment.If any Borrower shall default in payment or performance of any of the
Guaranteed Liabilities, whether principal, interest, premium, fee (including,
but not limited to, loan fees and Attorney Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Floorplan Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
any Event of Default under the Floorplan Credit Agreement, then any or all of
the Guarantors will, upon demand thereof by the Administrative Agent, fully pay
to the Administrative Agent, for the benefit of the Floorplan Secured Parties,
subject to any restriction on each Guarantor’s Obligations set forth in Section
1 hereof, an amount equal to all the Guaranteed Liabilities then due and owing
or declared or deemed to be due and owing. For purposes of this Section 2, the
Guarantors acknowledge and agree that “Guaranteed Liabilities” shall be deemed
to include any amount (whether principal, interest, premium, fees) which would
have been accelerated in accordance with Section 8.02 of the Floorplan Credit
Agreement but for the fact that such acceleration could be unenforceable or not
allowable under any Debtor Relief Law.

 

3.Absolute Rights and Obligations.  This is a guaranty of payment and not of
collection.  The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Security Instruments to
which it is a party by reason of:

 

(a)any lack of legality, validity or enforceability of the Floorplan Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);

 

(b)any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

(c)any acceleration of the maturity of any of the Guaranteed Liabilities, of the
Guarantor’s Obligations of any other Guarantor, or of any other obligations or
liabilities of any Person under any of the Related Agreements;

 

(d)any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed

3

 

 

--------------------------------------------------------------------------------

 

Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

 

(e)any dissolution of any Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of any Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of any Borrower or any Guarantor or
any other party to a Related Agreement;

 

(f)any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Floorplan Credit Agreement, any of the
Notes or any other Loan Document or any other Related Agreement, in whole or in
part;

 

(g)the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty now or
hereafter in effect);

 

(h)any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Floorplan
Credit Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Guaranteed Liabilities, any of the Guarantor’s Obligations of any
other Guarantor, or any of the obligations or liabilities of any party to any
other Related Agreement;

 

(i)any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor) which may or might in any manner or to any extent vary the risks
of such Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any Borrower or
any other Loan Party or to any collateral in respect of the Guaranteed
Liabilities or Guarantors’ Obligations, whether arising under North Carolina
General Statutes Sections 26-7 and 26-9 or otherwise.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.

 

4.Currency and Funds of Payment.  All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Floorplan Secured Party with respect thereto as against any Borrower, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Borrower of any or all of the Guaranteed Liabilities.




4

 

 

--------------------------------------------------------------------------------

 

5.Events of Default.  Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.

 

6.Subordination.  Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of any Borrower, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Floorplan
Secured Party and arising under the Loan Documents.  All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the benefit of the Floorplan Secured Parties on account of the Guaranteed
Liabilities, the Guarantors’ Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
such Guarantor as agent and bailee of the Floorplan Secured Parties separate and
apart from all other funds, property and accounts of such Guarantor.

 

7.Suits.  Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Floorplan Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Guarantor, the Guarantors’ Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against any one or more or all of
the Guarantors.  At the Administrative Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Administrative Agent
against any one or more or all of the Guarantors, whether or not suit has been
commenced against any Borrower, any other Guarantor, or any other Person and
whether or not the Floorplan Secured Parties have taken or failed to take any
other action to collect all or any portion of the Guaranteed Liabilities or have
taken or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.

 

8.Set-Off and Waiver. Each Guarantor waives any right to assert against any
Floorplan Secured Party as a defense, counterclaim, set-off, recoupment or cross
claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against any Borrower or any or all of the Floorplan Secured Parties without
waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor.  Each Guarantor agrees that each
Floorplan Secured Party shall have a lien for all the Guarantor’s Obligations
upon all deposits or deposit accounts, of any kind, or any interest in any
deposits or deposit accounts, now or hereafter pledged, mortgaged, transferred
or assigned to such Floorplan Secured Party or otherwise in the possession or
control of such Floorplan Secured Party for any purpose (other than solely for
safekeeping) for the account or benefit of such Guarantor, including any balance
of any deposit

5

 

 

--------------------------------------------------------------------------------

 

account or of any credit of such Guarantor with the Floorplan Secured Party,
whether now existing or hereafter established, and hereby authorizes each
Floorplan Secured Party from and after the occurrence of an Event of Default at
any time or times with or without prior notice to apply such balances or any
part thereof to such of the Guarantor’s Obligations to the Floorplan Secured
Parties then due and in such amounts as provided for in the Floorplan Credit
Agreement or otherwise as they may elect.  For the purposes of this Section 8,
all remittances and property shall be deemed to be in the possession of a
Floorplan Secured Party as soon as the same may be put in transit to it by mail
or carrier or by other bailee.

 

9.Waiver of Notice; Subrogation.

 

(a)Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences:  (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and otherwise loaning monies or giving or extending credit to or for the benefit
of any Borrower or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to
the Floorplan Credit Agreement or the Notes or any other Loan Document or
Related Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof.  Each Guarantor agrees that each
Floorplan Secured Party may heretofore, now or at any time hereafter do any or
all of the foregoing in such manner, upon such terms and at such times as each
Floorplan Secured Party, in its sole and absolute discretion, deems advisable,
without in any way or respect impairing, affecting, reducing or releasing such
Guarantor from its Guarantor’s Obligations, and each Guarantor hereby consents
to each and all of the foregoing events or occurrences.

 

(b)Each Guarantor hereby agrees that payment or performance by such Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Floorplan Secured Parties upon demand by
the Administrative Agent to such Guarantor without the Administrative Agent
being required, such Guarantor expressly waiving to the extent permitted by law
any right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE FLOORPLAN CREDIT AGREEMENT.

6

 

 

--------------------------------------------------------------------------------

 

(c)Each Guarantor further agrees with respect to this Guaranty Agreement that it
shall not exercise any of its rights of subrogation, reimbursement, contribution
or indemnity, nor any right of recourse to security for the Guaranteed
Liabilities unless and until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its
assets.  This waiver is expressly intended to prevent the existence of any claim
in respect to such subrogation, reimbursement, contribution or indemnity by any
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party.  If an amount shall be paid to any Guarantor on account of
such rights at any time prior to termination of this Guaranty Agreement in
accordance with the provisions of Section 21 hereof, such amount shall be held
in trust for the benefit of the Floorplan Secured Parties and shall forthwith be
paid to the Administrative Agent, for the benefit of the Floorplan Secured
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Floorplan Credit
Agreement or otherwise as the Floorplan Secured Parties may elect.  The
agreements in this subsection shall survive repayment of all of the Guarantors’
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 21
hereof, and occurrence of the Facility Termination Date.

 

10.Effectiveness; Enforceability.  This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof.  Any claim or claims
that the Floorplan Secured Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Floorplan Secured Parties by written notice directed to
such Guarantor in accordance with Section 23 hereof.

 

11.Representations and Warranties.  Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Floorplan Secured Parties, that
it is duly authorized to execute and deliver this Guaranty Agreement (or the
Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement (or the
Joinder Agreement to which it is a party, as applicable) has been duly executed
and delivered on behalf of such Guarantor by its duly authorized
representatives; that this Guaranty Agreement (and any Joinder Agreement to
which such Guarantor is a party) is legal, valid, binding and enforceable
against such Guarantor in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles; and that such Guarantor’s execution, delivery and
performance of this Guaranty Agreement (and any Joinder Agreement to which such
Guarantor is a party) do not violate or constitute a breach of any of its
Organizational Documents, any agreement or instrument to which such Guarantor is
a party, or any law, order, regulation, decree or award of any governmental
authority or arbitral body to which it or its properties or operations is
subject.




7

 

 

--------------------------------------------------------------------------------

 

12.Expenses.  Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including Attorney Costs, incurred
by any Floorplan Secured Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.

 

13.Reinstatement.  Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Floorplan Secured Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Floorplan Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.

 

14.Attorney-in-Fact.  To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Floorplan Secured
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

 

15.Reliance.  Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Floorplan Secured Parties, that:  (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from any
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information; (b)
such Guarantor is not relying on any Floorplan Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Floorplan Credit Agreement and such
other Loan Documents and Related Agreements as it has requested, is executing
this Guaranty Agreement (or the Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Joinder
Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of each Loan Party, each Loan
Party’s financial condition and affairs, the “Other Information”, and such other
matters as it deems material in deciding to provide this Guaranty Agreement (and
any Joinder Agreement) and is fully aware of the same; and (e) such Guarantor
has not depended or relied on any Floorplan Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning any Loan Party or any Loan Party’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision.  Each Guarantor agrees that no Floorplan Secured Party
has any duty or responsibility whatsoever, now or in the future, to provide to
such Guarantor any information concerning any Loan Party or any Loan Party’s
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if such Guarantor

8

 

 

--------------------------------------------------------------------------------

 

receives any such information from any Floorplan Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Floorplan Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.

 

16.Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Floorplan Credit Agreement shall be applicable to this
Guaranty Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any extension of credit referred to herein or
guaranteed hereby.

 

17.Entire Agreement.  This Guaranty Agreement and each Joinder Agreement,
together with the Floorplan Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 21, neither this Guaranty Agreement nor
any Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Floorplan Credit
Agreement.

 

18.Binding Agreement; Assignment.  This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty Agreement, any Joinder
Agreement or any other interest herein or therein except as expressly permitted
herein or in the Floorplan Credit Agreement.  Without limiting the generality of
the foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Floorplan Credit Agreement (to the
extent permitted by the Floorplan Credit Agreement); and to the extent of any
such permitted assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Floorplan Credit Agreement, including Article IX
thereof (concerning the Administrative Agent) and Section 10.06 thereof
concerning assignments and participations.  All references herein to the
Administrative Agent shall include any successor thereof.

 

19.Severability.  The provisions of this Guaranty Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

9

 

 

--------------------------------------------------------------------------------

 

20.Counterparts.  This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought.  Without limiting the
foregoing provisions of this Section 20, the provisions of Section 10.10 of the
Floorplan Credit Agreement shall be applicable to this Guaranty Agreement.

 

21.Termination.  Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.

 

22.Remedies Cumulative; Late Payments.  All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Floorplan Secured Party provided by law or under the
Floorplan Credit Agreement, the other Loan Documents or other applicable
agreements or instruments.  The making of the Loans and other credit extensions
pursuant to the Floorplan Credit Agreement and other Related Agreements shall be
conclusively presumed to have been made or extended, respectively, in reliance
upon each Guarantor’s guaranty of the Guaranteed Liabilities pursuant to the
terms hereof.  Any amounts not paid when due under this Guaranty Agreement shall
bear interest at the Default Rate.

 

23.Notices.  Any notice required or permitted hereunder or under any Joinder
Agreement shall be given, (a) with respect to each Guarantor, at the address of
the Company indicated in Schedule 10.02 of the Floorplan Credit Agreement and
(b) with respect to the Administrative Agent or any other Floorplan Secured
Party, at the Administrative Agent’s address indicated in Schedule 10.02 of the
Floorplan Credit Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Floorplan Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

 

24.Joinder.  Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Guarantor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Guarantor, and all references herein
and in the other Loan Documents to the Guarantors or to the parties to this
Guaranty Agreement shall be deemed to include such Person as a Guarantor
hereunder.

 

25.Governing Law; Venue; Waiver of Jury Trial.

 

(a)THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

10

 

 

--------------------------------------------------------------------------------

 

(b)EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING MECKLENBURG COUNTY, STATE OF
NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF
THIS GUARANTY AGREEMENT OR A JOINDER AGREEMENT, SUCH GUARANTOR EXPRESSLY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO
THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

 

(c)EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO SECTION 23
HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS
IN EFFECT IN THE STATE OF NORTH CAROLINA.

 

(d)NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY OF
SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.

 

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT
ON BEHALF OF THE

11

 

 

--------------------------------------------------------------------------------

 

FLOORPLAN SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH
ACTION, SUIT OR PROCEEDING.

 

(f)EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

26.Amendment and Restatement.  The parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement,
and this Guaranty Agreement shall constitute neither a release nor novation of
any obligation or liability arising under the Existing Guaranty Agreement nor a
refinancing of any indebtedness or obligations arising thereunder or under the
Existing Credit Agreement or related documents, but rather the obligations and
liabilities in effect under the Existing Guaranty Agreement shall continue in
effect on the terms hereof.

 

 

[Signature page follows.]

 

 

12

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTORS:

 

AM GA, LLC

ARNGAR, INC.

ECHOPARK NC, LLC

ECHOPARK SC, LLC

ECHOPARK TX, LLC

FAA CONCORD H, INC.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.

FAA SERRAMONTE H, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

PHILPOTT MOTORS, LTD.

SAI AM FLORIDA, LLC

SAI CHAMBLEE V, LLC

SAI CHATTANOOGA N, LLC

SAI CLEVELAND N, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS VWK, LLC

SAI FORT MYERS H, LLC

SAI IRONDALE IMPORTS, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE MOTORS, LLC

SAI ORLANDO CS, LLC

SAI ROARING FORK LR, INC.

SAI ROCKVILLE IMPORTS, LLC

SAI TYSONS CORNER H, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC – CADILLAC D, L.P.

SONIC – LAS VEGAS C WEST, LLC

SONIC – LS CHEVROLET, L.P.

SONIC – LUTE RILEY, L.P.

 

By:



Name:

Title:

 

 

 

THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

GUARANTORS:

 

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – SHOTTENKIRK, INC.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC–BUENA PARK H, INC.

SONIC–CAPITOL IMPORTS, INC.

SONIC–HARBOR CITY H, INC.

SONIC–VOLVO LV, LLC

STEVENS CREEK CADILLAC, INC.

TT DENVER, LLC

WINDWARD, INC.

 

By:



Name:

Title:

 

 




THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative

Agent

 

By:



Name:

Title:

 

 

 

THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: __________, _____

 

 

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to (i) that certain Fourth Amended and Restated Credit
Agreement, dated as of November 30, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Revolving
Credit Agreement”; all terms used herein but not otherwise defined herein have
the respective meanings given thereto in the Revolving Credit Agreement), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Revolving Administrative Agent”), Swing Line Lender and an
L/C Issuer and Wells Fargo Bank, National Association, as an L/C Issuer and (ii)
that certain Third Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement, dated as of November 30, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Floorplan Credit Agreement”; and collectively with the Revolving Credit
Agreement, the “Credit Agreements”), among the Company, certain Subsidiaries of
the Company from time to time party thereto, the lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent (in such capacity, the
“Floorplan Administrative Agent”, and collectively with the Revolving
Administrative Agent, the “Administrative Agents”), New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured Parties (as defined in the Floorplan Credit Agreement).  

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Company, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agents on the behalf of the
Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of each Credit Agreement for the fiscal year of the
Company ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of each Credit Agreement for the fiscal quarter of the
Company ended as of the above date.  Such quarterly financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at

 

 

--------------------------------------------------------------------------------

 

such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

[Use following paragraph 1 for fiscal month-end financial statements, if
required]

1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(c) of each Credit Agreement for the fiscal month of the Company
ended as of the above date.  Such monthly financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of each Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.

3.A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party has performed and observed all
of its Obligations under the Loan Documents, and

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party has performed and observed all
of its Obligations under the Loan Documents (each defined term used in this
Section 4 shall have the meanings set forth for such term in the Floorplan
Credit Agreement), and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

 

--------------------------------------------------------------------------------

 

5.The representations and warranties of the Company and each Loan Party
contained in Article V of the Revolving Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Revolving Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Revolving Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

6.The representations and warranties of the Company and each Loan Party
contained in Article V of the Floorplan Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Floorplan Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Floorplan Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered (each defined term used in this Section
6 shall have the meanings set forth for such term in the Floorplan Credit
Agreement).

7.The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

SONIC AUTOMOTIVE, INC.

By:Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1
to the Compliance Certificate


Financial Statements

 

 

 

--------------------------------------------------------------------------------

 

For the Month/Year ended ___________________ (“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.

Section 7.11(a) – Consolidated Liquidity Ratio.

 

A.

Consolidated Current Assets at Statement Date:

 

 

1.

Current assets at Statement Date:$

 

 

2.

All long-term assets of discontinued operations held for sale and included in
current assets at Statement Date:$______________

 

 

3.

Long-term assets of discontinued operations held for sale which are subject to a
non-cancelable purchase and sale agreement  which are to be Disposed of within
60 days of such date of Statement Date:$______________

 

 

4.

Investments made in connection with the Company’s supplemental executive
retirement plan at Statement Date10:$______________

 

 

5.

Temporary Excess Cash at Statement Date:$______________

 

 

6.

Consolidated Current Assets Numerator at Statement Date (Lines I.A.1 – 2 + 3 –
4– 5):$______________

 

 

B.

Revolving Facility Liquidity Amount at Statement Date:

 

 

1.

Revolving Advance Limit:

 

 



(a) Aggregate Commitments at Statement Date:$______________

 

 



(b) The Revolving Borrowing Base at Statement Date:$______________

 

 



(c) Revolving Advance Limit: ((Lesser of Lines I.B.1(a) and I.B.1(b)):$

 

 

2.

Total Outstandings at Statement Date:$______________

 

 

3.

Lines I.B.1(c) – I.B.2:$______________

 

 

4.

The largest principal amount of Loans that may be borrowed under the Credit
Agreement without resulting in an Event of Default under Section 7.11(c) (on a
pro forma basis as of the Statement Date) after giving pro forma effect to such
Loans:$______________

 

 

9 

Not to exceed (A) $5,000,000 in any given calendar year or (B) $15,000,000 in
the aggregate.

 

 

--------------------------------------------------------------------------------

 

 

5.

Revolving Facility Liquidity Amount at Statement Date (Lesser of Lines I.B.3 and
I.B.4):$______________

 

 

C.

Consolidated Current Liabilities at Statement Date:$______________

 

 

D.

Consolidated Current Liabilities consisting of any holder put right, balloon,
bullet or similar final scheduled principal payment that would repay any
Indebtedness permitted by Section 7.03 in full at Statement Date:$

 

 

E.

Consolidated Current Liabilities listed in Line I.D. which are due within ninety
(90) days following Statement Date:$______________

 

 

F.

Temporary Indebtedness at Statement Date:$______________

 

 

G.

Without duplication, Indebtedness (whether or not reflected as a Consolidated
Current Liability) under all floorplan financing arrangements at Statement
Date:$______________

 

 

H.

Consolidated Liquidity Ratio ((Lines I.A.6. + I.B.5) ÷ (Lines I.C. – I.D. + I.E.
– I.F. + I.G.):___________ to 1

 

 



Minimum Required: 1.05:1.00

 

II.

Section 7.11 (b) – Consolidated Fixed Charge Coverage Ratio.

 

A.

Consolidated EBITDAR for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

1.

Consolidated Net Income for Subject Period:$

 

 

2.

Consolidated Interest Expense with respect to non-floorplan Indebtedness
(including interest expense not payable in cash) for Subject Period*:$

 

 

3.

Charges against income for foreign, Federal, state and local income taxes for
Subject Period*:$

 

 

4.

Depreciation expenses for Subject Period*:$

 

 

5.

Amortization expenses (including, without limitation, amortization of other
intangible assets and transaction costs) for Subject Period*:$

 

 

6.

Non-cash charges for Subject Period*:$

 

 

7.

Extraordinary losses for Subject Period*:$

 

 

8.

Legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the aggregate for
each such Acquisition) during Subject Period*:$

 

 

* To the extent deducted in computing Consolidated Net Income in Line II.A.1.
above.



 

 

--------------------------------------------------------------------------------

 

 

9.

Consolidated Rental Expense*:$

 

 

10.

Non-cash lease termination charges, net of amortization*:$

 

 

11.

Extraordinary gains during Subject Period**:$

 

 

12.

Gains on repurchases for long-term Indebtedness during Subject Period**:$

 

 

13.

Consolidated EBITDAR for Subject Period

 

 



(Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 − 11 −12): $

 

 

B.

Assumed maintenance and capital expenditures during Subject Period:

 

 

1.

$100,000

 

 

2.

Average daily number of physical dealership locations at which the Subsidiaries
operated franchised vehicle dealerships during the Subject Period = _____

 

 

3

Line II.B.1 multiplied by Line II.B.2:$

 

 

C.

Numerator (Line II.A.13 – II.B.3): $

 

 

D.

Consolidated Fixed Charges for Subject Period:

 

 

1.

Consolidated Interest Expense with respect to non-floorplan Indebtedness for
Subject Period:$

 

 

2.

Interest expense not payable in cash included in Line D.1. which is not payable
as a result of any default for Subject Period:$

 

 

3.

Consolidated Principal Payments for Subject Period:$

 

 

4.

Consolidated Rental Expenses for Subject Period:$

 

 

5.

Federal, state, local and foreign income taxes paid on a consolidated basis
during Subject Period:$

 

 

6.

Dividends and distributions made in cash on a consolidated basis made during
Subject Period:$

 

 

7.

Cash refunds of income taxes during the Subject Period:$

 

 

8.

Consolidated Fixed Charges for Subject Period (Lines II.D.1 − 2 + 3 + 4 + 5 + 6
− 7):$

 

 

** To the extent included in computing Consolidated Net Income in Line II.A.1.
above.



 

 

 

--------------------------------------------------------------------------------

 

 

E.

Consolidated Fixed Charge Coverage Ratio ((Line II.C.) ÷ Line II.D.8): to 1

 

 



Minimum Required: 1.20:1.00

 

III.

Section 7.11 (c) – Consolidated Total Lease Adjusted Leverage Ratio.

 

A.

Consolidated Total Outstanding Indebtedness at Statement Date:

 

 

1.

Aggregate outstanding principal amount of Consolidated Funded Indebtedness at
Statement Date: $

 

 

2.

Indebtedness under New Vehicle Floorplan Facility at Statement Date*:$

 

 

3.

Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory at
Statement Date*:$

 

 

4.

Indebtedness under the Used Vehicle Floorplan Facility at Statement Date:$

 

 

5.

Temporary Indebtedness$

 

 

6.

Permitted Third Party Service Loaner Indebtedness$

 

 

7.

Consolidated Total Outstanding Indebtedness at Statement Date (Lines III.A. 1 −
2 − 3 − 4 – 5 – 6):$

 

 

B.

Aggregate amount of unrestricted domestic cash at Statement Date held in:

 

 

1.

Accounts on the consolidated balance sheet of the applicable Person and its
Restricted Subsidiaries as of such date to the extent the use thereof for
application to payment of Indebtedness is not prohibited by law or any contract
to which any such person is a party and such cash is not subject to any Lien: $

 

 

2.

Offset accounts established with Silo Lenders, if any, as an applicable Person
and its Restricted Subsidiaries as of such date to the extent the use thereof is
not prohibited or restricted by law or any contract to which any such Person is
a party and is not subject to any Lien:$

 

 

3.

Aggregate amount of unrestricted cash at Statement Date (Lines III.B. 1 + 2):$

 

 

* To the extent such amounts were included in Consolidated Funded Indebtedness
in Line III.A.1. above.



* To the extent such amounts were included in Consolidated Funded Indebtedness
in Line III.A.1. above.



 

 

--------------------------------------------------------------------------------

 

 

4.

Lesser of Lines I.B.3 and $50,000,000:$

 

 

C.

Consolidated Rental Expense at Statement Date:$

 

 

D.

Consolidated Rental Expense related to any real property acquired during the
Subject Period:$

 

 

E.

To the extent not included in Line B. above, the Rental payments for any real
property Disposed of and leased back during the Subject Period as if such
sale-leaseback transaction had occurred on and such “rental payments” began on
the first day of the Subject Period:$

 

 

F.

Eight (8) times Consolidated Rental Expense (8 x (Line III.C. − III.D. +
III.E)):$

 

 

G.

Consolidated Total Lease Adjusted Indebtedness at Statement Date (Line III.A.7 –
III.B.4 + III.F):$

 

 

H.

Consolidated EBITDAR for Subject Period (Line II.A.13):$

 

 

I.

Consolidated Total Lease Adjusted Leverage Ratio (Line III.G ÷ Line III.H): to 1

 

Maximum permitted:5.75 to 1.00

 

Applicable Rate – Revolving Credit Agreement

Pricing Level

Consolidated Total Lease

Adjusted Leverage Ratio

Commitment Fee

Eurodollar Rate Loans

Letter of Credit Fee

Base

Rate Loans

1

Less than 3.50:1.00

0.25%

1.50%

1.375%

0.50%

2

Less than  4.00:1.00 but greater than or equal to 3.50:1.00

0.30%

1.75%

1.625%

0.75%

3

Less than 4.50:1.00 but greater than or equal to 4.00:1.00

0.35%

2.00%

1.875%

1.00%

4

Less than 5.00:1.00 but greater than or equal to 4.50:1.00

0.40%

2.25%

2.125%

1.25%

5

Less than 5.50:1.00 but greater than or equal to 5.00:1.00

0.45%

2.50%

2.375%

1.50%

6

Greater than or equal to 5.50:1.00

0.50%

2.75%

2.625%

1.75%

 

Applicable Rate – Floorplan Credit Agreement

Commitment Fee on New Vehicle Floorplan Facility

Commitment Fee on Used Vehicle Floorplan Facility

Eurodollar Rate Loans + (for New Vehicle Floorplan Facility)

Base Rate Loans + (for New Vehicle Floorplan Facility)

Eurodollar Rate Loans + (for Used Vehicle Floorplan Facility)

Base Rate  Loans + (for Used Vehicle Floorplan Facility)

0.15%

0.15%

1.25%

0.25%

1.50%

0.50%

 

 

 

--------------------------------------------------------------------------------

 

V.Information Regarding Litigation Matters.16

Describe all actions, suits, proceedings, claims or disputes pending, or to the
knowledge of the Company after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority seeking damages or other remedies in excess of the Threshold Amount:

 

 

 

VI.Information Regarding Disposition.17

Describe all asset purchase agreements entered into during Subject Period,
intended closing dates of dispositions thereunder and amounts of discontinued
operations and all new and used vehicle floorplan indebtedness associated
therewith:

 

 

 

 

 

 

10 

To be included with Compliance Certificates delivered for each March, June,
September and December.

11 

VI. to be completed if Line I.A.3. is included in the Consolidated Liquidity
Ratio or if Consolidated Interest Expense, Consolidated Principal Payments or
Consolidated Rental Expenses attributable to Permitted Dispositions are excluded
from the Consolidated Fixed Charge calculation above

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF FLOORPLAN JOINDER AGREEMENT

THIS FLOORPLAN JOINDER AGREEMENT (the “Floorplan Joinder Agreement”), dated as
of _____________, 20__ is made by _______________________________, a
________________ (the “Joining Subsidiary”), and delivered to BANK OF AMERICA,
N.A., in its capacity as Administrative Agent (the “Administrative Agent”) under
that certain Third Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement (as amended, revised, modified, supplemented or
amended and restated from time to time, the “Floorplan Credit Agreement”), dated
as of November 30, 2016, by and among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company (together with
the Company, and collectively with any other Person that becomes a Borrower (as
defined in the Floorplan Credit Agreement) from time to time pursuant to Section
6.14 of the Floorplan Credit Agreement, the “Borrowers” and each individually a
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing
Line Lender and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Floorplan Secured Parties referenced below)
(in such capacity, the “Revolving Administrative Agent”).  All capitalized terms
not otherwise defined herein shall have the meanings given to such terms in the
Floorplan Credit Agreement.

 

WHEREAS, certain Subsidiaries of the Company and the Administrative Agent have
entered into a Third Amended and Restated Subsidiary Guaranty Agreement dated as
of November 30, 2016 (as amended, revised, modified, supplemented or amended and
restated from time to time, the “Subsidiary Guaranty Agreement”);

 

WHEREAS, the Company, certain Subsidiaries of the Company, the Administrative
Agent and the Revolving Administrative Agent have entered into a Fourth Amended
and Restated Security Agreement dated as of November 30, 2016 (as amended,
revised, modified, supplemented or amended and restated from time to time, the
“Security Agreement”);

 

WHEREAS, the Joining Subsidiary does engage in the business of selling
[new][used][new and used] motor vehicles;

 

[WHEREAS, the Joining Subsidiary is a Dual Subsidiary;]

 

[WHEREAS, the Joining Subsidiary desires to become a “New Vehicle Borrower”
under the Floorplan Credit Agreement and be joined as a party to the Floorplan
Credit Agreement as a New Vehicle Borrower;]

 

WHEREAS, the Joining Subsidiary is required by the terms of the Floorplan Credit
Agreement to become a “Guarantor” under the Subsidiary Guaranty Agreement and be
joined as a party to the Subsidiary Guaranty Agreement as a Guarantor (as
defined in the Subsidiary Guaranty Agreement);

 

 

--------------------------------------------------------------------------------

WHEREAS, the Joining Subsidiary is required by the terms of the Floorplan Credit
Agreement to become a “Floorplan Subsidiary Grantor” under the Security
Agreement and be joined as a party to the Security Agreement as a Floorplan
Subsidiary Grantor (as defined in the Security Agreement); and

WHEREAS, the Joining Subsidiary will materially benefit from the credit
facilities made available and to be made available to the Borrowers by the
Lenders under the Floorplan Credit Agreement;

NOW, THEREFORE, the Joining Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Floorplan Secured Parties (as
defined in the Subsidiary Guaranty Agreement and the Security Agreement):

1.Floorplan Credit Agreement.

 

a.Joinder.  The Joining Subsidiary hereby agrees that, by its execution of this
Floorplan Joinder Agreement, the Joining Subsidiary hereby becomes a party to
the Floorplan Credit Agreement and the Notes, and is and shall be for all
purposes a “New Vehicle Borrower” and a “Borrower” (each term as used in this
Section 1 having the respective meanings set forth in the Floorplan Credit
Agreement) under the Loan Documents and shall have (and hereby unconditionally,
absolutely and irrevocably assumes) all the terms, conditions, obligations,
liabilities and undertakings of, and joins in each grant, pledge and assignment
of any interest by, a Borrower as if it had manually executed the Floorplan
Credit Agreement, the Notes, and each other applicable Loan Document.  The
Joining Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Floorplan
Credit Agreement, the Notes, and each other applicable Loan Document.

 

b.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Borrower contained in the Floorplan Credit
Agreement.

 

c.Obligations.  Without limiting the generality of the terms of Sections l(a)
and (b) above or the terms of the Floorplan Credit Agreement, the Joining
Subsidiary hereby jointly and severally, together with the other Borrowers,
promises to each Lender and the Administrative Agent, the prompt payment and
performance of all Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, or otherwise) strictly in accordance
with the terms thereof.  Notwithstanding the foregoing, the liability of the
Joining Subsidiary with respect to its New Vehicle Borrowers’ Liabilities under
the Floorplan Credit Agreement shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations under the Floorplan
Credit Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any applicable state law.

 

d.Assignment.  Without limiting the generality of the terms of Sections l(a) and
(b) above or the terms of Article II of the Floorplan Credit Agreement, the
Joining Subsidiary hereby irrevocably designates, appoints, authorizes and
directs the Company

 

 

--------------------------------------------------------------------------------

(including each Responsible Officer of the Company) to act on behalf of the
Joining Subsidiary for the purposes set forth in said Article II or any other
provisions of the Floorplan Credit Agreement or any other Loan Document,
including without limitation the purpose of giving Requests for Borrowing and
otherwise giving and receiving such notices and notifications and taking all
such other actions contemplated by Article II or any other provision of the
Floorplan Credit Agreement or any other Loan Document.

 

2.Subsidiary Guaranty Agreement.

 

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
“Guarantor” (such term as used in this Section 2 having the meaning set forth in
the Subsidiary Guaranty Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Guarantor or to which any
Guarantor is subject thereunder, including without limitation the joint and
several, unconditional, absolute, continuing and irrevocable guarantee to the
Administrative Agent for the benefit of the Floorplan Secured Parties of the
payment and performance in full of the Guaranteed Liabilities (as defined in the
Subsidiary Guaranty Agreement) whether now existing or hereafter arising, all
with the same force and effect as if the Joining Subsidiary were a signatory to
the Subsidiary Guaranty Agreement.

 

b.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Guarantor contained in the Subsidiary
Guaranty Agreement.

 

3.Security Agreement.

 

a.Joinder.  The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a “Floorplan
Subsidiary Grantor” (such term as used in this Section 3 having the meaning set
forth in the Security Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Floorplan Subsidiary Grantor
or to which any Floorplan Subsidiary Grantor is subject thereunder, including
without limitation the grant pursuant to Section 2 of the Security Agreement of
a security interest to the Revolving Administrative Agent for the benefit of the
Floorplan Secured Parties in the property and property rights constituting
Collateral (as defined in Section 2 of the Security Agreement) of the Joining
Subsidiary or in which the Joining Subsidiary has or may have or acquire an
interest or the power to transfer rights therein as security for the payment and
performance of the Floorplan Secured Obligations (as defined in the Security
Agreement), all with the same force and effect as if the Joining Subsidiary were
a signatory to the Security Agreement.

 

b.Grant of Security Interest.  Without limiting the generality of the terms of
Section 3(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of its Obligations
(including all of its Guarantor’s Obligations (as defined in the Subsidiary
Guaranty Agreement)) and (ii) the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) under

 

 

--------------------------------------------------------------------------------

the Security Agreement or any of the Loan Documents to which it is now or
hereafter becomes a party, a security interest in all of the Collateral (as
defined in Section 2 of the Security Agreement) of the Joining Subsidiary or in
which the Joining Subsidiary has or may have or acquire an interest or the power
to transfer rights therein, whether now owned or existing or hereafter acquired
or arising and wherever located.

 

c.Affirmations.  The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Floorplan Subsidiary Grantor contained in
the Security Agreement.

 

d.Supplemental Schedules.  Attached to this Floorplan Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement.  The Joining
Subsidiary represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Subsidiary and its properties
and affairs is true, complete and accurate as of the date hereof.

 

4.Miscellaneous.  

 

a.Notices.  Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Floorplan Joinder Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be given in the manner, and deemed
received, as provided for in the Floorplan Credit Agreement.

 

b.Severability.  Whenever possible, each provision of this Floorplan Joinder
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Floorplan Joinder Agreement shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Floorplan
Joinder Agreement.  This Floorplan Joinder Agreement is to be read, construed
and applied together with the Floorplan Credit Agreement and the other Loan
Documents, which, taken together, set forth the complete understanding and
agreement of the Administrative Agent, the Revolving Administrative Agent (in
its capacity as collateral agent for the Floorplan Secured Parties) and the
Lenders and the Joining Subsidiary with respect to the matters referred to
herein and therein.

 

c.Successors and Assigns.  This Floorplan Joinder Agreement and all obligations
of the Joining Subsidiary hereunder shall be binding upon the successors and
assigns of the Joining Subsidiary (including any debtor-in-possession on behalf
of the Joining Subsidiary) and shall, together with the rights and remedies of
the Administrative Agent and the Revolving Administrative Agent, in each case
for the benefit of the Floorplan Secured Parties, hereunder, inure to the
benefit of the Administrative Agent and the Revolving Administrative

 

 

--------------------------------------------------------------------------------

Agent and the Floorplan Secured Parties, all future holders of any instrument
evidencing any of the Obligations and their respective successors and
assigns.  No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Obligations or any portion thereof or interest therein shall in any manner
affect the Liens granted to the Revolving Administrative Agent, for the benefit
of the Floorplan Secured Parties, hereunder.  The Joining Subsidiary may not
assign, sell, hypothecate or otherwise transfer any interest in or obligation
under this Floorplan Joinder Agreement.

 

d.Counterparts.  This Floorplan Joinder Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement.  This Floorplan Joinder Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Administrative Agent, electronic means, all of which shall be equally
valid.  Without limiting the foregoing provisions of this Section 4(d), the
provisions of Section 10.10 of the Floorplan Credit Agreement shall be
applicable to this Floorplan Joinder Agreement.

 

e.Section Titles.  The Section titles contained in this Floorplan Joinder
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

f.Delivery.  The Joining Subsidiary hereby irrevocably waives notice of
acceptance of this Floorplan Joinder Agreement and acknowledges that the
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents made and maintained, in reliance on this Floorplan Joinder
Agreement and the Joining Subsidiary’s joinder as a party to the Floorplan
Credit Agreement, the Security Agreement and the Subsidiary Guaranty Agreement,
as herein provided.  

 

g.Governing Law; Venue; Waiver of Jury Trial.  The provisions of Sections 10.14
and 10.15 of the Floorplan Credit Agreement are hereby incorporated by reference
as if fully set forth herein.

 

IN WITNESS WHEREOF, the Joining Subsidiary has duly executed and delivered this
Floorplan Joinder Agreement as of the day and year first written above.

 

JOINING SUBSIDIARY:

 

[__________________________________________]

 

 

By:

Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 7(f) TO SECURITY AGREEMENT

 

Grantor Information

 

I.

II.

III.

IV.

V.

VI.

VII.

Name

Jurisdiction of

Formation/

Form of Equity/State I.D. Number/

Federal Tax I.D. Number

Address of Chief

Executive Office

Trade Names, Trade Styles, Fictitious Names, “d/b/a” Names and brand

Collateral

Locations

(and Type

of Collateral)

Name and address

of Owner of

Collateral Location

(If other than Grantor)

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

 

 

 

 

 

 

 

 

 

 

Delivered pursuant to Floorplan Joinder Agreement of
_______________________________.

Applicable Date:  __________, 20__

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT I

FORM OF USED VEHICLE

BORROWING BASE CERTIFICATE

Date:  ___________, _____

 

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, New Vehicle Swing Line Lender, and Used
Vehicle Swing Line Lender and Bank of America, N.A., as Revolving Administrative
Agent (in the capacity of collateral agent for the Secured Parties).  Terms used
herein not otherwise defined herein have the respective meanings given thereto
in the Credit Agreement.

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that at the close of business on [____________] (the “Calculation
Date”) the Used Vehicle Borrowing Base18 was $__________, computed as set forth
on the schedule attached hereto.

SONIC AUTOMOTIVE, INC.

By: Name:

Title:

 




 

12 

See definition of Used Vehicle Borrowing Base in the Credit Agreement.

 

 

--------------------------------------------------------------------------------

USED VEHICLE BORROWING BASE SCHEDULE

 

Eligible Used Vehicle Inventory

 

A.Net book value of Eligible Used Vehicle Inventory:

i. Cost of payoff of any Lien (including any consumer Lien) on such Used Vehicle
Inventory (other than the Revolving Administrative Agent’s Lien):

ii. Reserves maintained in accordance with the Company’s internal accounting
policies:

iii. Net Book Value of Used Vehicle Inventory (Lines A.i. – ii. – iii.)

 

$

 

 

 

$

 

 

$

 

$

 

B.Net Book Value of Inventory described in Line A subject to any Lien (other
than the Revolving Administrative Agent’s Lien or those otherwise netted in Line
A)19

 

 

$

 

C.Net Book Value of other Inventory described in Line A which does not otherwise
meet the definition of “Eligible Used Vehicle Inventory” set forth in the Credit
Agreement (including, without limitation, sub-parts (a), (b) and (c) of such
definition)

 

 

 

 

 

$

 

D.Lines B + C

$

 

E.Lines A.iii. – D

$

 

 

Used Vehicle Borrowing Base: Line E x  85%

 

 

$

1.

 

Aggregate Used Vehicle Floorplan Commitments:

 

 

$

 

 

Used Vehicle Floorplan Balance at Calculation Date:

 

 

$

 

 

 

 

13 

Revolving Administrative Agent’s Lien means a first priority, perfected Lien of
the Revolving Administrative Agent (for the benefit of the Secured Parties)
pursuant to the Loan Documents.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF FOURTH AMENDED AND RESTATED

SECURITY AGREEMENT

See attached.

 

 

 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

SECURITY AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”)
is made and entered into as of November 30, 2016 by and among SONIC AUTOMOTIVE,
INC., a Delaware corporation (the “Company” and a “Grantor”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY IDENTIFIED ON THE SIGNATURE PAGES HERETO
AS A “REVOLVING SUBSIDIARY GRANTOR” AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A REVOLVING JOINDER AGREEMENT WHICH IDENTIFIES SUCH
PERSON AS A “REVOLVING SUBSIDIARY GRANTOR” (each a “Revolving Subsidiary
Guarantor” and a “Revolving Subsidiary Grantor”, and collectively with the
Company, the “Revolving Grantors” and each a “Revolving Grantor”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY IDENTIFIED ON THE SIGNATURE PAGES HERETO
AS A “FLOORPLAN SUBSIDIARY GRANTOR” AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A FLOORPLAN JOINDER AGREEMENT WHICH IDENTIFIES SUCH
PERSON AS A “FLOORPLAN SUBSIDIARY GRANTOR” (each a “Floorplan Subsidiary
Guarantor” and a “Floorplan Subsidiary Grantor” and collectively with the
Revolving Grantors, the “Grantors”), BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent (in such capacity, the “Revolving
Administrative Agent”) for each of the lenders (the “Revolving Lenders”) now or
hereafter party to the Revolving Credit Agreement defined below (the Revolving
Lenders, the Revolving Administrative Agent, and certain other Persons parties
to Related Swap Contracts and Secured Cash Management Arrangements as more
particularly described in Section 21 hereof, being referred to collectively as
the “Revolving Secured Parties”), and the Revolving Administrative Agent in its
capacity as the collateral agent for each of the lenders (the “Floorplan
Lenders”) now or hereafter party to the Floorplan Credit Agreement defined
below.  (The Floorplan Lenders and the Floorplan Administrative Agent, defined
below, are referred to collectively as the “Floorplan Secured Parties.”  The
Floorplan Secured Parties and Revolving Secured Parties are referred to
collectively as the “Secured Parties.”)  All capitalized terms used but not
otherwise defined herein or pursuant to Section 1 hereof shall have the
respective meanings assigned thereto in the Revolving Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the lenders party thereto (the “Existing Revolving
Lenders”) and the Revolving Administrative Agent entered into that certain Third
Amended and Restated Credit Agreement dated July 23, 2014, as amended prior to
(but excluding) the date hereof (the “Existing Revolving Credit Agreement”),
pursuant to which certain of the Existing Revolving Lenders agreed to make
available to the Company a revolving credit facility, including a letter of
credit subfacility and a swingline subfacility; and

 

WHEREAS, the Company, certain Subsidiaries of the Company party thereto (each an
“Existing New Vehicle Borrower”), the lenders party thereto (the “Existing
Floorplan Lenders”) and Bank of America, N.A., as administrative agent (in such
capacity, the “Floorplan

 

 

--------------------------------------------------------------------------------

 

Administrative Agent”) for the Existing Floorplan Lenders, entered into that
certain Second Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement dated July 23, 2014, as amended prior to (but excluding) the
date hereof, the “Existing Floorplan Credit Agreement” and together with the
Existing Revolving Credit Agreement, the “Existing Credit Agreements”), pursuant
to which certain of the Existing Floorplan Lenders agreed to make available (a)
to the Existing New Vehicle Borrowers a revolving new vehicle floorplan
facility, including a new vehicle swingline subfacility and (b) to the Company a
revolving used vehicle floorplan facility, including a used vehicle swingline
subfacility; and

 

WHEREAS, the Company and certain Subsidiaries of the Company (the “Existing
Grantors”) entered into a Third Amended and Restated Security Agreement dated as
of July 23, 2014 (as amended prior to (but excluding) the date hereof, the
“Existing Security Agreement”), pursuant to which the Existing Grantors have
secured their obligations arising under the Existing Credit Agreements; and

 

WHEREAS, the Company has requested that the Existing Revolving Credit Agreement
be amended and restated in order to, among other things, (a) extend the maturity
date of the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein and (c) make
certain other amendments to the Existing Revolving Credit Agreement on the terms
and conditions set forth in that certain Fourth Amended and Restated Credit
Agreement dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”) among the Company,
the Revolving Administrative Agent and the Revolving Lenders; and

 

WHEREAS, the Revolving Administrative Agent and the Revolving Lenders have
agreed to enter into the Revolving Credit Agreement, subject to, among other
things, a condition that the parties amend and restate the Existing Security
Agreement as provided herein; and

 

WHEREAS, as collateral security for payment and performance of the Revolving
Obligations, the Company and each Revolving Subsidiary Guarantor is willing to
grant to the Revolving Administrative Agent for the benefit of the Revolving
Secured Parties a security interest in certain of its personal property and
assets pursuant to the terms of this Security Agreement; and

 

WHEREAS, the Company and each Revolving Subsidiary Grantor will materially
benefit from the Revolving Loans to be made, and the Letters of Credit to be
issued, under the Revolving Credit Agreement; and

 

WHEREAS, each Revolving Subsidiary Guarantor is a party (as signatory or by
joinder) to the Revolving Subsidiary Guaranty pursuant to which such Revolving
Subsidiary Guarantor guarantees the Revolving Obligations of the other Revolving
Loan Parties; and

 

WHEREAS, the Revolving Secured Parties are unwilling to enter into the Revolving
Loan Documents unless the Company and the Revolving Subsidiary Guarantors enter
into this Security Agreement; and

2

 

 

--------------------------------------------------------------------------------

 

WHEREAS, the Company and the Existing New Vehicle Borrowers have requested that
the Existing Floorplan Credit Agreement be amended and restated in order to,
among other things, (a) extend the maturity date of the floorplan credit
facility provided therein, (b) increase the maximum aggregate amount of the
revolving new vehicle floorplan facility and the revolving used vehicle
floorplan facility provided therein and (c) make certain other amendments to the
Existing Floorplan Credit Agreement on the terms and conditions set forth in
that certain Third Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement dated as of the date hereof (as amended, supplemented
or otherwise modified from time to time, the “Floorplan Credit Agreement”) among
the Company, certain Subsidiaries of the Company (each a “New Vehicle Borrower”
and together with the Company, the “Floorplan Borrowers” and each individually a
“Floorplan Borrower”), the Floorplan Lenders and the Floorplan Administrative
Agent; and

WHEREAS, the Floorplan Administrative Agent and the Floorplan Lenders have
agreed to enter into the Floorplan Credit Agreement, subject to, among other
things, a condition that the parties amend and restate the Existing Security
Agreement as provided herein; and

WHEREAS, as collateral security for payment and performance of the Floorplan
Obligations, each Floorplan Borrower and each other Floorplan Subsidiary
Guarantor is willing to grant to the Revolving Administrative Agent (as
collateral agent for the benefit of the Floorplan Secured Parties) a security
interest in certain of its personal property and assets pursuant to the terms of
this Security Agreement; and

WHEREAS, each Floorplan Borrower and each other Floorplan Subsidiary Grantor
will materially benefit from the Floorplan Loans to be made under the Floorplan
Credit Agreement; and

WHEREAS, each New Vehicle Borrower and each other Floorplan Subsidiary Guarantor
is a party (as signatory or by joinder) to the Floorplan Subsidiary Guaranty
pursuant to which such New Vehicle Borrower or such Floorplan Subsidiary
Guarantor guarantees the Floorplan Obligations of the other Floorplan Loan
Parties; and

WHEREAS, the Floorplan Secured Parties are unwilling to enter into the Floorplan
Loan Documents unless each Floorplan Borrower and each other Floorplan
Subsidiary Guarantor enters into this Security Agreement;

NOW, THEREFORE, in order to:

(i) induce the Revolving Lenders to amend and restate the Existing Revolving
Credit Agreement;

(ii)  induce the Revolving Secured Parties to make available to the Company, or
maintain, the credit facilities provided for in the Revolving Credit Agreement;

3

 

 

--------------------------------------------------------------------------------

 

(iii) induce the Floorplan Lenders to amend and restate the Existing Floorplan
Credit Agreement; and

(iv) induce the Floorplan Secured Parties to make available to the New Vehicle
Borrowers, or maintain the credit facilities provided for in the Floorplan
Credit Agreement;

the parties hereto agree as follows:

1.Certain Definitions.  Terms used in this Security Agreement, not otherwise
expressly defined herein or in the Revolving Credit Agreement, and for which
meanings are provided in the Uniform Commercial Code of the State of North
Carolina (the “UCC”), shall have such meanings.  In addition, for purposes of
this Security Agreement, the following terms have the following definitions:  

 

“Collateral” has the meaning specified in Section 2(c).

 

“Credit Agreements” means collectively the Floorplan Credit Agreement and the
Revolving Credit Agreement.  

 

“Default” means a Revolving Default or a Floorplan Default.  

 

“Event of Default” means a Revolving Event of Default or a Floorplan Event of
Default.  

 

“Facilities Termination Date” means the later of the Facility Termination Date
(as defined in the Revolving Credit Agreement) and the Facility Termination Date
(as defined in the Floorplan Credit Agreement).  

 

“Floorplan Administrative Agent” has the meaning specified in the Recitals
hereto.

 

“Floorplan Collateral” has the meaning specified in Section 2(c).

 

“Floorplan Credit Agreement” has the meaning specified in the Recitals hereto.  

 

“Floorplan Default” has the meaning specified for the term “Default” in the
Floorplan Credit Agreement.  

 

“Floorplan Event of Default” has the meaning specified for the term “Event of
Default” in the Floorplan Credit Agreement.  

 

“Floorplan Joinder Agreement” has the meaning specified for the term “Joinder
Agreement” in the Floorplan Credit Agreement.  

 

“Floorplan Lenders” has the meaning set forth in the preamble hereto.  

 

“Floorplan Loan” has the meaning specified for the term “Loan” in the Floorplan
Credit Agreement.  

 

4

 

 

--------------------------------------------------------------------------------

 

“Floorplan Loan Documents” has the meaning specified for the term “Loan
Documents” in the Floorplan Credit Agreement.

 

“Floorplan Loan Parties” has the meaning specified for the term “Loan Parties”
in the Floorplan Credit Agreement.  

 

“Floorplan Obligations” has the meaning specified for the term “Obligations” in
the Floorplan Credit Agreement.  

 

“Floorplan Secured Obligations” has the meaning specified in Section 2(b).  

 

“Floorplan Secured Parties” has the meaning specified in the preamble
hereto.    

 

“Floorplan Security Instruments” has the meaning specified for the term
“Security Instruments” in the Floorplan Credit Agreement.  

 

“Floorplan Subsidiary Grantors” has the meaning specified in the preamble
hereto.  

 

“Floorplan Subsidiary Guarantors” has the meaning specified in the preamble
hereto.    

 

“Floorplan Subsidiary Guaranty” has the meaning specified for the term
“Subsidiary Guaranty” in the Floorplan Credit Agreement.  

 

“Joinder Agreements” means collectively the Revolving Joinder Agreements and the
Floorplan Joinder Agreements.  

 

“Lenders” means collectively the Revolving Lenders and the Floorplan Lenders.  

 

“Loan Parties” means collectively the Revolving Loan Parties and the Floorplan
Loan Parties.  

 

“Qualifying Control Agreement” shall have the meaning set forth on Schedule 1
hereto.

 

“Revolving Administrative Agent” has the meaning specified in the preamble
hereto.  

 

“Revolving Collateral” has the meaning specified in Section 2(c).

 

“Revolving Credit Agreement” has the meaning specified in the Recitals hereto.  

 

“Revolving Default” has the meaning specified for the term “Default” in the
Revolving Credit Agreement.  

 

“Revolving Event of Default” has the meaning specified for the term “Event of
Default” in the Revolving Credit Agreement.  

 

5

 

 

--------------------------------------------------------------------------------

 

“Revolving Joinder Agreement” has the meaning specified for the term “Joinder
Agreement” in the Revolving Credit Agreement.  

 

“Revolving Lenders” has the meaning set forth in the preamble hereto.  

 

“Revolving Loan” has the meaning specified for the term “Loan” in the Revolving
Credit Agreement.  

 

“Revolving Loan Documents” has the meaning specified for the term “Loan
Documents” in the Revolving Credit Agreement.  

 

“Revolving Loan Parties” has the meaning specified for the term “Loan Parties”
in the Revolving Credit Agreement.

 

“Revolving Obligations” has the meaning specified for the term “Obligations” in
the Revolving Credit Agreement.

 

“Revolving Secured Obligations” has the meaning specified in Section 2(a).

  

“Revolving Secured Parties” has the meaning specified in the preamble hereto.  

 

“Revolving Security Instruments” has the meaning specified for the term
“Security Instruments” in the Revolving Credit Agreement.  

 

“Revolving Subsidiary Grantors” has the meaning specified in the preamble
hereto.  

 

“Revolving Subsidiary Guarantors” has the meaning specified in the preamble
hereto.

 

“Revolving Subsidiary Guaranty” has the meaning specified for the term
“Subsidiary Guaranty” in the Revolving Credit Agreement.  

 

“Secured Obligations” means collectively the Floorplan Secured Obligations and
the Revolving Secured Obligations.  

 

“Secured Parties” has the meaning specified in the preamble hereto.  

 

“Security Instruments” means the Revolving Security Instruments and the
Floorplan Security Instruments.  

 

“SRE” means any Revolving Subsidiary Grantor whose sole business activity is the
ownership and leasing of real property and businesses substantially related or
incidental thereto (each an “SRE”).

 

6

 

 

--------------------------------------------------------------------------------

 

2.Grant of Security Interest.  

 

(a) The Company hereby grants as collateral security for the payment,
performance and satisfaction of all of its Revolving Obligations and the
obligations and liabilities of any Revolving Loan Party now existing or
hereafter arising under Related Swap Contracts and Secured Cash Management
Arrangements other than Excluded Swap Obligations, and each Revolving Subsidiary
Grantor hereby grants as collateral security for the payment, performance and
satisfaction of all of its Guarantor’s Obligations (as defined in the Revolving
Subsidiary Guaranty) and the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) hereunder or under any
of the other Revolving Loan Documents to which it is now or hereafter becomes a
party (such obligations and liabilities of the Company and the Revolving
Subsidiary Grantors referred to collectively as the “Revolving Secured
Obligations”), to the Revolving Administrative Agent for the benefit of the
Revolving Secured Parties a continuing security interest in and to, and
collaterally assigns to the Revolving Administrative Agent for the benefit of
the Revolving Secured Parties, all of the personal property and trade fixtures
of such Grantor or in which such Grantor has or may have or acquire an interest
or the power to transfer rights therein, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located, including the
Collateral (as defined below).

 

(b) Each New Vehicle Borrower hereby grants as collateral security for the
payment, performance and satisfaction of all of its Floorplan Obligations, and
each other Floorplan Subsidiary Grantor hereby grants as collateral security for
the payment, performance and satisfaction of all of its Guarantor’s Obligations
(as defined in the Floorplan Subsidiary Guaranty) and the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) hereunder or under any of the other Floorplan Loan Documents
to which it is now or hereafter becomes a party (such obligations and
liabilities of the New Vehicle Borrowers and the other Floorplan Subsidiary
Grantors referred to collectively as the “Floorplan Secured Obligations”), to
the Revolving Administrative Agent for the benefit of the Floorplan Secured
Parties a continuing first priority security interest in and to, and
collaterally assigns to the Revolving Administrative Agent for the benefit of
the Floorplan Secured Parties, all of the personal property and trade fixtures
of such Grantor or in which such Grantor has or may have or acquire an interest
or the power to transfer rights therein, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located, including the
Collateral (as defined below).

 

(c)All of the property and interests in property described in subsections (i)
through (xv) below are herein referred to as the “Collateral”:  

 

(i)All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of, or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights to payment of money from any
Secured Party

7

 

 

--------------------------------------------------------------------------------

 

under any Swap Contract to the extent permitted under any such Swap Contract and
all of such Grantor’s rights with respect to any property represented thereby,
whether or not delivered, property returned by customers and all rights as an
unpaid vendor or lienor, including rights of stoppage in transit and of
recovering possession by proceedings including replevin and reclamation
(collectively referred to hereinafter as “Accounts”);

 

(ii)All new and used vehicle inventory (including all inventory consisting of
new or used automobiles or trucks with a gross vehicle weight of less than
16,000 pounds) in which such Grantor now or at any time hereafter may have an
interest, whether or not the same is in transit or in the constructive, actual
or exclusive occupancy or possession of such Grantor or is held by such Grantor
or by others for such Grantor’s account (all of the foregoing, collectively
referred to hereinafter as “Vehicle Inventory”);

 

(iii)All other inventory, including all goods manufactured or acquired for sale
or lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account, (together with the Vehicle Inventory, collectively referred
to hereinafter as “Inventory”);

 

(iv)All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, trade fixtures and articles of tangible
personal property of every description, and all computer programs embedded in
any of the foregoing and all supporting information relating to such computer
programs (collectively referred to hereinafter as “Equipment”);

 

(v)Any right of such Grantor in (i) contracts in transit relating to any Vehicle
Inventory (including any Vehicle Inventory that has been sold, leased or
otherwise disposed of by such Grantor), (ii) any written or oral agreement of
any finance company or other Person to provide financing for, or to pay all or
any portion of the purchase price of any Vehicle Inventory (including any
Vehicle Inventory that has been sold, leased or otherwise disposed of by such
Grantor) or (iii) any amount to be received under such contracts or agreements
(collectively referred to hereinafter as “Contracts In Transit”);

 

(vi)All other general intangibles, including all rights now or hereafter
accruing to such Grantor under contracts, leases, agreements or other
instruments, including all contracts or contract rights to perform or receive
services, to

8

 

 

--------------------------------------------------------------------------------

 

purchase or sell goods (including the Vehicle Inventory) or to hold or use land
or facilities, and to enforce all rights thereunder, all causes of action,
corporate or business records, inventions, patents and patent rights, rights in
mask works, designs, trade names and trademarks and all goodwill associated
therewith, trade secrets, trade processes, copyrights, licenses, permits,
franchises, customer lists, computer programs and software, all internet domain
names and registration rights thereto, all internet websites and the content
thereof, all payment intangibles, all claims under guaranties, tax refund
claims, all rights and claims against carriers and shippers, leases, all claims
under insurance policies, all interests in general and limited partnerships,
limited liability companies, and other Persons not constituting Investment
Property (as defined below), all rights to indemnification and all other
intangible personal property and intellectual property of every kind and nature,
(together with the Contracts-In-Transit, collectively referred to hereinafter as
“General Intangibles”);

 

(vii)All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);

 

(viii)All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

 

(ix)All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding (A) Pledged Interests subject to
any Pledge Agreement, (B) the Equity Interests of Sonic FFC 1, Inc., Sonic FFC
2, Inc. or Sonic FFC 3, Inc., so long as such Person has no operations other
than serving as a special purpose entity for the repayment of Indebtedness
identified on Schedule 7.03 of the Revolving Credit Agreement as of the Closing
Date as “Falcon Indebtedness” with proceeds of rental payments received by such
Person in the amount of such payments, and (C) the other property excluded by
the last sentence of this Section 2 (collectively referred to hereinafter as
“Investment Property”);

 

(x)All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);

 

(xi)All documents, including manufacturer statements of origin, certificates or
origin, and certificates of title or ownership relating to any Vehicle
Inventory, warehouse receipts, bills of lading and other documents of title
(collectively referred to hereinafter as “Documents”);

 

(xii)All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting

9

 

 

--------------------------------------------------------------------------------

 

obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);

 

(xiii)The commercial tort claims identified on Schedule 9(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

 

(xiv)All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

 

(xv)All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation, proceeds of insurance
policies insuring any of the foregoing.

 

All of the Collateral granted as collateral security for the Revolving Secured
Obligations is herein collectively referred to as the “Revolving
Collateral”.  All of the Collateral granted as collateral security for the
Floorplan Secured Obligations is herein referred to as the “Floorplan
Collateral”.  Notwithstanding the foregoing, the grant of a security interest
and collateral assignment under this Section 2 shall not extend to (A) any
Franchise Agreement, Framework Agreement or similar manufacturer agreement to
the extent that any such Franchise Agreement, Framework Agreement or similar
manufacturer agreement is not assignable or capable of being encumbered as a
matter of law or by the terms applicable thereto (unless any such restriction on
assignment or encumbrance is ineffective under the UCC or other applicable law),
without the consent of the applicable party thereto, (B) the “Restricted Equity
Interests” as such term is defined in that certain Fourth Amended and Restated
Escrow and Security Agreement dated as of even date among the Revolving
Administrative Agent, the Company and the other Revolving Grantors from time to
time party thereto to the extent that applicable law or terms of the applicable
Franchise Agreement, Framework Agreement or similar manufacturer agreement would
prohibit the pledge or encumbrance thereof (except, in the case of the Revolving
Collateral, to the extent that any such restriction on assignment or encumbrance
would be ineffective under the UCC or other applicable law), without the consent
of the applicable party thereto, or (C) the interests of any SRE in any
Permitted Real Estate Indebtedness Collateral.

 

3. Perfection.  As of the date of execution of this Security Agreement or a
Revolving Joinder Agreement or Floorplan Joinder Agreement by each Grantor, as
applicable (with respect to each Grantor, its “Applicable Date”), or prior
thereto, such Grantor shall have:

 

(a)furnished the Revolving Administrative Agent with duly authorized financing
statements in form, number and substance suitable for filing, sufficient under
applicable law, and satisfactory to the Revolving Administrative Agent in order
that upon the filing of the same the Revolving Administrative Agent, for the
benefit of the Secured Parties, shall have a duly perfected security interest in
all Collateral in which a security interest can be perfected by the filing of
financing statements;




10

 

 

--------------------------------------------------------------------------------

 

(b)to the extent the Revolving Administrative Agent may request, made
commercially reasonable efforts to obtain and deliver to the Revolving
Administrative Agent with properly executed Qualifying Control Agreements,
issuer acknowledgments of the Revolving Administrative Agent’s interest in
Letter-of-Credit Rights, and, to the extent expressly required by either Credit
Agreement, evidence of the placement of a restrictive legend on tangible chattel
paper (and the tangible components of electronic Chattel Paper), and, to the
extent expressly required by either Credit Agreement, taken appropriate action
acceptable to the Revolving Administrative Agent sufficient to establish the
Revolving Administrative Agent’s control of electronic Chattel Paper (and the
electronic components of hybrid Chattel Paper), as appropriate, with respect to
Collateral in which either (i) a security interest can be perfected only by
control or such restrictive legending, or (ii) a security interest perfected by
control or accompanied by such restrictive legending shall have priority as
against a lien creditor, a purchaser of such Collateral from the applicable
Grantor, or a security interest perfected by Persons not having control or not
accompanied by such restrictive legending, in each case in form and substance
acceptable to the Revolving Administrative Agent and sufficient under applicable
law so that the Revolving Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
control; and

 

(c)to the extent the Revolving Administrative Agent may request, made
commercially reasonable efforts to deliver to the Revolving Administrative Agent
or, if the Revolving Administrative Agent shall specifically consent in each
instance, an agent or bailee of the Revolving Administrative Agent who has
acknowledged such status in a properly executed Qualifying Control Agreement
possession of all Collateral with respect to which either a security interest
can be perfected only by possession or a security interest perfected by
possession shall have priority as against Persons not having possession, and
including in the case of Instruments, Documents, and Investment Property in the
form of certificated securities, duly executed endorsements or stock powers in
blank, as the case may be, affixed thereto in form and substance acceptable to
the Revolving Administrative Agent and sufficient under applicable law so that
the Revolving Administrative Agent, for the benefit of the Secured Parties,
shall have a security interest in all such Collateral perfected by possession;

 

with the effect that the Liens conferred in favor of the Revolving
Administrative Agent shall be and remain duly perfected and of first priority,
subject only, to the extent applicable, to Liens allowed to exist under Section
7.01 of both Credit Agreements (“Permitted Liens”) and allowed to have priority
under Section 7.01 of the applicable Credit Agreement or the Master
Intercreditor Agreement. All financing statements (including all amendments
thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Revolving Administrative
Agent’s security interest in Collateral, including such items as are described
above in this Section 3, are sometimes referred to herein as “Perfection
Documents”.  The delivery of possession of items of or evidencing Collateral,
causing other Persons to execute and deliver Perfection Documents as
appropriate, the filing or recordation of Perfection Documents, the
establishment of control over items of Collateral, and the taking of such other
actions as may

11

 

 

--------------------------------------------------------------------------------

 

be necessary or advisable in the determination of the Revolving Administrative
Agent to create, enforce, protect, perfect, or establish or maintain the
priority of, the security interest of the Revolving Administrative Agent for the
benefit of the Secured Parties in the Collateral is sometimes referred to herein
as “Perfection Action”.

 

4.Maintenance of Security Interest; Further Assurances.

 

(a)Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Revolving Administrative Agent may reasonably request
in connection with the administration or enforcement of this Security Agreement
or related to the Collateral or any part thereof in order to carry out the terms
of this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Revolving Administrative Agent’s security interest in the
Collateral, subject only to Permitted Liens, or otherwise to better assure and
confirm unto the Revolving Administrative Agent its rights, powers and remedies
for the benefit of the Secured Parties hereunder. Without limiting the
foregoing, each Grantor hereby irrevocably authorizes the Revolving
Administrative Agent to file (with, or to the extent permitted by applicable
law, without the signature of the Grantor appearing thereon) financing
statements (including amendments thereto and initial financing statements in
lieu of continuation statements) or other Perfection Documents (including copies
thereof) showing such Grantor as “debtor” at such time or times and in all
filing offices as the Revolving Administrative Agent may from time to time
determine to be necessary or advisable to perfect or protect the rights of the
Revolving Administrative Agent and the Secured Parties hereunder, or otherwise
to give effect to the transactions herein contemplated, any of which Perfection
Documents may describe the Collateral as or including all assets of the
Grantor.  Each Grantor hereby irrevocably ratifies and acknowledges the
Revolving Administrative Agent’s authority to have effected filings of
Perfection Documents made by the Revolving Administrative Agent prior to its
Applicable Date.

 

(b)With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Revolving
Administrative Agent for the benefit of the Secured Parties, including, but not
limited to, the prompt payment upon demand therefor by the Revolving
Administrative Agent of all fees and expenses (including documentary stamp,
excise or intangibles taxes) incurred in connection with the preparation,
delivery, or filing of any Perfection Document or the taking of any Perfection
Action to perfect, protect or enforce a security interest in Collateral in favor
of the Revolving Administrative Agent for the benefit of the Secured Parties,
subject only to Permitted Liens.  All amounts not so paid when due shall
constitute additional Secured Obligations and (in addition to other rights and
remedies resulting from such nonpayment) shall bear interest from the date of
demand until paid in full at the Default Rate.

 

12

 

 

--------------------------------------------------------------------------------

 

(c)Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Revolving Administrative Agent for the benefit of the Secured Parties.

 

(d)Each Grantor agrees that, in the event any proceeds (other than goods) of
Collateral shall be or become commingled with other property not constituting
Collateral, then such proceeds may, to the extent permitted by law, be
identified by application of the lowest intermediate balance rule to such
commingled property.

 

5.Receipt of Payment.  

 

(a) In the event a Revolving Event of Default shall occur and be continuing and
a Revolving Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Revolving Collateral, including without limitation monies, checks, notes, drafts
or any other items of payment, each Revolving Grantor shall hold all such items
of payment in trust for the Revolving Administrative Agent for the benefit of
the Revolving Secured Parties, and as the property of the Revolving
Administrative Agent for the benefit of the Revolving Secured Parties, separate
from the funds and other property of such Grantor, and no later than the first
Business Day following the receipt thereof, at the election of the Revolving
Administrative Agent, such Grantor shall cause such Revolving Collateral to be
forwarded to the Revolving Administrative Agent for its custody, possession and
disposition on behalf of the Revolving Secured Parties in accordance with the
terms hereof and of the other Revolving Loan Documents.

 

(b)In the event a Floorplan Event of Default shall occur and be continuing and a
Floorplan Subsidiary Grantor (or any of its Affiliates, subsidiaries,
stockholders, directors, officers, employees or agents) shall receive any
proceeds of Floorplan Collateral, including without limitation monies, checks,
notes, drafts or any other items of payment, each Floorplan Subsidiary Grantor
shall hold all such items of payment in trust for the Revolving Administrative
Agent for the benefit of the Floorplan Secured Parties, and as the property of
the Revolving Administrative Agent for the benefit of the Floorplan Secured
Parties, separate from the funds and other property of such Grantor, and no
later than the first Business Day following the receipt thereof, at the election
of the Revolving Administrative Agent, such Grantor shall cause such Floorplan
Collateral to be forwarded to the Revolving Administrative Agent for its
custody, possession and disposition on behalf of the Floorplan Secured Parties
in accordance with the terms hereof and of the other Floorplan Loan Documents.

 

6.Preservation and Protection of Collateral.

 

(a)The Revolving Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise.  Each Grantor shall be responsible for the safekeeping of its
Collateral, and in no event shall the Revolving Administrative Agent have any
responsibility for (i) any loss or

13

 

 

--------------------------------------------------------------------------------

 

damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or other Person in any way dealing with or handling such Collateral.

 

(b)Each Grantor shall keep and maintain its tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear
excepted.  No Grantor shall permit any such items having an aggregate value in
excess of $1,000,000 to become a fixture to real property (unless such Grantor
has granted the Revolving Administrative Agent for the benefit of the Revolving
Secured Parties a Lien on such real property having a priority acceptable to the
Revolving Administrative Agent or the Grantor has excluded such fixtures from
the Revolving Borrowing Base) or accessions to other personal property.

 

(c)Each Grantor agrees (i) to pay prior to delinquency all taxes, charges and
assessments against the Collateral in which it has any interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with the application of GAAP in the Audited
Financial Statements and evidenced to the satisfaction of the Revolving
Administrative Agent and provided that all enforcement proceedings in the nature
of levy or foreclosure are effectively stayed, and (ii) to cause to be
terminated and released all Liens (other than Permitted Liens) on the
Collateral.  Upon the failure of any Grantor to so pay or contest such taxes,
charges, or assessments, or cause such Liens to be terminated, the Revolving
Administrative Agent at its option may pay or contest any of them or amounts
relating thereto (the Revolving Administrative Agent having the sole right to
determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest.  All sums so disbursed by the Revolving
Administrative Agent, including fees, charges and disbursements of counsel
(“Attorney Costs”), court costs, expenses and other charges related thereto,
shall be payable on demand by the applicable Grantor to the Revolving
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.

 

7.Status of Grantors and Collateral Generally.  Each Grantor represents and
warrants to, and covenants with, the Revolving Administrative Agent for the
benefit of the Secured Parties, with respect to itself and the Collateral as to
which it has or acquires any interest, that:

 

(a)It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by both Credit Agreements and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Revolving Administrative
Agent for the benefit of the Secured Parties and Permitted Liens, and that it
will at its own cost and expense defend such Collateral and

14

 

 

--------------------------------------------------------------------------------

 

any products and proceeds thereof against all claims and demands of all Persons
(other than holders of Permitted Liens) to the extent of their claims permitted
under both Credit Agreements at any time claiming the same or any interest
therein adverse to the Secured Parties. Upon the failure of any Grantor to so
defend, the Revolving Administrative Agent may do so at its option but shall not
have any obligation to do so.  All sums so disbursed by the Revolving
Administrative Agent, including reasonable Attorney Costs, court costs, expenses
and other charges related thereto, shall be payable on demand by the applicable
Grantor to the Revolving Administrative Agent and shall be additional Secured
Obligations secured by the Collateral, and any amounts not so paid on demand (in
addition to other rights and remedies resulting from such nonpayment) shall bear
interest from the date of demand until paid in full at the Default Rate.

 

(b)It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except for
Dispositions permitted under both Credit Agreements, (ii) create or suffer to
exist any Lien upon or with respect to any of the Collateral except for the
security interests created by this Security Agreement and Permitted Liens, or
(iii) take any other action in connection with any of the Collateral that would
materially impair the value of the interest or rights of such Grantor in the
Collateral taken as a whole or that would materially impair the interest or
rights of the Revolving Administrative Agent for the benefit of the Secured
Parties.

 

(c)It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Revolving Joinder Agreement or Floorplan Joinder
Agreement applicable to it) and to perform its terms, including the grant of the
security interests in the Collateral herein provided for.

 

(d)No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person which has not been
given or obtained, as the case may be, is required either (i) for the grant by
such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Revolving Joinder
Agreement or Floorplan Joinder Agreement) by such Grantor, or (ii) for the
perfection of or the exercise by the Revolving Administrative Agent, on behalf
of the Secured Parties, of its rights and remedies hereunder, except for action
required by the Uniform Commercial Code to perfect and exercise remedies with
respect to the security interest conferred hereunder.

 

(e)No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Revolving Administrative Agent for the

15

 

 

--------------------------------------------------------------------------------

 

benefit of the Secured Parties in connection with the security interests
conferred hereunder.

 

(f)Schedule 7(f) attached hereto contains true and complete information as to
each of the following: (i) the exact legal name of each Grantor as it appears in
its Organization Documents as of its Applicable Date and at any time during the
five (5) year period ending as of its Applicable Date (the “Covered Period”),
(ii) the jurisdiction of formation and form of organization of each Grantor, and
the identification number of such Grantor in its jurisdiction of formation (if
any), (iii) each address of the chief executive office of each Grantor as of its
Applicable Date and at any time during the Covered Period, (iv) all trade names
or trade styles used by such Grantor as of its Applicable Date and at any time
during the Covered Period, (v) the address of each location of such Grantor at
which any tangible personal property Collateral (including Account Records and
Account Documents) is located at its Applicable Date or has been located at any
time during the Covered Period, (vi) with respect to each location described in
clause (v) that is not owned beneficially and of record by such Grantor, the
name and address of the owner thereof; and (vii) the name of each Person other
than such Grantor and the address of such Person at which any tangible personal
property Collateral of such Grantor is held under any warehouse, consignment,
bailment or other arrangement as of its Applicable Date.  No Grantor shall
change its name, change its jurisdiction of formation (whether by
reincorporation, merger or otherwise), change the location of its chief
executive office, or utilize any additional location where tangible personal
property Collateral (including Account Records and Account Documents) may be
located, except in each case upon giving not less than thirty (30) days’ prior
written notice to the Revolving Administrative Agent and taking or causing to be
taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be reasonably requested by the
Revolving Administrative Agent to perfect or protect, or maintain the perfection
and priority of, the Lien of the Revolving Administrative Agent for the benefit
of the Secured Parties in Collateral contemplated hereunder.

 

(g)No Grantor shall engage in any consignment transaction in respect of any of
the Collateral, whether as consignee or consignor.

 

(h)No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral (i) to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of such
Collateral or the delivery of such Collateral to such Grantor or to customers,
in each case in the ordinary course of business, and motor vehicle certificates
of title) or (ii) to be in the possession, custody or control of any
warehouseman or other bailee (except pursuant to Section 6.13 of both Credit
Agreements) unless (x) such location and Person are set forth on Schedule 7(f)
or the Revolving Administrative Agent shall have received not less than thirty
(30) days’ prior written notice of each such transaction, (y) the Revolving
Administrative Agent shall have received, upon its request, a duly executed
Qualifying Control Agreement from such warehouseman or bailee, and (z) the
Grantor shall have caused at its expense to be prepared and executed such
additional Perfection Documents and to be

16

 

 

--------------------------------------------------------------------------------

 

taken such other Perfection Action as the Revolving Administrative Agent may
deem necessary or advisable to carry out the transactions contemplated by this
Security Agreement.

 

(i)No tangible personal property Collateral is or shall be located at any
location that is leased by such Grantor from any other Person, unless (x) such
location and lessor is set forth on Schedule 6.13 of both Credit Agreements (as
such Schedule may be revised from time to time in accordance with the applicable
Credit Agreement), (y) at the request of the Revolving Administrative Agent,
such Grantor uses commercially reasonable efforts (and provides evidence of such
efforts) to cause such lessor within 90 days of the Applicable Date to
acknowledge the Lien in favor of the Revolving Administrative Agent for the
benefit of the Secured Parties conferred hereunder and waives its statutory and
consensual liens and rights with respect to such Collateral in form and
substance acceptable to the Revolving Administrative Agent and delivered in
writing to the Revolving Administrative Agent prior to any Collateral being
located at any such location, and (z) the Grantor shall have caused at its
expense to be prepared and executed such additional Perfection Documents and to
be taken such other Perfection Action as the Revolving Administrative Agent may
deem necessary or advisable to carry out the transactions contemplated by this
Security Agreement.

 

8.Inspection.  The Revolving Administrative Agent (by any of its officers,
employees and agents), on behalf of the Secured Parties, shall have the right
upon prior notice to an executive officer of any Grantor, and at any reasonable
times during such Grantor’s usual business hours, to inspect the Collateral
(including inspecting Vehicles and conducting random samples of the Net Book
Value of the Used Vehicles), all records related thereto (and to make extracts
or copies from such records), and the premises upon which any of the Collateral
is located, to discuss such Grantor’s affairs and finances with any Person
(other than Persons obligated on any Accounts (“Account Debtors”) except as
expressly otherwise permitted in the Loan Documents) and to verify with any
Person other than (except as expressly otherwise permitted in the Loan
Documents) Account Debtors the amount, quality, quantity, value and condition
of, or any other matter relating to, the Collateral and, if an Event of Default
has occurred and is continuing, to discuss such Grantor’s affairs and finances
with such Grantor’s Account Debtors and to verify the amount, quality, value and
condition of, or any other matter relating to, the Collateral with such Account
Debtors.  Upon or after the occurrence and during the continuation of an Event
of Default, the Revolving Administrative Agent may at any time and from time to
time employ and maintain on such Grantor’s premises a custodian selected by the
Revolving Administrative Agent who shall have full authority to do all acts
necessary to protect the Revolving Administrative Agent’s (for the benefit of
the Secured Parties) interest.  All expenses incurred by the Revolving
Administrative Agent, on behalf of the Secured Parties, by reason of the
employment of such custodian shall be paid by such Grantor on demand from time
to time and shall be added to the Secured Obligations secured by the Collateral,
and any amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

 




17

 

 

--------------------------------------------------------------------------------

 

9.Specific Collateral.

 

(a)Accounts.  With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Revolving Administrative Agent for the benefit of the
Secured Parties that:

 

(i)Such Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and from time to time, at the Revolving Administrative
Agent’s request, the Company shall provide the Revolving Administrative Agent
with a schedule of Accounts in excess of $1,000,000 in form and substance
acceptable to the Revolving Administrative Agent describing all Accounts created
or acquired by all Grantors (“Schedule of Accounts”); provided, however, that
the Company’s failure to execute and deliver any such Schedule of Accounts shall
not affect or limit the Revolving Administrative Agent’s security interest or
other rights in and to any Accounts for the benefit of the Secured Parties.  If
requested by the Revolving Administrative Agent, each Grantor shall furnish the
Revolving Administrative Agent with copies of proof of delivery and other
documents relating to the Accounts so scheduled, including without limitation
repayment histories and present status reports (collectively, “Account
Documents”) and such other matter and information relating to the status of then
existing Accounts as the Revolving Administrative Agent shall request.

 

(ii) All Account Records and Account Documents are and shall at all times be
located only at such Grantor’s current chief executive office as set forth on
Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an “Account Documents location,”
or as to which the Grantor has complied with Section 7(f) hereof.

 

(iii)The Accounts are genuine, are in all respects what they purport to be, are
not evidenced by an instrument or document or, if evidenced by an instrument or
document, are only evidenced by one original instrument or document.

 

(iv)The Accounts cover bona fide sales and deliveries of Inventory or sales,
leases, licenses or other dispositions of property usually dealt in by such
Grantor, or the rendition by such Grantor of services, to an Account Debtor in
the ordinary course of business.

 

(v)The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Revolving Administrative Agent, are actually owing to the applicable Grantor and
are not contingent for any reason; and there are no setoffs, discounts,
allowances, claims, counterclaims or disputes of any kind or description in an
amount greater than $1,000,000 in the aggregate for all the Grantors, or greater
than $250,000 per

18

 

 

--------------------------------------------------------------------------------

 

Account, existing or asserted with respect thereto and such Grantor has not made
any agreement with any Account Debtor thereunder for any deduction therefrom,
except as may be stated in the Schedule of Accounts and reflected in the
calculation of the face value of each respective invoice related thereto.

 

(vi)Except for conditions generally applicable to such Grantor’s industry and
markets, there are no facts, events, or occurrences known to such Grantor
pertaining particularly to any Accounts which are reasonably expected to
materially impair in any way the validity, collectibility or enforcement of
Accounts that would reasonably be likely, in the aggregate, to be of material
economic value, or in the aggregate materially reduce the amount payable
thereunder from the amount of the invoice face value shown on any Schedule of
Accounts, or on any certificate, contract, invoice or statement delivered to the
Revolving Administrative Agent with respect thereto.

 

(vii)The property or services giving rise thereto are not, and were not at the
time of the sale or performance thereof, subject to any Lien, claim, encumbrance
or security interest, except those of the Revolving Administrative Agent for the
benefit of Secured Parties and Permitted Liens.

 

(viii)In the event any amounts due and owing in excess of $1,000,000 in the
aggregate, are in dispute between any Account Debtor and a Grantor (which shall
include without limitation any dispute in which an offset claim or counterclaim
may result), such Grantor shall provide the Revolving Administrative Agent with
written notice thereof as soon as practicable, explaining in detail the reason
for the dispute, all claims related thereto and the amount in controversy.

 

(b)Inventory.  With respect to its Inventory whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Revolving Administrative Agent for the benefit of the
Secured Parties that:

 

(i)Such Grantor shall (A) keep accurate and complete records itemizing and
describing (1) with respect to its Vehicle Inventory, each new and used vehicle,
including the year, make, model, cost, price, location and Vehicle
Identification Number, (2) with respect to all Inventory, the kind, type,
location and quantity of such Inventory, its cost therefor and the selling price
of Inventory held for sale, and the daily withdrawals therefrom and additions
thereto, and (B) furnish to the Revolving Administrative Agent from time to
time, at the Revolving Administrative Agent’s request, a current schedule of
Inventory (including Vehicle Inventory) based upon its most recent physical
inventory and its daily inventory records.  Each Grantor shall conduct a
physical inventory no less frequently than annually, and shall furnish to the
Revolving Administrative Agent such other documents and reports thereof as the
Revolving Administrative Agent shall reasonably request with respect to the
Inventory.




19

 

 

--------------------------------------------------------------------------------

 

(ii) All Inventory (other than Vehicle Inventory) is and shall at all times be
located only at such Grantor’s locations as set forth on Schedule 7(f) attached
hereto, or at such other locations as to which such Grantor has complied with
Section 7(f) hereof.  No Grantor shall, other than in the ordinary course of
business in connection with its sale, lease, license or other permitted
Disposition, remove any Inventory from such locations.

 

(iii)All Vehicle Inventory is and shall (except as set forth in Section 6.13 of
both Credit Agreements) at all times be located only at such Grantor’s locations
as set forth on Schedule 6.13 of both Credit Agreements (as such Schedule may be
revised from time to time in accordance with the terms of the applicable Credit
Agreement).  No Grantor shall, other than in the ordinary course of business in
connection with its sale, lease, license or other permitted Disposition, or as
set forth in Section 6.13 of both Credit Agreements, remove any Vehicle
Inventory from such locations.

 

(iv)If any Account Debtor returns any Inventory to a Grantor after shipment
thereof, and such return generates a credit in excess of $1,000,000 in the
aggregate on any Accounts of such Account Debtor, such Grantor shall notify the
Revolving Administrative Agent in writing of the same as soon as practicable.  

 

(c)Equipment. With respect to its Equipment whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Revolving Administrative Agent for the benefit of the
Secured Parties that:

 

(i)Such Grantor, as soon as practicable following a request therefor by the
Revolving Administrative Agent during the continuance of an Event of Default,
shall deliver to the Revolving Administrative Agent any and all evidence of
ownership of any of the Equipment (including without limitation certificates of
title and applications for title).

 

(ii)Such Grantor shall maintain accurate, itemized records describing the kind,
type, quality, quantity and value of its Equipment and shall furnish the
Revolving Administrative Agent upon request during the continuance of an Event
of Default with a current schedule containing the foregoing information, but,
other than during the continuance of an Event of Default, not more often than
once per fiscal quarter.

 

(iii)All Equipment is and shall at all times be located only at such Grantor’s
locations as set forth on Schedule 7(f) attached hereto or at such other
locations as to which such Grantor has complied with Section 7(f) hereof.  No
Grantor shall, other than as expressly permitted under the Credit Agreements,
sell, lease, transfer, dispose of or, other than for repairs in the ordinary
course of such Grantor’s business, remove any Equipment from such locations.

 

20

 

 

--------------------------------------------------------------------------------

 

(d)Supporting Obligations. With respect to its Supporting Obligations whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Revolving Administrative Agent
for the benefit of the Secured Parties that:

 

(i)Such Grantor shall (i) furnish to the Revolving Administrative Agent from
time to time at the Revolving Administrative Agent’s request, a current list
identifying in reasonable detail each Supporting Obligation relating to any
Collateral from a single obligor in excess of $1,000,000, and (ii) upon the
request of the Revolving Administrative Agent from time to time following the
occurrence and during the continuance of any Default or Event of Default,
deliver to the Revolving Administrative Agent the originals of all documents
evidencing or constituting Supporting Obligations, together with such other
documentation (executed as appropriate by the Grantor) and information as may be
necessary to enable the Revolving Administrative Agent to realize upon the
Supporting Obligations in accordance with their respective terms or transfer the
Supporting Obligations as may be permitted under the Loan Documents or by
applicable law.

 

(ii)With respect to each letter of credit giving rise to Letter-of-Credit Rights
that has an aggregate stated amount available to be drawn in excess of $500,000,
such Grantor shall, at the request of the Revolving Administrative Agent cause
the issuer thereof to execute and deliver to the Revolving Administrative Agent
a Qualifying Control Agreement.

 

(iii)With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $500,000, such Grantor shall, at the Revolving Administrative
Agent’s request upon and during the continuance of any Default or Event of
Default, deliver to the Revolving Administrative Agent a duly executed, undated
transfer form in blank sufficient in form and substance under the terms of the
related letter of credit to effect, upon completion and delivery to the letter
of credit issuer together with any required fee, the transfer of such letter of
credit to the transferee identified in such form.  Each Grantor hereby expressly
authorizes the Revolving Administrative Agent following the occurrence and
during the continuance of any Event of Default to complete and tender each such
transfer form as transferor in its own name or in the name, place and stead of
the Grantor in order to effect any such transfer, either to the Revolving
Administrative Agent or to another transferee, as the case may be, in connection
with any sale or other disposition of Collateral or for any other purpose
permitted under the Loan Documents or by applicable law.

 

(e)Investment Property.  With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Revolving Administrative Agent for the
benefit of the Secured Parties that:

 

21

 

 

--------------------------------------------------------------------------------

 

(i) Schedule 9(e) attached hereto contains a true and complete description of
(x) the name and address of each securities intermediary with which such Grantor
maintains a securities account in which Investment Property is or may at any
time be credited or maintained, and (y) all other Investment Property of such
Grantor other than interests in Subsidiaries in which such Grantor has granted a
Lien to the Revolving Administrative Agent for the benefit of the Secured
Parties pursuant to the Pledge Agreement; provided that, the Equity Interests in
Unrestricted Subsidiaries are not required to be disclosed on Schedule 9(e).

 

(ii)Except with the express prior written consent of the Revolving
Administrative Agent in each instance, all Investment Property other than
interests in Subsidiaries in which such Grantor has granted a Lien to the
Revolving Administrative Agent for the benefit of the Revolving Secured Parties
pursuant to the Pledge Agreement shall be maintained at all times in the form of
(a) certificated securities, which certificates shall have been delivered to the
Revolving Administrative Agent together with duly executed undated stock powers
endorsed in blank pertaining thereto (provided that, with respect to
Unrestricted Subsidiaries, such certificates and stock powers shall not be
required to be so delivered unless requested by the Revolving Administrative
Agent from time to time in its sole discretion) or (b) security entitlements
credited to one or more securities accounts as to each of which the Revolving
Administrative Agent has received (1) copies of the account agreement between
the applicable securities intermediary and the Grantor and the most recent
statement of account pertaining to such securities account (each certified to be
true and correct by an officer of the Grantor) and (2) upon the request of the
Revolving Administrative Agent, a Qualifying Control Agreement from the
applicable securities intermediary which remains in full force and effect and as
to which the Revolving Administrative Agent has not received any notice of
termination.  Without limiting the generality of the foregoing, no Grantor shall
cause, suffer or permit any Investment Property to be credited to or maintained
in any securities account not listed on Schedule 9(e) attached hereto except in
each case upon giving not less than thirty (30) days’ prior written notice to
the Revolving Administrative Agent and taking or causing to be taken at such
Grantor’s expense all such Perfection Action, including the delivery of such
Perfection Documents, as may be reasonably requested by the Revolving
Administrative Agent to perfect or protect, or maintain the perfection and
priority of, the Lien of the Revolving Administrative Agent for the benefit of
the Secured Parties in Collateral contemplated hereunder.

 

(iii)All dividends and other distributions with respect to any of the Investment
Property shall be subject to the security interest conferred hereunder,
provided, however, that cash dividends paid to a Grantor as record owner of the
Investment Property may be disbursed to and retained by such Grantor so long as
no Default or Event of Default shall have occurred and be continuing, free from
any Lien hereunder.

22

 

 

--------------------------------------------------------------------------------

 

(iv)So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof or
of any Qualifying Control Agreement relating thereto.

 

(v)Upon the occurrence and during the continuance of any Default or Event of
Default, at the option of the Revolving Administrative Agent, all rights of the
Grantors to exercise the voting or consensual rights and powers which it is
authorized to exercise pursuant to clause (iv) immediately above shall cease and
the Revolving Administrative Agent may thereupon (but shall not be obligated
to), at its request, cause such Collateral to be registered in the name of the
Revolving Administrative Agent or its nominee or agent for the benefit of the
Secured Parties and/or exercise such voting or consensual rights and powers as
appertain to ownership of such Collateral, and to that end each Grantor hereby
appoints the Revolving Administrative Agent as its proxy, with full power of
substitution, to vote and exercise all other rights as a shareholder with
respect to such Investment Property upon the occurrence and during the
continuance of any Default or Event of Default, which proxy is coupled with an
interest and is irrevocable until the Facilities Termination Date, and each
Grantor hereby agrees to provide such further proxies as the Revolving
Administrative Agent may request; provided, however, that the Revolving
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

 

(vi)Upon the occurrence and during the continuance of any Default or Event of
Default, all rights of the Grantors to receive and retain cash dividends and
other distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Revolving
Administrative Agent for the benefit of the Secured Parties, and each Grantor
shall, or shall cause, all such cash dividends and other distributions with
respect to the Investment Property to be promptly delivered to the Revolving
Administrative Agent (together, if the Revolving Administrative Agent shall
request, with any documents related thereto) to be held, released or disposed of
by it hereunder or, at the option of the Revolving Administrative Agent, to be
applied to the Secured Obligations.

 

(f)Deposit Accounts.  With respect to its Deposit Accounts whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Revolving Administrative Agent for the
benefit of the Secured Parties that, in the discretion and upon the request of
the Revolving Administrative Agent, all Deposit Accounts in which collected
balances or deposits in excess of $500,000 are or are reasonably expected by the
Company at any time to be credited or maintained shall be maintained at all
times with depositary institutions as to which the Revolving Administrative
Agent for the benefit of the Revolving Secured

23

 

 

--------------------------------------------------------------------------------

 

Parties shall have received a Qualifying Control Agreement.  Without limiting
the generality of the foregoing, no Grantor shall cause, suffer or permit (x)
any deposit in excess of $500,000 to be evidenced by a certificate of deposit,
or (y) any Deposit Account opened after the Closing Date in which collected
balances or deposits in excess of $500,000 are or are reasonably expected by the
Company at any time to be credited or maintained to be opened or maintained,
except in the case of each of clauses (x) and (y), (A) upon giving not less than
thirty (30) days’ prior written notice to the Revolving Administrative Agent and
(B) taking or causing to be taken at such Grantor’s expense all such Perfection
Action, including the delivery of such Perfection Documents, as may be requested
by the Revolving Administrative Agent in its reasonable discretion for the
benefit of the Revolving Secured Parties to perfect or protect, or maintain the
perfection and priority of, the Lien of the Revolving Administrative Agent for
the benefit of the Revolving Secured Parties in Collateral contemplated
hereunder.  Without limiting the generality of the foregoing, in the case of a
certificate of deposit described in clause (x) above, such Perfection Action may
(in the reasonable discretion of, and upon request by, the Revolving
Administrative Agent) include a requirement that such certificate of deposit be
issued as or converted to a negotiable instrument and that such certificate be
delivered to the Revolving Administrative Agent together with a duly executed
undated assignment in blank affixed thereto.  Nothing contained herein shall be
deemed to require the Revolving Administrative Agent to request any Perfection
Action with respect to any Deposit Account or certificate of deposit.

 

(g)Chattel Paper.   With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Revolving Administrative Agent for the benefit of
the Secured Parties that to the extent so expressly required by the Credit
Agreements:

 

(i)Such Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Revolving Administrative Agent upon the occurrence and during
the continuance of any Default or Event of Default, such Grantor shall
immediately deliver physical possession of such Chattel Paper to the Revolving
Administrative Agent or its designee, and (y) in the event that there shall be
created more than one original counterpart of any physical document that alone
or in conjunction with any other physical or electronic document constitutes
Chattel Paper, then such counterparts shall be numbered consecutively starting
with “1” and such Grantor shall retain the counterpart numbered “1”.

 

(ii)At the request of the Revolving Administrative Agent or upon the occurrence
and during the continuance of an Event of Default, such Grantor shall promptly
and conspicuously legend all counterparts of all tangible Chattel Paper as
follows: “A SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK OF
AMERICA, N.A., FOR ITSELF AND AS REVOLVING ADMINISTRATIVE AGENT FOR CERTAIN
SECURED PARTIES PURSUANT TO A FOURTH AMENDED AND RESTATED

24

 

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT DATED AS OF NOVEMBER 30, 2016, AS AMENDED FROM TIME TO
TIME.  NO SECURITY INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER PERSON MAY
BE CREATED BY THE TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL PAPER OR OF
ANY COUNTERPART HEREOF EXCEPT BY OR WITH THE CONSENT OF THE AFORESAID REVOLVING
ADMINISTRATIVE AGENT AS PROVIDED IN SUCH SECURITY AGREEMENT.”  Upon the
occurrence or during the continuance of an Event of Default, such Grantor shall
not create or acquire any electronic Chattel Paper (including the electronic
components of hybrid Chattel Paper), unless, prior to such acquisition or
creation, it shall have taken such Perfection Action as the Revolving
Administrative Agent may require to perfect by control the security interest of
the Revolving Administrative Agent for the benefit of the Secured Parties in
such Collateral.

 

(iii)Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of affected Chattel Paper as collateral.

 

(h)Instruments.  With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Revolving Administrative Agent for the benefit of
the Secured Parties that:

 

(i)Such Grantor shall (A) maintain at all times, and, upon request of the
Revolving Administrative Agent, furnish to the Revolving Administrative Agent a
current list identifying in reasonable detail Instruments of which such Grantor
is the payee or holder and having a face amount payable in excess of $1,000,000
in the aggregate from any single Person, and (B) upon the request of the
Revolving Administrative Agent from time to time, deliver to the Revolving
Administrative Agent the originals of all such Instruments, together with duly
executed undated endorsements in blank affixed thereto and such other
documentation and information as may be necessary to enable the Revolving
Administrative Agent to realize upon the Instruments in accordance with their
respective terms or transfer the Instruments as may be permitted under the Loan
Documents or by applicable law.

 

(ii)Other than in the ordinary course of business and in keeping with reasonable
and customary practice, no Grantor shall amend, modify, waive or terminate any
provision of, or fail to exercise promptly and diligently each material right or
remedy conferred under or in connection with, any Instrument, in any case in
such a manner as could reasonably be expected to materially adversely affect the
value of affected Instrument as collateral.

 

25

 

 

--------------------------------------------------------------------------------

 

(i)Commercial Tort Claims.  With respect to its Commercial Tort Claims whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Revolving Administrative Agent
for the benefit of the Secured Parties that:

 

(i)Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have been
identified by a Grantor as of its Applicable Date, and as to which the Grantor
believes in good faith there exists the possibility of recovery (including by
way of settlement) of monetary relief in excess of $1,000,000 (“Grantor
Claims”).  Each Grantor shall furnish to the Revolving Administrative Agent from
time to time upon its request a certificate of an officer of such Grantor
referring to this Section 9(i) and (x) identifying all Grantor Claims that are
not then described on Schedule 9(i) attached hereto and stating that each of
such additional Grantor Claims shall be deemed added to such Schedule 9(i) and
shall constitute a Commercial Tort Claim, a Grantor Claim, and additional
Collateral hereunder, and (y) summarizing the status or disposition of any
Grantor Claims that have been settled, or have been made the subject of any
binding mediation, judicial or arbitral proceeding, or any judicial or arbitral
order on the merits, or that have been abandoned.  With respect to each such
additional Grantor Claim, such Grantor Claim shall be and become part of the
Collateral hereunder from the date such claim is identified to the Revolving
Administrative Agent as provided above without further action, and (ii) the
Revolving Administrative Agent is hereby authorized at the expense of the
applicable Grantor to execute and file such additional financing statements or
amendments to previously filed financing statements, and take such other action
as it may deem necessary or advisable, to perfect the Lien on such additional
Grantor Claims conferred hereunder, and the Grantor shall, if required by
applicable law or otherwise at the request of the Revolving Administrative
Agent, execute and deliver such Perfection Documents and take such other
Perfection Action as the Revolving Administrative Agent may determine to be
necessary or advisable to perfect or protect the Lien of the Revolving
Administrative Agent for the benefit of the Secured Parties in such additional
Grantor Claims conferred hereunder.

 

10.Casualty and Liability Insurance Required.

 

(a)Each Grantor will keep the Collateral continuously insured against such risks
as are customarily insured against by businesses of like size and type engaged
in the same or similar operations including:

 

(i)property insurance on the Inventory and the Equipment in an amount not less
than the full insurable value thereof, against loss or damage by theft, fire,
lightning, hail, wind, flooding and other hazards ordinarily included under
uniform broad form standard extended coverage policies, limited only as may be
provided in the standard broad form of extended coverage endorsement at the time
in use in the states in which the Collateral is located, in each case as are

26

 

 

--------------------------------------------------------------------------------

 

customarily maintained by Persons engaged in the same or similar business,
owning similar properties in locations where such Grantor operates and otherwise
similarly situated to such Grantor;

 

(ii)false pretense insurance in amounts as are customary for Persons engaged in
the same or similar business, owning similar properties in locations where such
Grantor operates and otherwise similarly situated to such Grantor;

 

(iii)garage liability and comprehensive general liability insurance against
claims for bodily injury, death or property damage occurring with or about such
Collateral (such coverage to include provisions waiving subrogation against the
Secured Parties), with the Revolving Administrative Agent and the Lenders as
additional insureds thereunder, in amounts as are customary for Persons engaged
in the same or similar business, owning similar properties in locations where
such Grantor operates and otherwise similarly situated to such Grantor;

 

(iv)liability insurance with respect to the operation of its facilities under
the workers’ compensation laws of the states in which such Collateral is located
as are customarily maintained by Persons engaged in the same or similar
business, owning similar properties in locations where such Grantor operates and
otherwise similarly situated to such Grantor, but in no event less than the
amount required by the states where such Collateral is located; and

 

(v)business interruption insurance in amounts as are customarily maintained by
Persons engaged in the same or similar business, owning similar properties in
locations where such Grantor operates and otherwise similarly situated to such
Grantor.

 

(b)Each insurance policy obtained in satisfaction of the requirements of Section
10(a):

 

(i)may be provided by blanket policies now or hereafter maintained by each or
any Grantor or by the Company;

 

(ii)shall be issued by such insurer (or insurers) as shall be financially
responsible, of recognized standing and reasonably acceptable to the Revolving
Administrative Agent;

 

(iii)shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause, the
deductible amount, if any, and the standard mortgagee endorsement clause) as are
generally considered standard provisions for the type of insurance involved and
are reasonably acceptable in all respects to the Revolving Administrative Agent;

 

(iv)shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written

27

 

 

--------------------------------------------------------------------------------

 

notice to the Revolving Administrative Agent, except for non-payment of premium,
as to which such policies shall provide for at least ten (10) days’ prior
written notice to the Revolving Administrative Agent;

 

(v)without limiting the generality of the foregoing, all insurance policies
where applicable under Section 10(a)(i) carried on the Collateral shall name the
Revolving Administrative Agent, for the benefit of the Secured Parties, as loss
payee and the Revolving Administrative Agent and Lenders as parties insured
thereunder in respect of any claim for payment.

 

(c)Prior to expiration of any such policy, such Grantor shall furnish the
Revolving Administrative Agent with evidence satisfactory to the Revolving
Administrative Agent that the policy or certificate has been renewed or replaced
or is no longer required by this Security Agreement.

 

(d)Each Grantor hereby makes, constitutes and appoints the Revolving
Administrative Agent (and all officers, employees or agents designated by the
Revolving Administrative Agent), for the benefit of the Secured Parties, as such
Grantor’s true and lawful attorney (and agent-in-fact) for the purpose of
making, settling and adjusting claims under such policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
or payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance, which
appointment is coupled with an interest and is irrevocable; provided, however,
that the powers pursuant to such appointment shall be exercisable only upon the
occurrence and during the continuation of an Event of Default.

 

(e)In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the Revolving
Administrative Agent may (but shall be under no obligation to), without waiving
or releasing any Secured Obligation or Default or Event of Default by such
Grantor hereunder, contract for the required policies of insurance and pay the
premiums on the same or make any required repairs, renewals and replacements;
and all sums so disbursed by Revolving Administrative Agent, including
reasonable Attorneys’ Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by such Grantor to the Revolving
Administrative Agent, shall be additional Secured Obligations secured by the
Collateral, and (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.

 

(f)Each Grantor agrees that to the extent that it shall fail to maintain, or
fail to cause to be maintained, the full insurance coverage required by Section
10(a), it shall in the event of any loss or casualty pay promptly to the
Revolving Administrative Agent, for the benefit of the Secured Parties, to be
held in a separate account for application in accordance with the provisions of
Sections 10(h), such amount as would have been received as Net Proceeds (as
hereinafter defined) by the Revolving Administrative Agent,

28

 

 

--------------------------------------------------------------------------------

 

for the benefit of the Secured Parties, under the provisions of Section 10(h)
had such insurance been carried to the extent required.

 

(g)The Net Proceeds of the insurance carried pursuant to the provisions of
Sections 10(a)(ii) and 10(a)(iii) shall be applied by such Grantor toward
satisfaction of the claim or liability with respect to which such insurance
proceeds may be paid.

 

(h)The Net Proceeds of the insurance carried with respect to the Collateral
pursuant to the provisions of Section 10(a)(i) hereof shall be paid to such
Grantor and held by such Grantor in a separate account and applied, as long as
no Event of Default shall have occurred and be continuing, as follows:  after
any loss under any such insurance and payment of the proceeds of such insurance,
each Grantor shall have a period of thirty (30) days after payment of the
insurance proceeds with respect to such loss to elect to either (x) repair or
replace, or such repair or replacement cannot reasonably be completed in such
thirty (30) day period, commence the repair or replacement and diligently
prosecute the same to completion, the Collateral so damaged, (y) deliver such
Net Proceeds to the Revolving Administrative Agent, for the benefit of the
Secured Parties, as additional Collateral or (z) apply such Net Proceeds to the
acquisition of tangible assets constituting Collateral used or useful in the
conduct of the business of such Grantor, subject to the provisions of this
Security Agreement.  If such Grantor elects to repair or replace the Collateral
so damaged, such Grantor agrees the Collateral shall be repaired to a condition
substantially similar to or of better quality or higher value than its condition
prior to damage or replaced with Collateral in a condition substantially similar
to or of better quality or higher value than the condition of the Collateral so
replaced prior to damage.  At all times during which an Event of Default shall
have occurred and be continuing, the Revolving Administrative Agent shall be
entitled to receive direct and immediate payment of the proceeds of such
insurance and such Grantor shall take all action as the Revolving Administrative
Agent may reasonably request to accomplish such payment.  Notwithstanding the
foregoing, in the event such Grantor shall receive any such proceeds, such
Grantor shall immediately deliver such proceeds to such Revolving Administrative
Agent for the benefit of the Secured Parties as additional Collateral, and
pending such delivery shall hold such proceeds in trust for the benefit of the
Secured Parties and keep the same segregated from its other funds.

 

(i)“Net Proceeds” when used with respect to any insurance proceeds shall mean
the gross proceeds from such proceeds, award or other amount, less all taxes,
fees and expenses (including Attorney Costs) incurred in the realization
thereof.

 

(j)In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the Revolving
Administrative Agent.  Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding.  Subject to
Section 10(d), each Grantor is hereby authorized and empowered to adjust or
compromise any loss under any such insurance other than losses relating to
claims made directly against any Secured Party as to which the insurance
described in Section 10(a)(ii) or (iii) is applicable.




29

 

 

--------------------------------------------------------------------------------

 

(k)The provisions contained in this Security Agreement pertaining to insurance
shall be cumulative with any additional provisions imposing additional insurance
requirements with respect to the Collateral or any other property on which a
Lien is conferred under any Security Instrument.

 

11.Rights and Remedies Upon Event of Default.  Upon the occurrence and during
the continuance of a Revolving Event of Default or a Floorplan Event of Default,
as the case may be, the Revolving Administrative Agent shall have the following
rights and remedies on behalf of the Revolving Secured Parties or the Floorplan
Secured Parties, as applicable, in addition to any rights and remedies set forth
elsewhere in this Security Agreement or the other Loan Documents, all of which
may be exercised with or, if allowed by law, without notice to a Grantor:

 

(a)All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

 

(b)The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

 

(c)The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Revolving Administrative Agent’s claim and without any obligation to pay rent to
such Grantor, or any other place or places where any Collateral is located and
kept, and remove the Collateral therefrom to the premises of the Revolving
Administrative Agent or any agent of the Revolving Administrative Agent, for
such time as the Revolving Administrative Agent may desire, in order effectively
to collect or liquidate the Collateral, (ii) require such Grantor or any bailee
or other agent of such Grantor to assemble the Collateral and make it available
to the Revolving Administrative Agent at a place to be designated by the
Revolving Administrative Agent that is reasonably convenient to both parties,
and (iii) notify any or all Persons party to a Qualifying Control Agreement or
who otherwise have possession of or control over any Collateral of the
occurrence of an Event of Default and other appropriate circumstances, and
exercise control over and take possession or custody of any or all Collateral in
the possession, custody or control of such other Persons;

 

(d)The right to (i) exercise all of a Grantor’s rights and remedies with respect
to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto; (iii)
discharge and release all or any Payment Collateral; (iv) take control, in any
manner, of any item of payment or proceeds referred to in Section 5 above; (v)
prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any

30

 

 

--------------------------------------------------------------------------------

 

action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Revolving Administrative Agent, on behalf of the applicable Secured Parties,
deems necessary to receive such Grantor’s mail, including notifying the post
office authorities to change the address for delivery of such Grantor’s mail to
such address as the Revolving Administrative Agent, on behalf of the applicable
Secured Parties, may designate; (x) notify any or all Account Debtors or other
obligor on any Payment Collateral that such Payment Collateral has been assigned
to the Revolving Administrative Agent for the benefit of the Secured Parties and
that Revolving Administrative Agent has a security interest therein for the
benefit of the Secured Parties (provided that the Revolving Administrative Agent
may at any time give such notice to an Account Debtor that is a department,
agency or authority of the United States government); each Grantor hereby agrees
that any such notice, in the Revolving Administrative Agent’s sole discretion,
may (but need not) be sent on such Grantor’s stationery, in which event such
Grantor shall co-sign such notice with the Revolving Administrative Agent if
requested to do so by the Revolving Administrative Agent; and (xi) do all acts
and things and execute all documents necessary, in Revolving Administrative
Agent’s sole discretion, to collect the Payment Collateral; and

 

(e)The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Revolving Administrative Agent, in its sole discretion,
may deem advisable.  The Revolving Administrative Agent shall have the right to
conduct such sales on a Grantor’s premises or elsewhere and shall have the right
to use a Grantor’s premises without charge for such sales for such time or times
as the Revolving Administrative Agent may see fit.  The Revolving Administrative
Agent may, if it deems it reasonable, postpone or adjourn any sale of the
Collateral from time to time by an announcement at the time and place of such
postponed or adjourned sale, and such sale may, without further notice, be made
at the time and place to which it was so adjourned.  Each Grantor agrees that
the Revolving Administrative Agent has no obligation to preserve rights to the
Collateral against prior parties or to marshal any Collateral for the benefit of
any Person.  The Revolving Administrative Agent for the benefit of the Secured
Parties is hereby granted an irrevocable fully paid license or other right
(including each Grantor’s rights under any license or any franchise agreement),
each of which shall remain in full force and effect until the Facilities
Termination Date, to use, without charge, each of the labels, patents,
copyrights, names, trade secrets, trade names, trademarks and advertising
matter, or any property of a similar nature owned or licensed by any Grantor, as
it pertains to the

31

 

 

--------------------------------------------------------------------------------

 

Collateral, in completing production of, advertising for sale and selling any
Collateral.  If any of the Collateral shall require repairs, maintenance,
preparation or the like, or is in process or other unfinished state, the
Revolving Administrative Agent shall have the right, but shall not be obligated,
to perform such repairs, maintenance, preparation, processing or completion of
manufacturing for the purpose of putting the same in such saleable form as the
Revolving Administrative Agent shall deem appropriate, but the Revolving
Administrative Agent shall have the right to sell or dispose of the Collateral
without such processing and no Grantor shall have any claim against the
Revolving Administrative Agent for the value that may have been added to such
Collateral with such processing.  In addition, each Grantor agrees that in the
event notice is necessary under applicable law, written notice mailed to such
Grantor in the manner specified herein ten (10) days prior to the date of public
sale of any of the Collateral or prior to the date after which any private sale
or other disposition of the Collateral will be made shall constitute
commercially reasonable notice to such Grantor.  All notice is hereby waived
with respect to any of the Collateral which threatens to decline speedily in
value or is of a type customarily sold on a recognized market.  The Revolving
Administrative Agent may purchase all or any part of the Collateral at public
or, if permitted by law, private sale, free from any right of redemption which
is hereby expressly waived by such Grantor and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the Secured
Obligations.  Each Grantor recognizes that the Revolving Administrative Agent
may be unable to effect a public sale of certain of the Collateral by reason of
certain prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state law, and may be otherwise delayed or
adversely affected in effecting any sale by reason of present or future
restrictions thereon imposed by governmental authorities (“Affected
Collateral”), and that as a consequence of such prohibitions and restrictions
the Revolving Administrative Agent may be compelled (i) to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire Affected Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, or (ii) to
seek regulatory approval of any proposed sale or sales, or (iii) to limit the
amount of Affected Collateral sold to any Person or group. Each Grantor agrees
and acknowledges that private sales so made may be at prices and upon terms less
favorable to such Grantor than if such Affected Collateral was sold either at
public sales or at private sales not subject to other regulatory restrictions,
and that the Revolving Administrative Agent has no obligation to delay the sale
of any Affected Collateral for the period of time necessary to permit the
Grantor or any other Person to register or otherwise qualify them under or
exempt them from any applicable restriction, even if such Grantor or other
Person would agree to register or otherwise qualify or exempt such Affected
Collateral so as to permit a public sale under the Securities Act or applicable
state law.  Each Grantor further agrees, to the extent permitted by applicable
law, that the use of private sales made under the foregoing circumstances to
dispose of Affected Collateral shall be deemed to be dispositions in a
commercially reasonable manner.  Each Grantor hereby acknowledges that a ready
market may not exist for Affected Collateral that is not traded on a national
securities exchange or quoted on an automated quotation system.

 

32

 

 

--------------------------------------------------------------------------------

 

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of Section
8.03 of the Revolving Credit Agreement or Section 8.06 of the Floorplan Credit
Agreement as applicable, or, if such application is contrary to the application
specified in the Master Intercreditor Agreement, then such net cash proceeds
shall be applied as required pursuant to the Master Intercreditor
Agreement.  Each Grantor shall be liable to the Revolving Administrative Agent,
for the benefit of the Secured Parties, and shall pay to the Revolving
Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.

 

The Revolving Administrative Agent in its capacity as collateral agent for the
Floorplan Secured Parties, shall have no liability or responsibility for the
method or manner, or any failure, of application of funds to the Floorplan
Secured Obligations by the Floorplan Administrative Agent under the Loan
Documents, and the Revolving Administrative Agent shall be fully acquitted as to
any net proceeds upon delivery of same to the Floorplan Administrative Agent.  

 

12.Attorney-in-Fact.  Each Grantor hereby appoints the Revolving Administrative
Agent as the Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Security Agreement and taking any action and executing any
instrument which the Revolving Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest; provided, that the Revolving Administrative Agent
shall have and may exercise rights under this power of attorney only upon the
occurrence and during the continuance of an Event of Default.  Without limiting
the generality of the foregoing, upon the occurrence and during the continuance
of an Event of Default, the Revolving Administrative Agent shall have the right
and power:

 

(a)to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b)to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

 

(c)to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Revolving Administrative Agent’s possession or the Revolving Administrative
Agent’s control, and deposit the same to the account of the Revolving
Administrative Agent, for the benefit of the Secured Parties, on account and for
payment of the Secured Obligations.

 

(d)to file any claims or take any action or institute any proceedings that the
Revolving Administrative Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Revolving Administrative Agent, for the benefit of the Secured Parties, with
respect to any of the Collateral; and




33

 

 

--------------------------------------------------------------------------------

 

(e)to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

 

13.Reinstatement.  The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment  had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facilities Termination Date.

 

14.Certain Waivers by the Grantors.  Each Grantor waives to the extent permitted
by applicable law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (x) proceed against any Person or entity,
including without limitation any Loan Party, (y) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (z) pursue any
other remedy in its power; (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, and (d) any right to enforce any remedy which any Secured Party
or any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Revolving
Administrative Agent for the benefit of the Secured Parties.  Each Grantor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (i) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (ii) apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine.

 

The Revolving Administrative Agent may at any time deliver (without
representation, recourse or warranty) the Collateral or any part thereof to a
Grantor and the receipt thereof by such Grantor shall be a complete and full
acquittance for the Collateral so delivered, and the Revolving Administrative
Agent shall thereafter be discharged from any liability or responsibility
therefor.

 

15.Continued Powers.  Until the Facilities Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the Revolving
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may, after the occurrence and during the continuance of an
Event of Default, be exercised by the Revolving Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.




34

 

 

--------------------------------------------------------------------------------

 

16.Other Rights.  The rights, powers and remedies given to the Revolving
Administrative Agent for the benefit of the Secured Parties by this Security
Agreement shall be in addition to all rights, powers and remedies given to the
Revolving Administrative Agent or any Secured Party under any other Loan
Document or by virtue of any statute or rule of law.  Any forbearance or failure
or delay by the Revolving Administrative Agent in exercising any right, power or
remedy hereunder shall not be deemed to be a waiver of such right, power or
remedy, and any single or partial exercise of any right, power or remedy
hereunder shall not preclude the further exercise thereof; and every right,
power and remedy of the Secured Parties shall continue in full force and effect
until such right, power or remedy is specifically waived in accordance with the
terms of the Credit Agreements.

 

17.Anti-Marshaling Provisions.  The right is hereby given by each Grantor to the
Revolving Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Revolving Administrative Agent without notice to, or the
consent, approval or agreement of other parties and interests, including junior
lienors, which releases shall not impair in any manner the validity of or
priority of the Liens and security interests in the remaining Collateral
conferred hereunder, nor release any Grantor from personal liability for the
Secured Obligations.  Notwithstanding the existence of any other security
interest in the Collateral held by the Revolving Administrative Agent, for the
benefit of the Secured Parties, the Revolving Administrative Agent shall have
the right to determine the order in which any or all of the Collateral shall be
subjected to the remedies provided in this Security Agreement.  Each Grantor
hereby waives any and all right to require the marshaling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein or in any other Loan Document.

 

18.Entire Agreement.  This Security Agreement and each Joinder Agreement,
together with each Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as contained in the Loan Documents.  The express terms hereof
and of the Joinder Agreements control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof or
thereof.  Neither this Security Agreement nor any Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than in a writing that is (a) signed by the Grantors and the
“Required Lenders” (as defined in the Revolving Credit Agreement), (b)
acknowledged by the Revolving Administrative Agent (such acknowledgement not to
be unreasonably withheld or delayed) and (c) if such change, alteration,
modification, supplement, discharge, cancellation, termination or amendment
would be adverse in any way to any Floorplan Lender or the Floorplan
Administrative Agent, signed by the “Required Lenders” (as defined in the
Floorplan Credit Agreement) and acknowledged by the Floorplan Administrative
Agent (such acknowledgement not to be unreasonably withheld or delayed).

 

19.Third Party Reliance.  Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or

35

 

 

--------------------------------------------------------------------------------

 

right, privilege, duty or discretion in respect of, any Collateral shall be
entitled to accept the provisions hereof and of the Joinder Agreements as
conclusive evidence of the right of the Revolving Administrative Agent, on
behalf of the Secured Parties, to exercise its rights hereunder or thereunder
with respect to the Collateral, notwithstanding any other notice or direction to
the contrary heretofore or hereafter given by any Grantor or any other Person to
any of such Persons.

 

20.Binding Agreement; Assignment.  This Security Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Security Agreement, any Joinder Agreement or any interest herein or
therein or, except as expressly permitted herein or in the applicable Credit
Agreement, in the Collateral or any part thereof or interest therein.  Without
limiting the generality of the foregoing sentence of this Section 20, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
applicable Credit Agreement (to the extent permitted by such Credit Agreement);
and to the extent of any such permitted assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the applicable Credit
Agreement, including Article IX thereof (concerning the Revolving Administrative
Agent) and Section 10.06 thereof (concerning assignments and
participations).  All references herein to the Revolving Administrative Agent
and to the Secured Parties shall include any successor thereof or permitted
assignee, and any other obligees from time to time of the Secured Obligations.

 

21.Related Swap Contracts and Secured Cash Management Arrangements.  All
obligations of each Revolving Grantor under or in respect of Related Swap
Contracts and Secured Cash Management Arrangements other than Excluded Swap
Obligations shall be deemed to be Revolving Secured Obligations secured hereby,
and each Hedge Bank or Cash Management Bank party to any such Related Swap
Contract or Secured Cash Management Arrangements shall be deemed to be a
Revolving Secured Party hereunder with respect to such Revolving Secured
Obligations; provided, however, that such obligations under or in respect of any
Related Swap Contract shall cease to be Revolving Secured Obligations at such
time, prior to the Facility Termination Date (as defined in the Revolving Credit
Agreement), as the applicable Hedge Bank (or Affiliate of such Person) shall
cease to be a “Hedge Bank” under the Revolving Credit Agreement.

 

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Revolving Loan
Document or otherwise in respect of the Revolving Collateral (including the
release or impairment of any Revolving Collateral) other than in its capacity as
a Revolving Lender and only to the extent expressly provided in the Revolving
Loan Documents.  Notwithstanding any other provision of this Security Agreement
to the contrary, the Revolving Administrative Agent shall only be required to
verify the payment of, or that other satisfactory arrangements have been with
respect to, the Revolving Secured Obligations arising under Related Swap
Contracts or Secured Cash Management Arrangements

36

 

 

--------------------------------------------------------------------------------

 

to the extent the Revolving Administrative Agent has received written notice of
such Revolving Secured Obligations together with such supportive documentation
as it may request from the applicable Revolving Lender or Affiliate of a
Revolving Lender.  The Administrative Agent shall not be required to verify the
payment of, or that any other satisfactory arrangements have been made with
respect to, obligations arising under Secured Cash Management Agreements and
Related Swap Contracts in the case of a Facility Termination Date.  Each
Revolving Secured Party not a party to the either Revolving Credit Agreement who
obtains the benefit of this Security Agreement by virtue of the provisions of
this Section shall be deemed to have acknowledged and accepted the appointment
of the Revolving Administrative Agent pursuant to the terms of the Revolving
Credit Agreement, and that with respect to the actions and omissions of the
Revolving Administrative Agent hereunder or otherwise relating hereto that do or
may affect such Revolving Secured Party, the Revolving Administrative Agent and
each of its Related Parties shall be entitled to all the rights, benefits and
immunities conferred under Article IX of the Revolving Credit Agreement.

 

22.Severability.  The provisions of this Security Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

23.Counterparts.  This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought.  Without limiting the foregoing
provisions of this Section 23, the provisions of Section 10.10 of both Credit
Agreements shall be applicable to this Security Agreement.

 

24.Termination.  Subject to the provisions of Section 13, this Security
Agreement and each Joinder Agreement, and all obligations of the Grantors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facilities Termination Date.  Upon
such termination of this Security Agreement, the Revolving Administrative Agent
shall, at the request and sole expense of the Grantors, promptly deliver to the
Grantors such termination statements and take such further actions as the
Grantors may reasonably request to terminate of record, or otherwise to give
appropriate notice of the termination of, any Lien conferred hereunder.

 

25.Notices.  Any notice required or permitted hereunder shall be given (a) with
respect to any Grantor, at the address then in effect for the giving of notices
to the Company under the Revolving Credit Agreement, and (c) with respect to the
Revolving Administrative Agent or a Secured Party, at the Revolving
Administrative Agent’s address indicated in Schedule 10.02 of the Revolving
Credit Agreement.  All such addresses may be modified, and all such notices
shall be given and shall be effective, as provided in Schedule 10.02 of the
Revolving Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

37

 

 

--------------------------------------------------------------------------------

 

26.Joinder.  Each Person who shall at any time execute and deliver to the
Revolving Administrative Agent a Revolving Joinder Agreement and who is
identified therein as a “Revolving Subsidiary Grantor” and each Person who shall
at any time execute and deliver a Floorplan Joinder Agreement and who is
identified therein as a “Floorplan Subsidiary Grantor” shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Grantor and shall have thereupon pursuant to Section 2 hereof
granted a security interest in and collaterally assigned to the Revolving
Administrative Agent for the benefit of the respective Secured Parties all
respective Collateral in which it has at its Applicable Date or thereafter
acquires any interest or the power to transfer, and all references herein and in
the other Loan Documents to the Grantors or to the parties to this Security
Agreement shall be deemed to include such Person as a Grantor hereunder.  Each
Joinder Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Grantor
executing such Joinder Agreement and its property. Each of the applicable
Schedules attached hereto shall be deemed amended and supplemented without
further action by such information reflected on the Supplemental Schedules
attached to each Joinder Agreement.

 

27.Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to this
Security Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions (as defined in the
“Revolving Credit Agreement) or Loans (as defined in the Floorplan Credit
Agreement) as referred to herein or secured hereby.

 

28.Governing Law; Waivers.

 

(a)THIS SECURITY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE; PROVIDED THAT
(i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE APPLICABLE CHOICE OF LAWS RULES
OF SUCH STATE, INCLUDING SECTION 9-301 OF THE UCC, REQUIRE THAT THE MANNER OF
CREATION OF A SECURITY INTEREST IN SPECIFIC COLLATERAL OR THE MANNER OR EFFECT
OF PERFECTION OR NONPERFECTION OR THE RULES GOVERNING PRIORITY OF SECURITY
INTERESTS ARE TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION, THEN THE LAWS
OF SUCH OTHER JURISDICTION SHALL GOVERN SUCH MATTERS, (ii) EACH CONTROL
AGREEMENT (INCLUDING EACH QUALIFYING CONTROL AGREEMENT) APPLICABLE TO ANY
SECURITIES ACCOUNT OR DEPOSIT ACCOUNT SHALL BE GOVERNED BY THE LAWS OF THE
JURISDICTION SPECIFIED IN SUCH CONTROL AGREEMENT, OR OTHERWISE BY THE LAWS OF
THE JURISDICTION THAT GOVERN THE SECURITIES ACCOUNT OR DEPOSIT ACCOUNT TO WHICH
SUCH CONTROL AGREEMENT RELATES, AND (iii) IN THOSE INSTANCES IN WHICH THE LAWS
OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED GOVERN MATTERS PERTAINING TO

38

 

 

--------------------------------------------------------------------------------

 

THE METHODS AND EFFECT OF REALIZING ON COLLATERAL, SUCH LAWS SHALL BE GIVEN
EFFECT WITH RESPECT TO SUCH MATTERS.

 

(b)EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE
OF NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY
OF THIS SECURITY AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE
JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

 

(c)EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 25 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NORTH
CAROLINA.

 

(d)NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
REVOLVING ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT
OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY OTHER PARTY OR
ANY OF SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, THE JURISDICTION OF ANY OTHER
COURT OR COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE
DOMICILE, OR OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.

 

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THE

39

 

 

--------------------------------------------------------------------------------

 

FOREGOING, EACH PARTY HEREBY AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY AND HEREBY EXPRESSLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING.

 

(f)EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY COURT
TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

29.Amendment and Restatement.  The parties hereto agree that the Existing
Security Agreement is hereby amended and restated in this Security Agreement,
and this Security Agreement shall constitute neither a release nor novation of
any lien or security interest arising under the Existing Security Agreement nor
a refinancing of any indebtedness or obligations arising thereunder or under
either of the Existing Credit Agreements or related documents, but rather the
liens and security interests in effect under the Existing Security Agreement
shall continue in effect on the terms hereof.

 

 

[Signature pages follow.]

 

40

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.

 

COMPANY:

SONIC AUTOMOTIVE, INC.

 

By:



 

Name:



 

Title:



 




 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

AM GA, LLC

AM REALTY GA, LLC

ANTREV, LLC

ARNGAR, INC.

AUTOBAHN, INC.

ECHOPARK AUTOMOTIVE, INC.

ECHOPARK NC, LLC

ECHOPARK REALTY TX, LLC

ECHOPARK SC, LLC

ECHOPARK TX, LLC

EP REALTY NC, LLC

EP REALTY SC, LLC

FAA BEVERLY HILLS, INC.

FAA CONCORD H, INC.

FAA CONCORD T, INC.

FAA HOLDING CORP.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.,

FAA SAN BRUNO, INC.

FAA SERRAMONTE H, INC.

FAA SERRAMONTE L, INC.

FIRSTAMERICA AUTOMOTIVE, INC.

FORT MILL FORD, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

L DEALERSHIP GROUP, INC.

MARCUS DAVID CORPORATION

ONTARIO L, LLC

PHILPOTT MOTORS, LTD.

SAI AL HC1, INC.

SAI AL HC2, INC.

SAI AM FLORIDA, LLC

SAI ATLANTA B, LLC

SAI CHAMBLEE V, LLC

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

SAI CHATTANOOGA N, LLC

SAI CLEARWATER T, LLC

SAI CLEVELAND N, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS T, LLC

SAI COLUMBUS VWK, LLC

SAI DENVER B, INC.

SAI DENVER M, INC.

SAI FAIRFAX B, LLC

SAI FL HC2, INC.

SAI FL HC3, INC.

SAI FL HC4, INC.

SAI FL HC7, INC.

SAI FORT MYERS B, LLC

SAI FORT MYERS H, LLC

SAI FORT MYERS M, LLC

SAI FORT MYERS VW, LLC

SAI GA HC1, LLC

SAI IRONDALE IMPORTS, LLC

SAI IRONDALE L, LLC

SAI LONG BEACH B, INC.

SAI MCKINNEY M, LLC

SAI MD HC1, INC.

SAI MONROVIA B, INC.

SAI MONTGOMERY B, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE M, LLC

SAI NASHVILLE MOTORS, LLC

SAI OK HC1, INC.

SAI ORLANDO CS, LLC

SAI PEACHTREE, LLC

SAI PENSACOLA A, LLC

SAI PHILPOTT T, LLC

SAI ROARING FORK LR, INC.

SAI ROCKVILLE IMPORTS, LLC

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

SAI ROCKVILLE L, LLC

SAI S. ATLANTA JLR, LLC

SAI STONE MOUNTAIN T, LLC

SAI TN HC1, LLC

SAI TN HC2, LLC

SAI TN HC3, LLC

SAI TYSONS CORNER H, LLC

SAI VA HC1, INC.

SAI WEST HOUSTON B, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC - 2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC – CADILLAC D, L.P.

SONIC – DENVER T, INC.

SONIC – FORT WORTH T, L.P.

SONIC – HOUSTON V, L.P.

SONIC - INTEGRITY DODGE LV, LLC

SONIC – LAS VEGAS C WEST, LLC

SONIC – LS CHEVROLET, L.P.

SONIC – LS, LLC

SONIC – LUTE RILEY, L.P.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – RICHARDSON F, L.P.

SONIC – SHOTTENKIRK, INC.

SONIC – STEVENS CREEK B, INC.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC AUTOMOTIVE – 4701 I-10 EAST, TX, L.P.

SONIC AUTOMOTIVE 2752 LAURENS RD., GREENVILLE, INC.

SONIC AUTOMOTIVE AVIATION, LLC

SONIC AUTOMOTIVE F&I, LLC

SONIC AUTOMOTIVE OF CHATTANOOGA, LLC

SONIC AUTOMOTIVE OF NASHVILLE, LLC

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

SONIC AUTOMOTIVE OF NEVADA, INC.

SONIC AUTOMOTIVE OF TEXAS, L.P.

SONIC AUTOMOTIVE SUPPORT, LLC

SONIC AUTOMOTIVE WEST, LLC

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC CALABASAS M, INC.

SONIC DEVELOPMENT, LLC

SONIC DIVISIONAL OPERATIONS, LLC

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM B, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

SONIC OF TEXAS, INC.

SONIC RESOURCES, INC.

SONIC SANTA MONICA M, INC.

SONIC WALNUT CREEK M, INC.

SONIC-BUENA PARK H, INC.

SONIC-CAPITOL IMPORTS, INC.

SONIC-CLEAR LAKE VOLKSWAGEN, L.P.

SONIC - HARBOR CITY H, INC.

SONIC-JERSEY VILLAGE VOLKSWAGEN, L.P.

SONIC-VOLVO LV, LLC

SRE ALABAMA-2, LLC

SRE ALABAMA-5, LLC

SRE CALIFORNIA – 1, LLC

SRE CALIFORNIA–2, LLC

SRE CALIFORNIA – 3, LLC

SRE CALIFORNIA – 5, LLC

SRE CALIFORNIA – 6, LLC

SRE CALIFORNIA – 7 SCB, LLC

SRE CALIFORNIA – 8 SCH, LLC

SRE CALIFORNIA – 9 BHB, LLC

SRE CALIFORNIA 10 LBB, LLC

SRE COLORADO – 1, LLC

SRE COLORADO – 2, LLC

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

SRE COLORADO – 3, LLC

SRE COLORADO – 4 RF, LLC

SRE COLORADO – 5 CC, LLC

SRE FLORIDA – 1, LLC

SRE GEORGIA 4, LLC

SRE HOLDING, LLC

SRE MARYLAND - 1, LLC

SRE NEVADA-2, LLC

SRE NORTH CAROLINA – 2, LLC

SRE NORTH CAROLINA – 3, LLC

SRE OHIO 1, LLC

SRE OHIO 2, LLC

SRE OKLAHOMA-2, LLC

SRE SOUTH CAROLINA-2, LLC

SRE SOUTH CAROLINA – 3, LLC

SRE SOUTH CAROLINA – 4, LLC

SRE TENNESSEE – 1, LLC

SRE TENNESSEE – 2, LLC

SRE TENNESSEE – 3, LLC

SRE TENNESSEE 6, LLC

SRE TENNESSEE-4, LLC

SRE TENNESSEE-5, LLC

SRE TEXAS – 1, L.P.

SRE TEXAS – 2, L.P.

SRE TEXAS – 3, L.P.

SRE TEXAS – 4, L.P.

SRE TEXAS – 5, L.P.

SRE TEXAS – 6, L.P.

SRE TEXAS – 7, L.P.

SRE TEXAS – 8, L.P.

SRE TEXAS 9, LLC

SRE TEXAS 10, LLC

SRE TEXAS 11, LLC

SRE TEXAS 12, LLC

SRE TEXAS 13, LLC

SRE TEXAS 14, LLC

SRE TEXAS 15, LLC

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

REVOLVING SUBSIDIARY GRANTORS:

 

SRE VIRGINIA – 1, LLC

SRE VIRGINIA – 2, LLC

STEVENS CREEK CADILLAC, INC.

TOWN AND COUNTRY FORD, INCORPORATED

TT DENVER, LLC

TTRE CO 1, LLC

WINDWARD, INC.

 

By:



 

Name:



 

Title:



 

 




 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

FLOORPLAN SUBSIDIARY GRANTORS:

 

AM GA, LLC

ARNGAR, INC.

ECHOPARK NC, LLC

ECHOPARK SC, LLC

ECHOPARK TX, LLC

FAA CONCORD H, INC.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.

FAA SERRAMONTE H, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

PHILPOTT MOTORS, LTD.

SAI AM FLORIDA, LLC

SAI CHAMBLEE V, LLC

SAI CHATTANOOGA N, LLC

SAI CLEVELAND N, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS VWK, LLC

SAI FORT MYERS H, LLC

SAI IRONDALE IMPORTS, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE MOTORS, LLC

SAI ORLANDO CS, LLC

SAI ROARING FORK LR, INC.

SAI ROCKVILLE IMPORTS, LLC

SAI TYSONS CORNER H, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC – CADILLAC D, L.P.

SONIC – LAS VEGAS C WEST, LLC

SONIC – LS CHEVROLET, L.P.

SONIC – LUTE RILEY, L.P.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – SHOTTENKIRK, INC.

SONIC ADVANTAGE PA, L.P.

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

FLOORPLAN SUBSIDIARY GRANTORS:

 

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC–BUENA PARK H, INC.

SONIC–CAPITOL IMPORTS, INC.

SONIC–HARBOR CITY H, INC.

SONIC–VOLVO LV, LLC

STEVENS CREEK CADILLAC, INC.

TT DENVER, LLC

WINDWARD, INC.

 

By:



 

Name:



 

Title:






 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:



 

Name:



 

Title:



 

 

 

 

 

 

 

 

 

 

FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

 

--------------------------------------------------------------------------------

 

Schedule 1

 

For purposes of this Security Agreement, a “Qualifying Control Agreement” shall
mean each of the following, as applicable to the respective items or types of
property in which the Grantor now has or may hereafter acquire an interest:

 

(a)With respect to Investment Property credited to any securities account, an
agreement executed by the applicable securities intermediary substantially in a
form satisfactory to the Revolving Administrative Agent in its discretion;

 

(b)With respect to Deposit Accounts or tangible personal property Collateral in
the possession, custody or control of any warehouseman or other bailee, an
acknowledgment and agreement executed by the depositary institution or bailee
(each, a “Custodian”), as the case may be, and (as to Deposit Accounts) the
applicable Grantor, in form and substance acceptable to the Revolving
Administrative Agent and such Custodian;

 

(c)With respect to Letter-of-Credit Rights, an acknowledgment and agreement of
the issuer or other applicable person nominated to accept drafts and or effect
payment thereunder (the “Issuer”) of the related letter of credit in form and
substance acceptable to the Revolving Administrative Agent and in which the
Issuer (i) consents to and acknowledges the Lien in favor of the Revolving
Administrative Agent conferred hereunder in proceeds of drawings under the
related letter of credit, (ii) agrees that it will not acknowledge any Lien in
favor of any other Person on Letter-of-Credit Rights until it receives notice
from the Revolving Administrative Agent that all Liens on such Collateral in
favor of the Secured Parties have been released or terminated, and (iii) to the
extent not inconsistent with the express terms of the related letter of credit,
agrees that upon receipt of notice from the Revolving Administrative Agent that
an Event of Default has occurred and is continuing, it will make all payments of
drawings honored by it under the related letter of credit to the Revolving
Administrative Agent, notwithstanding any contrary instruction received from the
Grantor; and

 

(d)With respect to any Investment Property in the form of uncertificated
securities, an agreement of the issuer of such Investment Property in form and
substance acceptable to the Revolving Administrative Agent and such issuer
sufficient to confer control (within the meaning of Section 9-106 of the UCC)
over such property and containing such other terms and provisions as the
Revolving Administrative Agent may reasonably request.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7(f)

GRANTOR INFORMATION

See attached.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

GRANTOR INFORMATION

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

1.Sonic Automotive, Inc.

Delaware

Corporation

2714319

The chief executive office for all entities is 4401 Colwick Rd., Charlotte, NC

 

4401 Colwick Rd.

Charlotte, NC

 

In addition to the locations listed below, books and records for all entities
are located at 4401 Colwick Rd., Charlotte, NC.

 

 

 

2.AM GA, LLC

Georgia Limited Liability Company

16063806

 

AutoMatch

8805 Abercorn Street

Savannah GA  31406

 

 

3.AM Realty GA, LLC

Georgia Limited Liability Company

16063850

 

N/A

 

 

 

 

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

4.AnTrev, LLC

North Carolina

Limited Liability

Company

0659676

 

 

4401 Colwick Rd.

Charlotte, NC  

 

 

5.EchoPark NC, LLC

North Carolina Limited Liability Company

1436923

 

EchoPark

13231 Statesville Road

Huntersville, NC  28078

 

 

6.EchoPark SC, LLC

South Carolina Limited Liability Company

 

EchoPark

107 Duvall Drive

Greenville, SC  29067

 

 

7.EchoPark TX, LLC

Texas Limited Liability Company

802448793

 

EchoPark

N/A

 

 

8.EchoPark Realty TX, LLC

Texas Limited Liability Company

802302813

 

 

N/A

 

 

2

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

9.EP Realty NC, LLC

North Carolina Limited Liability Company

1436919

 

 

N/A

 

 

10.EP Realty SC, LLC

South Carolina Limited Liability Company

 

 

N/A

 

 

11.Arngar, Inc.

North Carolina

Corporation

0005612

 

Cadillac of South Charlotte

 

 

10725 Pineville Rd.

Pineville, NC

 

CAR SON MAS, L.P.

 

All Owners of Collateral Locations (if other than Grantor) are unrelated
lessors, except where noted.

3

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

12.Autobahn, Inc.

 

 

 

 

 

 




California

Corporation

C1548941

 

Autobahn Motors

Main Facility

Airspace Lease

 



Remnant Parcel


 

 

Autobahn Motors-Service / Storage


Autobahn Motors Vehicle Storage/Detailing

 

 

 

 

 

 

 

 

 

 

 

 

 

Autobahn Motors – Lot Parking

 

700 Island Pkwy.

Belmont, CA

Beneath Island Pkwy. north of Ralston Ave.

Belmont, CA

 

East of Island Pkwy. and north of Ralston Ave.
Belmont, CA

 

500-510 Harbor Blvd.
Belmont, CA

 

1315 Elmer St.
Belmont, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

Elmer Street Lot

Belmont, CA

SRE California – 3, LLC



City of Belmont, CA



 

SRE California – 3, LLC


 

 

David S. Lake Trust

 

 

George W. Williams III, Co-Trustee, George W. Williams III G.S. Trust

 

George W. Williams III and Borel Bank, Co-Trustees, Hortense Williams Trust

 

Lois Hortense Rosebrook Trust

 

Katherine B. Woodlard, Robert P. Berryman and  Mark A. Berryman

 

G.W. Williams Co.

SRE California – 3, LLC is an indirect subsidiary of Sonic Automotive, Inc.

4

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

13.FAA Beverly Hills, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FAA Beverly Hills, Inc.
(continued)

California

Corporation

C2069519

 

Beverly Hills BMW

Sales

 

 

Service

 

 

 

Service & CPO Facility

 

 

8850 Wilshire Blvd. (BMW Beverly Hills – Storage and Service Overflow

 

8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)


Parking Lot

 

 

5050 – 5070 Wilshire Blvd.

Beverly Hills, CA

 

5151 Wilshire Blvd.

Beverly Hills, CA

 

 

8833 Wilshire Blvd.

Beverly Hills, CA

 

8850 Wilshire Blvd.

Beverly Hills, CA

 

 

8844 Wilshire Blvd.

Beverly Hills, CA


 

NE Corner Citrus Ave. & Carling Way

Beverly Hills, CA

 

 

Ehlers Enterprises, Ltd.

 

 

Ehlers Investment Co.

 

 

 

Duesenberg Investment Company

 

8850 Wilshire Partners, LLC

 

 

 

Illoulian Properties



 

DSG Wilshire LLC and

JW Wilshire LLC

 

 

 

14.FAA Concord H, Inc.

California

Corporation

C2004304

 

Concord Honda

 

 

Main

 

 

Parking

1300 Concord Ave.

Concord, CA

 

1461 Concord Ave.

Concord, CA

 

2655 Stanwell Drive

Concord, CA

Rosewood Village Associates

 

SRE California – 6, LLC

 

 

SVC Properties, LLC

 

 

 

 

SRE California – 6, LLC is an indirect subsidiary of Sonic Automotive, Inc.

5

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

15.FAA Concord T, Inc.

California

Corporation

C0613543

 

 

Concord Toyota

Concord Scion

 

Parking

1090 Concord Ave.

Concord, CA

 

Buchanan Field Airport, Area 7 West of Solano Way

1090 Concord Associates, LLC

 

County of Contra Costa

 

16.FAA Holding Corp.

California

Corporation

C2174202

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

17.FAA Las Vegas H, Inc.

Nevada

Corporation

C13186-1999

 

Honda West

7615 W. Sahara Ave.

Las Vegas, NV

CARS CNI-2 L.P.

 

18.FAA Poway H, Inc.

California

Corporation

C2006230

 

Poway Honda

 

 

Parking

13747 Poway Rd.

Poway, CA

 

13875 Kirkham Way

Poway, CA

Bay Automotive Properties, LLC

 

Poway Auto Dealers Association LLC

 

6

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

19.FAA San Bruno, Inc.

 

 

 

 

 




 

 

California

Corporation

C2004303

 

Melody Toyota

Melody Scion

(Main Facility)

 

 

(Service and Parts Facility)

 

 

(Parking Lot – New and Used)

 

 

(Main Facility)

 

 

(Used Car Facility)

 

 

 

(Parking – Used Cars)

 

 

 

(Used Cars)

 

 

 

(Parking Lot)

 

 

 

750 El Camino Real

San Bruno, CA

 

222 E. San Bruno Ave.

San Bruno, CA

 

732 El Camino Real

San Bruno, CA

 

750 El Camino Real

San Bruno, CA

 

650 El Camino Real

San Bruno, CA

 

 

650 and 660 El Camino Real

San Bruno, CA

 

650 and 660 El Camino Real

San Bruno, CA

 

692 El Camino Real

San Bruno, CA

 

 

Bill & Sylvia Wilson

 

 

L & P Kaplan

 

 

Peter J. Mandell and Susan Gootnick

 

Chapman Hui California, LLC

 

Martha E. Bishop, Helen J.

Carey,  The Mary Colter McDonald Trust

 

Bill Malkason

 

 

 

Sonic Development, LLC

 

 

 

Tommie Carol Ann Mobley and Larry Malasoma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc

20.FAA Serramonte H, Inc.

California

Corporation

C2069465

 

Honda of Serramonte

485 Serramonte Blvd.

Colma, CA

Price Trust

 

7

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

21.FAA Serramonte L, Inc.

California

Corporation

C2004222

 

Lexus of Serramonte

Lexus of Marin

 

Main

 

 

Used Car

 

700 Serramonte Blvd.

Colma, CA

 

513 Francisco Blvd. E.

San Rafael, CA

 

535 Francisco Blvd. E.

San Rafael, CA

Price Trust

 

 

CAR FAA II LLC

 

 

Hendrickson Development, Inc.

 

22.FirstAmerica Automotive, Inc.

Delaware

Corporation

2761294

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

23.Fort Mill Ford, Inc.

South Carolina

Corporation

 

 

Fort Mill Ford

801 Gold Hill Rd.

Fort Mill, SC

SRE South Carolina-1, LLC

SRE South Carolina-1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

24.Franciscan Motors, Inc.

California

Corporation

C1532758

 

Acura of Serramonte

 

465/475 Serramonte Blvd.

Colma, CA

Price Trust

 

8

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

25.Kramer Motors Incorporated

California

Corporation

C0392185

 

Honda of Santa Monica

 

 

Honda of Santa Monica

 

 

 

Honda of Santa Monica (other)

 

 

Honda of Santa Monica (storage)

 

Honda of Santa Monica (Fleet)

 

 

Parking

1720 – 1726 Santa Monica Blvd. Santa Monica, CA

 

1801 Santa Monica Blvd. and 1347 - 18th St.

Santa Monica CA

 

1411 - 17th St.

Santa Monica, CA

 

1819 Santa Monica Blvd.

Santa Monica, CA

 

1714 Santa Monica Blvd.

Santa Monica, CA

 

1718 Santa Monica Blvd.

Santa Monica, CA

 

1205 Colorado Ave.

Santa Monica, CA

Lone Eagle Partners, LLC

 

 

Sully Three SM, LLC

 

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

 

Adele Coury and Lucille Almir

 

Alley Properties, LLC

 

26.L Dealership Group, Inc.

Texas

Corporation

151278900

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

9

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

27.Marcus David Corporation

North Carolina

Corporation

0272880

 

Town and Country Toyota Certified Used Cars

Lot

 

CPO and Truck Sales

 

 

Town and Country Toyota-Scion

Town and Country Toyota

9900 South Blvd.
Charlotte, NC  

 

 

1300 Cressida Dr.

Charlotte, NC

 

9101 South Blvd.

Charlotte, NC

Jessco Ltd.

 

 

 

National Retail Properties, LP

 

MMR Holdings, LLC

 

 

28.Ontario L, LLC

California

Limited Liability Company

200330110050

 

Crown Lexus

1125 Kettering Dr.

Ontario, CA

M.F. Salta Co., Inc.

 

29.Philpott Motors, Ltd.

Texas

Limited Partnership

12223010

 

Philpott Motors Hyundai

 

 

(Hangar Lease)

 

 

Philpott Ford

Philpott Toyota

 

Philpott Ford-Toyota (Fleet/Body Shop)

1900 U.S. Hwy. 69

Nederland, TX

 

4605 Third St. Airport

Beaumont, TX

 

1400 U.S. Hwy. 69

Nederland, TX

 

2727 Nall St.

Port Neches, TX

Rustin B. Penland

 

 

Jefferson County, Texas

 

 

Philpott Properties, Ltd.

 

 

Philpott Properties, Ltd.

 

 

10

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

30.SAI AL HC1, Inc.

Alabama

Corporation

D/C 206-272

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

31.SAI AL HC2, Inc.

Alabama

Corporation

D/C 199-217

 

Tom Williams Collision Center

1874 Grants Mill Rd.

Irondale, AL

SRE Alabama–2, LLC

 

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

11

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

32.SAI AM Florida, LLC

Florida Limited Liability Company

L16000202910111

 

AutoMatch

AutoMatch Jacksonville MAIN BUILDING:

9012 Beach Boulevard

Jacksonville, FL 32216

 

PARKING LOT:

9020 Beach Boulevard

Jacksonville, FL  32216

                

AutoMatch Fort Myer    8900 Colonial Center Drive

Fort Meyers, FL  33905

 

                

AutoMatch Ocala             MAIN BUILDING:

3550 S. Pine Avenue

Ocala, FL  34471

 

PARKING LOT:

3620 S. Pine Avenue

Ocala, FL  34471

 

 

12

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

33.SAI Atlanta B, LLC

Georgia
Limited Liability Company
08083814

 

Global Imports BMW

Global Imports MINI

 

 

 

 

Parking (BMW)

 

 

Collision Center (MINI)

500 Interstate North Pkwy. SE
Atlanta, GA

 

 

 

2100-2120 Powers Ferry Rd

Atlanta, GA

 

5925 Peachtree Industrial Blvd.

Atlanta, GA

MMR Holdings, LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager

 

Shadowood Office Park, LLC

 

SRE Georgia 4, LLC

 

 

 

 

 

 

 

 

 

SRE Georgia 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.

34.SAI Chattanooga N, LLC

Tennessee Limited Liability Company

000767923

 

Nissan of Chattanooga East

2121 Chapman Road

Chattanooga TN  37421

 

 

35.SAI Chamblee V, LLC

Georgia

Limited Liability Company

K734665

 

Dyer and Dyer Volvo

(Chamblee location)

5260 Peacthree Industrial Blvd., Chamblee, GA

D & R Investments

200 Branch Hill Lane

Columbia, SC 29223

 

13

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

36.SAI Clearwater T, LLC

Florida Limited Liability Company

L08000116713

 

Clearwater Toyota

Clearwater Scion

21799 U.S. Hwy. 19 N.

Clearwater, FL                      

 

 

37.SAI Cleveland N, LLC

Tennessee Limited Liability Company

000770235

 

Nissan of Cleveland

131 Pleasant Grove Road

McDonald, TN 37353

 

 

38.SAI Columbus Motors, LLC

Ohio Limited Liability Company

CP13127

 

 

Hatfield Subaru

Hatfield Hyundai

 

1400 Auto Mall Dr.

Columbus, OH

 

1395 Auto Mall Dr.

Columbus, OH

SRE Ohio – 2, LLC

SRE Ohio - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

39.SAI Columbus T, LLC

Ohio Limited Liability Company

CP13128

 

 

Toyota West

Scion West

Hatfield Automall

 

1500 Auto Mall Dr.

Columbus, OH

SRE Ohio - 1, LLC

SRE Ohio - 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

40.SAI Columbus VWK, LLC

Ohio Limited Liability Company

CP13130

 

 

Hatfield Kia

 

 

Hatfield Volkswagen

1455 Auto Mall Drive

Columbus, OH

 

1495 Auto Mall Drive

Columbus, OH

SRE Ohio -2, LLC

 

 

CARS CNI-2, LLC

SRE Ohio – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

14

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

41.SAI Denver B, Inc.

Colorado Corporation

20131294528

 

Murray BMW of Denver

Bodyworks

Murray Motorworks

 

 

 

 

 

 

 

 

 

Sales - Used

 

 

Parking

900 S. Colorado Blvd.

Denver, CO

 

2201 S. Wabash St.

Denver, CO

 

4300 E. Kentucky Ave.

Denver, CO

 

7750 E. Cherry Creek South Dr. Denver, CO

 

4677 S. Broadway

Denver, CO

 

4651 S. Broadway

Denver, CO

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

SRE Colorado – 2, LLC

 

 

Moreland Properties, LLC

 

 

William J. Markel

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

42.SAI Denver M, Inc.

Colorado Corporation

20131291339

 

Mercedes-Benz of Denver

 

CPO & Service

 

 

 

Sales

 

 

4300 E. Kentucky Ave.

4677 S. Broadway

 

 

940 S. Colorado Blvd.

4677 S. Broadway

 

 

SRE Colorado 2, LLC

 

 

 

SRE Colorado 2, LLC

SRE Colorado – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

15

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

43.SAI Fairfax B, LLC

Virginia

Limited Liability Company

S4346344

 

 

BMW of Fairfax

 

Main

 

 

Body Shop

 

 

Service

 

 

Parking

 

 

Parking

 

 

Body Shop

 

 

8427 Lee Hwy.

Fairfax, VA

 

2730 Dorr Avenue

Fairfax, VA

 

2805 Old Lee Hwy.

Fairfax, VA

 

8431 Lee Hwy.

Fairfax, VA

 

8111 Gatehouse Rd.

Falls Church, VA

 

8504 Lee Hwy.

Fairfax, VA

 

 

MMR Holdings, LLC

 

 

Craven, LLC

 

 

Holman @ Merrifield, LLC

 

 

8431 Lee Highway, LLC

 

 

8111 Gatehouse Road Investors, LLC

 

Euridiki and Nicholas Myseros

 

44.SAI FL HC2, Inc.

Florida
Corporation
P98000016038

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

45.SAI FL HC3, Inc.

Florida
Corporation
P98000064012

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

16

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

46.SAI FL HC4, Inc.

Florida
Corporation
P98000064009

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

47.SAI FL HC7, Inc.

Florida

Corporation

F86660

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

48.SAI Fort Myers B, LLC

Florida Limited Liability Company

L08000116712

 

BMW of Fort Myers

 

 

 

MINI of Fort Myers

 

15421 S. Tamiami Tr.

Fort Myers, FL

 

 

13880 S. Tamiami Tr.

Fort Myers, FL

SRE Florida – 1, LLC

 

 

 

CARS (SON-064)

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc..

49.SAI Fort Myers H, LLC

Florida Limited Liability Company

L08000116710

 

Honda of Fort Myers

14020 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

(also tenant for VW of Fort Myers)

 

50.SAI Fort Myers M, LLC

Florida

Limited Liability Company

L98000002089

 

Mercedes-Benz of Fort Myers

 

 

 

15461 S. Tamiami Tr.

Fort Myers, FL

 

 

SRE Florida – 1, LLC

 

 

 

SRE Florida – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

51.SAI Fort Myers VW, LLC

Florida Limited Liability Company

L08000116709

 

Volkswagen of Fort Myers

14060 S. Tamiami Tr.

Fort Myers, FL

CAR SONFREE, LLC

 

17

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

52.SAI GA HC1, LLC

Georgia

Limited Partnership

0224680

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

53.SAI Irondale Imports, LLC

Alabama Limited Liability Company

428-744

 

Tom Williams Imports (BMW)

 

 

Tom Williams Audi

Tom Williams Porsche

 

Land Rover Birmingham

 

 

MINI of Birmingham

 

 

Jaguar Birmingham

1000 Tom Williams Way

Irondale, AL

 

3001 Tom Williams Way

Irondale, AL

 

3000 Tom Williams Way

Irondale, AL

 

2001 Tom Williams Way

Irondale, AL

 

1001 Tom Williams Way

Irondale, AL

 

1314 Grants Mill Way

Irondale, AL

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

 

 

SRE Alabama–2, LLC

SRE Alabama–2, LLC is an indirect subsidiary of Sonic Automotive, Inc..

54.SAI Irondale L, LLC

Alabama

Corporation

DLL 662-073

 

Tom Williams Lexus

1001 Tom Williams Way

Irondale, AL

SRE Alabama–2, LLC

 

 

18

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

55.SAI Long Beach B, Inc.

California Corporation C2998588

 

 

Long Beach BMW

Long Beach MINI

 

 

 

 

2998 Cherry Ave.

Signal Hill, CA 90755

 

1660 E. Spring Street

Signal Hill, CA  90756

 

 

Velma M. Robinett, Trustee of the Alda C. Jones Trust

c/o Signal Hill Redevelopment Agency

2175 Cherry Ave.

Signal Hill, CA 90806

 

56.SAI McKinney M, LLC

Texas Limited Liability Company

 

Mercedes-Benz of McKinney

2080 North Central Expressway

McKinney, TX 75069

 

 

57.SAI MD HC1, Inc.

Maryland
Corporation
D05310776


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

58.SAI Monrovia B, Inc.

California Corporation C2979304


 

BMW of Monrovia

MINI of Monrovia

 

 

 

 

Parking

1425-1451 South Mountain Ave.

Monrovia, CA

 

 

 

550 E. Huntington Drive

Monrovia, CA

DMSA, LLC

c/o Dennis D. and Charyl A. Assael, Trustees

222 Heliotrope Ave.

Corona del Mar, CA 92625

 

Foothill Technology Center, LLC

 

 

 

 

 

 

 

19

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

59.SAI Montgomery B, LLC

Alabama Limited Liability Company

428-746

 

BMW of Montgomery

731 Eastern Blvd.

Montgomery, AL

CARS – DB5, LP

 

60.SAI Montgomery BCH, LLC

Alabama Limited Liability Company

428-745

 

Classic Buick GMC Cadillac

 

 

833 Eastern Blvd.

Montgomery, AL

 

 

Rouse Bricken, LLC

 

 

 

 

61.SAI Montgomery CH, LLC

Alabama Limited Liability Company

428-747

 

Capitol Chevrolet

 

 

 

Capitol Hyundai

711 Eastern Blvd.

Montgomery, AL

 

 

2820 Eastern Blvd.

Montgomery, AL

CARS-DB5, LP

 

 

 

CAR BSC L.L.C.

 

62.SAI Nashville CSH, LLC

Tennessee

Limited Liability Company

0336183

 

Crest Cadillac

Crest Saab

2121 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

63.SAI Nashville H, LLC

Tennessee

Limited Liability Company

0336180

 

Crest Honda

 

2215 Rosa L. Parks Blvd.

Nashville, TN

CAR SON MAS TN L.L.C.

 

20

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

64.SAI Nashville M, LLC

Tennessee

Limited Liability Company

0336182

 

Mercedes-Benz of Nashville

smart center of Nashville

630 Bakers Bridge Ave.

Franklin, TN

BKB Properties LLC

 

65.SAI Nashville Motors, LLC

Tennessee Limited Liability Company 0566970

 

Audi Nashville

 

 

Porsche of Nashville

1576 Mallory Lane

Brentwood, TN

 

1580 Mallory Lane

Brentwood, TN

SRE Tennessee – 1, LLC

 

 

SRE Tennessee – 2, LLC

SRE Tennessee – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

SRE Tennessee – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

66.SAI OK HC1, Inc.

Oklahoma
Corporation
1900632183


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

21

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

67.SAI Orlando CS, LLC

Florida Limited Liability Company

L08000116711

 

 

Massey Cadillac [North]

Massey Saab of Orlando

 

 

Massey Cadillac South

 

 

 

(Vehicle storage)

4241 N. John Young Pkwy.

Orlando, FL

 

 

8819 S. Orange Blossom Tr.

Orlando, FL

 

1851 Landstreet Rd.

Orlando, FL

CAR SON MAS, L.P.

 

 

 

CAR SON MAS, L.P.

 

 

 

Sonic Development, LLC

 

 

 

 

 

 

 

 

 

Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc.

68.SAI Peachtree, LLC

Georgia

Limited Liability Company

12101436

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

69.SAI Pensacola A, LLC

Florida Limited Liability Company

L15000038068

 

Audi Pensacola

6303 Pensacola Blvd.

Penscaola FL

 

 

70.SAI Philpott T, LLC

Texas Limited Liability Company

802278062

 

Philpott Toyota

Philpott Scion

2229 Highway 69

Nederland TX  77627

 

 

22

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

71.SAI Rockville Imports, LLC

Maryland
Limited Liability
Company
W12791083

 

Rockville Audi

Rockville Porsche-Audi

Porsche of Rockville

 

(Parking Lot)

 

 

 

Vehicle Storage

1125 Rockville Pike
Rockville, MD

 

 

1542 & 1550 Rockville Pike

Rockville, MD

 

1190 Rockville Pike

Rockville, MD

SRE-Virginia 1, LLC


 

 

1500 Rockville Pike, LLC

 

 

 

Everett A. Hellmuth, III

SRE-Virginia 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

72.SAI Roaring Fork LR, Inc.

Colorado Corporation

2014156978

 

Land Rover Roaring Fork

52876 Two Rivers Plaza Road

Glenwood Springs CO

 

 

73.SAI Rockville L, LLC

Maryland
Limited Liability Company
W12796074

 

Lexus of Rockville

 

 

 

 

 

15501 & 15515 Frederick Rd.
Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD

Royco, Inc.
8121 Georgia Ave.
Suite 500
Silver Spring, MD 20910

Beltway Cable Services Inc.
15815 Paramount Dr.
Rockville, MD 20855

 

74.SAI Stone Mountain T, LLC

Georgia

Limited Liability Company

0342795

 

Stone Mountain Toyota

Stone Mountain Scion

4400 Stone Mountain Hwy

Stone Mountain, GA

National Retail Properties, LP

 

23

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

75.SAI S. Atlanta JLR, LLC

Georgia Limited Liability Company

16070312

 

 

 

 

 

76.SAI TN HC1, LLC

Tennessee
Limited Liability Company
0336184


 

 

4401 Colwick Rd.

Charlotte, NC

 

 

77.SAI TN HC2, LLC

Tennessee Limited Liability Company 0336185

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

78.SAI TN HC3, LLC

Tennessee
Limited Liability Company
0336181

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

24

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

79.SAI Tysons Corner H, LLC

Virginia

Limited Liability Company

S4346369

 

Honda of Tysons Corner

 

 

(Body Shop)

 

 

(Storage Lot)

 

 

 

 

(Storage Lot)

 

 

(Parking)

 

 

 

(Parking)

1580 Spring Hill Rd.

Vienna, VA

 

1548 Spring Hill Rd.

Vienna, VA

 

1596 Spring Hill Rd. - Two acres adjacent to 1592 Spring Hill Rd.

Vienna, VA

 

8521 Leesburg Pike

Vienna, VA

 

8401-8405 Greensboro Dr.

McLean, VA

 

 

1593-1595 Spring Hill Rd.

Vienna, VA

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

CARS-DB1, LLC

 

 

 

 

Brandywine Realty Trust

 

 

Greensboro Center Limited Partnership

 

 

California State Teachers’ Retirement System

 

80.SAI VA HC1, Inc.

Virginia Corporation

07019870

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

81.SAI West Houston B, LLC

Texas Limited Liability Company

802152114

 

BMW of West Houston

20822 Katy Freeway

Katy TX

 

 

25

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

82.Santa Clara Imported Cars, Inc.

California

Corporation

C0587296

 

 

Honda of Stevens Creek

 

 

Stevens Creek Honda – Offsite Vehicle Storage

4590 Stevens Creek Blvd.

San Jose, CA

 

1507 South 10th St.

San Jose, CA

SRE California – 8 SCH, LLC

 

10th Street Land Management

SRE California – 8 SCH, LLC is an indirect subsidiary of Sonic Automotive, Inc.

83.Sonic – 2185 Chapman Rd., Chattanooga, LLC

Tennessee

Limited Liability Company

0366281

 

 

Economy Honda Superstore

2135 Chapman Rd.

Chattanooga, TN

Standefer Investment Company

 

84.Sonic Advantage PA, L.P.

Texas

Limited Partnership

800235623

 

 

Porsche of West Houston

 

 

Audi West Houston

 

 

Momentum Luxury Cars

11890 Katy Fwy.

Houston, TX

 

11850 Katy Fwy., Houston, TX

 

15865 Katy Fwy.

Houston, TX

SRE Texas – 2, L.P.

 

 

SRE Texas – 2, L.P.

 

 

 

SRE Texas – 2, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

26

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

85.Sonic Automotive 2752 Laurens Rd., Greenville, Inc.

South Carolina

Corporation

 

 

Century BMW

Century MINI

 

(Parking Lot)

 

 

 

Century BMW Mini

2750 Laurens Rd.

Greenville, SC

 

17 Duvall and 2758 Laurens Rd.

Greenville, SC

 

2930-2934 Laurens Rd.

Greenville, SC

MMR Holdings, LLC

 

 

Brockman Real Estate, LLC

 

 

 

SRE South Carolina – 2, LLC

 

 

 

 

 

 

 

SRE South Carolina-2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

86.Sonic Automotive – 3401 N. Main, TX, L.P.

Texas

Limited Partnership

11376510

 

Ron Craft Chevrolet Cadillac

Baytown Auto Collision Center

4114 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

87.Sonic Automotive – 4701 I-10 East, TX, L.P.

Texas

Limited Partnership

11345010

 

Baytown Ford

4110 Hwy. 10 E.

Baytown, TX

CAR SON BAY, L.P.

 

88.Sonic Automotive – 9103 E. Independence, NC, LLC

North Carolina

Limited Liability Company

0470751

 

Infiniti of Charlotte

 

 

 

Infiniti of Charlotte Parking Lot

9103 E. Independence Blvd.

Matthews, NC

 

 

9009 E. Independence Blvd.

Matthews, NC

MMR Holdings, LLC

 

 

 

CAR SON CHAR L.L.C.

 

27

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

89.Sonic Automotive Aviation, LLC

North Carolina Limited Liability Company

1320781

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

90.Sonic Automotive F&I, LLC

Nevada

Limited Liability Company

LLC8620-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

91.Sonic Automotive of Chattanooga, LLC

Tennessee

Limited Liability Company

0336188

 

BMW of Chattanooga

6806 E. Brainerd Rd.

Chattanooga, TN

75 Pointe Centre Partners, LLC

 

92.Sonic Automotive of Nashville, LLC

Tennessee

Limited Liability Company

0336186

 

BMW of Nashville

MINI of Nashville

 

Parking

 

4040 Armory Oaks Dr.

Nashville, TN

 

4010 Armory Oaks Dr.

Nashville, TN

 

1572 Mallory Lane

Brentwood, TN  37027

H.G. Hill Realty Company, LLC

 

H.G. Hill Realty Company, LLC

 

93.Sonic Automotive of Nevada, Inc.

Nevada

Corporation

C18014-1997

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

28

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

94.Sonic Automotive of Texas, L.P.

Texas

Limited Partnership

11324210

 

Lone Star Ford

8477 North Fwy.

Houston, TX

MMR Viking Investment Associates, LP

 

95.Sonic Automotive Support, LLC

Nevada

Limited Liability Company

LLC19412-2003

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

96.Sonic Automotive West, LLC

Nevada

Limited Liability Company

LLC9139-1999

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

97.Sonic-Buena Park H, Inc.

California

Corporation

C2356456

 

Buena Park Honda

- Employee Parking

 

Buena Park Honda – Main

 

 

Parking

 

 

Vehicle Storage

7697 Beach Blvd.

Buena Park, CA

 

6411 Beach Blvd.

Buena Park, CA

 

6841 Western Avenue

Buena Park, CA

 

6291 Auto Center Drive

Buena Park, CA

Abbott Investments

 

 

Saltalamacchia Land Company

 

Buena Park Masonic Temple Board

 

Orange County Transportation Authority

 

29

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

98.Sonic – Integrity Dodge LV, LLC

Nevada Limited Liability Company

LLC4879-1999

 

N/A

N/A

N/A

 

99.Sonic – Cadillac D, L.P.

Texas

Limited Partnership

800061917

 

Massey Cadillac

11675 LBJ Fwy.

Dallas, TX

CAR SON MAS GAR, L.P.

 

100.Sonic Calabasas M, Inc.

California Corporation C2975101

 

Mercedes-Benz of Calabasas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

24181 Calabasas Rd.

Calabasas, CA 91302

 

 

 

 

 

 

 

 

Parking lot north of and abutting above address containing 20,036 square feet,
more or less

 

21800 Oxnard Street

Woodland Hills, CA

Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust dated
May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated April
29, 1985

17401 Gresham St.

Northridge, CA 91325

 

City of Calabasas, California

26135 Mureau Rd.

Calabasas, CA 91302

Attn: City Manager

 

Ampco System Parking

 

30

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

101.Sonic-Capitol Imports, Inc.

South Carolina

Corporation

 

 

Capitol Imports

Capitol Hyundai

101 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

102.Sonic-Clear Lake Volkswagen, L.P.

Texas

Limited Partnership

800207889

 

Momentum Volkswagen of Clear Lake

 

15100 Gulf Fwy.

Houston, TX

CARS-DB4, LP

 

103.Sonic – Denver T, Inc.

Colorado

Corporation

20021350687

 

Mountain States Toyota and Scion

 

Mountain States Toyota

201 W. 70th Ave.

Denver, CO

SRE Colorado – 1, LLC

SRE Colorado – 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

104.Sonic Development, LLC

North Carolina Limited Liability Company

0483658

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

105.Sonic Divisional Operations, LLC

Nevada

Limited Liability Company

LLC26157-2004

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

Nevada Speedway, LLC

 

31

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

106.Sonic - Fort Worth T, L.P.

Texas

Limited Partnership

13920710

 

 

Toyota of Fort Worth

Scion of Fort Worth

 

Main

 

 

Used Car

 

 

 

9001 Camp Bowie W.

Fort Worth, TX

 

8901 US Hwy 80 West

Fort Worth, TX

 

 

 

SON MCKNY II, L.P.

 

 

SON MCKNY II, L.P.

 

107.Sonic - Harbor City H, Inc.

California

Corporation

C2356454

 

Carson Honda

 

1435 E. 223rd St.

Carson, CA

ENRI 2, LLC

 

 

 

108.Sonic Houston JLR, LP

Texas Limited Partnership 800735509

 

Jaguar Houston North

Land Rover Houston North

18205 Interstate 45 N

Houston, TX  

SRE Texas – 1, L.P.

SRE Texas – 1, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

109.Sonic Houston LR, L.P.

Texas

Limited Partnership

800236309

 

Land Rover Houston Central

 

 

Jaguar Houston Central

 

7019 Old Katy Rd.

Houston, TX

 

7025 Old Katy Rd.

Houston, TX

Capital Automotive, LP

 

 

SRE Texas – 7, L.P.

SRE Texas – 7, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

110.Sonic - Houston V, L.P.

Texas

Limited Partnership

15286810

 

Volvo of Houston

 

 

(Body Shop)

11950 Old Katy Rd.

Houston, TX

 

1321 Sherwood Forest Dr.

Houston, TX

Mark Miller, Trustee

 

 

Mark Miller, Trustee

 

 

32

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

111.Sonic-Jersey Village Volkswagen, L.P.

Texas

Limited Partnership

800207902

 

Momentum Volkswagen of Jersey Village

 

Parking

19550 Northwest Fwy.

Houston, TX

 

11411 FM 1960 Road West

Houston, TX

CAR 2 MOM, LP

 

 

Cyfair Developments, LP

 

112.Sonic - Las Vegas C West, LLC

Nevada

Limited Liability Company

LLC7434-2000

 

Cadillac of Las Vegas

Cadillac of Las Vegas - West

5185 W. Sahara Ave.

Las Vegas, NV

SRE Nevada – 2, LLC

 

SRE Nevada – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

113.Sonic - LS Chevrolet, L.P.

Texas

Limited Partnership

11958210

 

Lone Star Chevrolet

 

 

 

Lone Star Chevrolet Parking Lot

18800 & 18900 North Fwy. and 9110 N. Eldridge Parkway, Houston, TX

 

18990 Northwest Fwy.

Houston, TX

CARS-DB4, L.P.

 

 

 

CAR SON STAR, L.P.

 

 

114.Sonic - LS, LLC

Delaware

Limited Liability Company

3440418

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

33

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

115.Sonic - Lute Riley, L.P.

Texas

Limited Partnership

11869810

 

 

Lute Riley Honda

 

 

(Body Shop)

 

 

Storage

 

 

Storage

 

 

Service/Car Wash

1331 N. Central Expy.

Richardson, TX

 

13561 Goldmark Dr.

Richardson, TX

 

331 Melrose Drive

Richardson, TX

 

816 S. Sherman Street

Richardson, TX

 

820 S. Sherman Street

Richardson, TX

MMR Viking Investment Associates, LP

 

CARS (SON-105)

 

 

CCI-Melrose 1, L.P.

 

 

HLN Enterprises, Inc.

 

 

A. Kenneth Moore

 

34

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

116.Sonic Momentum B, L.P.

Texas

Limited Partnership

800235477

 

Momentum BMW

Momentum MINI

 

(Momentum BMW/MINI  Body Shop)

 

 

Momentum BMW (West)

 

 

Momentum BMW West - Parking

 

 

Momentum Collision Center

10000 Southwest Fwy.

Houston, TX

 

10002 Southwest Fwy.

Houston, TX

 

9911 Centre Pkwy.

Houston, TX

 

 

15865 Katy Fwy.

Houston, TX

 

11777 Katy Fwy.

Houston, TX

 

 

CARS CNI-2, LP

 

 

CARS CNI-2, L.P.

 

 

 

RMC AutoSonic BMWN, L.P.

 

Kirkwood Partners, LP

 

 

117.Sonic Momentum JVP, L.P.

Texas

Limited Partnership

800235475

 

Jaguar Southwest Houston

Land Rover Southwest Houston

Momentum Volvo

 

Momentum Porsche

10150 Southwest Fwy.

Houston, TX

 

 

 

10155 Southwest Fwy.

Houston, TX

CARS CNI-2, LP

 

 

 

 

SRE Texas – 3, L.P.

 

 

 

 

 

SRE Texas – 3, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

35

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

118.Sonic Momentum VWA, L.P.

Texas

Limited Partnership

800207910

 

Momentum Volkswagen

 

 

Audi Central Houston Certified Pre-Owned Sales

 

 

Momentum Audi

 

 

Momentum Audi Back Lot (Storage)

 

Momentum Audi – Parking

 

 

Momentum Audi – Garage Parking

 

 

Momentum Audi - Parking

 

2405 Richmond Ave.

Houston, TX

 

 

2309 Richmond Ave.

Houston, TX

 

2315 Richmond Ave.

Houston, TX

 

3717-3725 Revere St.

Houston, TX

 

2401 Portsmouth

Houston, TX

 

2211 Norfolk Street

Houston, TX

 

 

2600 Southwest Fwy.

Houston, TX

 

2120 Southwest Fwy.

Houston, TX

RMC Auto Sonic VWA, LP

 

 

 

RMC Auto Sonic VWA, LP

 

 

CAR 2 MOM, LP

 

 

La Mesa Properties Limited

 

 

La Mesa Properties Limited

 

 

The Realty Associates Fund IX, LP

 

 

Yarico, Inc.

 

119.Sonic - Newsome Chevrolet World, Inc.

South Carolina

Corporation

 

 

 

Capitol Chevrolet

 

111 Newland Rd.

Columbia, SC

CAR SON NEWSOME II L.L.C.

 

36

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

120.Sonic of Texas, Inc.

Texas

Corporation

150782300

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

121.Sonic Resources, Inc.

Nevada

Corporation

C24652-2001

 

 

7000 Las Vegas Blvd. N.

Suite 200

Las Vegas, NV

 

 

122.Sonic - Richardson F, L.P.

Texas

Limited Partnership

14037410

 

North Central Ford

1819 N. Central Expy.

Richardson, TX

SRE Texas 10, LLC

SRE Texas 10, LLC is an indirect subsidiary of Sonic Automotive, Inc.

37

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

123.Sonic Santa Monica M, Inc.

 

 

 

 

 

 

 

California

Corporation

C2727452

 

W.I. Simonson

 

 

 

 

 

(Service)

 

 

(Parking)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parking

 

 

Office

 

 

Parts/Service

 

1626 Wilshire Blvd.

Santa Monica, CA

 

1330 Colorado Ave.

Santa Monica, CA

 

1215 – 17th St.

Santa Monica, CA

 

1415 Euclid & 1308 Santa Monica Blvd.

Santa Monica, CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11766 Wilshire Blvd.

Santa Monica, CA

 

1301 Santa Monica Blvd.

Santa Monica, CA

 

1337 Euclid Street

Santa Monica, CA

17th & Wilshire Partnership

 

 

Investment Co. of Santa Monica

 

7R Apartments

 

 

Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust

 

Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust

 

William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust

 

Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust

 

Ampco System Parking

 

 

Sully Three SM, LLC

 

 

Sully Three SM, LLC

 

124.Sonic - Shottenkirk, Inc.

Florida

Corporation

P99000043291

 

Pensacola Honda

5600 Pensacola Blvd.

Pensacola, FL

MMR Holdings, LLC

 

38

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

125.Sonic - Stevens Creek B, Inc.

California

Corporation

C0723787

 

Stevens Creek BMW

 

 

 

 

4343 Stevens Creek Blvd.

San Jose, CA

 

 

4333 Stevens Creek Blvd.

San Jose, CA

SRE California – 7 SCB, LLC

 

 

SRE California – 7 SCB, LLC

SRE California – 7 SCB, LLC is an indirect subsidiary of Sonic Automotive, Inc.

126.Sonic-Volvo LV, LLC

Nevada

Limited Liability Company

LLC6829-1999

 

Volvo of Las Vegas

7705 W. Sahara Ave.

Las Vegas, NV

Berberian Properties, LLC

 

127.Sonic Walnut Creek M, Inc.

California

Corporation

C2508517

 

 

Mercedes-Benz of Walnut Creek

 

(Jensen Lease - Service)

 

 

 

 

 

(Parking Lot)

 

 

Parking

 

 

Parking

1301 Parkside Dr.

Walnut Creek, CA

 

1360 Pine St.

Walnut Creek, CA

 

 

 

 

1300 Pine St.

Walnut Creek, CA

 

2650 Cloverdale Avenue

Concord, CA

 

2198 N. Main Street

Walnut Creek, CA

Stead Leasing, Inc.

 

 

Peter C. Jensen, Trustee of the Peter Cole Jensen and Sharon A. Jensen Living
Trust dated December 23, 1986

 

Testamentary Trust of Paul W. Muller

 

Robert M. Sherman

 

 

2002 Frederick D. Wertheim Revocable Trust

 

39

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

128.SRE Alabama - 2, LLC

Alabama Limited Liability Company

670-275

 

N/A

N/A

N/A

N/A

129.SRE Alabama-5, LLC

Alabama  Limited Liability Company

DLL 691-622  

 

N/A

N/A

N/A

N/A

130.SRE California - 1, LLC

California Limited Liability Company

200202910110

 

N/A

N/A

N/A

N/A

131.SRE California – 2, LLC

California Limited Liability Company

 

 

N/A

N/A

N/A

N/A

132.SRE California – 3, LLC

California Limited Liability Company

200202810141

 

N/A

N/A

N/A

N/A

40

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

133.SRE California – 5, LLC

California Limited Liability Company

200203110006

 

N/A

N/A

N/A

N/A

134.SRE California – 6, LLC

California Limited Liability Company

200203110007

 

N/A

N/A

N/A

N/A

135.SRE California -7 SCB, LLC

California Limited Liability Company

201033410181

 

N/A

N/A

N/A

N/A

136.SRE California – 8 SCH, LLC

California Limited Liability Company

201033510021

 

N/A

N/A

N/A

N/A

137.SRE California – 9 BHB, LLC

California Limited Liability Company

201126410082

 

N/A

N/A

N/A

N/A

41

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

138.SRE California 10 LBB, LLC

California Limited Liability Company

201413910313

 

N/A

N/A

N/A

N/A

139.SRE Colorado - 1, LLC

Colorado Limited Liability Company

20021330518

 

N/A

N/A

N/A

N/A

140.SRE Colorado – 2, LLC

Colorado Limited Liability Company

20021330523

 

N/A

N/A

N/A

N/A

141.SRE Colorado – 3, LLC

Colorado Limited Liability Company

20021330530

 

 

N/A

N/A

N/A

N/A

42

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

142.SRE Colorado – 4 RF, LLC

Colorado Limited Liability Company

20141516951

 

 

N/A

N/A

N/A

N/A

143.SRE Colorado – 5 CC, LLC

Colorado Limited Liability Company

2014154868552876 Two Rivers Plaza Road

Glenwood Springs CO

 

N/A

N/A

N/A

N/A

144.SRE Florida - 1, LLC

Florida Limited Liability Company

L00000006050

 

N/A

N/A

N/A

N/A

145.SRE Georgia – 4, LLC

Georgia Limited Liability Company

11091238

 

N/A

N/A

N/A

N/A

43

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

146.SRE Holding, LLC

North Carolina Limited Liability Company

0551475

 

N/A

N/A

N/A

N/A

147.SRE Maryland – 1, LLC

Maryland Limited Liability Company

200162227

 

N/A

N/A

N/A

N/A

148.SRE Nevada – 2, LLC

Nevada Limited Liability Company

LLC5021-2000

 

N/A

N/A

N/A

N/A

149.SRE North Carolina – 2, LLC

North Carolina Limited Liability Company

0682830

 

N/A

N/A

N/A

N/A

150.SRE North Carolina – 3, LLC

North Carolina Limited Liability Company

0682833

 

N/A

N/A

N/A

N/A

44

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

151.SRE Ohio 1, LLC

Ohio Limited Liability Company

2146293

 

N/A

N/A

N/A

N/A

152.SRE Ohio 2, LLC

Ohio Limited Liability Company

2146292

 

N/A

N/A

N/A

N/A

153.SRE Oklahoma -2, LLC

Oklahoma Limited Liability Company 3500697105

 

N/A

N/A

N/A

N/A

154.SRE South Carolina – 2, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

155.SRE South Carolina-3, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

45

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

156.SRE South Carolina – 4, LLC

South Carolina Limited Liability Company

N/A

 

N/A

N/A

N/A

N/A

157.SRE Tennessee – 1, LLC

Tennessee Limited Liability Company

000390360

 

N/A

N/A

N/A

N/A

158.SRE Tennessee – 2, LLC

Tennessee Limited Liability Company

000390358

 

N/A

N/A

N/A

N/A

159.SRE Tennessee – 3, LLC

Tennessee Limited Liability Company

000390359

 

N/A

N/A

N/A

N/A

160.SRE Tennessee-4, LLC

Tennessee Limited Liability Company 0450279

 

N/A

N/A

N/A

N/A

46

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

161.SRE Tennessee – 5, LLC

Tennessee Limited Liability Company

000450278

 

N/A

N/A

N/A

N/A

162.SRE Tennessee – 6, LLC

Tennessee Limited Liability Company

000797947

 

 

N/A

N/A

N/A

N/A

163.SRE Texas – 1, L.P.

Texas Limited Partnership

00135233-10

 

N/A

N/A

N/A

N/A

164.SRE Texas – 2, L.P.

Texas Limited Partnership

00135234-10

 

N/A

N/A

N/A

N/A

165.SRE Texas – 3, L.P.

Texas Limited Partnership

00135235-10

 

N/A

N/A

N/A

N/A

166.SRE Texas – 4, L.P.

Texas Limited Partnership

800048705

 

N/A

N/A

N/A

N/A

47

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

167.SRE Texas – 5, L.P.

Texas Limited Partnership 800048740

 

N/A

N/A

N/A

N/A

168.SRE Texas – 6, L.P.

Texas Limited Partnership

800048741

 

N/A

N/A

N/A

N/A

169.SRE Texas – 7, L.P.

Texas Limited Partnership

800048742 

 

N/A

N/A

N/A

N/A

170.SRE Texas – 8, L.P.

Texas Limited Partnership

800048743

 

N/A

N/A

N/A

N/A

171.SRE Texas 9, LLC

Texas Limited Liability Company

801419276

 

N/A

N/A

N/A

N/A

172.SRE Texas 10, LLC

Texas Limited Liability Company

801675082

 

N/A

N/A

N/A

N/A

48

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

173.SRE Texas 11, LLC

Texas Limited Liability Company

801723757

 

N/A

N/A

N/A

N/A

174.SRE Texas 12, LLC

Texas Limited Liability Company

801807250

 

N/A

N/A

N/A

N/A

175.SRE Texas 13, LLC

Texas Limited Liability Company

13-802180003

 

 

N/A

N/A

N/A

N/A

176.SRE Texas 14, LLC

Texas Limited Liability Company

14-802402987

 

 

N/A

N/A

N/A

N/A

177.SRE Texas 15, LLC

Texas Limited Liability Company

15-802570108

 

 

N/A

N/A

N/A

N/A

49

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

178.SRE Virginia – 1, LLC

Virginia Limited Liability Company 5050246-0

 

N/A

N/A

N/A

N/A

179.SRE Virginia – 2, LLC

Virginia Limited Liability Company

S1012154

 

 

N/A

N/A

N/A

N/A

180.Stevens Creek Cadillac, Inc.

California

Corporation

C1293380

 

 

St. Claire Cadillac

3737 Stevens Creek Blvd.

Santa Jose, CA

SRE California – 5, LLC

SRE California – 5, LLC is an indirect subsidiary of Sonic Automotive, Inc.

181.Town and Country Ford, Incorporated

North Carolina

Corporation

0148959

 

Town and County Ford

5401 E. Independence Blvd.

Charlotte, NC

SRE North Carolina - 2, LLC

SRE North Carolina - 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

182.EchoPark Automotive, Inc.

Delaware Corporation

5387434

 

 

4401 Colwick Rd.

Charlotte, NC

 

 

50

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

183.TT Denver, LLC

Colorado Limited Liability Company

20131462193

 

 

500 E. 104th Ave

Thornton, CO

 

10330 Grant Ave

Thornton, CO  80229

 

10401 E. Arapahoe Rd Centennial, CO

 

1500 E. County Line Rd Highlands Ranch, CO

 

13412 West Coal Mine Ave.

Littleton, CO  80127

 

9575 E. 40th Ave.

Denver, CO  80230

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

 

 

TTRE CO 1, LLC

TTRE CO 1, LLC is an indirect subsidiary of Sonic Automotive, Inc.

184.TTRE CO 1, LLC

Colorado Limited Liability Company

20131504490

 

N/A

N/A

N/A

N/A

51

 

--------------------------------------------------------------------------------

I.

Name

II.

Jurisdiction of Formation/ Form of Equity/I.D. Number

III.

Address of Chief Executive Office

IV.

Trade Names, Trade Styles, Fictitious Names and “d/b/a” Names

V.

Collateral Locations

VI.

Name and address of Owner of Collateral Location

(if other than Grantor)

VII.


Relationship of Persons listed in VI to Grantor (e.g., lessor, warehousemen)

185.Windward, Inc.

Hawaii

Corporation

41788D1

 

Honda of Hayward

(Service)

 

Ground Lease

(Sales)

 

 

(Vehicle Display)

 

 

(Vehicle Storage)

 

 

Ground Lease

(Sales)

24895 Mission Blvd.

Hayward, CA

 

24947-24975 Mission Blvd.

Hayward, CA

 

 

24919 Mission Blvd.

Hayward, CA

 

900 Fletcher Ln.

Hayward, CA

 

24933 Mission Blvd.

Hayward, CA

SRE California – 2, LLC

 

 

Barbara Harrison and Marie Hinton, Trustee of the Marie Hinton Revocable Trust

 

SRE California – 2, LLC

 

 

SRE California – 2, LLC

 

 

Paul Y. Fong

 

SRE California – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.

 

52

 

--------------------------------------------------------------------------------

Schedule 9(e)

INVESTMENT PROPERTY

1.

North Point Imports, L.L.C. (50% noncontrolling joint venture interest with
unrelated party)

2.

Restricted Equity Interests (as defined in the Escrow and Security Agreement)

 

 

 

--------------------------------------------------------------------------------

 

Schedule 9(i)

COMMERCIAL TORT CLAIMS

None.

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT K

FORM OF NEW VEHICLE BORROWER NOTICE

Date:  ___________, _____

To:Sonic Automotive, Inc.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This New Vehicle Borrower Notice is made and delivered pursuant to Section
2.19(b) of that certain Third Amended and Restated Syndicated New and Used
Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Collateral Agent, New Vehicle Swing Line
Lender, and Used Vehicle Swing Line Lender, and reference is made thereto for
full particulars of the matters described therein.  All capitalized terms used
in this New Vehicle Borrower Notice and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [_________________________] shall be a New
Vehicle Borrower and may receive New Vehicle Swing Line Loans for its account on
the terms and conditions set forth in the Credit Agreement.

This New Vehicle Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

BANK OF AMERICA, N.A.,

as Administrative Agent

By: Name:

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L

OPINION MATTERS

See attached.

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT M

FORM OF MASTER

INTERCREDITOR AGREEMENT

See attached.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT N-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 30, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sonic Automotive, Inc., a
Delaware corporation (the “Company”), certain Subsidiaries of the Company party
thereto pursuant to Section 2.19 thereof, the lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, New Vehicle Swing
Line Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Company or any other Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Company or any other Borrower as described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

Name:

Title:

 

Date: ________ __, 20[  ]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT N-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 30, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sonic Automotive, Inc., a
Delaware corporation (the “Company”), certain Subsidiaries of the Company party
thereto pursuant to Section 2.19 thereof, the lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, New Vehicle Swing
Line Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” of the Company or any other Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a
“controlled foreign corporation” related to the Company or any other Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

Name:

Title:

 

Date: ________ __, 20[  ]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT N-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 30, 2016  (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sonic Automotive, Inc., a
Delaware corporation (the “Company”), certain Subsidiaries of the Company party
thereto pursuant to Section 2.19 thereof, the lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, New Vehicle Swing
Line Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Company or any other Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Company or any other Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

Name:

Title:

 

Date: ________ __, 20[  ]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT N-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 30, 2016  (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sonic Automotive, Inc., a
Delaware corporation (the “Company”), certain Subsidiaries of the Company party
thereto pursuant to Section 2.19 thereof, the lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, New Vehicle Swing
Line Lender and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured parties referenced therein).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Company or any
other Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v)
none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Company or any other Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

Name:

Title:

 

Date: ________ __, 20[  ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT O

FORM OF CONVERSION NOTICE

Date:  ___________, _____

To:Bank of America, N.A., as Administrative Agent, and

the New Vehicle Floorplan Operations Group

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Sonic Automotive, Inc., a Delaware corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
thereto (each a “New Vehicle Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender, and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured Parties).

The undersigned hereby requests (select one):

☐  A conversion of Aggregate New Vehicle Floorplan Commitments to Aggregate Used
Vehicle Floorplan Commitments

☐  A conversion of Aggregate Used Vehicle Floorplan Commitments to Aggregate New
Vehicle Floorplan Commitments

☐  A reconversion of Aggregate New Vehicle Floorplan Commitments back to
Aggregate Used Vehicle Floorplan Commitments

☐  A reconversion of Aggregate Used Vehicle Floorplan Commitments back to
Aggregate New Vehicle Floorplan Commitments

In the amount of $_______________.

Effective as of __________________.

The conversion requested herein complies with the provisos of Section 2.10(b) of
the Credit Agreement.

SONIC AUTOMOTIVE, INC.

By: Name:

Title:




 

 

--------------------------------------------------------------------------------

 

EXHIBIT P

FORM OF

NOTICE OF LOAN PREPAYMENT

TO:

Bank of America, N.A., as Administrative Agent

RE:

Third Amended and Restated Syndicated New and Used Vehicle Floorplan Credit
Agreement, dated as of November 30, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement” the terms defined therein being used herein as therein defined),
among SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.19 (each a “New
Vehicle Borrower”, and together with the Company, the “Borrowers” and each
individually a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle
Swing Line Lender, and BANK OF AMERICA, N.A., as Revolving Administrative Agent
(in the capacity of collateral agent for the Secured Parties referenced below);
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement

DATE:

[Date]

 

The undersigned hereby notifies the Administrative Agent that on
_____________20  pursuant to the terms of Section 2.09 (Prepayments) of the
Credit Agreement, the Company intends to prepay/repay the following Loans as
more specifically set forth below:

 

☐  

Optional prepayment of New Vehicle Floorplan Committed Loans in the following
amount(s):

☐  Eurodollar Rate Loans: $___________________21
Applicable Interest Period: ___________________

 

☐  Base Rate Loans:  $__________________22

 

Applicable New Vehicle Borrower:

 

 

 

14 

Specify date of such prepayment.

15 

Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

16 

Any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).

 

 

--------------------------------------------------------------------------------

 

New Vehicle(s) (including the make, model and vehicle identification number of
such New Vehicle(s):

 

 

 

 

☐  

Optional prepayment of New Vehicle Floorplan Swingline Loans in the following
amounts:

☐  Eurodollar Rate Loans: $___________________
Applicable Interest Period: ___________________

 

☐  Base Rate Loans:  $__________________

 

Applicable New Vehicle Borrower:

 

 

New Vehicle(s) (including the make, model and vehicle identification number of
such New Vehicle(s):

 

 

 

 

☐  

Optional prepayment of Used Vehicle Floorplan Committed Loans in the following
amount(s):

☐  Eurodollar Rate Loans: $___________________23
Applicable Interest Period: ___________________

 

☐  Base Rate Loans:  $__________________24

 

 

☐  

Optional prepayment of Used Vehicle Floorplan Swingline Loans in the following
amounts:25

☐  Eurodollar Rate Loans: $___________________
Applicable Interest Period: ___________________

 

☐  Base Rate Loans:  $__________________

 

 

17 

Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

18 

Any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).

19 

Any prepayment of Used Vehicle Swingline Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

 

 

--------------------------------------------------------------------------------

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

SONIC AUTOMOTIVE, INC.

By: Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 